Exhibit 10.1
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of January 26, 2011
among
THE MEN’S WEARHOUSE, INC.
The Subsidiary Borrowers Party Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
as Canadian Agent
J.P. MORGAN EUROPE LIMITED
as European Agent
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agent
UNION BANK, N.A.
as Documentation Agent
BANK OF AMERICA, N.A.
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Agents
 
J.P. MORGAN SECURITIES, LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Lead Arrangers and Joint Bookrunners

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
  CERTAIN DEFINITIONS     2  
1.1.
  Certain Defined Terms     2  
1.2.
  Classification of Loans and Borrowings     37  
1.3.
  Terms Generally     38  
1.4.
  Exchange Rates; Currency     38  
1.5.
  Accounting Principles     38  
1.6.
  Redenomination of Certain Foreign Currencies     39  
 
           
ARTICLE II
  THE CREDITS     40  
2.1.
  The Revolving Loans     40  
2.2.
  Loans and Borrowings     41  
2.3.
  Borrowing Procedure     42  
2.4.
  Alternative Currency Loans     43  
2.5.
  Funding of Borrowings     47  
2.6.
  Swingline Loans     48  
2.7.
  Letters of Credit     50  
2.8.
  Conflict between Applications and Agreement     60  
 
           
ARTICLE III
  INTEREST RATE PROVISIONS     60  
3.1.
  Interest Rate Determination     60  
3.2.
  Increased Cost and Reduced Return     65  
3.3.
  Limitation on Types of Loans     68  
3.4.
  Illegality     69  
3.5.
  Compensation     70  
3.6.
  Replacement of Lenders     71  
3.7.
  Yearly Rate     72  
3.8.
  Survival     72  
 
           
ARTICLE IV
  PREPAYMENTS AND OTHER PAYMENTS; REDUCTION AND EXPANSION OF COMMITMENTS     72
 
4.1.
  Repayment of Loans; Evidence of Debt     72  
4.2.
  Required Prepayments     73  
4.3.
  Optional Prepayments     73  
4.4.
  No Prepayment Premium or Penalty     74  
4.5.
  Payments and Prepayments     74  
4.6.
  Sharing of Set-offs     76  
4.7.
  Defaulting Lenders     77  
4.8.
  Taxes     79  
4.9.
  Reduction and Termination of Commitments     84  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
4.10.
 
Repayment in Connection with Commitment Reductions, Certain Currency Exchange
Fluctuations and on Maturity Date
    84  
4.11.
  Increase of the Commitments     85  
 
           
ARTICLE V
  FEES     88  
5.1.
  Commitment Fee     88  
5.2.
  Arrangement Fee     88  
5.3.
  Administrative Agency Fees     88  
5.4.
  Letter of Credit Fees     89  
5.5.
  Fees Not Interest; Nonpayment     89  
 
           
ARTICLE VI
  APPLICATION OF PROCEEDS     89  
 
           
ARTICLE VII
  REPRESENTATIONS AND WARRANTIES     90  
7.1.
  Organization and Qualification     90  
7.2.
  Financial Statements     90  
7.3.
  Litigation     90  
7.4.
  Title to Properties     90  
7.5.
  Payment of Taxes     90  
7.6.
  Conflicting Agreements or Restrictions     91  
7.7.
  Authorization, Validity, Etc.     91  
7.8.
  Investment Company Act Not Applicable     91  
7.9.
  Margin Stock     91  
7.10.
  ERISA; Foreign Benefit and Pension Plans     91  
7.11.
  Full Disclosure     92  
7.12.
  Permits and Licenses     92  
7.13.
  Capital Structure     93  
7.14.
  Insurance     93  
7.15.
  Compliance with Laws     93  
7.16.
  Environmental Matters     94  
7.17.
  No Consent     94  
7.18.
  Anti-Terrorism and Anti-Money Laundering     94  
 
           
ARTICLE VIII
  CONDITIONS     94  
8.1.
  Closing Date     94  
8.2.
  Effect of Amendment and Restatement     98  
8.3.
  Conditions to each Loan and Letter of Credit     98  
 
           
ARTICLE IX
  AFFIRMATIVE COVENANTS     99  
9.1.
  Reporting and Notice Requirements     99  
9.2.
  Corporate Existence     103  
9.3.
  Books and Records     103  
9.4.
  Insurance     103  
9.5.
  Right of Inspection     103  
9.6.
  Maintenance of Property     104  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
9.7.
  Guarantees of Certain Restricted Subsidiaries; Pledge Agreements   104
9.8.
  Patents, Trademarks and Licenses     105  
9.9.
  Taxes; Obligations     105  
9.10.
  Compliance with Federal Reserve Regulations     106  
9.11.
  Pensions     106  
 
           
ARTICLE X
  NEGATIVE COVENANTS     106  
10.1.
  Liens     106  
10.2.
  Debt     107  
10.3.
  Restricted Payments     109  
10.4.
  Mergers; Consolidations; Sale or Other Dispositions of All or Substantially
All Assets     109  
10.5.
  Investments, Loans and Advances     109  
10.6.
  Use of Proceeds     110  
10.7.
  Transactions with Affiliates     110  
10.8.
  Nature of Business     110  
10.9.
  Acquisitions     110  
10.10.
  Financial Covenants     111  
10.11.
  Regulations T, U and X     111  
10.12.
  Status     111  
10.13.
  Compliance with Laws     111  
10.14.
  Unrestricted Subsidiaries     112  
10.15.
  Restrictive Agreements     112  
10.16.
  Canadian Benefit and Pension Plans     113  
10.17.
  OFAC     113  
10.18.
  Environmental Matters     114  
 
           
ARTICLE XI
  EVENTS OF DEFAULT; REMEDIES     114  
11.1.
  Events of Default     114  
11.2.
  Collateral Account     118  
11.3.
  Remedies Cumulative     119  
 
           
ARTICLE XII
  THE AGENTS     119  
12.1.
  Authorization and Action     119  
12.2.
  Reliance by Agents     120  
12.3.
  Agents and Affiliates     120  
12.4.
  Lender Credit Decisions     121  
12.5.
  Indemnification     121  
12.6.
  Employees of the Agents     122  
12.7.
  Successor Administrative Agent     122  
12.8.
  Notice of Default     123  
12.9.
  Execution of Loan Documents     123  
12.10.
  No Other Duties, Etc.     123  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
ARTICLE XIII
  MISCELLANEOUS     124  
13.1.
  Waivers, Etc.     124  
13.2.
  Notices     124  
13.3.
  GOVERNING LAW     127  
13.4.
  Survival of Representations and Warranties     127  
13.5.
  Counterparts; Integration; Electronic Execution     128  
13.6.
  Severability     128  
13.7.
  Headings     128  
13.8.
  Right of Set-off; Adjustments     128  
13.9.
  Successors and Assigns     129  
13.10.
  Interest     133  
13.11.
  Expenses; Indemnification     134  
13.12.
  Payments Set Aside     136  
13.13.
  Loan Agreement Controls     137  
13.14.
  Obligations Several     137  
13.15.
  SUBMISSION TO JURISDICTION; WAIVERS     137  
13.16.
  WAIVER OF JURY TRIAL     137  
13.17.
  Amendments, Waivers and Consents     138  
13.18.
  Relationship of the Parties     139  
13.19.
  Confidentiality     140  
13.20.
  Advertisement     141  
13.21.
  Release of Liens and Guarantees     141  
13.22.
  Currency Conversion and Currency Indemnity     142  
13.23.
  FINAL AGREEMENT     143  
13.24.
  USA PATRIOT ACT Notice     143  
13.25.
  Anti-Money Laundering Legislation     144  
13.26.
  Amendment and Restatement     144  
 
           
ARTICLE XIV
  COLLECTION ACTION MECHANISM     145  
14.1.
  Implementation of CAM     145  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A:
  Form of Assignment and Assumption
Exhibit B:
  Form of Pledge Agreement
Exhibit C-1:
  Form of Parent Guaranty Agreement
Exhibit C-2:
  Form of Subsidiary Guaranty Agreement
Exhibit D-1:
  Form of Borrower Promissory Note
Exhibit D-2:
  Form of Canadian Promissory Note
Exhibit D-3:
  Form of UK/Euro Promissory Note
Exhibit D-4:
  Form of Swingline Note
Exhibit E:
  Form of Notice of Borrowing
Exhibit F:
  Form of Letter of Credit Request
Exhibit G:
  Form of Notice of Rate Change/Continuation
Exhibit H:
  Form of Notice of Commitment Increase
Exhibit I:
  Form of Compliance Certificate
Exhibit J:
  Form of Applicable Margin Certificate
Exhibit K:
  Mandatory Costs
Exhibit L:
  Form of Joinder Agreement

SCHEDULES

     
Schedule 2.1
  Commitments
Schedule 2.7
  Letters of Credit

DISCLOSURE LETTER

     
Disclosure Letter — Section 7.13:
  Capital Structure
Disclosure Letter — Section 7.14:
  Insurance
Disclosure Letter — Section 10.1:
  Liens

v



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          The Men’s Wearhouse, Inc., a corporation organized under the laws of
the State of Texas (the “Borrower”); Moores The Suit People Inc., a corporation
organized under the laws of the Province of New Brunswick, Canada (the “Canadian
Borrower”), and MWUK Holding Company Limited, a corporation organized under the
2006 Companies Act of England and Wales (the “UK Borrower”, and together with
the Canadian Borrower, collectively, the “Subsidiary Borrowers” and
individually, a “Subsidiary Borrower”); the financial institutions from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”);
JPMorgan Chase Bank, N.A., as Administrative Agent; JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent; and J.P. Morgan Europe Limited, as European
Agent, hereby agree as follows:
PRELIMINARY STATEMENT
          WHEREAS, the Borrower has received loans and other extensions of
credit pursuant to that certain Amended and Restated Credit Agreement dated as
of December 21, 2005 (as heretofore amended, the “Existing Credit Agreement”) by
and among the Borrower, the financial institutions from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent;
          WHEREAS, the Borrower has requested that the Lenders, the
Administrative Agent and the Issuing Banks enter into this Agreement to amend
and restate the Existing Credit Agreement;
          WHEREAS, the Borrower has requested (i) the Lenders to make revolving
loans to the Borrowers in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding; (ii) the Issuing Banks to issue letters of
credit for the account of the Borrowers, and the Lenders to acquire
participations therein, in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding; and (iii) the Swingline Bank to make
Swingline Loans to the Borrower, and the Lenders to acquire participations
therein, in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding;
          WHEREAS, pursuant to the terms and conditions hereof, (i) the Lenders,
the Administrative Agent and the Issuing Banks, in each case, party to the
Existing Credit Agreement, have agreed to amend and restate the Existing Credit
Agreement and (ii) the Lenders and the Issuing Banks have agreed to extend
credit to the Borrowers; and
          WHEREAS, the financial institutions identified on Schedule 2.1 which
are not party to the Existing Credit Agreement wish to become “Lenders”
hereunder and accept and assume the obligations of “Lenders” hereunder with the
Commitments specified on Schedule 2.1;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree that the Existing Credit Agreement is amended and restated in its
entirety as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
CERTAIN DEFINITIONS
          1.1. Certain Defined Terms. As used in this Agreement, and, unless
otherwise defined therein, each exhibit hereto, the following terms shall have
the following meanings:
          “Acquisition Target” means any Person acquired pursuant to
Section 10.9 and which is designated a Restricted Subsidiary pursuant to the
terms hereof.
          “Acquisitions” has the meaning set forth in Section 10.9.
          “Additional Lender” has the meaning set forth in Section 4.11(a).
          “Adjusted Debt” means, at any date of determination and without
duplication, an amount (if positive) equal to the sum of (i) Total Funded Debt
at such date plus (ii) an amount equal to the product of (A) Base Rent Expense
for the four Fiscal Quarters ending on such date times (B) six (6).
          “Adjusted EURIBO Rate” means with respect to any Eurocurrency
Borrowing denominated in Euro for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1.00%) equal to
the sum of (i) the EURIBO Rate for such Interest Period and (ii) with respect to
each applicable Lender, if incurred in connection with such Borrowing, the
related Mandatory Costs and charges, if any, pursuant to Section 3.2(e)(i).
          “Adjusted LIBO Rate” means (a) with respect to any Eurocurrency
Borrowing denominated in US Dollars for any Interest Period, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100th of 1.00%) equal to
(i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) with respect to any Eurocurrency Borrowing denominated in
Sterling, for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100th of 1.00%) equal to the sum of (i) the LIBO
Rate for such Interest Period and (ii) with respect to each applicable Lender,
if incurred in connection with such Borrowing, the related Mandatory Costs and
charges, if any, pursuant to Section 3.2(e)(ii).
          “Administrative Agent” means JPMCB in its capacity as administrative
agent hereunder, and its successors in such capacity as provided in Article XII
and, as the context may require, each Applicable Agent.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. If any
Person shall own, directly or indirectly, beneficially and of record twenty
percent (20%) or more of the equity (whether outstanding capital stock,
partnership interests or otherwise) of another Person, such Person shall be
deemed to be an Affiliate.

2



--------------------------------------------------------------------------------



 



          “Agents” means the Administrative Agent, the European Agent and the
Canadian Agent.
          “Agreement” means this Second Amended and Restated Credit Agreement.
          “Agreement Currency” shall have the meaning assigned to such term in
Section 13.22(a).
          “Alternate Base Rate” means, for any day, the highest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day, plus 0.50% and (c) the Adjusted LIBO Rate for an Interest Period of
one month in effect on such day, plus 1.00%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.
          “Alternative Currency” means any of Euro, Sterling, and Canadian
Dollars.
          “Alternative Currency Commitment” means, with respect to each
Alternative Currency Lender, such Lender’s Canadian Currency Commitment or UK
Commitment, as the case may be. The initial amount of each Alternative Currency
Lender’s Alternative Currency Commitment is set forth on Schedule 2.1, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Alternative Currency Commitment. As of the Closing Date, the aggregate amount of
the Alternative Currency Lenders’ Alternative Currency Commitments is
$100,000,000.
          “Alternative Currency Equivalent” means, at any time, with respect to
any amount denominated in US Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent at
such time, in accordance with normal banking industry practice, on the basis of
the Spot Exchange Rate (determined on the date on which such equivalent is to be
determined pursuant to the provisions of this Agreement) for the purchase of
such Alternative Currency with US Dollars.
          “Alternative Currency Exposure” means at any time, the US Dollar
Equivalent of the sum of (i) the aggregate principal amount of all Alternative
Currency Loans outstanding at such time and (ii) the aggregate amount of LC
Exposure that is denominated in one or more Alternative Currencies. The
Alternative Currency Exposure of any Lender with respect to any Borrowing
denominated in an Alternative Currency at any time shall be the US Dollar
Equivalent of such Lender’s Applicable Participation Percentage of the aggregate
Alternative Currency Exposure with respect to such Borrowing at such time.
          “Alternative Currency Lender” means a Lender with an Alternative
Currency Commitment or, if the Alternative Currency Commitments have terminated
or expired, a Lender holding direct interests in Alternative Currency Loans.
          “Alternative Currency Loan” means a Revolving Loan made pursuant to
Section 2.4.

3



--------------------------------------------------------------------------------



 



          “Alternative Currency Sublimit” means the US Dollar Equivalent of
$100,000,000.00.
          “Applicable Agent” means (a) with respect to a Loan or Borrowing
denominated in US Dollars or any Letter of Credit denominated in US Dollars, and
with respect to any payment hereunder that does not relate to a particular Loan,
Borrowing or Letter of Credit, the Administrative Agent; (b) with respect to a
Loan, Borrowing or a Letter of Credit denominated in Canadian Dollars, the
Canadian Agent; and (c) with respect to a Loan, Borrowing or Letter of Credit
denominated in Sterling or Euro, the European Agent.
          “Applicable Borrower” means, with respect to any Loan, LC Disbursement
or other amount owing hereunder or any matter pertaining to such Loan, LC
Disbursement or other amount, whichever of the Borrowers is the primary obligor
on such Loan, LC Disbursement or other amount and, with respect to any Letter of
Credit, whichever of the Borrowers is the account party with respect thereto.
          “Applicable Creditor” has the meaning set forth in Section 13.22.
          “Applicable Lending Installation” has the meaning set forth in
Section 2.2(c).
          “Applicable Margin” means, for any day, with respect to Eurocurrency
Loans, CDOR Loans, Letter of Credit Fees, CB Floating Rate Loans or Canadian
Prime Loans, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth in the table below under
the caption “Eurocurrency Loans/CDOR Loans/Letter of Credit Fees”, “CB Floating
Rate Loans/Canadian Prime Loans” or “Commitment Fee”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date:

                                              Eurocurrency                    
Loans/CDOR   CB Floating                 Loans/Letter   Rate Loans/        
Leverage   of Credit   Canadian   Commitment Category   Ratio   Fees   Prime
Loans   Fee
1
    < 2.75x       2.00 %     1.00 %     0.35 %
2
  ≥ 2.75x but < 3.00x     2.25 %     1.25 %     0.40 %
3
  ≥ 3.00x but < 3.25x     2.50 %     1.50 %     0.45 %
4
    ≥ 3.25x       2.75 %     1.75 %     0.50 %

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the last day of each Fiscal Quarter and set forth in the Applicable Margin
Certificate delivered pursuant to Section 9.1(l), and (ii) each change in the
Applicable Margin resulting from a change in the Leverage Ratio shall be
effective during the period commencing on and including the date of

4



--------------------------------------------------------------------------------



 



delivery to the Administrative Agent of the Applicable Margin Certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that (A) until the Borrower
delivers an Applicable Margin Certificate described in Section 9.1(l), the
Leverage Ratio shall be deemed to be in the Category one level higher (in
Category number) than the applicable Category of the immediately preceding
fiscal period during the period from the expiration of the time for delivery of
such Applicable Margin Certificate until such Applicable Margin Certificate is
delivered and (B) prior to the initial delivery of an Applicable Margin
Certificate pursuant to Section 9.1(l), the Applicable Margin shall be
determined by reference to Category 1.
          “Applicable Margin Certificate” has the meaning set forth in
Section 9.1(l).
          “Applicable Participation Percentage” means, as to any Lender, the
percentage determined by dividing such Lender’s Alternative Currency Commitment
to make Loans in a designated Alternative Currency by the aggregate of the
Alternative Currency Commitments of the Alternative Currency Lenders to make
such Loans.
          “Application” means an application requesting an Issuing Bank to issue
a Letter of Credit, in such form as such Issuing Bank may specify from time to
time.
          “Approved Fund” has the meaning set forth in Section 13.9(b)(ii).
          “Arrangers” means J.P. Morgan Securities, LLC; Merrill Lynch, Pierce,
Fenner & Smith Incorporated; and U.S. Bank National Association, in their
capacities as Co-Lead Arrangers and Joint Bookrunners of the credit facility
provided under this Agreement.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.9), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
          “Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Banking Services” means each and any of the following bank services
provided to any Loan Party by an Agent, an Issuing Bank, any Lender, or an
Affiliate of the foregoing: (a) commercial credit cards, (b) stored value cards
and (c) treasury and/or cash management services (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
          “Banking Services Obligations” means the aggregate outstanding
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), for the
payment for Banking Services.
          “Base Rent Expense” means, for any period, payments (whether computed
monthly or annually) due under Leases of real property (including those
resulting from sale-leaseback transactions), exclusive of payments for
percentage rent, common-area maintenance,

5



--------------------------------------------------------------------------------



 



insurance, taxes and any other amounts recorded in the Borrower’s or the
Restricted Subsidiaries’ books and records in accordance with their customary
practices as rent other than “base rent expense”; provided that, with respect to
any acquisition of an Acquisition Target which results in the requirement to
provide pro forma financial information pursuant to Article 11 of Regulation S-X
(Reg § 210.11.01, .02 and .03), Base Rent Expense of the Acquisition Target for
each full fiscal quarter included in the applicable computation period prior to
such Acquisition (including the fiscal quarter during which it was acquired)
shall be included; provided further that Base Rent Expense of the Acquisition
Target shall be adjusted for those applicable items of base rent expense that
will increase or decrease subsequent to the date of Acquisition, such
adjustments limited to those like adjustments included in the pro forma
financial statements provided in the Form 8-K filed with the Securities and
Exchange Commission pursuant to Article 11 of Regulation S-X.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America or any entity succeeding to its functions.
          “Borrower” has the meaning set forth in the preamble hereto.
          “Borrowers” means the Borrower and each Subsidiary Borrower, and for
the avoidance of doubt, the phrase “a Borrower,” “each Borrower” or “any
Borrower” means any of the Borrowers.
          “Borrowing” means (a) Revolving Loans of the same Type and currency,
made, converted or continued on the same date to the same Applicable Borrower
and, in the case of Eurocurrency Loans and CDOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.
          “Borrowing Date” means the date scheduled for any Borrowing of Loans.
          “Borrowing Minimum” means (a) in the case of a Borrowing denominated
in US Dollars, (i) $3,000,000 with respect to Eurocurrency Loans, and (ii)
$1,000,000 or, if lesser, as provided in Section 2.2(d), with respect to CB
Floating Rate Loans, (b) in the case of a Borrowing denominated in Euro,
€3,000,000, (c) in the case of a Borrowing denominated in Sterling, £3,000,000,
and (d) in the case of a Borrowing denominated in Canadian Dollars, C$3,000,000.
          “Borrowing Multiple” means (a) in the case of a Borrowing denominated
in US Dollars, $500,000, (b) in the case of a Borrowing denominated in Euro,
€500,000, (c) in the case of a Borrowing denominated in Sterling, £1,000,000,
and (d) in the case of a Borrowing denominated in Canadian Dollars, C$500,000.
          “Business Day” means any day other than a Saturday, Sunday or day
which shall be in Houston, Texas, Toronto, Ontario, or London, England, as
applicable, a legal holiday or day on which banking institutions are required or
authorized to close; provided that, (i) when used in connection with a
Eurocurrency Loan denominated in Dollars, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market, (ii) when used in connection with a Eurocurrency
Loan denominated in an Alternative Currency, the term “Business Day” shall also
exclude (a) if such Eurocurrency

6



--------------------------------------------------------------------------------



 



Loan is denominated in Euro, any day which is not a Target Day, and (b) if such
Eurocurrency Loan is denominated in an Alternative Currency other than Euro, any
day on which commercial banks in the London foreign exchange market do not
settle payments in the principal financial center where such Alternative
Currency is cleared and settled as reasonably determined by the Administrative
Agent, and (iii) when used in connection with a CDOR Loan or a Canadian Prime
Loan, the term “Business Day” shall also exclude any day on which commercial
banks in Toronto, Ontario are required or authorized to close.
          “CAM” means the mechanism for the allocation and exchange of interests
in the Loans and collections thereunder established under Article XIV.
          “CAM Exchange” means the exchange of the Lenders’ interests provided
for in Article XIV.
          “CAM Exchange Date” means the first date after the Closing Date (a) on
which there shall occur (i) any Event of Default described in subsection (f) of
Section 11.1; or (ii) an acceleration of Loans pursuant to Section 11.1;
(b) Designated Obligations in an amount of at least $5,000,000 are outstanding;
and (c) (i) in the case of a CAM Exchange Date based solely upon clause (a)(i),
the Majority Lenders shall not have advised the Administrative Agent that they
do not want the CAM Exchange to occur, and (ii) in the case of a CAM Exchange
Date based upon clause (a)(ii), the Majority Lenders shall have advised the
Administrative Agent that they do wish the CAM Exchange to occur.
          “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Designated
Obligations owed to such Lender immediately prior to the CAM Exchange Date
(whether or not at the time due and payable), and (b) the denominator shall be
the aggregate Designated Obligations owed to all the Lenders immediately prior
to the CAM Exchange Date (whether or not at the time due and payable). For
purposes of computing each Lender’s CAM Percentage, (y) all Designated
Obligations which shall be denominated in an Alternative Currency shall be
translated into US Dollars at the Spot Exchange Rate in effect on the CAM
Exchange Date and (z) each Lender shall be deemed to hold its Pro Rata
Percentage of all outstanding Swingline Loans, Alternative Currency Loans and LC
Disbursements.
          “Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, or,
with prior written notice to the Borrower, any other Affiliate or branch of
JPMCB that JPMCB shall have designated for the purpose of acting in such
capacity hereunder and its successors in such capacity.
          “Canadian AML Legislation” means each of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws within Canada, including any guidelines or orders thereunder.
          “Canadian Benefit Plan” means all material benefit plans or
arrangements subject to Canadian federal or applicable provincial law or
regulation maintained or contributed to by the Borrower or any of its
Subsidiaries that are not Canadian Pension Plans, including all profit

7



--------------------------------------------------------------------------------



 



sharing, savings, supplemental retirement, retiring allowance, severance,
deferred compensation, welfare, bonus, incentive compensation, phantom stock,
legal services, supplementary unemployment benefit plans or arrangements and all
life, health, dental and disability plans and arrangements in which the
employees or former employees of the Borrower or any of its Subsidiaries
participate or are eligible to participate, but excluding all stock option or
stock purchase plans.
          “Canadian Borrower” has the meaning set forth in the preamble hereto.
          “Canadian Currency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are
denominated in Canadian Dollars.
          “Canadian Currency Commitment” means, with respect to each Canadian
Lender, the commitment of such Canadian Lender hereunder to make Canadian
Currency Loans and to issue and acquire participations in Letters of Credit
denominated in Canadian Dollars, as such commitment may be (a) reduced from time
to time pursuant to Section 4.10 or increased from time to time pursuant to
Section 4.11, (b) reduced or increased from time to time pursuant to
Section 2.4(k), and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.9. The initial amount of
each Canadian Lender’s Canadian Currency Commitment is set forth and so
captioned in Schedule 2.1, in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Canadian Currency Commitment, or in the
Joinder Agreement pursuant to which such Canadian Lender became a Canadian
Lender, as applicable.
          “Canadian Currency Loan” means a Loan made in Canadian Currency
pursuant to Section 2.4.
          “Canadian Dollars” and “C$” refers to the lawful currency of Canada.
          “Canadian Insolvency Laws” means each of the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and the
Winding-Up and Restructuring Act (Canada), each as now and hereafter in effect,
any successors to such statutes and any other applicable insolvency or other
similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.
          “Canadian Lender” means (i) as of the Closing Date, a Lender with a
Canadian Currency Commitment in Schedule 2.1 or a Commitment to issue Letters of
Credit denominated in Canadian Dollars and (ii) after the Closing Date, each
Lender that becomes a Canadian Lender and makes Loans and issues Letters of
Credit denominated in Canadian Dollars, or, if the Canadian Currency Commitments
have terminated or expired, a Lender holding direct interests in Canadian
Currency Loans and/or Letters of Credit denominated in Canadian Dollars. A
Canadian Lender may, in its discretion, arrange for one or more Canadian
Currency Loans and Letters of Credit denominated in Canadian Dollars to be made
or issued, as the case may be, by one or more of its domestic or foreign
branches or Affiliates, in which case the term “Canadian

8



--------------------------------------------------------------------------------



 



Lender” shall include any such branch or Affiliate with respect to Loans made or
Letters of Credit issued by such Person.
          “Canadian Pension Plan” means all pension plans required to be
registered under Canadian federal or provincial law established, maintained or
contributed to by the Borrower or any of its Subsidiaries for their employees or
former employees, but does not include the Canada Pension Plan or the Quebec
Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively.
          “Canadian Prime”, when used in reference to a Loan or a Borrowing,
refers to whether such Loan or Borrowing is denominated in Canadian Dollars and
bearing interest at the Canadian Prime Rate.
          “Canadian Prime Rate” means, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
rate of interest which the Canadian Agent establishes on such date as the
reference rate of interest for determination of interest rates it will charge
for loans in Canadian Dollars at its office in Toronto, Ontario, and which it
refers to as its prime rate (or its equivalent or analogous such rate) and
(b) the sum of (i) the yearly rate of interest to which the one month CDOR Rate
is equivalent plus (ii) one percent (1.0%) per annum.
          “Capital Expenditures” means, for any period, the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its Restricted Subsidiaries for such period that are (or would in accordance
with GAAP be) set forth as such in a consolidated statement of cash flows of the
Borrower and its Subsidiaries for such period.
          “Capital Lease” has the meaning set forth in the definition of Capital
Lease Obligation.
          “Capital Lease Obligation” means as to any Person, the obligations of
such Person to pay rent or other amounts under any lease (a “Capital Lease”) of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government, the Government of
Canada, or the UK government, or issued by an agency thereof and backed by the
full faith and credit of the United States Government, the Government of Canada,
or the UK government, as the case may be, in each case maturing within ninety
(90) days after the date of acquisition thereof; (b) marketable direct
obligations issued by any state of the United States of America or any province
of Canada, or any political subdivision of any such state or province or any
public instrumentality thereof, in each case maturing within ninety (90) days
after the date of acquisition thereof and, at the time of acquisition, having
the highest rating obtainable from either Standard & Poor’s or Moody’s (or, if
at any time neither Standard & Poor’s nor Moody’s shall be rating such
obligations, then from such other nationally recognized rating services

9



--------------------------------------------------------------------------------



 



acceptable to the Administrative Agent); (c) commercial paper maturing no more
than ninety (90) days after the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 or P-1 from either Standard &
Poor’s or Moody’s (or, if at any time neither Standard & Poor’s nor Moody’s
shall be rating such obligations, then the highest rating from such other
nationally recognized rating services acceptable to the Administrative Agent);
(d) certificates of deposit or bankers acceptances denominated in US Dollars,
Canadian Dollars, Sterling or Euro and maturing within ninety (90) days after
the date of acquisition thereof issued by any Lender or any other commercial
bank organized under the laws of the United States of America or Canada or any
state or province thereof or the District of Columbia, or the UK, in each case
having combined capital and surplus of not less than $250,000,000 (or the
Alternative Currency Equivalent thereof); (e) repurchase agreements of the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or Canada or any state or province
thereof or the District of Columbia, or the UK, in each case having combined
capital and surplus of not less than $250,000,000 (or the Alternative Currency
Equivalent thereof); (f) overnight investments with the Administrative Agent,
any Lender or any other commercial bank organized under the laws of the United
States of America or Canada or any state or province thereof or the District of
Columbia, or the UK, in each case having combined capital and surplus of not
less than $250,000,000 (or the Alternative Currency Equivalent thereof);
(g) other readily marketable instruments issued or sold by the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States of America or Canada or any state or province thereof or the
District of Columbia, or the UK, in each case having combined capital and
surplus of not less than $250,000,000 (or the Alternative Currency Equivalent
thereof); and (h) funds invested in brokerage accounts with nationally
recognized brokerage houses or money market accounts, in each case for less than
thirty (30) days.
          “CB Floating Rate” means, for any day, a rate per annum equal to the
Alternate Base Rate in effect on such day, and when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the CB
Floating Rate. Any change in the CB Floating Rate due to a change in the
Alternate Base Rate shall be effective from and including the effective date of
such change in the Alternate Base Rate.
          “CDOR” when used in reference to a Loan or a Borrowing, refers to
whether such Loan or Borrowing is denominated in Canadian Dollars and bearing
interest at the CDOR Rate.
          “CDOR Rate” means, with respect to any CDOR Loan for any Interest
Period, the sum of (a) the rate per annum determined by the Administrative Agent
by reference to the average rate quoted on the Reuters Monitor Screen, Page
“CDOR” (or such other Page as may replace such Page) on such screen for the
purpose of displaying the Canadian interbank offered rates for Canadian Dollar
bankers’ acceptances with a term comparable to the term of such Interest Period
as of 10:00 a.m., Toronto Time, on the first day of such Interest Period plus
(b) 0.10%. If for any reason the Reuters Monitor Screen rates are unavailable,
CDOR Rate means the sum of (a) the rate of interest determined by the
Administrative Agent that is equal to the arithmetic mean of the rates quoted by
such reference banks as may be specified from time to time by the Administrative
Agent, after consultation with the Borrower and the Canadian Agent, in respect
of Canadian Dollar bankers’ acceptances with a term comparable to the term of
such

10



--------------------------------------------------------------------------------



 



Interest Period as of 10:00 a.m., Toronto Time, on the first day of such
Interest Period plus (b) 0.10%.
          “Change in Law” means (a) the adoption of any Law, rule or regulation
after the date of this Agreement, (b) any change in any Law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement, or (c) compliance by any Agent, any Lender or
any Issuing Bank (or, for purposes of Section 3.2, by any lending office of such
Lender or of such Issuing Bank or by such Lender’s or such Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of Law) of any Governmental Authority made or issued after
the date of this Agreement; provided, that for purposes of this Agreement, all
requests, rules, guidelines or directives in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act which are not in effect at least
thirty (30) days prior to the Closing Date are deemed, when effective, to have
gone into effect and been adopted thirty (30) days after the date of this
Agreement.
          “Change of Control” means (i) any transaction (including a merger or
consolidation) the result of which is that any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50 percent (50%) of the total voting power of all classes of the voting
stock of the Borrower or the surviving Person and/or warrants or options to
acquire such voting stock, calculated on a fully diluted basis (a “Control
Person”), other than any such transaction in which the current executive
officers of the Borrower who are also currently directors and their Affiliates
or The Zimmer Family Foundation become, individually or collectively, a Control
Person, or (ii) the sale, lease or transfer of all or substantially all of the
Borrower’s assets (whether Equity Interest in its Subsidiaries, the assets of
its Subsidiaries, or some combination thereof) to any “person” or “group”
(within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act), except
to the Borrower or one or more of its Restricted Subsidiaries or a Control
Person.
          “Change/Continuation Date” means a date upon which the Applicable
Borrower has requested the change or continuation of the interest rate
applicable to any Loan pursuant to a Notice of Rate Change/Continuation
delivered pursuant to Section 3.1.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Alternative Currency Loans, Canadian Currency Loans, UK Loans or Swingline
Loans, and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, Alternative Currency Commitment, Canadian
Currency Commitment or a UK Commitment.
          “Closing Date” means the date on which the conditions specified in
Section 8.1 are satisfied.
          “Code” means the Internal Revenue Code of 1986, as amended, or its
predecessor or successor, as applicable, together with all regulations, rulings,
and interpretations thereof or thereunder issued by the Internal Revenue
Service.

11



--------------------------------------------------------------------------------



 



          “Collateral” means all property in which any Loan Party has granted,
or purported to grant, a security interest or other Lien to the Administrative
Agent on behalf of the Lenders and the Issuing Banks pursuant to any of the Loan
Documents and shall include all Pledged Collateral and all cash and Cash
Equivalents delivered as collateral pursuant to Section 2.7(d)(viii), 4.2,
4.7(c) or 11.2.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to issue and acquire participations in
Letters of Credit, Swingline Loans and Alternative Currency Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 4.10 or
increased from time to time pursuant to Section 4.11, (b) reduced or increased
from time to time pursuant to Section 2.4(k), and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
13.9. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.1, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, or in the Joinder Agreement pursuant to which
such Lender became a Lender, as applicable. The agreement of the Swingline Bank
to make Swingline Loans shall not constitute part of its Commitment for purposes
of determining the Swingline Bank’s Unused Commitment but shall be taken into
account in determining the Credit Exposure of the Swingline Bank.
          For purposes of calculating any Commitment with respect to Revolving
Loans in Alternative Currencies, the Administrative Agent shall use the US
Dollar Equivalent of such Alternative Currency, calculated on the basis of the
Spot Exchange Rate for such Alternative Currency as of the most recent Spot
Currency Determination Date.
          “Commitment Increase” has the meaning set forth in Section 4.11(a).
          “Commitment Increase Effective Date” has the meaning set forth in
Section 4.11(b).
          “Companies Act” means the Companies Act 2006 of England and Wales.
          “Consolidated Net Worth” means, as of any date of determination, the
total shareholders’ equity of the Borrower and the Restricted Subsidiaries which
appears on the consolidated balance sheet of such Person as of such date,
determined in accordance with GAAP, or if such date of determination is not the
last day of a Fiscal Quarter, then determined as of the end of the most recently
completed Fiscal Quarter for which financial statements have been provided
hereunder; excluding, however, (a) from total shareholders’ equity, mandatorily
redeemable Preferred Stock of the Borrower or a Restricted Subsidiary to the
extent included in total shareholders’ equity and (b) Restricted Investments of
the Borrower and the Restricted Subsidiaries in any Unrestricted Subsidiaries.
          “Contractual Rent Expense” means, for any period as to the Borrower
and the Restricted Subsidiaries, all payments (whether computed monthly or
annually) due under Leases of real property (including those resulting from
sale-leaseback transactions), including, without limitation, Base Rent Expense
and payments for percentage rent, common-area maintenance, insurance, and taxes
and any other amounts recorded in such Person’s books and records in accordance
with their customary practices as rent expense, whether paid or accrued in the

12



--------------------------------------------------------------------------------



 



applicable period of calculation, but excluding adjustments with respect to such
payments required to be made in conformity with GAAP for the purposes of
accounting for graduated lease payments; provided that with respect to any
acquisition of an Acquisition Target which results in the requirement to provide
pro forma financial information pursuant to Article 11 of Regulation S-X (Reg §
210.11.01, .02 and .03), or other similar law, Contractual Rent Expense of such
Acquisition Target for each full fiscal quarter included in the applicable
computation period prior to such Acquisition (including the fiscal quarter
during which it was acquired) shall be included; provided further that
Contractual Rent Expense of such Acquisition Target shall be adjusted for those
applicable items of contractual expense that will increase or decrease
subsequent to the date of Acquisition, such adjustments limited to those
adjustments included in the pro forma financial statements provided in the Form
8-K filed with the Securities and Exchange Commission pursuant to Article 11 of
Regulation S-X or similar filings under other applicable law.
          “Contribution Notice” means a contribution notice issued by the
Pensions Regulator under Section 38 or Section 47 of the Pensions Act 2004 of
England and Wales.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Exposure” means (without duplication), with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure or Swingline Exposure at such time.
          “Cure Return” has the meaning set forth in Section 11.2.
          “Debt” means (without duplication), for any Person:
               (a) obligations of such Person for borrowed money (including
obligations, contingent or otherwise, of such Person relative to the available
face amount of all letters of credit and letters of guaranty, whether drawn or
undrawn, and banker’s acceptances issued for the account of such Person);
               (b) obligations of such Person evidenced by bonds, debentures,
notes or similar instruments (but excluding sight drafts that evidence account
payables arising in the ordinary course of business);
               (c) obligations of such Person to pay the deferred purchase price
of property or services (but excluding accounts payable arising in the ordinary
course of business), other than contingent purchase price or similar obligations
incurred in connection with an acquisition and not yet earned or determinable;
               (d) obligations of others secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) a Lien on Property owned or being purchased by such Person (including
obligations arising under conditional sales or other title retention agreements,
other than customary reservations or retentions of title under

13



--------------------------------------------------------------------------------



 



supply agreements entered into in the ordinary course of business), whether or
not such obligations shall have been assumed by such Person or are limited in
recourse;
               (e) Capital Lease Obligations of such Person;
               (f) Guarantees by such Person of any obligations of any other
Person which are described in the preceding subsections (a)—(e) and the
following subsection (g); and
               (g) net obligations of such Person under Hedge Agreements (the
amount of such obligations to be equal at any time to the termination value of
such Hedge Agreement giving rise to such obligation that would be payable by
such Person at such time).
Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.
          “Debtor Relief Laws” means all applicable federal, state, provincial
or foreign liquidation, dissolution, termination, winding-up, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization,
or similar laws (including all Canadian Insolvency Laws), or general equitable
principles from time to time in effect affecting the rights of creditors
generally (including, to the extent applicable, the rights and remedies of
creditors of a “financial company” as such term is defined in Section 201 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or providing for the
relief of debtors.
          “Default” means any of the events or circumstances specified in
Section 11.1, whether or not there has been satisfied any requirement in
connection with such event or circumstance for the giving of notice, or the
lapse of time, or the happening of any further condition, event or act.
          “Defaulting Lender” means any Lender that has (a) failed within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
or other amounts required to be funded by it hereunder or under any Loan
Document or (ii) pay over to the Administrative Agent, any Issuing Bank, the
Swingline Bank or any Lender any other amounts required to be paid by it
hereunder or under any Loan Document, unless, in the case of clause (i) above,
such Lender notifies the Borrower and the Administrative Agent in writing, on
the date of the requested Borrowing and on or before the time required for it to
fund its portion of the requested Loan, that such failure is a result of such
Lender’s good faith determination that a condition precedent to funding under
this Agreement (specifically identified and including the particular default or
other condition precedent, as the case may be, and the basis for such
determination with reasonable specificity) has not been satisfied as of such
time required for funding such requested Loan, (b) notified the Borrower, the
Administrative Agent, the Issuing Banks and the Swingline Bank in writing or has
made a public statement to the effect that it does not intend to comply with any
of its funding obligations under this Agreement or under other agreements in
which it commits to extend credit, unless, in such writing or public statement,
such Lender expressly states that such position is based on such Lender’s good
faith determination that a condition precedent to funding

14



--------------------------------------------------------------------------------



 



under this Agreement (specifically identified and including the particular
default or other condition precedent, as the case may be, and the basis for such
determination with reasonable specificity) cannot be satisfied, (c) failed,
within three Business Days after request by the Administrative Agent or the
Borrower (through the Administrative Agent, which shall deliver such request
promptly upon receipt from the Borrower), to provide a certification in writing
from an authorized officer of such Lender that it will comply with the terms of
this Agreement and each other Loan Document relating to its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then-outstanding Letters of Credit and Swingline Loans or
other amounts required to be funded by it hereunder or under any other Loan
Document, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s and (through the
Administrative Agent) the Borrower’s receipt of such certification in form and
substance satisfactory to the Administrative Agent and the Borrower, (d) in the
good faith belief of the Administrative Agent, the Swingline Bank or any Issuing
Bank, defaulted in fulfilling its obligations under one or more other agreements
in which such Lender had committed to extend credit, which good faith belief,
and basis therefor, is communicated in writing to the Administrative Agent and
the Borrower, or (e) (i) become or is insolvent or whose Parent has become or is
insolvent or (ii) become or is the subject of a proceeding under any Debtor
Relief Law, or has had a receiver, conservator, trustee, administrator,
custodian or similar Person appointed for it, or in the good faith determination
of the Administrative Agent has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or whose Parent has become the subject of a proceeding under any
Debtor Relief Law, or has had a receiver, conservator, trustee, administrator,
custodian or similar Person appointed for it, or in the good faith determination
of the Administrative Agent has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
          “Designated Obligations” means all Obligations of the Loan Parties in
respect of (a) unpaid principal of the Loans and unreimbursed LC Disbursements
and (b) accrued and unpaid (i) interest on the Loans and LC Disbursements and
(ii) fees, whether or not the same shall at the time of any determination be due
and payable under the terms of the Loan Documents.
          “Disclosure Letter” means that letter dated as of the date of this
Agreement from the Borrower, addressed to the Administrative Agent and the
Lenders and setting forth certain disclosure information therein designated.
          “Domestic Subsidiary” means, as to any Person, each Subsidiary of such
Person that is incorporated, formed or otherwise organized under the laws of the
United States, any State thereof or the District of Columbia, or is treated as
such for United States federal tax purposes.
          “EBITDA” means, for any period, as to the Borrower and the Restricted
Subsidiaries, an amount equal to earnings before income taxes and adjustment for
extraordinary items, plus (a) depreciation and amortization, plus (b) interest
expense, plus, to the extent deducted in determining earnings before
extraordinary items, (c) other non-cash charges, minus, to the extent added in
determining earnings before extraordinary items, (d) non-cash income, for the
four (4) immediately preceding Fiscal Quarters; provided that with respect to
any acquisition of an Acquisition Target which results in the requirement to
provide pro forma financial

15



--------------------------------------------------------------------------------



 



information pursuant to Article 11 of Regulation S X (Reg. § 210.11.01, .02 and
.03), EBITDA of such Acquisition Target for each full fiscal quarter included in
the applicable computation period prior to such Acquisition (including the
fiscal quarter during which it was acquired) shall be included; provided further
that EBITDA of such Acquisition Target shall be adjusted for those items of
income and expense that will increase or decrease subsequent to the date of
Acquisition, such adjustments limited to those adjustments included in the pro
forma financial statements provided in the Form 8 K filed with the Securities
and Exchange Commission pursuant to Article 11 of Regulation S X.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Commitment, each Issuing Bank, and (iii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (y) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (z) any Defaulting Lender.
          “Eligible Borrower” means (i) with respect to Loans denominated in
Sterling or Euro, the UK Borrower and the Borrower; (ii) with respect to Loans
denominated in Canadian Dollars, the Canadian Borrower and the Borrower; and
(iii) with respect to Loans denominated in US Dollars, the Borrower.
          “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to or operation of the Euro in one or more
member states of the European Union.
          “Environmental Laws” means any federal, state, provincial, local or
foreign law, statute, code, ordinance, principle of common law, rule or
regulation, as well as any license, order, decree, judgment or injunction
issued, promulgated, approved, or entered thereunder, relating to pollution or
the protection, cleanup or restoration of the environment or natural resources,
or to the public health or safety, or otherwise governing the generation, use,
management, transportation, recovery, recycling, discharge disposal, Release or
threatened Release of Hazardous Materials, including, as to U.S. laws, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act of 1975, the Occupational Safety and Health Act,
the Clean Air Act, the Clean Water Act, the Emergency Planning and Community
Right to Know Act, the Federal Insecticide, Fungicide and Rodenticide Act, and
the Toxic Substances Control Act, and any state, local or foreign counterparts.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) the violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

16



--------------------------------------------------------------------------------



 



          “Equity Interests” means and includes (a) any and all shares,
interests, participations or other equivalents of or interests in (however
designated) corporate stock, including, without limitation, shares of preferred
or preference stock, (b) all partnership interests (whether general or limited)
in any Person which is a partnership, (c) all interests or limited liability
company interests in any limited liability company, (d) all equity or ownership
interests in any Person of any other type, and (e) all warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations issued thereunder by the
Department of Labor or the PBGC.
          “ERISA Affiliate” means (a) any corporation included with the Borrower
in a controlled group of corporations within the meaning of Section 414(b) of
the Code, (b) any trade or business (whether or not incorporated) which is under
common control with the Borrower within the meaning of Section 414(c) of the
Code, (c) any member of an affiliated service group of which the Borrower is a
member within the meaning of Section 414(m) of the Code and (d) any other group
including the Borrower that is treated as a single employer within the meaning
of Section 414(o) of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Pension
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Pension Plan of a failure to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) a determination that any Pension Plan is, or is expected to
be, in at-risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan in a distress termination (within the meaning of
Section 4041(c) of ERISA); (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or Pension Plans in a distress
termination (within the meaning of Section 4041(c) of ERISA) or to appoint a
trustee to administer any Pension Plan; (g) the incurrence by the Borrower or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
reasonably expected to be, insolvent or in reorganization (within the meaning of
Title IV of ERISA) or is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); or (i) the occurrence of a
non-exempt “prohibited transaction” (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) concerning any Pension Plan and with respect to
which the Borrower or any ERISA affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a party in interest (within the meaning
of Section 406 of ERISA) or could otherwise be liable.

17



--------------------------------------------------------------------------------



 



          “EURIBO Rate” means, in relation to any Loan or Borrowing in Euro for
any Interest Period, the rate appearing on the Reuters EURIBOR 01 screen
displaying the EURIBOR Rate calculated by the European Central Bank (or any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service providing rate quotations comparable to those
currently provided on such screen, as determined by the Applicable Agent from
time to time for the purposes of providing quotations of interest rates
applicable to deposits in Euro in the European interbank market) at
approximately 10:00 a.m. London Time on the Quotation Date for such Interest
Period, as the rate for deposits in Euro with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, the “EURIBO Rate” with respect to such Eurocurrency Borrowing for
such Interest Period shall be the rate at which deposits in Euro the US Dollar
Equivalent of which is $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the European interbank market at approximately
10:00 a.m. London Time on the Quotation Date for such Interest Period.
          “Euro” and “€” means the single currency unit of the Participating
Member States.
          “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate or the
Adjusted EURIBO Rate, as applicable.
          “European Agent” means J.P. Morgan Europe Limited, or, with prior
written notice to the Borrower, any other Affiliate or branch of JPMCB that
JPMCB shall have designated for the purpose of acting in such capacity hereunder
and its successors in such capacity.
          “Event of Default” means any of the events or circumstances specified
in Section 11.1, provided that there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Excluded Taxes” has the meaning set forth in the definition of
“Taxes.”
          “Executive Order” means, as long as it remains in effect and is
applicable, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
or any amendment, modification or supplement thereof, or any successor to any
such order.
          “Existing Agent” means the Administrative Agent under the Existing
Credit Agreement.
          “Existing Credit Agreement” has the meaning set forth in the first
WHEREAS clause hereof.

18



--------------------------------------------------------------------------------



 



          “Expiration Date” means the last day of an Interest Period.
          “FATCA” means Sections 1471 through 1474 of the Code and any Treasury
regulations promulgated thereunder or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
on the next succeeding Business Day by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Financial Support Direction” means a financial support direction
issued by the Pensions Regulator under Section 43 of the Pensions Act 2004 of
England and Wales.
          “First-Tier Foreign Subsidiary” means any Foreign Subsidiary of the
Borrower in which all or substantially all of the Equity Interests are owned
directly by one or more of (i) the Borrower and (ii) any Domestic Subsidiary of
the Borrower. Initially the only First-Tier Foreign Subsidiary is Moores Retail
Group Inc., a New Brunswick corporation.
          “Fiscal Quarter” means a fiscal quarter of the Borrower.
          “Fiscal Year” means the Borrower’s fifty-two (52) or fifty-three
(53) week fiscal year, which ends on the Saturday nearest January 31 in each
calendar year; by way of example, references to “Fiscal Year 2010” shall mean
the fiscal year ended January 29, 2011.
          “Fixed Charge Coverage Ratio” means, for any period of four
consecutive Fiscal Quarters ending on any date of determination, as to the
Borrower and the Restricted Subsidiaries, an amount equal to the quotient of
(a) the sum of (i) EBITDA for such period plus (ii) Contractual Rent Expense for
such period divided by (b) Fixed Charges for such period, determined on a
consolidated basis.
          “Fixed Charges” means, for any period as to the Borrower and the
Restricted Subsidiaries, an amount equal to the sum (without duplication) of
(a) net cash interest expense for such period plus (b) Contractual Rent Expense
for such period, determined on a consolidated basis.
          “Foreign Lender” means, with respect to an Applicable Borrower that is
resident for Tax purposes in a particular jurisdiction, any Lender that is
regarded by the Governmental Authority of that jurisdiction as not being
resident for Tax purposes in that jurisdiction. For purposes of this definition,
the United States, each State thereof and the District of Columbia

19



--------------------------------------------------------------------------------



 



shall be deemed to constitute a single jurisdiction, and Canada and each
Province and territory thereof shall be deemed to constitute a single
jurisdiction.
          “Foreign Pension Plan” means any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination or severance
of employment, and which plan is not subject to ERISA or the Code, excluding,
however, from this term “Foreign Pension Plan,” each of the Canada Pension Plan
and the Quebec Pension Plan.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States as in effect from time to time, as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board, which are applicable to the circumstances as of the
date of determination.
          “Governmental Approval” means any authorization, consent, approval,
license or exemption of, registration or filing with, or report or notice to,
any Governmental Authority.
          “Governmental Authority” means the government of the United States of
America, Canada, the UK, or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity thereof exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).
          “Guarantee” of or by any Person (the “guarantor”) means any direct or
indirect liability, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Debt or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase, repurchase or otherwise acquire or pay (or advance or supply
funds for the purchase or payment of) such Debt or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Debt or other obligation of the
payment thereof or that any agreement relating thereto will be complied with, or
that the holders of such Debt or other obligation will be protected against loss
in respect thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor, or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Debt or obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
          “Guarantors” means the Borrower and all Material Restricted
Subsidiaries of the Borrower now existing or hereafter acquired or existing,
other than Foreign Subsidiaries. The

20



--------------------------------------------------------------------------------



 



initial Guarantors are the Borrower, K&G Men’s Company Inc., TMW Merchants LLC,
TMW Marketing Company, Inc. and TMW Purchasing LLC.
          “Guaranty Agreement Supplement” has the meaning set forth in
Section 9.7(a).
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes or any nature regulated pursuant to any
Environmental Law.
          “Hedge Agreement” means (a) any agreement (including terms and
conditions incorporated by reference therein) which is a rate swap agreement,
basis swap, credit derivative transaction, forward rate agreement, commodity
swap, commodity option, forward commodity contract, equity or equity index swap
or option, forward bond or forward bond price or forward bond index transaction,
interest rate option, forward foreign exchange agreement, spot foreign exchange
agreement, cap agreement, floor agreement, collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, spot contract,
or any other similar agreement (including any option to enter into any of the
foregoing), whether or not such agreement is governed by or subject to any
master agreement, (b) any and all agreements of any kind, and any and all
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement, or (c) any combination of the
foregoing.
          “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the
Obligations due to such Lender pursuant to this Agreement or any other Loan
Document, under laws applicable to such Lender which are presently in effect,
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws presently allow. To the extent required by applicable law in
determining the Highest Lawful Rate with respect to any Lender as of any date,
there shall be taken into account the aggregate amount of all payments and
charges theretofore contracted for, taken, reserved, charged or received by such
Lender hereunder or under the other Loan Documents which constitute or are
deemed to constitute interest under applicable law.
          “Houston Distribution Center” means the real property of the Borrower
located in Harris County, Texas and commonly referred to by it as the “Bellfort
Distribution Facility Center”, including additional real property from time to
time acquired in connection therewith, and the improvements, fixtures and
similar property from time to time located thereon or used in connection
therewith, which improved real property is used or intended for use in
connection with the business activities of the Borrower and its Subsidiaries
which are permitted by Section 10.8.
          “Houston Time” means the time in Houston, Texas.

21



--------------------------------------------------------------------------------



 



          “Increasing Revolving Lender” has the meaning set forth in
Section 4.11(a).
          “Indemnified Party” has the meaning set forth in Section 13.11(b).
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Information” has the meaning set forth in Section 13.19.
          “Information Memorandum” means the Confidential Information Memorandum
dated November 2010 relating to the Borrower and the Transactions.
          “Interest Payment Date” means (a) with respect to any CB Floating Rate
Loan (other than a Swingline Loan) the last day of each March, June, September
and December, (b) with respect to any Canadian Prime Loan, the third Business
Day after the last day of each calendar month, (c) with respect to any
Eurocurrency Loan or any CDOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing or CDOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period, and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
          “Interest Period” means, with respect to any Eurocurrency Borrowing or
CDOR Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or (subject to currency requirements to the extent that the Revolving Loan
is made in an Alternative Currency) six months thereafter (and in the case of
CDOR Borrowings, 30, 60 or 90 or, if available, 180 days thereafter), as the
Applicable Borrower may elect; provided that (i) if any Interest Period would
otherwise begin on a day that is not a Business Day, such Interest Period shall
begin on the next Business Day; (ii) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (iii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
          “Inventory” means the “inventory” (as that term is defined by and
within the meaning of GAAP) of the Borrower and any Restricted Subsidiary
including, without limitation, merchandise in transit and piece goods in the
possession of manufacturers.
          “Investment” of any Person means any investment so classified under
GAAP, and, whether or not so classified, includes (a) any direct or indirect
loan or advance made by it to any other Person, whether by means of stock
purchase, loan, advance or otherwise, (b) any capital contribution to any other
Person, and (c) any ownership or similar interest in any other Person.

22



--------------------------------------------------------------------------------



 



          “Issuing Bank” means (i) JPMCB or any Affiliate thereof (including the
Canadian Agent and JPMorgan Chase Bank, N.A., London Branch), (ii) any other
Canadian Lender or UK Lender, and (iii) any other Lender or any Affiliate
thereof agreed to by the Borrower, the Administrative Agent and such other
Lender, in each case in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank (as defined in the previous sentence) may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Person. With respect to any Letter of Credit, “Issuing Bank” shall mean the
issuer thereof.
          “Joinder Agreement” has the meaning set forth in Section 4.11(d).
          “JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
          “Judgment Currency” has the meaning set forth in Section 13.22(c).
          “Law” means all common law and all applicable provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, interpretations and orders of courts or other
Governmental Authorities.
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum (without duplication) of
(a) the aggregate of the US Dollar Equivalents of the undrawn amounts of all
outstanding Letters of Credit at such time plus (b) the aggregate of the US
Dollar Equivalents of all LC Disbursements that have not yet been reimbursed by
or on behalf of the Applicable Borrower at such time. The LC Exposure of any
Issuing Bank or any participant in any Letter of Credit or LC Disbursement at
any time shall be such Issuing Bank’s or such participant’s Pro Rata Percentage
of the aggregate LC Exposure of all Issuing Banks and participants in such
Letter of Credit or LC Disbursement at such time.
          “Lease” means, as to any Person, any operating lease other than a
Capital Lease of any Property (whether real, personal or mixed) by that Person
as a lessee, together with all renewals, extensions and options thereon.
          “Lenders” means the Persons listed on Schedule 2.1 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Bank and the Alternative Currency Lenders.
          “Letter of Credit” has the meaning set forth in Section 2.7(a).
          “Letter of Credit Fee” has the meaning set forth in Section 5.4(a).
          “Letter of Credit Request” shall have the meaning set forth in Section
2.7(b)(i).

23



--------------------------------------------------------------------------------



 



          “Leverage Ratio” means, at any date of determination and for the
Borrower and the Restricted Subsidiaries, determined on a consolidated basis,
the ratio of (a) Adjusted Debt at such date to (b) the sum of (i) EBITDA plus
(ii) Base Rent Expense, in each case for the four consecutive Fiscal Quarters
then ending.
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period, the rate appearing on
Reuters Screen LIBOR01 screen displaying British Bankers’ Association Interest
Settlement Rates for such currency (or on any successor or substitute page
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the London
interbank market, at approximately 11:00 a.m., London Time, on the Quotation
Date for such Interest Period, as the rate for deposits in such currency in the
London interbank market) with a maturity comparable to such Interest Period. In
the event that such rate is not available at such time for any reason, the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in such currency the US Dollar Equivalent of which
is $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London Time, on the Quotation Date for such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, securing any obligation of any Person or any other
agreement having a similar effect, (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan” means a Revolving Loan or a Swingline Loan.
          “Loan Documents” means this Agreement, the Letters of Credit, the
Applications, the Parent Guaranty Agreement, the Subsidiary Guaranty Agreement,
the Pledge Agreement, any Specified Hedge Agreement and any and all instruments,
certificates and agreements now or hereafter executed or delivered to any Agent,
any Issuing Bank or any Lender (or, in the case of any Specified Hedge
Agreement, any Affiliate of any Lender) or the Swingline Bank pursuant to any of
the foregoing and the transactions connected therewith, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing.
          “Loan Parties” means each Borrower, each Subsidiary Guarantor, and
each Pledgor.
          “Local Time” means (a) with respect to a Loan or Borrowing or a Letter
of Credit denominated in US Dollars, Houston Time, (b) with respect to a Loan or
Borrowing or a Letter of Credit denominated in Canadian Dollars, Toronto Time,
and (c) with respect to a Loan or Borrowing or a Letter of Credit denominated in
any other Alternative Currency, London Time.

24



--------------------------------------------------------------------------------



 



          “London Time” means the time in London, England.
          “Majority Lenders” means, at any time, Lenders holding at least 51% of
the Total Commitment (or, if the Total Commitment shall have terminated, the
Total Credit Exposure) at such time.
          “Mandatory Costs” has the meaning assigned to such term in Exhibit K.
          “Margin Stock” has the meaning assigned to such term in Regulation U
and the rules, regulations and interpretations of the Board thereunder.
          “Material Adverse Effect” means any material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and the Restricted Subsidiaries, taken as a whole, (b) the binding
nature, validity or enforceability of any of the Loan Documents; (c) the ability
of any Borrower or any other Loan Party to perform its payment or other
obligations under any Loan Document to which it is a party, or all Loan
Documents taken as a whole, or (d) the validity, perfection, priority or
enforceability of the Liens granted to the Administrative Agent in respect of
any Collateral.
          “Material Debt” means Debt (other than the Loans and Letters of
Credit) of the Borrower or any Restricted Subsidiary in an aggregate principal
or similar amount exceeding $20,000,000 (or the US Dollar Equivalent thereof, if
in a currency other than US Dollars).
          “Material Domestic Subsidiary” means each Domestic Subsidiary that is
a Material Restricted Subsidiary.
          “Material Restricted Subsidiary” means each Restricted Subsidiary
(i) the consolidated assets of which equal or exceed 10% of the consolidated
assets of the Borrower as of the last day of the most recently ended Fiscal
Quarter or (ii) the consolidated revenues of which for the most recently ended
period of four consecutive Fiscal Quarters equal or exceed 10% of the
consolidated revenues of the Borrower for such period; provided that, if at any
time the aggregate consolidated assets of the Restricted Subsidiaries that are
not Material Restricted Subsidiaries shall equal or exceed 20% of the
consolidated assets of the Borrower as of the last day of the most recently
ended Fiscal Quarter, or the aggregate consolidated revenues of such Restricted
Subsidiaries for the most recently ended period of four consecutive Fiscal
Quarters shall equal or exceed 20% of the consolidated revenues of the Borrower
for such period, the Borrower shall designate sufficient Restricted Subsidiaries
as “Material Restricted Subsidiaries” to eliminate such condition, such
designation to occur not later than the 15th Business Day after the earlier of
(x) the delivery pursuant to Sections 9.1(a) and (b) of financial statements of
the Borrower for the period during which the condition requiring such
designation shall first have existed and (y) in the event the condition
requiring such designation is known to a Financial Officer to exist as a result
of an acquisition, disposition or transfer of material assets (including Equity
Interests), the date of such acquisition, disposition or transfer (and if the
Borrower shall fail to designate such Restricted Subsidiaries by such time,
Restricted Subsidiaries that are not Material Restricted Subsidiaries shall
automatically be deemed to be Material Restricted Subsidiaries in descending
order based on the amounts of their consolidated assets or consolidated revenues
until such condition shall have been eliminated). Each Subsidiary

25



--------------------------------------------------------------------------------



 



designated or deemed designated as a Material Restricted Subsidiary pursuant to
the preceding sentence shall for all purposes of this Agreement constitute a
Material Restricted Subsidiary upon such designation or deemed designation and
until a subsequent designation pursuant to which one or more other Restricted
Subsidiaries are substituted for it. Each Restricted Subsidiary that qualifies
as a Material Restricted Subsidiary shall be deemed to be a Material Restricted
Subsidiary upon the delivery of the certificate referred to in Section 9.1(d)
indicating such Material Restricted Subsidiary and continue to be a Material
Restricted Subsidiary until the last day of the Fiscal Quarter as of which such
Restricted Subsidiary no longer qualifies as a Material Restricted Subsidiary
pursuant to this definition.
          “Maturity Date” means the earliest of (a) the date specified by the
Borrower in accordance with Section 4.9 for the termination of the Commitments,
(b) the date the principal amount then outstanding of, and accrued and unpaid
interest on, the Loans becomes due pursuant to Article XI, or (c) January 26,
2016.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer pension plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or with respect to which the Borrower or
any ERISA Affiliate has any liability, contingent or otherwise.
          “New Funds Amount” has the meaning set forth in Section 4.11(g).
          “Non-Guaranteeing Restricted Subsidiary” has the meaning set forth in
Section 9.7(a).
          “Note” means a promissory note executed and delivered pursuant to
Section 4.1(e).
          “Notice of Borrowing” has the meaning set forth in Section 2.3.
          “Notice of Commitment Increase” has the meaning set forth in
Section 4.11(b).
          “Notice of Rate Change/Continuation” has the meaning set forth in
Section 3.1(c).
          “Obligations” means (i) the unpaid principal of and accrued and unpaid
interest on the Loans and Letter of Credit reimbursement obligations and all
other obligations and liabilities of the Borrowers or any other Loan Party
(including interest accruing at the then-applicable rate provided in this
Agreement after the maturity of the Loans and Letter of Credit reimbursement
obligations and interest accruing at the then-applicable rate or rates provided
in this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower or any such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent, any Issuing Bank, the Swingline Bank, any Lender, any Alternative
Currency Lender or any Indemnified Party hereunder or under any other Loan
Document, (ii) until the Commitments have expired or been terminated and the
principal of, and accrued interest on, the Loans and accrued fees payable
hereunder shall have been paid in full and all Letters of

26



--------------------------------------------------------------------------------



 



Credit shall have expired or been terminated and all LC Disbursements shall have
been reimbursed, Banking Services Obligations, and (iii) in the case of a
Specified Hedge Agreement, the obligations and liabilities of each Loan Party
thereunder owing or owed to (x) any Affiliate of any Lender or (y) any Person
that was a Lender at the time of entry into such Specified Hedge Agreement.
Without limiting the generality of the foregoing, “Obligations” includes any of
the foregoing which may arise under, out of, or in connection with, this
Agreement or any other Loan Document, in each case whether on account of
principal, interest, Guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all fees and disbursements
of counsel to the Administrative Agent, any Lender, or any Issuing Bank that are
required to be paid by the Borrower or any other Loan Party pursuant to the
terms of any of the foregoing agreements), in each case whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred.
          “OFAC” means the Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Officer’s Certificate” means a certificate signed in the name of the
Borrower by a Responsible Officer.
          “Other Activities” has the meaning set forth in Section 12.3.
          “Other Currency” has the meaning set forth in Section 13.22(a).
          “Other Financings” has the meaning set forth in Section 12.3.
          “Other Lender” has the meaning set forth in Section 2.4(g).
          “Other Taxes” means any and all present or future stamp or documentary
taxes, value added taxes, excise or property taxes, or similar taxes, charges or
levies (other than Excluded Taxes) which arise from any payment made hereunder
or under any other Loan Document, or from the execution or delivery of, or the
enforcement of, or the registration of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Parent Guaranty Agreement” means a Guaranty Agreement in
substantially the form of Exhibit C-1 made by the Borrower in favor of the
Secured Parties.
          “Participant” has the meaning set forth in Section 13.9(c).
          “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
according with legislation of the European Community relating to Economic and
Monetary Union.
          “PBGC” means the Pension Benefit Guaranty Corporation or any
governmental agency or instrumentality succeeding to the functions thereof.

27



--------------------------------------------------------------------------------



 



          “Pension Plan” means any employee pension benefit plan (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or with respect to which the Borrower or any
ERISA Affiliate has any liability, contingent or otherwise.
          “Pensions Regulator” means the body corporate called the Pensions
Regulator established under Part I of the Pensions Act 2004 of England and
Wales.
          “Permitted Business” has the meaning set forth in Section 10.9.
          “Permitted Lien Debt” means all Debt permitted to be created, incurred
or assumed by the Borrower or any Restricted Subsidiary pursuant to
Section 10.2(c) to the extent that the aggregate principal amount of such Debt
does not exceed, at any time outstanding, 15% of Consolidated Net Worth, as
determined on a pro forma basis at the time of the creation, incurrence or
assumption of such Debt.
          “Permitted Liens” means:
               (a) Liens for current taxes, assessments or other governmental
charges which are not delinquent or remain payable without any penalty, or the
validity or amount of which is contested in good faith and, if necessary for
such contest, by appropriate proceedings; provided that any right to seizure,
levy, attachment, sequestration, foreclosure or garnishment with respect to
Property of the Borrower or any Restricted Subsidiary by reason of such Lien
(i) has not matured, (ii) has been and continues to be effectively enjoined or
stayed or (iii) pertains to such Property that, individually or in the
aggregate, is immaterial to the operations of the Borrower and its Subsidiaries
taken as a whole;
               (b) consensual landlord Liens, Liens in respect of operating
leases, nonconsensual Liens imposed by operation of law, including, without
limitation, landlord Liens for rent not yet due and payable, and Liens for
materialmen, mechanics, warehousemen, carriers, employees, workers, repairmen,
for current wages or accounts payable not yet delinquent and arising in the
ordinary course of business; provided that any right to seizure, levy,
attachment, sequestration, foreclosure or garnishment with respect to Property
of the Borrower or any Restricted Subsidiary by reason of such Lien (i) has not
matured, (ii) has been, and continues to be, effectively enjoined or stayed or
(iii) pertains to such Property that, individually or in the aggregate, is
immaterial to the operations of the Borrower and its Subsidiaries taken as a
whole;
               (c) easements, rights-of-way, restrictions and other similar
Liens or imperfections to title arising in the ordinary course of business that
do not secure any Debt and which do not materially interfere with the
occupation, use and enjoyment by the Borrower or any Restricted Subsidiary of
the Property encumbered thereby or materially impair the value of such Property;
               (d) Liens (other than any Lien imposed by ERISA) incurred or
deposits made in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other types of social security, or
(ii) to secure the performance of tenders, statutory obligations, surety and
appeal bonds, bids, leases, performance or payment

28



--------------------------------------------------------------------------------



 



bonds, purchase, construction or sales contracts and other similar obligations,
in each case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property;
               (e) Liens arising out of or in connection with any litigation or
other legal proceeding which are being contested in good faith by appropriate
proceedings; provided that (i) any right to seizure, levy, attachment,
sequestration, foreclosure or garnishment with respect to Property of the
Borrower or any Restricted Subsidiary by reason of such Lien (x) has not
matured, (y) has been, and continues to be, effectively enjoined or stayed, or
(z) pertains to such Property that, individually or in the aggregate, is
immaterial to the operations of the Borrower and its Subsidiaries taken as a
whole, and (ii) no Event of Default exists under Section 11.1(h) relating
thereto;
               (f) UCC protective filings (or similar personal property security
filings in any location in Canada or the UK) with respect to personal property
leased to the Borrower or any Subsidiary under operating leases or consigned to
the Borrower or any Subsidiary; and
               (g) Liens in Equity Interests of the UK Borrower held by any
Borrower or Restricted Subsidiary arising by operation of the UK Borrower’s
Articles of Association securing Debt of the Borrower or any Restricted
Subsidiary to the UK Borrower.
          “Person” means an individual, partnership, limited liability company,
joint venture, corporation, joint stock company, bank, trust, association,
company, unincorporated organization, Governmental Authority or other entity.
          “Pledge Agreement” means the Pledge and Security Agreement dated as of
the Closing Date, made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties and covering all of
the Equity Interests of each Domestic Subsidiary that is a Material Restricted
Subsidiary and not more or less than 65% of the Equity Interests of each of the
First-Tier Foreign Subsidiaries, and in substantially the form of Exhibit B.
          “Pledge Agreement Supplement” has the meaning set forth in
Section 9.7(b).
          “Pledged Collateral” has the meaning set forth in the Pledge
Agreement.
          “Pledgors” means the pledgors from time to time party to the Pledge
Agreement.
          “Preferred Stock” means any class or series of Equity Interests of a
Person which is entitled to a preference or priority over any other class or
series of Equity Interests of such Person with respect to any distribution of
such Person’s assets, whether with respect to dividends, or upon liquidation,
dissolution or termination, or both.
          “Prime Rate” means, on any day, the rate of interest per annum most
recently publicly announced by JPMCB as its prime rate in effect at its
principal office in New York City, New York; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

29



--------------------------------------------------------------------------------



 



          “Pro Rata Percentage” means, with respect to any Lender at any time,
with respect to Revolving Loans (other than Alternative Currency Loans), LC
Exposure or Swingline Exposure, a fraction (expressed as a percentage), the
numerator of which shall be the amount of such Lender’s Commitment at such time
and the denominator of which shall be the Total Commitment at such time
(provided that if the Commitments have terminated or expired, the Pro Rata
Percentages shall be determined based upon such Lender’s share of the Total
Credit Exposure at such time).
          “Property” or “Properties” means any interest or right in any kind of
property or assets, whether real, personal, or mixed, owned or leased, tangible
or intangible, and whether now held or hereafter acquired.
          “Quotation Date” means (a) with respect to any Eurocurrency Borrowing
denominated in any currency other than Sterling for any Interest Period, two
Business Days prior to the commencement of such Interest Period and (b) with
respect to any Eurocurrency Borrowing denominated in Sterling for any Interest
Period, the first Business Day of such Interest Period.
          “Reducing Percentage Lender” has the meaning set forth in
Section 4.11(g).
          “Reduction Amount” has the meaning set forth in Section 4.11(g).
          “Register” has the meaning set forth in Section 13.9(b).
          “Regulation T” means Regulation T of the Board and any successor to
all or a portion thereof.
          “Regulation U” means Regulation U of the Board and any successor to
all or a portion thereof.
          “Regulation X” means Regulation X of the Board and any successor to
all or a portion thereof.
          “Related Facilities” means the revolving credit facilities, letter of
credit facilities, bankers’ acceptance facilities or similar working capital
facilities evidencing unsecured Debt of one or more Non-Guaranteeing Restricted
Subsidiaries.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, members, managers,
employees, agents and advisors of such Person and such Person’s Affiliates.
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment.
          “Responsible Officer” means the Chairman of the Board, the President,
any Vice President, the Treasurer or the Assistant Treasurer of the Borrower.
          “Restricted Investments” has the meaning set forth in Section 10.5(b).

30



--------------------------------------------------------------------------------



 



          “Restricted Payments” has the meaning set forth in Section 10.3.
          “Restricted Subsidiary” means the Subsidiaries designated as
Restricted Subsidiaries in Section 7.13 of the Disclosure Letter, together with
any Subsidiary of the Borrower hereafter created or acquired until it is
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to the applicable provisions hereof. Any Subsidiary
designated as an Unrestricted Subsidiary for purposes of this Agreement may
thereafter be designated as a Restricted Subsidiary (upon approval by the Board
of Directors of the Borrower) upon fifteen (15) days’ prior written notice to
the Administrative Agent if, at the time of such designation and immediately
after giving effect thereto and immediately after giving effect to the
concurrent retirement of any Debt, (i) no Event of Default or Default shall have
occurred and be continuing, (ii) such Subsidiary is organized under the laws of
Canada, France, Holland, the UK, the United States or such other member of the
Organization for Economic Cooperation and Development as to which the Borrower
has so notified the Administrative Agent within thirty (30) days following the
creation or acquisition of such Subsidiary, or any state, province or member
country thereof, (iii) except for (x) directors’ qualifying shares, (y) shares
required by applicable law to be held by a Person other than the Borrower or any
of its Subsidiaries, and (z) Equity Interests held by others in Persons less
than 100% of the Equity Interests in which are acquired pursuant to an
Acquisition not prohibited hereby, 100% of each class of voting Equity Interests
in such Subsidiary is owned by the Borrower or a wholly-owned Restricted
Subsidiary, and (iv) the Borrower and such Subsidiary shall have complied with
Section 9.8. Except for director’s qualifying shares, shares required by
applicable law to be held by a Person other than the Borrower or any of its
Subsidiaries and Equity Interests held by others in Persons less than 100% of
the Equity Interests in which are acquired pursuant to an Acquisition not
prohibited hereby, each Restricted Subsidiary shall be directly or indirectly
wholly-owned by the Borrower. Any designation that fails to comply with the
terms of this definition shall be null and void and of no effect whatsoever.
Upon such designation, the Borrower shall deliver to the Administrative Agent a
certified copy of the resolutions giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing conditions. At all times during the term of this Agreement, (a) each
Subsidiary Borrower (so long as it is a Subsidiary Borrower), (b) each Guarantor
(so long as it is a Guarantor), (c) each Pledgor (so long as it is a Pledgor),
and (d) if not an Unrestricted Subsidiary, each of their respective
Subsidiaries, shall be Restricted Subsidiaries.
          “Return Event” has the meaning set forth in Section 11.2.
          “Revolving Loan” means a Loan made pursuant to Section 2.1. Revolving
Loans may be Alternative Currency Loans.
          “Secured Parties” means, collectively, all Lenders, Agents, Issuing
Banks, and Indemnified Parties. “Secured Party” means any of such Persons.
          “Similar Businesses” has the meaning set forth in Section 7.14.

31



--------------------------------------------------------------------------------



 



          “Specified Hedge Agreement” means any Hedge Agreement entered into by
the Borrower and any Lender or Affiliate of any Lender related to interest rates
under this Agreement.
          “Spot Currency Determination Date” shall be the date that the
Administrative Agent determines the US Dollar Equivalent of any Loan or LC
Exposure denominated in an Alternative Currency and provides notice of such
determination to the Borrower and may include:
               (a) with respect to a Borrowing, the date on or about the date of
(i) the delivery of a Notice of Borrowing or Notice of Rate Change/Continuation
with respect to such Borrowing or (ii) each request for the making of any
Swingline Loan or Alternative Currency Loan;
               (b) with respect to a Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit, (ii) each date of an amendment,
renewal or extension of a Letter of Credit, and (iii) each date of any payment
by an Issuing Bank under any Letter of Credit;
               (c) the last Business Day of every calendar month; and
               (d) any other Business Day elected by the Administrative Agent in
its discretion or upon instruction by the Majority Lenders.
          “Spot Exchange Rate” means, on any day, for purposes of determining
the US Dollar Equivalent of any currency other than US Dollars, the rate at
which such other currency may be exchanged into US Dollars at the time of
determination on such day as set forth on the applicable Reuters World Currency
Page. In the event that such rate does not appear on the applicable Reuters
World Currency Page, the Spot Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such an agreement, such Spot Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Spot Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error; provided, further, that
in connection with any determination of such rate, upon the written request of
the Borrower, the Administrative Agent shall notify the Borrower of the sources
used to determine such rate.
          “Standard & Poor’s” means Standard & Poor’s, a division of the
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

32



--------------------------------------------------------------------------------



 



          “Stated Amount” means, with respect to any Letter of Credit at any
time, the maximum amount then available to be drawn thereunder (without regard
to whether any conditions to drawing could then be met) at such time.
          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject, for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar percentage.
          “Sterling” and “£” means the lawful currency of the UK.
          “Subsidiary” means, with respect to any Person (for purposes of this
definition, the “parent”) on any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) more than 50% of the Equity
Interests in which, or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests in
which are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
the context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Borrower.
          “Subsidiary Borrower” has the meaning set forth in the Preamble to
this Agreement. Each Subsidiary Borrower is and shall remain a Restricted
Subsidiary for so long as it is a Subsidiary Borrower.
          “Subsidiary Guarantor” means each Subsidiary of the Borrower which is
a party to the Subsidiary Guaranty Agreement. The initial Subsidiary Guarantors
are K&G Men’s Company, Inc.; TMW Merchants LLC; TMW Marketing Company, Inc. and
TMW Purchasing LLC.
          “Subsidiary Guaranty Agreement” means a Guaranty Agreement in
substantially the form of Exhibit C-2 made by the Subsidiary Guarantors in favor
of the Secured Parties.

33



--------------------------------------------------------------------------------



 



          “Swingline Bank” means JPMCB, in its capacity as lender of Swingline
Loans hereunder, and its successors in such capacity.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Pro Rata Percentage of the total
Swingline Exposure at such time.
          “Swingline Loan” means a Loan made pursuant to Section 2.6.
          “TARGET2” means the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilizes a single shared
platform and which was effective on November 19, 2007.
          “Target Day” means any day on which TARGET2 is open for the settlement
of payments in Euro.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, and all liabilities with respect thereto, including any
interest, additions to tax or penalties applicable thereto and such taxes,
levies, imposts, duties, deductions, assessments, fees, charges, withholdings or
liabilities whatsoever, in the case of each Lender, each Issuing Bank, each
Agent, or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party, excluding, with respect to each Lender, each
Issuing Bank, each Agent, or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder:
               (a) taxes imposed on (or measured by) its net income, profits or
capital (however denominated), and franchise taxes imposed on it, by the United
States of America, or by the jurisdiction under the laws of which such Lender,
such Issuing Bank, such Agent or other recipient (as the case may be) is
organized or has its principal office or, in the case of any Lender or Issuing
Bank, in which its applicable lending office is located or in which it is
otherwise carrying on business;
               (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which a Loan
Party is located or described in subclause (a);
               (c) in the case of a Lender or an Issuing Bank, any withholding
tax that (i) is imposed (other than solely as a result of the operation of the
CAM Exchange) on amounts payable to such Lender or Issuing Bank (or, in the case
of Canadian withholding taxes, would have been imposed if a payment had been
made) at the time such Lender or Issuing Bank becomes a party to this Agreement
(or designates a new lending office), or (ii) is attributable to such Lender’s
or such Issuing Bank’s failure to comply with Section 4.8(e), except (x) in the
case of subclause (i) to the extent that such Lender or Issuing Bank (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding tax pursuant to Section 4.8(a) , or (y) in the case
of either subclause (i) or (ii) to the extent that such withholding tax shall
have resulted from the making of any payment to a location other than an office
designated by the

34



--------------------------------------------------------------------------------



 



Applicable Agent or such Lender for the receipt of payments of the applicable
type from the Applicable Borrower;
               (d) in the case of any Foreign Lender that is subject to
withholding tax on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office), any
additional withholding tax that is imposed on amounts payable to such Foreign
Lender as a result of any Change in Law; and
               (e) any United States federal taxes imposed pursuant to FATCA on
any “withholdable payment” (as defined under FATCA).
(collectively, “Excluded Taxes”).
          “Toronto Time” means the time in Toronto, Ontario.
          “Total Commitment” means, at any time, the sum of the Commitments of
all Lenders at such time. The initial amount of the Total Commitment is
$200,000,000.
          “Total Credit Exposure” means, at any time, the sum of the Credit
Exposures of all Lenders at such time.
          “Total Funded Debt” means, at any time as to the Borrower and the
Restricted Subsidiaries determined on a consolidated basis, an amount equal to
the sum (without duplication) of (a) the aggregate principal amount of all Loans
outstanding on such date plus (b) the aggregate principal amount of drawings
under Letters of Credit issued hereunder and under the Related Facilities which
have not then been reimbursed pursuant to Section 2.7 and thereunder, as
applicable, plus (c) the aggregate principal amount of all other outstanding
Debt of the Borrower and the Restricted Subsidiaries of the type described in
(without duplication) subsections (a)—(f) of the definition of “Debt” (excluding
(i) any undrawn amounts under outstanding letters of credit and letters of
guaranty and (ii) any Guarantee of any obligation that is not funded debt,
including for the avoidance of doubt net obligations under a Hedge Agreement
prior to an occurrence of an actual termination event thereunder).
          “Transactions” means the execution, delivery and performance of the
Loan Documents by the parties thereto, the borrowing of the Loans and the use of
the proceeds thereof, and the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Revolving Loan or Revolving
Borrowing, refers to whether the rate of interest on such Revolving Loan, or on
the Revolving Loans comprising such Revolving Borrowing, is determined by
reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the CB Floating
Rate, the CDOR Rate or the Canadian Prime Rate.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the relevant jurisdiction.
          “UK” means the United Kingdom of Great Britain and Northern Ireland.
          “UK Borrower” has the meaning set forth in the preamble hereto.

35



--------------------------------------------------------------------------------



 



          “UK Commitment” means, with respect to each UK Lender, the commitment
of such UK Lender hereunder to make Alternative Currency Loans and to issue and
acquire participations in Letters of Credit, in each case denominated in Euro or
Sterling, as such commitment may be (a) reduced from time to time pursuant to
Section 4.10 or increased from time to time pursuant to Section 4.11,
(b) reduced or increased from time to time pursuant to Section 2.4(k), and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.9. The initial amount of each UK Lender’s UK
Commitment is set forth and so captioned in Schedule 2.1, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its UK Commitment,
or in the Joinder Agreement pursuant to which such UK Lender became a UK Lender,
as applicable.
          “UK Lender” means (i) as of the Closing Date, each Alternative
Currency Lender designated as a UK Lender in Schedule 2.1 or a commitment to
issue Letters of Credit denominated in Sterling or Euro, and (ii) after the
Closing Date, each Lender that becomes a UK Lender and makes Loans and issues
Letters of Credit denominated in Euro or Sterling, or, if the commitments to
make such Loans or issue such Letters of Credit have terminated or expired, a
Lender holding direct interests in Loans or Letters of Credit denominated in
Sterling or Euro. A UK Lender may, in its discretion, arrange for one or more UK
Loans and Letters of Credit denominated in Sterling or Euro to be made or
issued, as the case may be, by one or more of its domestic or foreign branches
or Affiliates, in which case the term “UK Lender” shall include any such branch
or Affiliate with respect to the Loans made or Letters of Credit issued by such
Person.
          “UK Loan” means a Loan denominated in Sterling or Euro pursuant to
Section 2.4.
          “UK Treaty Lender” means a Lender that is a resident in a jurisdiction
with which the United Kingdom has a double taxation agreement which makes
provision for full exemption from United Kingdom taxation imposed on interest
and which does not carry on business in the United Kingdom through a permanent
establishment with which a payment of interest under a UK Loan or a Letter of
Credit issued to the UK Borrower is effectively connected.
          “United States” means the United States of America, each State thereof
and the District of Columbia.
          “Unrestricted Subsidiary” means each Subsidiary designated as an
Unrestricted Subsidiary in Section 7.13 of the Disclosure Letter, together with
any Subsidiary which is hereafter designated by the Board of Directors of the
Borrower as an Unrestricted Subsidiary, and in each case and without further
action or qualification, any Subsidiary of such Subsidiary so designated as an
Unrestricted Subsidiary. Any Subsidiary may be designated an Unrestricted
Subsidiary (upon approval by the Board of Directors of the Borrower) upon
fifteen (15) days’ prior written notice to the Administrative Agent if, at the
time of such designation and immediately after giving effect thereto and
immediately after giving effect to the concurrent retirement of any Debt, (i) no
Event of Default or Default shall have occurred and be continuing, (ii) such
Subsidiary does not own, directly or indirectly, any Debt of or Equity Interest
in any Borrower or any Restricted Subsidiary, (iii) such Subsidiary does not own
or hold any Lien on

36



--------------------------------------------------------------------------------



 



any property of any Borrower or any Restricted Subsidiary, (iv) such Subsidiary
is not liable, directly or indirectly, with respect to any Debt other than
Unrestricted Subsidiary Indebtedness, other than (A) a note payable of up to
$1.5 million in principal amount issued by an Unrestricted Subsidiary as part of
the purchase price of an acquired business, which may be guaranteed by the
Borrower and/or any one or more of the Restricted Subsidiaries and (B) any other
Debt of an Unrestricted Subsidiary which may be guaranteed by the Borrower
and/or any one or more of the Restricted Subsidiaries, the incurrence of which
guarantee is permitted by compliance with Section 10.5, and (v) such designation
would be permitted by Section 10.5. Upon such designation, the Borrower shall
deliver to the Administrative Agent a certified copy of the resolution giving
effect to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing conditions. The aggregate Investments
outstanding in any Person designated as an Unrestricted Subsidiary shall be
considered Investments in such Unrestricted Subsidiary.
          “Unrestricted Subsidiary Indebtedness” of any Person means Debt of
such Person (a) as to which neither a Borrower nor any Restricted Subsidiary is
directly or indirectly liable (by virtue of such Borrower’s or such Restricted
Subsidiary’s being the primary obligor, or guarantor of, or otherwise
contractually liable in any respect on, such Debt), (b) which, upon the
occurrence of a default with respect thereto, does not result in, or permit any
holder of any Debt of any Borrower or any Restricted Subsidiary to declare, a
default on such Debt of the Borrower or any Restricted Subsidiary and (c) which
is not secured by any assets of any Borrower or any Restricted Subsidiary.
          “Unused Commitment” means, as to any Lender at any time, an amount
equal to such Lender’s Commitment at such time minus such Lender’s Credit
Exposure (excluding such Lender’s Swingline Exposure) at such time.
          “US Dollar Equivalent” means at any time, (a) with respect to any
amount denominated in US Dollars, such amount, and (b) with respect to any
amount denominated in an Alternative Currency, the equivalent in US Dollars of
such amount as determined by the Administrative Agent in accordance with normal
banking industry practice, using the Spot Exchange Rate with respect to such
Alternative Currency in effect for such amount on such date. The US Dollar
Equivalent at any time of the amount of any Letter of Credit, LC Disbursement or
Loan denominated in any currency other than US Dollars shall be the amount
thereof most recently determined as provided in Section 1.4.
          “US Dollars” and “$” means lawful currency of the United States of
America.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan” or a “CDOR Loan”) or by Class and
Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified
and referred to by Class

37



--------------------------------------------------------------------------------



 



(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Revolving Borrowing” or “CDOR Revolving
Borrowing”).
          1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulations herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time,
(f) the word “or” is not exclusive, (g) the words “asset”, “property”,
“Property” and “Properties” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(h) unless the context clearly requires otherwise, the phrase “the Borrower”
shall mean The Men’s Wearhouse, Inc.
          1.4. Exchange Rates; Currency.
               (a) Whenever in this Agreement an amount is expressed in US
Dollars, but such amount is applicable to a Revolving Loan or Letter of Credit
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such US Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.
               (b) The Administrative Agent shall determine the Spot Exchange
Rates as of each Spot Currency Determination Date to be used for calculating the
US Dollar Equivalent of Loans and LC Exposures denominated in Alternative
Currencies. Such Spot Exchange Rates shall become effective as of such Spot
Currency Determination Date and shall be the Spot Exchange Rates employed in
converting any amounts between the applicable currencies until the next Spot
Currency Determination Date.
          1.5 Accounting Principles. All accounting and financial terms used and
not otherwise defined herein shall be determined in accordance with GAAP, as in
effect from time to time, except to the extent that a deviation therefrom is
expressly stated. Notwithstanding the foregoing, Debt of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Should, however, there be a change in GAAP or
the application thereof from that in effect on the Closing Date and the Borrower
notifies the

38



--------------------------------------------------------------------------------



 



Administrative Agent that the Borrower requests an amendment to any provision of
this Agreement to eliminate the effect of any change occurring after the Closing
Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
request an amendment of any provisions of this Agreement for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provisions amended in accordance herewith. The Borrower and the Lenders agree to
negotiate in good faith to enter into an amendment to this Agreement in order to
conform the defined terms set forth in Section 1.1 or the covenants set forth in
Article X, or both, in such respects as shall reasonably be deemed necessary by
the Majority Lenders and acceptable to the Borrower so that the criteria for
evaluating the matters contemplated to be evidenced by such covenants are
substantially the same criteria as were effective prior to any such change in
GAAP or the application thereof, and the Borrower shall be deemed to be in
compliance with such covenants until the date of such amendment, if and to the
extent that the Borrower would have been in compliance therewith under GAAP as
in effect and applied immediately prior to such change.
          1.6 Redenomination of Certain Foreign Currencies.
               (a) Each obligation of any party to this Agreement to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
               (b) Without prejudice and in addition to any method of conversion
or rounding prescribed by any EMU Legislation and (i) without limiting the
liability of any Borrower for any amount due under this Agreement and
(ii) without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euro.
               (c) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other foreign currency.

39



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
          2.1. The Revolving Loans.
               (a) Upon the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Loans to one or more of the Eligible Borrowers from time to time
on any one or more Business Days during the Availability Period in an aggregate
principal amount that will not result in the US Dollar Equivalent of (i) such
Lender’s Credit Exposure exceeding such Lender’s Commitment, (ii) the Total
Credit Exposure exceeding the Total Commitment, or (iii) the aggregate principal
amount of all outstanding Revolving Loans and Letters of Credit denominated in
Alternative Currencies exceeding the Alternative Currency Sublimit. Within such
limits and during such period and subject to the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans
hereunder.
               (b) Except as set forth in this subsection (b), all Revolving
Loans shall be advanced to the Borrower in US Dollars. Subject to this
Section 2.1 and Section 2.2, Revolving Loans may, if made in accordance with
Sections 2.4 and 3.1, respectively, be requested in, converted into or continued
in, one or more of the Alternative Currencies. Subject to the provisions of this
Agreement, including Section 2.4, the Alternative Currency Lenders of each Class
shall make Alternative Currency Loans of that Class to Eligible Borrowers of
that Class, notwithstanding that in doing so, such Lenders may be owed amounts
by one or more Borrowers in percentages different from such Lenders’ respective
Pro Rata Percentages.
               (c) If a Borrowing is made in an Alternative Currency, then
outstanding Borrowings in US Dollars shall be reallocated and subsequent
Borrowings requested in US Dollars shall be advanced first by Lenders that do
not have Commitments in such Alternative Currency, in each case so that the
aggregate amount of Revolving Loans owing to each of the Lenders under all
Borrowings is equal to its Pro Rata Percentage of the Total Commitment. If a
Borrowing is made in US Dollars, then outstanding Borrowings denominated in any
Alternative Currency shall be reallocated and subsequent Borrowings requested in
that Alternative Currency shall be advanced first by Lenders of such Loans, in
each so that the aggregate amount of Revolving Loans owing to each of the
Lenders under all Borrowings is equal to its Pro Rata Percentage of the Total
Commitment. Except for (i) Borrowings advanced in Alternative Currencies,
(ii) the repayment of such Borrowings (which shall be pro rata for the benefit
of the Lenders advancing same), (iii) subsequent Borrowings in US Dollars or
Alternative Currencies provided in this paragraph to bring each Lender back into
compliance with such Lender’s Pro Rata Percentage of the Total Commitment, or
(iv) as otherwise provided herein, each Borrowing, each payment or prepayment of
principal of the Loans, each payment of interest on such Loans, each other
reduction of the principal of or interest outstanding on such Loans, however
achieved, each payment of the commitment fees and each reduction of the
Commitments shall be made, as applicable, in accordance with each Lender’s
respective Pro Rata Percentage of the Total Commitment. Each Applicable Borrower
shall be obligated to pay any breakage fees or costs pursuant to Section 3.5 in
connection with any such relocation of outstanding Revolving Loans.

40



--------------------------------------------------------------------------------



 



               (d) By written request (which request shall be delivered to the
Applicable Agent in accordance with Section 2.3 or 2.4, as the case may be), the
Borrower may request that any Revolving Loan to it be made in Canadian Dollars,
Sterling or Euro. Any Loan to the Canadian Borrower shall be made only in
Canadian Dollars. Any Loan to the UK Borrower shall be made only in Sterling or
Euro. All Loans shall be repaid in the currency in which such Loan was made, and
all interest payments thereon shall be made in the currency in which such Loan
was made. The amount of an Alternative Currency Loan shall at all times be
deemed to equal the US Dollar Equivalent thereof determined as of the most
recent Spot Currency Determination Date using the Spot Exchange Rate.
          2.2. Loans and Borrowings.
               (a) Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans of the same Type and Class made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation (if any)
hereunder to make its Loan on the date of such Borrowing; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
the failure of any other Lender to make any Loan to be made by such other Lender
on the date of any Borrowing.
               (b) Subject to Section 3.3, each Revolving Borrowing shall be
comprised (i) in the case of Borrowings denominated in US Dollars, entirely of
Eurocurrency Loans determined by reference to the Adjusted LIBO Rate or CB
Floating Rate Loans, as the Borrower may request in accordance herewith, (ii) in
the case of Borrowings denominated in Canadian Dollars, entirely of Canadian
Prime Loans or CDOR Loans, as the Borrower or the Canadian Borrower, the case
may be, may request in accordance herewith, and (iii) in the case of Borrowings
denominated in Sterling or Euro, entirely of Eurocurrency Loans determined by
reference to the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as the case may
be, as the Borrower or the UK Borrower, as the case may be, may request in
accordance herewith; provided that all Borrowings made on the Closing Date must
be made as CB Floating Rate Borrowings or Canadian Prime Rate Borrowings unless
the Borrower shall have delivered to the Administrative Agent an agreement that
it will be bound by the provisions of Section 3.5 notwithstanding that this
Agreement might not then be effective at least three Business Days prior to the
Closing Date. Each Swingline Loan shall be a CB Floating Rate Loan. Borrowings
requested by, made to, and maintained by, the UK Borrower may only be
denominated in Sterling or Euro, and Borrowings requested by, made to, and
maintained by, the Canadian Borrower may only be denominated in Canadian
Dollars. Loans denominated in Canadian Dollars shall be made only by the
Canadian Lenders and only to an Eligible Borrower of such Loans, and Loans
denominated in Euro or Sterling shall be made only by the UK Lenders and only to
an Eligible Borrower of such Loans.
               (c) Each Lender at its option may make any Loan by causing any
domestic or foreign office, branch or Affiliate of such Lender (an “Applicable
Lending Installation”) that has been designated by such Lender to the Applicable
Agent and the Borrower to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Applicable Borrower to repay such
Loan in accordance with the terms of this Agreement or

41



--------------------------------------------------------------------------------



 



the obligation of any such Lender to perform its Commitment. All terms of this
Agreement shall apply to any such Applicable Lending Installation of such Lender
and the Loans and any Notes issued hereunder shall be deemed held by each Lender
for the benefit of any such Applicable Lending Installation. Each Lender may, by
written notice to the Administrative Agent and (through the Administrative
Agent) the Borrower, designate replacement or additional Applicable Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
               (d) Each Borrowing of Revolving Loans by a Borrower shall be in
an amount of the applicable Borrowing Minimum or an integral multiple of the
applicable Borrowing Multiple in excess thereof; provided that a CB Floating
Rate Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated in Section 2.7(d).
          2.3. Borrowing Procedure. Each Borrowing shall be made upon prior
written notice from the Applicable Borrower to the Applicable Agent in the form
of Exhibit E (a “Notice of Borrowing”). Such Notice of Borrowing shall be
delivered to the Applicable Agent,
               (a) in the case of Revolving Borrowings that are CB Floating Rate
Loans, not later than 10:00 a.m., Houston Time, on the requested Borrowing Date;
               (b) in the case of Eurocurrency Borrowings that are denominated
in US Dollars, not later than 10:00 a.m., Local Time, three (3) Business Days
prior to the requested Borrowing Date;
               (c) in the case of Alternative Currency Loans, as provided in
Section 2.4(c); and
               (d) in the case of Swingline Loans, as provided in Section 2.6;
provided that any such notice of a CB Floating Rate Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.7(d) may be
given not later than 9:00 a.m., Houston Time, on the date of the proposed
Borrowing.
          Each Notice of Borrowing shall be irrevocable and shall specify
(i) the identity of the Applicable Borrower; (ii) the aggregate principal amount
of the requested Borrowing; (iii) the currency in which such Borrowing shall be
denominated (which shall be a currency permitted by Section 2.2(b)); (iv) the
requested Borrowing Date (which shall be a Business Day with respect to such
Borrowing); (v) the Class and Type of Borrowing requested; (vi) with respect to
any Eurocurrency Borrowing or CDOR Borrowing, the Interest Period to be
applicable to such Borrowing (which shall be a period contemplated by the
definition of the term “Interest Period”); and (vii) the location and number of
the Applicable Borrower’s account in which the proceeds of the requested
Borrowing are to be deposited or, in the case of a CB Floating Rate Borrowing
requested to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.7(d), the identity and the account of the Issuing Bank to be
reimbursed. If no currency is specified in a Notice of Borrowing, the requested
Borrowing (x) if to the Borrower, shall be denominated in US Dollars; (y) if to
the Canadian Borrower, shall be denominated in Canadian Dollars; and (z) if to
the UK Borrower, shall be denominated in Sterling. If no election as to the

42



--------------------------------------------------------------------------------



 



Type of Borrowing is specified in a Notice of Borrowing, the requested Borrowing
shall be (A) if denominated in US Dollars, a CB Floating Rate Borrowing; (B) if
denominated in Canadian Dollars, a Canadian Prime Borrowing; and (C) if
denominated in Sterling or Euro, a Eurocurrency Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing or CDOR
Borrowing, the Applicable Borrower shall be deemed to have selected an Interest
Period of one month’s duration.
          Promptly upon its receipt of a Notice of Borrowing, the Applicable
Agent shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof, the identity of the Applicable Borrower, the
currency in which such Revolving Borrowing is to be denominated, the amount of
such Lender’s Loan to be made as part of the requested Borrowing, the interest
rate option and, if any, the Interest Period selected, and the proposed
Borrowing Date.
          The Applicable Borrower may give the Applicable Agent telephonic
notice by the required time of any proposed Borrowing under this Section 2.3;
provided that such telephonic notice shall be irrevocable and shall be promptly
confirmed in writing by delivery to the Applicable Agent of a Notice of
Borrowing. Neither any Applicable Agent nor any Lender shall incur any liability
to any Borrower or any other Person in acting upon any telephonic notice
referred to above which such Applicable Agent believes in good faith to have
been given by any Borrower or for otherwise acting in good faith under this
Section 2.3.
          2.4. Alternative Currency Loans. Subject to the terms and conditions
set forth herein, each Alternative Currency Lender with an Alternative Currency
Commitment agrees to make Revolving Loans denominated in such Alternative
Currency from time to time during the Availability Period to one or more of the
Eligible Borrowers with respect to such Alternative Currency in an aggregate
principal amount at any time outstanding that will not result in the US Dollar
Equivalent of (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment, (ii) the Total Credit Exposure exceeding the Total Commitment,
(iii) the aggregate principal amount of all Revolving Loans and LC Exposure (in
each case, denominated in an Alternative Currency) exceeding the Alternative
Currency Sublimit, (iv) the aggregate of the principal amount of all such
Lender’s Loans and LC Exposure denominated in such Alternative Currency
exceeding such Lender’s applicable Alternative Currency Commitment, or (v) the
aggregate of the principal amount of all Loans and LC Exposure in such
Alternative Currency exceeding the applicable aggregate Alternative Currency
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Eligible Borrowers may borrow, prepay and reborrow
Alternative Currency Loans.
               (a) Each Alternative Currency Loan shall be made as part of a
Borrowing consisting of Alternative Currency Loans of the same Class and
currency made by the Alternative Currency Lenders with respect to such Class and
currency to an Eligible Borrower with respect to such currency, with the
Alternative Currency Loan of each Alternative Currency Lender being in an amount
determined according to the ratio of its Alternative Currency Commitment with
respect to such Alternative Currency to the total of all Alternative Currency
Commitments with respect to such Alternative Currency. The Alternative Currency
Loans denominated in Sterling or Euro shall be Eurocurrency Loans; and the
Alternative Currency Loans denominated in Canadian Dollars shall be CDOR Loans
or Canadian Prime Loans. The

43



--------------------------------------------------------------------------------



 



principal of and interest on each Alternative Currency Borrowing shall be paid
in the currency in which such Alternative Currency Borrowing was denominated and
shall be paid to the Applicable Agent for the ratable (relative to Loans made as
a part of such Borrowing) account of the Alternative Currency Lenders with
respect to such Class and currency.
               (b) To request an Alternative Currency Loan, the Applicable
Borrower shall notify the Applicable Agent of such request in writing (i) in the
case of Alternative Currency Loans denominated in Sterling or Euro, not later
than 11:00 a.m., London Time, four (4) Business Days prior to the proposed
Borrowing Date; (ii) in the case of Alternative Currency Loans denominated in
Canadian Dollars and that are Canadian Prime Loans, not later than 11:00 a.m.
Toronto Time, one (1) Business Day prior to the requested Borrowing Date; and
(iii) in the case of Alternative Currency Loans denominated in Canadian Dollars
and that are CDOR Loans, not later than 11:00 a.m., Toronto Time, three
(3) Business Days prior to the requested Borrowing Date. The Applicable Agent
will promptly advise the applicable Alternative Currency Lenders of any such
notice received.
               (c) Each applicable Alternative Currency Lender shall make each
Alternative Currency Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the applicable Alternative Currency Lenders. The
Applicable Agent will make such Alternative Currency Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower designated by such Borrower in
the applicable Notice of Borrowing and acceptable to the Applicable Agent.
               (d) Loans made and Letters of Credit issued in the UK may be made
only by Lenders and Issuing Banks that are, at the time of such Loan or the
issuance of such Letter of Credit, legally entitled to do so in the UK, and
Loans made and Letters of Credit issued in Canada may be made only by Lenders
and Issuing Banks that are, at the time of such Loan or the issuance of such
Letter of Credit, legally entitled to do so in Canada; provided, that Article
III and Section 2.7(a)(i) shall apply.
               (e) Except as the Applicable Borrower and the applicable
Alternative Currency Lenders may otherwise agree, Alternative Currency Loans
may, at the conclusion of the Interest Period (if any) applicable thereto, be
continued in the manner (to the extent applicable) set forth in Section 3.1(b).
If the Applicable Borrower fails to either repay an Alternative Currency Loan on
or before the last day of any applicable Interest Period or deliver a timely
continuation request as set forth in Section 3.1(c), or if any Default or Event
of Default exists and the Administrative Agent so notifies the Applicable
Borrower, the applicable Borrowing shall be continued in such Alternative
Currency with an Interest Period of one month’s duration commencing on the last
day of the expiring Interest Period or as a Canadian Prime Loan in the case of a
CDOR Loan.
               (f) Alternative Currency Lenders with Loans outstanding in any
Alternative Currency may, by written notice given to the Administrative Agent
not later than 11:00 a.m., Houston Time, on any Business Day, require Lenders
not having an Alternative Currency Commitment with respect to such currency
(each, an “Other Lender”) to acquire

44



--------------------------------------------------------------------------------



 



participations on such Business Day in all or a portion of the Alternative
Currency Loans denominated in such currency then outstanding. Such notice shall
specify the aggregate amount of such Alternative Currency Loans in which such
Other Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give written notice thereof to each such Other Lender,
specifying in such notice the percentage of such Alternative Currency Loan or
Loans to be acquired by such Other Lender. Each such Other Lender irrevocably
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the applicable Alternative Currency Lenders such Other
Lender’s Pro Rata Percentage of the US Dollar Equivalent of such Alternative
Currency Loan or Loans; provided that no Lender shall be required to make
payments under this sentence to the extent that doing so would cause the Credit
Exposure of such Lender to exceed such Lender’s Pro Rata Percentage of the Total
Commitment; and provided further, that no Alternative Currency Lender will be
required to make the payments under this sentence to the extent it already holds
Alternative Currency Loans and LC Exposure in the affected currency in an
aggregate amount equal to or in excess of its Alternative Currency Commitment
with respect to such currency. Each such Other Lender acknowledges and agrees
that its obligation to acquire participations in Alternative Currency Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each such Other Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds in the same
manner provided in Section 2.5 with respect to Loans made by such Lender (and
Section 2.5 shall apply, mutatis mutandis, to the payment obligations of such
Other Lenders), and the Administrative Agent shall promptly pay to each
Alternative Currency Lender with Alternative Currency Loans in the affected
currency such portions of the amount so received by it from the Other Lenders so
that after giving effect thereto such Lenders (including such Alternative
Currency Lenders) will hold direct interests in such Alternative Currency Loans
in their respective Pro Rata Percentages. The Administrative Agent shall notify
the Borrower of any participations in any Alternative Currency Loans acquired
pursuant to this paragraph. If an Alternative Currency Lender accepts an
assignment pursuant to Section 13.9(b) of one or more Alternative Currency Loans
of any Class or currency, the Applicable Participation Percentages of the
Alternative Currency Lenders with respect to such Loans will be adjusted, as
applicable, immediately upon such assignment taking effect.
               (g) If any amount required to be paid by any Other Lender to an
Alternative Currency Lender of the applicable Class and currency pursuant to
this Section 2.4 is not made available to such Alternative Currency Lender when
due, such Other Lender shall pay to such Alternative Currency Lender, on demand,
such amount with interest thereon at a rate equal to the greater of the daily
average Federal Funds Effective Rate and a rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation for
such Class for the period until such Other Lender makes such amount immediately
available to such Alternative Currency Lender. If and to the extent any Other
Lender shall not have made such amount available to such Alternative Currency
Lender within three (3) Business Days of such due date, such Alternative
Currency Lender shall also be entitled to recover from such Other Lender such
amount with interest thereon at the rate per annum generally applicable to loans
made by such Alternative Currency Lender to loans of such Class made by it to
other borrowers in the same currency as such Alternative Currency, on demand. A
certificate of the

45



--------------------------------------------------------------------------------



 



Alternative Currency Lender submitted to any Other Lender (through the
Administrative Agent) with respect to any amounts owing under this Section 2.4
shall be conclusive in the absence of manifest error.
               (h) The amount of principal and interest paid on the Alternative
Currency Loans prior to receipt of the proceeds of a sale of participations
therein shall be shared by the Alternative Currency Lenders of each Class and
currency pro rata based on the amount of the Alternative Currency Commitment of
such Class and currency of each (or if the Alternative Currency Commitments
shall have terminated, based on the Alternative Currency Loans of the applicable
Class and currency held by each). Whenever, at any time after the applicable
Alternative Currency Lender has received from any Other Lender the full amount
owing by such Other Lender pursuant to and in accordance with this Section 2.4
in respect of any Alternative Currency Loan, the Administrative Agent or such
Alternative Currency Lender receives any payment related to such Alternative
Currency Loan (whether directly from any Borrower or otherwise, including
proceeds of Collateral applied thereto by such Alternative Currency Lender or
the Administrative Agent, on behalf of such Alternative Currency Lender), or any
payment of interest on account thereof, the Administrative Agent or such
Alternative Currency Lender will distribute to each such Other Lender that shall
have made its payments pursuant to this paragraph and to the Alternative
Currency Lenders its pro rata share thereof (and hereby directs the
Administrative Agent to remit such pro rata share to such Lender out of any such
payment received by the Administrative Agent for the account of such Alternative
Currency Lender).
               (i) If any payment received by an Alternative Currency Lender
pursuant to this Section 2.4 with respect to any Alternative Currency Loan made
by it shall be required to be returned by such Alternative Currency Lender, each
Other Lender with respect to such Loan shall pay to such Alternative Currency
Lender its Pro Rata Percentage thereof.
               (j) All outstanding Alternative Currency Loans shall be due and
payable, to the extent not previously paid in accordance with the terms hereof,
on the Maturity Date.
               (k) The initial Alternative Currency Commitments for each Class
of Alternative Currency Loans are designated for each Alternative Currency on
Schedule 2.1. Each Lender that is not designated an Alternative Currency Lender
in Schedule 2.1 with respect to any Class or currency on the Closing Date shall
be or become an Alternative Currency Lender with respect to such Class and
currency on the initial day to occur after the Closing Date on which its lending
of Loans of such Class is not illegal, impossible or impracticable and does not
result in costs or expenses for which such Lender would not be indemnified by
the Applicable Borrower or the Borrower pursuant hereto, and on such day, it
shall so promptly notify the Borrower (through the Administrative Agent). Any
Alternative Currency Lender may comply with its obligations as such by causing,
as its agent, an Applicable Lending Installation to perform such obligations as
contemplated by Section 2.2(c), and the terms of this Agreement shall be
applicable to such Applicable Lending Installation as set forth in
Section 2.2(c).
               (l) In the event any Lender acting as an Alternative Currency
Lender with respect to Loans denominated in any currency (i) ceases for any
reason to qualify to be an Alternative Currency Lender with respect to such
currency and notifies the Administrative Agent

46



--------------------------------------------------------------------------------



 



to such effect, or (ii) makes an assignment pursuant to Section 13.9(b) of all
or part of its Alternative Currency Commitment with respect to such currency to
a Lender that is not an Alternative Currency Lender with respect to such
currency or (iii) determines in good faith and notifies the Administrative Agent
that, pursuant to Article III or Section 2.7(a)(ii), as applicable, lending to
the Applicable Borrower Loans in such currency would be illegal, impossible or
impractical for such Lender or would result in costs or expenses for which such
Lender would not be indemnified by the Applicable Borrower pursuant to this
Agreement, (A) any applicable assignee shall not be an Alternative Currency
Lender with respect to the affected currency, (B) the other Alternative Currency
Lenders with respect to the affected currency may, in their sole discretion,
accept an assignment of such Alternative Currency Lender’s Alternative Currency
Loans in such currency, or (C) if such Alternative Currency Lenders decline to
do so, upon receipt of notice to such effect from the Administrative Agent, the
Applicable Borrower shall cause all Alternative Currency Loans in the affected
currency by such Alternative Currency Lender to be repaid in full within five
(5) Business Days after receipt of such notice (it being understood that
following or contemporaneously with such repayment, the Applicable Borrower
shall, subject to the other terms and conditions of this Agreement, be entitled
to reborrow such Alternative Currency Loans from the remaining Alternative
Currency Lenders with respect to the same currency).
          2.5. Funding of Borrowings.
               (a) Each Lender shall, before 12:00 noon, Local Time, on the
Borrowing Date of any Borrowing, make available to the Applicable Agent by wire
transfer of immediately available funds to the account of the Applicable Agent
most recently designated by it for such purpose by notice to the Lenders, its
Pro Rata Percentage of such Borrowing, if in US Dollars, or its Applicable
Participation Percentage, if in an Alternative Currency, as requested by the
Applicable Borrower in accordance with this Agreement; provided that Alternative
Currency Loans shall be made as provided in Section 2.4 and Swingline Loans
shall be made as provided in Section 2.6. After the Applicable Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article VIII, on such Borrowing Date the Applicable Agent shall make such
Borrowing available to the Applicable Borrower by promptly crediting the amounts
so received, in like funds, to the account of the Applicable Borrower designated
by the Applicable Borrower in the applicable Borrowing Request and reasonably
acceptable to the Applicable Agent; provided that Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.7(d)
shall be remitted by the Applicable Agent to the applicable Issuing Bank. Any
deposit to the Applicable Borrower’s designated account by the Applicable Agent
pursuant to a request (whether written or oral) believed in good faith by such
Applicable Agent to be an authorized request by such Borrower for a Loan
hereunder shall be deemed to be a Loan hereunder for all purposes with the same
effect as if such Borrower had in fact requested such Applicable Agent to make
such Loan.
               (b) Unless the Applicable Agent shall have received notice from a
Lender (which must be received, except in the case of CB Floating Rate Loans, at
least one Business Day prior to the date of any Borrowing) that such Lender will
not make available to the Applicable Agent such Lender’s Pro Rata Percentage or
Applicable Participation Percentage (as the case may be) of such Borrowing as
and when required hereunder, the Applicable Agent may assume that such Lender
has made such portion available to the Applicable Agent on the date of

47



--------------------------------------------------------------------------------



 



such Borrowing in accordance with Section 2.5(a), and the Applicable Agent may
(but shall not be so required), in reliance upon such assumption, make available
to the Applicable Borrower on such date a corresponding amount. The Applicable
Agent shall give notice to the Applicable Borrower of any notice such Applicable
Agent receives under this Section 2.5(b), provided that such Applicable Agent
shall not be liable for the failure to give such notice. If and to the extent
any Lender shall not have made its full amount of the applicable Borrowing
available to the Applicable Agent in immediately available funds and such
Applicable Agent in such circumstances has made available to the Applicable
Borrower such amount, such Lender and the Applicable Borrower severally agree to
pay (without duplication) to the Applicable Agent on the Business Day following
the applicable Borrowing Date such amount, together with interest thereon for
each day from and including the date such amount is made available to such
Applicable Borrower but excluding the date of repayment to such Applicable
Agent, at (i) in the case of such Lender, (A) if denominated in US Dollars, the
greater of the Federal Funds Effective Rate and the rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation and (B) if denominated in an Alternative Currency, a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation to be the cost to it of funding such amount or (ii) in
the case of the Applicable Borrower, (A) if denominated in US Dollars, the
interest rate applicable to CB Floating Rate Loans plus the Applicable Margin
and (B) if denominated in an Alternative Currency, the interest rate applicable
to the subject Loan. If such Lender pays such amount to the Applicable Agent,
such amount shall constitute such Lender’s Loan included in such Borrowing. A
notice of the Applicable Agent submitted to any Lender with respect to amounts
owing under this subsection (b) shall be conclusive, absent manifest error. If
such amount is so made available, such payment to the Applicable Agent shall
constitute such Lender’s Loan on the applicable Borrowing Date for all purposes
of this Agreement.
          2.6. Swingline Loans.
               (a) Subject to the terms and conditions set forth herein, the
Swingline Bank agrees to make Swingline Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000 or (ii) the Total Credit
Exposure exceeding the Total Commitment; provided that the Swingline Bank shall
not be required to make a Swingline Loan to refinance an outstanding Loan. Each
Swingline Loan shall be made in US Dollars and in an amount of $1,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall bear interest at a
rate per annum equal to the CB Floating Rate plus the Applicable Margin. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, repay and reborrow Swingline Loans.
               (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Houston Time, on the day of the proposed Swingline Loan;
if such telephonic notice is received later than 12:00 noon, Houston Time, the
request shall be deemed to be a request for a Swingline Loan to be made on the
next Business Day. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline Bank
of any such notice received from the Borrower. The Swingline Bank shall make
each Swingline Loan

48



--------------------------------------------------------------------------------



 



available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Bank (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.7(d), by remittance to the applicable Issuing Bank) by 2:00 p.m.,
Houston Time, on the requested date of such Swingline Loan. The Borrower shall
repay the principal amount of each Swingline Loan (together with all accrued and
unpaid interest) no later than 2:00 p.m., Houston Time, on the date that is the
earliest of (a) the first date after such Swingline Loan is made that is the
fifteenth (15th) or last day of a calendar month and is at least three Business
Days after such Swingline Loan is made and (b) the Maturity Date; provided that
on each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.
               (c) The Swingline Bank may, at its option, by written notice to
the Administrative Agent not later than 10:00 a.m., Houston Time, on any
Business Day, before or after the maturity of the Swingline Loan (regardless of
whether a Default or an Event of Default has, or has not, occurred and is
continuing) require the Lenders to acquire, without recourse or warranty,
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice from the Swingline Bank shall specify the aggregate
principal amount of Swingline Loans in which Lenders will be required to
participate. Promptly upon receipt of such notice from the Swingline Bank, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of such notice
from the Administrative Agent properly delivered as provided above, to pay to
the Administrative Agent, for the account of the Swingline Bank, such Lender’s
Pro Rata Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that, subject to Section 2.6(e), upon receipt of such notice properly
delivered, its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute, unconditional and irrevocable shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or reduction or termination of
the Commitments, shall be made without any offset, abatement, withholding or
reduction whatsoever, may not be terminated, suspended or delayed for any reason
whatsoever, shall not be subject to qualification or exception and shall be made
in accordance with the terms of this Agreement. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.5(a) with respect to Loans
made by such Lender (and Sections 2.5(a) and 2.5(b) shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Bank the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter (i) payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Bank and (ii) the Lenders’
respective interests in such Swingline Loans, and the remaining interest of the
Swingline Bank in such Swingline Loans, shall in all respects be treated as
Revolving Loans under this Agreement, except that Swingline Loans shall be due
and payable by the Borrower on the dates referred to in Section 2.6(b). Any
amounts received by the Swingline Bank from the Borrower (or other Person on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Bank of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Bank, as

49



--------------------------------------------------------------------------------



 



their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Bank or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
               (d) If any Lender does not pay any amount that it is required to
pay pursuant to this Section 2.6 and to the extent not otherwise provided for in
Section 4.7(c) or (d), as applicable, promptly upon the Swingline Bank’s demand
therefor, (a) the Swingline Bank shall be entitled to recover such amount on
demand from such Lender, together with interest thereon, at the Federal Funds
Effective Rate for the first three Business Days, and thereafter at the CB
Floating Rate, for each day from the date of such demand, if made prior to 2:00
p.m., Houston Time, on any Business Day, or, if made at any later time, from the
next Business Day following the date of such demand, until the date such amount
is paid in full to the Swingline Bank by such Lender and (b) the Swingline Bank
shall be entitled to all interest payable by the Borrower to such Lender on such
amount until the date on which such amount is received by the Swingline Bank
from such Lender. Moreover, any Lender that shall fail to make available the
required amount shall not be entitled to vote on or consent to or approve any
matter under this Agreement and the other Loan Documents until such amount with
interest is paid in full to the Swingline Bank by such Lender. Without limiting
any obligations of any Lender pursuant to this Section 2.6(d), but subject to
Section 4.7(c), if any Lender does not pay such corresponding amount promptly
upon the Swingline Bank’s demand therefor, the Swingline Bank shall notify the
Borrower and the Borrower shall promptly repay such corresponding amount to the
Swingline Bank together with accrued interest thereon at the applicable rate on
such Swingline Loans.
               (e) No Lender shall be obligated to purchase a participation in
any Swingline Loan pursuant to Section 2.6(c), if such Lender proves that
(a) any one or more of the applicable conditions specified in Section 8.3 was
not satisfied at the time such Swingline Loan was made (unless such condition
was waived in accordance with the terms of this Agreement) and (b) such Lender
had notified the Swingline Bank in a writing received by the Swingline Bank at
least one Business Day prior to the time that it made such Swingline Loan that
the Swingline Bank was not authorized to make such Swingline Loan because any
such condition was not satisfied and stating with specificity the reason
therefor.
          2.7. Letters of Credit.
               (a) General. Subject to and upon the terms and conditions herein
set forth, including, without limitation, the applicable terms and conditions
set forth in Article VIII, each Issuing Bank agrees that it will, at any time
and from time to time during the Availability Period following its receipt of a
Letter of Credit Request, issue for the account of any Borrower, in the name of
such Borrower or any Restricted Subsidiary, one or more irrevocable standby or
commercial letters of credit, bank guarantees, or, as reasonably agreed to by
the applicable Issuing Bank, other trade instruments, in each case, denominated
in (i) to the extent requested by the Borrower, US Dollars or an Alternative
Currency, (ii) to the extent requested by the Canadian Borrower, Canadian
Dollars, and (iii) to the extent requested by the UK Borrower,

50



--------------------------------------------------------------------------------



 



Euro or Sterling (all such letters of credit collectively, the “Letters of
Credit”); provided that no Issuing Bank shall issue, amend, renew or extend any
Letter of Credit if:
          (i) at the time of such issuance, amendment, renewal or extension,
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from issuing,
amending, renewing or extending such Letter of Credit or (B) any requirement of
Law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank (x) shall prohibit, or request or require that such Issuing
Bank refrain from, the issuance, amendment, renewal or extension of letters of
credit generally or such Letter of Credit in particular, (y) shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement not in effect on the Closing Date, or (z) shall impose
upon such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and, in the case of either of the preceding
clause (y) or (z), which such Issuing Bank in good faith deems material to it
and for which the Applicable Borrower has not expressly and specifically agreed
with such Issuing Bank in writing to compensate such Issuing Bank; or
          (ii) immediately after giving effect to such issuance, amendment,
renewal or extension, the US Dollar Equivalent of (A) the Credit Exposure of
such Issuing Bank would exceed such Issuing Bank’s Commitment, (B) the Total
Credit Exposure would exceed the Total Commitment, (C) the total LC Exposure
would exceed $40,000,000, (D) the aggregate principal amount of all outstanding
Revolving Loans and LC Exposure denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit; (E) the aggregate principal amount of
all outstanding Revolving Loans and LC Exposure (in each case, denominated in
the applicable Alternative Currency) shall exceed the aggregate of the
applicable Alternative Currency Commitments; (F) the aggregate principal amount
of all such Issuing Bank’s outstanding Loans and LC Exposure in such Alternative
Currency exceeding such Issuing Bank’s Alternative Currency Commitment with
respect to that Alternative Currency; or (G) the aggregate principal amount of
all outstanding Loans and LC Exposure (in each case, denominated in the
applicable Alternative Currency) would exceed the aggregate Alternative Currency
Commitments with respect to that Alternative Currency; or
          (iii) the expiry date of such Letter of Credit is a date that is later
than the earlier of (A) twelve (12) months from the issuance date (or in the
case of any renewal or extension, twelve (12) months after such renewal or
extension) or (B) five (5) Business Days prior to the scheduled Maturity Date;
provided that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date that is five (5) Business Days prior to the scheduled Maturity
Date); or

51



--------------------------------------------------------------------------------



 



          (iv) the conditions set forth in Section 8.3 are not fulfilled to the
satisfaction of such Issuing Bank as of the date of the proposed issuance of
such Letter of Credit.
          Notwithstanding anything in this Section 2.7 to the contrary, and to
the extent not otherwise provided for in Section 4.7(c) or (d), as applicable,
no Issuing Bank shall be under any obligation to issue, renew, amend or extend a
Letter of Credit if there is a Defaulting Lender, unless such Issuing Bank has
entered into arrangements reasonably satisfactory to such Issuing Bank with the
Applicable Borrower or the Defaulting Lender to eliminate such Issuing Bank’s
risk with respect to such Defaulting Lender.
          No Letter of Credit may be issued, or remain outstanding, for the
account of an Unrestricted Subsidiary.
               (b) Letter of Credit Requests.
          (i) Whenever a Borrower desires that a Letter of Credit be issued or
that an existing Letter of Credit shall be amended, renewed or extended, it
shall deliver to the applicable Issuing Bank and the Applicable Agent its prior
written request therefor not later than 12:00 noon, Local Time, at the location
of the Applicable Agent, (i) in the case of a Letter of Credit to be issued or
amended that is or is to be in US Dollars, not later than the second Business
Day prior to the requested issuance or amendment date, (ii) in the case of a
Letter of Credit to be issued or amended that is or is to be in Canadian
Dollars, not later than the third Business Day prior to the requested issuance
or amendment date, (iii) in the case of a Letter of Credit to be issued or
amended that is or is to be in Euro or Sterling, not later than the third
Business Day prior to the requested issuance or amendment date, and (iv) in the
case of the extension of the existing expiry date of any Letter of Credit, not
later than the third Business Day prior to the date on which such Issuing Bank
must notify the beneficiary thereof that such Issuing Bank does not intend to
extend such existing expiry date. Each such request for an issuance, renewal,
extension or amendment increasing the amount thereof shall be in the form of
Exhibit F (a “Letter of Credit Request”) and, in the case of the issuance of any
Letter of Credit, shall be accompanied by an Application therefor, completed to
the satisfaction of the applicable Issuing Bank, and such other certificates,
documents and other papers and information as the applicable Issuing Bank or any
Lender (through the Administrative Agent) may reasonably request. Each Letter of
Credit shall expire no later than the date specified in Section 2.7(a)(iii),
shall not be in an amount greater than is permitted under Section 2.7(a) and
shall be in such form as may be approved from time to time by the applicable
Issuing Bank and the Applicable Borrower. Promptly upon its receipt of a Letter
of Credit Request, and, if applicable, the related Application, the Applicable
Agent shall so notify the Lenders and the Administrative Agent. It is agreed
that an Application may be delivered by electronic transfer.
          (ii) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Applicable Borrower that such

52



--------------------------------------------------------------------------------



 



Letter of Credit may be issued in accordance with, and will not violate the
requirements of, this Agreement. Unless an Issuing Bank has received notice from
an Agent or any Lender (with a copy thereof to be simultaneously sent to the
Borrower), before it issues or amends the respective Letter of Credit or renews
or extends the existing expiry date of a Letter of Credit, that one or more of
the applicable conditions specified in Section 8.3 are not then satisfied, or
that the issuance, renewal, extension or amendment of such Letter of Credit
would violate this Agreement, such Issuing Bank may issue the requested Letter
of Credit for the account of the Applicable Borrower in accordance with this
Agreement and such Issuing Bank’s usual and customary practices; provided that
no Issuing Bank shall be required to issue any Letter of Credit earlier than two
(2) Business Days after its receipt of the Letter of Credit Request and the
related Application therefor and all other certificates, documents and other
papers and information relating thereto pursuant to the immediately preceding
clause (i). Upon its issuance of any Letter of Credit or the extension of the
existing expiry date of any Letter of Credit, as the case may be, the applicable
Issuing Bank shall promptly notify the Applicable Borrower and the
Administrative Agent of such issuance or extension, which notice shall be
accompanied by a copy of the Letter of Credit actually issued or a copy of any
amendment extending the existing expiry date of any Letter of Credit, as the
case may be. Promptly upon its receipt of such documents, the Applicable Agent
shall notify each Lender and the Administrative Agent of the issuance of such
Letter of Credit or the extension of such expiry date, as the case may be, and
shall deliver copies of such documents to each applicable Lender and the
Administrative Agent.
               (c) Letter of Credit Participations.
          (i) By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the applicable Issuing Bank or any Lender, such Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Pro Rata Percentage, in each such Letter of Credit
(including extensions of the expiry date thereof), each substitute letter of
credit, each drawing made thereunder and the obligations of the Applicable
Borrower under this Agreement and the other Loan Documents with respect thereto,
and any security therefor or guaranty pertaining thereto. Each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Pro Rata Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Applicable Borrower on the date due or of any reimbursement payment in respect
of an LC Disbursement required to be refunded to a Borrower for any reason. Such
payments by the Lenders shall be made in the currency in which such Letter of
Credit was issued. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a

53



--------------------------------------------------------------------------------



 



Default, any reduction or termination of the Commitments or any fluctuation in
currency values, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (ii) In determining whether to pay under any Letter of Credit, an
Issuing Bank shall have no obligation other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and that they appear to comply on their face with the requirements of
such Letter of Credit. Any action taken or omitted to be taken by an Issuing
Bank under or in connection with any Letter of Credit if taken or omitted in the
absence of gross negligence or willful misconduct shall not create for such
Issuing Bank any resulting liability. It is the intent of the parties hereto
that no Issuing Bank shall have any liability for its ordinary sole or
contributing negligence.
          (iii) In the event that an Issuing Bank makes any payment under any
Letter of Credit and the Applicable Borrower shall not have reimbursed such
amount in full to the Issuing Bank pursuant to Section 2.7(d)(i) or (ii), the
Administrative Agent shall promptly notify each applicable Lender of such
failure, and each such Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the applicable Issuing Bank the amount
of such Lender’s Pro Rata Percentage of such unreimbursed payment in same day
funds and in the same currency. If, prior to 11:30 a.m., Local Time, on any
Business Day, the Administrative Agent so notifies any Lender required to fund a
payment under a Letter of Credit, such Lender shall make available to the
Administrative Agent for the account of the applicable Issuing Bank such
Lender’s Pro Rata Percentage of the amount of such payment on such Business Day
in same day funds and in the same currency. If and to the extent such Lender
shall not have so made its Pro Rata Percentage of the amount of such payment
available to the Administrative Agent for the account of the applicable Issuing
Bank, and to the extent not otherwise provided for in Section 4.7(c) or (d), as
applicable, such Lender agrees to pay to the Administrative Agent for the
account of such Issuing Bank, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank (i) in the case
of LC Disbursements made in the US Dollars, at the Federal Funds Effective Rate
and (ii) if such LC Disbursement is made in an Alternative Currency, at a rate
equal to the rate reasonably determined by the applicable Issuing Bank to be the
cost to such Issuing Bank of funding such LC Disbursement plus the Applicable
Margin for Eurocurrency Loans at such time. The failure of any Lender to make
available to the Administrative Agent for the account of the applicable Issuing
Bank its Pro Rata Percentage of any payment under any Letter of Credit shall not
relieve any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank its Pro Rata
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent for the account of such
Issuing Bank such other Lender’s Pro Rata Percentage of any such payment.

54



--------------------------------------------------------------------------------



 



          (iv) Whenever an Issuing Bank receives a payment of a reimbursement
obligation as to which the Applicable Agent has received for the account of such
Issuing Bank any payments from the Lenders pursuant to clause (iii) above, such
Issuing Bank shall pay to the Applicable Agent, and such Applicable Agent shall
promptly pay to each Lender which has paid its Pro Rata Percentage thereof, in
same day funds and in the same funds as those received by the Applicable Agent,
an amount equal to such Lender’s Pro Rata Percentage thereof.
          (v) The obligations of the Lenders to make payments to the Applicable
Agent for the account of an Issuing Bank with respect to Letters of Credit shall
be absolute and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including any of the following circumstances:
               (A) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any of the other Loan Documents;
               (B) the existence of any claim, setoff, defense or other right
which any Borrower or any other Person may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), any Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Applicable Borrower or any other Person and the beneficiary named in any such
Letter of Credit);
               (C) any draft, certificate or any other document presented under
the Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
               (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
               (E) the occurrence of any Default or Event of Default; or
               (F) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Lender (other than the gross
negligence or willful misconduct of such Issuing Bank).
          (vi) The Lenders agree to indemnify each Issuing Bank (to the extent
not reimbursed by the Applicable Borrower), ratably according to their
respective Pro Rata Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on,

55



--------------------------------------------------------------------------------



 



incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of this Agreement or any Letter of Credit issued by it or any action
taken or omitted by such Issuing Bank under this Agreement or any Letter of
Credit issued by it; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from an Issuing Bank’s gross
negligence or willful misconduct.
               (d) Agreement to Repay Letter of Credit Drawings.
          (i) Upon the receipt by an Issuing Bank of any drawing from a
beneficiary under a Letter of Credit, such Issuing Bank promptly will provide
the Applicable Borrower and the Administrative Agent with telecopy notice
thereof. The Applicable Borrower shall reimburse the applicable Issuing Bank by
making payment to the Applicable Agent in the same currency as such drawing and
in immediately available funds for any LC Disbursement at the account of the
Applicable Agent identified to the Applicable Borrower, immediately after
payment, and in any event (i) if the applicable Issuing Bank has notified the
Applicable Borrower of the LC Disbursement by 10:00 a.m., Local Time, on the
date of such payment, then by 12:00 noon, Local Time, on the date of such
payment or (ii) if the applicable Issuing Bank has notified the Applicable
Borrower of the LC Disbursement after 10:00 a.m., Local Time, on the date of
such payment, then by 12:00 noon, Local Time, on the Business Day following such
payment, in each case without setoff or counterclaim, with interest on the
amount so paid by the Issuing Bank, to the extent not reimbursed prior to 12:00
noon, Local Time, on the date of such payment, from and including the date paid
to but excluding the date reimbursement is made as provided above, at a rate per
annum equal to the lesser of (x) (A) if reimbursement is made prior to 12:00
noon, Local Time, on the Business Day following the date of such payment, in the
case of a Letter of Credit denominated in US Dollars, the CB Floating Rate; in
the case of a Letter of Credit denominated in Canadian Dollars, the Canadian
Prime Rate; or, in the case of a Letter of Credit denominated in Euro or
Sterling, a rate equal to the rate reasonably determined by the applicable
Issuing Bank to be the cost to such Issuing Bank of funding such LC Disbursement
or (B) if reimbursement is made at or after 12:00 noon, Local Time, on the
Business Day following the date of such payment, 2% above the CB Floating Rate,
the Canadian Prime Rate or such cost of funds, as the case may be, plus, in each
case, the Applicable Margin, and (y) the Highest Lawful Rate, such interest to
be payable on demand.
          (ii) Prior to the Maturity Date, unless otherwise paid by the
Borrower, such LC Disbursement may, subject to satisfaction of the conditions
precedent set forth in Section 2.3 and Section 8.3 (or, if the Majority Lenders
so desire, shall automatically and without need for satisfaction of any such
conditions precedent), be paid with the proceeds of Revolving Loans or
Alternative Currency Loans, according to the currency in which such Letter of
Credit was denominated, to be disbursed on the date of such LC Disbursement in
an amount equal to the LC Disbursement.

56



--------------------------------------------------------------------------------



 



          (iii) The Applicable Borrower’s obligations under this Section 2.7(d)
to reimburse each Issuing Bank with respect to LC Disbursements (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances (except as provided below with respect to the gross negligence
or willful misconduct of the applicable Issuing Bank) and irrespective of any
setoff, counterclaim or defense to payment which the Applicable Borrower may
have or have had against any Lender (including such Issuing Bank in its capacity
as the issuer of a Letter of Credit or any Lender as a participant therein),
including any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (other than a defense
based upon the gross negligence or willful misconduct of the applicable Issuing
Bank in determining whether such drawing conforms to the terms of the Letter of
Credit) or any non-application or misapplication by the beneficiary of the
proceeds of such drawing, including any of the following circumstances:
               (A) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any of the other Loan Documents;
               (B) the existence of any claim, setoff, defense or other right
which any Borrower or any other Person may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), any Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Applicable Borrower or any other Person and the beneficiary named in any such
Letter of Credit);
               (C) any draft, certificate or any other document presented under
the Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
               (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
               (E) the occurrence of any Default or Event of Default; or
               (F) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Borrower (other than the gross
negligence or willful misconduct of the applicable Issuing Bank).
          (iv) Each Borrower also agrees with the Issuing Banks, the Agents and
the Lenders that, in the absence of gross negligence or willful misconduct of
any Issuing Bank, such Issuing Bank shall not be responsible for, and the
Applicable Borrower’s reimbursement obligations under this

57



--------------------------------------------------------------------------------



 



Section 2.7(d) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged or any dispute
between or among any Borrower or any other party and the beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Applicable Borrower or any other
party against any beneficiary of such Letter of Credit or any such transferee.
Neither any Agent, any Lender nor any Issuing Bank shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder,
or any error, omission, interruption, loss or delay in transmission or delivery
of any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of such Issuing Bank; provided that the foregoing shall not
be construed to excuse any Issuing Bank from liability to the Applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by the Applicable Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. It is the intent of the parties hereto that
neither any Agent, any Lender nor any Issuing Bank shall have any liability
under this Section 2.7 for the ordinary negligence of such Person.
          (v) Unless otherwise agreed by the Administrative Agent, the
applicable Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the Letter of Credit with respect to
which such action was taken, the date of such issuance, amendment, renewal or
extension, the Applicable Borrower for whose account the Letter of Credit was
issued, and the currency and aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that (A) with respect to any
such issuance, renewal, extension or amendment that results in an increase in
the amount of any Letter of

58



--------------------------------------------------------------------------------



 



Credit, the Issuing Bank shall, upon its receipt of the Applicable Borrower’s
request therefor, request written confirmation from the Administrative Agent
that such issuance, renewal, extension or amendment does not result in
non-compliance with this Agreement and (B) the Administrative Agent shall
promptly and in any event not later than 12:00 noon, Local Time, at the location
of the Applicable Agent, on the proposed effective date of such issuance,
amendment, renewal or extension, provide such confirmation or indication of
non-compliance; (ii) on each Business Day on which such Issuing Bank makes any
LC Disbursement, the date, currency and amount of such LC Disbursement, (iii) on
any Business Day on which the Applicable Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of the failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent (or any Lender, through the Administrative Agent) shall reasonably request
as to Letters of Credit.
          (vi) If the maturity of the Loans has been accelerated pursuant to
Article XI, all amounts (without duplication) (i) that any Borrower is at the
time or becomes thereafter required to reimburse or otherwise pay to the
Applicable Agent or any Issuing Bank in respect of LC Disbursements made under
any Letter of Credit denominated in an Alternative Currency (other than amounts
in respect of which such Borrower has deposited cash collateral, if such cash
collateral was deposited in the applicable currency), (ii) that the Lenders are
at the time or become thereafter required to pay to the Applicable Agent (and
the Applicable Agent is at the time or becomes thereafter required to distribute
to an Issuing Bank) pursuant to Section 2.7(c) in respect of unreimbursed LC
Disbursements made pursuant to any Letter of Credit denominated in an
Alternative Currency and (iii) of each Lender’s participation in any Letter of
Credit denominated in an Alternative Currency under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the US Dollar Equivalent calculated using the Spot Exchange Rate on such
date (or in the case of any LC Disbursement made after such date, on the date
such LC Disbursement is made) of such amounts. On and after such conversion, all
amounts accruing and owed to any Agent, the applicable Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in US Dollars at the rates otherwise applicable hereunder.
          (vii) Unless otherwise agreed by the applicable Issuing Bank and the
Applicable Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.
          (viii) If, as of the Maturity Date, or upon the occurrence and
continuance of an Event of Default, any one or more Letters of Credit for any

59



--------------------------------------------------------------------------------



 



reason remains outstanding and partially or wholly undrawn or any LC
Disbursement remains partially or wholly unreimbursed, then, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Majority
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing at least 51% of the total LC Exposure) demanding the
deposit of cash collateral, the Borrower shall immediately cash collateralize
(in the currency of each such Letter of Credit or LC Disbursement) the
then-outstanding amount of LC Exposures in respect thereof in the manner
provided in Section 11.2 in an amount equal to the LC Exposure attributable to
such Letters of Credit or such LC Disbursements as of such date plus any accrued
and unpaid interest thereon. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrowers under the Loan Documents. The Borrower hereby grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in all such cash and all proceeds of the foregoing to secure such obligations.
Subject to release therefrom in accordance with Section 11.2, such cash
collateral shall remain in blocked, interest-bearing accounts in the name of the
Administrative Agent. The obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default described in Section 11.1(f) or (g).
               (e) All Letters of Credit listed on Schedule 2.7 and outstanding
on the Closing Date shall be Letters of Credit issued hereunder on such dates
and shall be governed in all respects by the terms and conditions of this
Agreement (including Section 2.7(d)), without any further action by any
Borrower, any Issuing Bank or any other Person.
          2.8. Conflict between Applications and Agreement. To the extent that
any provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Agreement, the provisions of this Agreement shall
control.
ARTICLE III
INTEREST RATE PROVISIONS
          3.1. Interest Rate Determination.
               (a) Except as specified in Sections 3.2, 3.3, 3.4, 3.5 and 3.7,
the Loans shall bear interest on the unpaid principal amount thereof from time
to time outstanding, until maturity, at the following rates:
          (i) (A) with respect to any Eurocurrency Borrowing denominated in US
Dollars or Sterling, the Loans comprising each Eurocurrency Borrowing shall bear
interest at the lesser of (x) the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin, and (y) the applicable
Highest Lawful Rate, if any; and (B) with respect to any Eurocurrency Borrowing
denominated in Euro, the Loans comprising each Eurocurrency Borrowing shall bear
interest at the lesser of (x) the Adjusted

60



--------------------------------------------------------------------------------



 



EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin and (y) the applicable Highest Lawful Rate, if any;
          (ii) with respect to any CB Floating Rate Loan, the lesser of (y) the
CB Floating Rate plus the Applicable Margin and (z) the applicable Highest
Lawful Rate;
          (iii) with respect to any CDOR Loan, the lesser of (y) the CDOR Rate
for the Interest Period in effect for such CDOR Loan plus the Applicable Margin
and (z) the applicable Highest Lawful Rate;
          (iv) with respect to any Canadian Prime Loan, the lesser of (y) the
Canadian Prime Rate plus the Applicable Margin and (z) the applicable Highest
Lawful Rate; and
          (v) with respect to any Swingline Loan, the lesser of (y) the CB
Floating Rate plus the Applicable Margin and (z) the applicable Highest Lawful
Rate.
The applicable CB Floating Rate, Adjusted LIBO Rate, Adjusted EURIBO Rate, CDOR
Rate and Canadian Prime Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. Interest shall
be calculated based on a year of 360 days, except that (i) interest computed by
reference to the CB Floating Rate at times when the CB Floating Rate is based on
the Prime Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day), (ii) interest
computed with reference to the Canadian Prime Rate and the CDOR Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day and excluding the last day) and (iii) with respect to any Alternative
Currency as to which a 365 or 366 day year, as the case may be, is customarily
used as a basis for such calculation, interests with respect to Loans
denominated in such Alternative Currency shall be computed on such basis.
Interest in all cases shall be calculated and payable for the actual number of
days elapsed (including the first day but excluding the last day).
               (b) Provided that no Default or Event of Default then exists, any
Borrower may, upon irrevocable written notice to the applicable Administrative
Agent in accordance with Section 3.1(c),
          (i) elect to convert, as of any Business Day, any CB Floating Rate
Loans (or any part thereof equal to the relevant Borrowing Minimum or an
integral multiple of the relevant Borrowing Multiple in excess thereof) into
Eurocurrency Loans;
          (ii) elect to convert, as of the last day of the applicable Interest
Period, any Eurocurrency Loans expiring on such day (or any part thereof equal
to the relevant Borrowing Minimum or an integral multiple of the relevant
Borrowing Multiple in excess thereof) into CB Floating Rate Loans; or

61



--------------------------------------------------------------------------------



 



          (iii) elect to continue (for the same or a different Interest Period),
as of the last day of the applicable Interest Period, any Eurocurrency Loans
having Interest Periods expiring on such day (or any part thereof equal to the
relevant Borrowing Minimum or an integral multiple of the relevant Borrowing
Multiple in excess thereof);
          (iv) elect to convert, as of any Business Day, any Canadian Prime
Loans (or any part thereof equal to the relevant Borrowing Minimum or an
integral multiple of the relevant Borrowing Minimum in excess thereof) into CDOR
Loans;
          (v) elect to convert, as of the last day of the applicable Interest
Period, any CDOR Loans expiring on such day (or any part thereof equal to the
relevant Borrowing Minimum or an integral multiple of the relevant Borrowing
Multiple in excess thereof) into Canadian Prime Loans; or
          (vi) elect to continue (for the same or a different Interest Period),
as of the last day of the applicable Interest Period, any CDOR Loans having
Interest Periods expiring on such day (or any part thereof equal to the relevant
Borrowing Minimum or an integral multiple of the relevant Borrowing Multiple in
excess thereof);
provided that, if at any time the outstanding principal amount of Eurocurrency
Loans is reduced by payment, prepayment, or conversion of part thereof to be
less than the Borrowing Minimum for Eurocurrency Loans, such Eurocurrency Loans,
if in US Dollars, shall automatically convert into CB Floating Rate Loans and if
in Sterling or Euro, shall automatically convert into Loans bearing interest at
such rate as the Administrative Agent determines adequately reflects the costs
of the applicable Lenders of making or maintaining such Loans, and on and after
such date the right of the applicable Borrower to continue such Loans as, and
convert such Loans into, Eurocurrency Loans shall terminate; provided further,
that if at any time the outstanding principal amount of CDOR Loans is reduced by
payment, prepayment, or conversion of part thereof to be less than the Borrowing
Minimum for CDOR Loans, such CDOR Loans shall automatically convert into
Canadian Prime Loans, and on and after such date the right of the applicable
Borrower to continue such Loans as, and convert such Loans into, CDOR Loans
shall terminate. The applicable CB Floating Rate, Adjusted LIBO Rate or Canadian
Prime Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          The Applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.
          Notwithstanding any other provision of this Section, no Borrower shall
be permitted to change the currency of any Borrowing or to convert any Borrowing
to a Type not permitted to be elected by it pursuant to this Agreement.

62



--------------------------------------------------------------------------------



 



          No Interest Period may be elected that would end later than the
scheduled Maturity Date.
          No Interest Period may be elected if such election would require the
Administrative Agent to administer concurrently a combination of elective rates
based on the Adjusted LIBO Rate and/or a combination of Interest Periods that
exceed an aggregate of ten (10).
               (c) To convert or continue a Loan as provided in Section 3.1(b),
the Applicable Borrower shall deliver a Notice of Rate Change/Continuation in
the form of Exhibit G (a “Notice of Rate Change/Continuation”), to the
Applicable Agent not later than 11:00 a.m., Local Time, at least (i) three
Business Days in advance of the Change/Continuation Date, if such Loan is to be
converted into or continued as a Eurocurrency Loan or CDOR Loan and is
denominated in US Dollars or Canadian Dollars, (ii) four Business Days in
advance of the Change/Continuation Date, if such Loan is denominated in an
Alternative Currency other than Canadian Dollars; and (iii) one Business Day in
advance of the Change/Continuation Date, if such Loan is to be converted into a
CB Floating Rate Loan or Canadian Prime Loan, specifying:
          (i) the date on which such Loan was made;
          (ii) the interest rate then applicable to such Loan;
          (iii) with respect to any Eurocurrency Loan or CDOR Loan, the Interest
Period then applicable to such Loan;
          (iv) the amount of such Loan;
          (v) the currency in which such Loan was denominated;
          (vi) the proposed Change/Continuation Date;
          (vii) the aggregate principal amount of such Loans to be converted or
continued;
          (viii) the Type of Loans resulting from the proposed conversion or
continuation; and
          (ix) if the resulting Loans are Eurocurrency Loans or CDOR Loans, the
Interest Period to be applicable to such Eurocurrency Loans or CDOR Loans, after
giving effect to the proposed conversion or continuation, which shall be a
period contemplated by the definition of the term “Interest Period.”
               (d) If, upon the expiration of any Interest Period applicable to
Eurocurrency Loans or CDOR Loans, (i) the Applicable Borrower has failed to
repay such Loans or to select a new Interest Period to be applicable to such
Loans prior to the applicable Business Day in advance of the Expiration Date of
the current Interest Period applicable thereto as provided in Section 3.1(c), or
(ii) any Default or Event of Default exists and the Administrative Agent so
notifies the Borrower, the Applicable Borrower shall be deemed to have elected
to

63



--------------------------------------------------------------------------------



 



convert any such Eurocurrency Loans denominated in US Dollars into CB Floating
Rate Loans or such CDOR Loans into Canadian Prime Loans, as the case may be,
effective as of the Expiration Date of such Interest Period, and all conditions
to such conversion shall be deemed to have been satisfied (unless such Loans are
denominated in Sterling or Euro, in which case such Loans shall be continued as
Eurocurrency Loans with an Interest Period of one month’s duration commencing on
the last day of such Interest Period).
               (e) The Administrative Agent will promptly notify each Lender of
its receipt of a Notice of Rate Change/Continuation, or, if no timely notice is
provided by the Applicable Borrower, the Administrative Agent will promptly
notify the Applicable Borrower and each Lender of the details of any automatic
conversion. All conversions and continuations shall be made ratably according to
the respective outstanding principal amounts of the Loans with respect to which
the notice was given held by each Lender.
               (f) During the existence of a Default or Event of Default, (i) no
Borrower may elect to have any Borrowing converted into or continued as a
Eurocurrency Borrowing or a Borrowing denominated in Canadian Dollars converted
into or continued as a CDOR Borrowing, as the case may be, (ii) unless repaid,
each Eurocurrency Borrowing denominated in US Dollars shall be converted into a
CB Floating Rate Borrowing, and each CDOR Loan shall be converted into a
Canadian Prime Loan, in each case at the end of the Interest Period applicable
thereto; and (iii) unless repaid, each Eurocurrency Borrowing denominated in an
Alternative Currency (other than Canadian Dollars) shall be continued as a
Eurocurrency Borrowing of the same Type with an Interest Period of one month.
               (g) Nothing herein shall authorize any Borrower to continue or
change the interest rate applicable to any Eurocurrency Loan or CDOR Loan prior
to the expiration of the Interest Period with respect thereto. No Alternative
Currency Borrowing may be converted to a CB Floating Rate Borrowing and no
Borrowing denominated in one currency may be converted to another currency.
               (h) Notwithstanding anything set forth herein to the contrary
(other than Section 13.10) if any principal of or interest on any Loan or any
fee or other amount payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount,
from time to time outstanding, shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal on
any Loan, the lesser of (x) 2% above the interest rate otherwise applicable to
such Loan and (y) the Highest Lawful Rate, or (ii) in the case of any other
amount, the lesser of (x) 2% plus the rate applicable to CB Floating Rate Loans
at such time and (y) the Highest Lawful Rate.
               (i) Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination in full of the Commitments; provided that (i) interest accrued
pursuant to subsection (h) of this Section 3.1 shall be due on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan or CDOR Loan prior to the end of the current Interest Period
therefor, accrued and unpaid

64



--------------------------------------------------------------------------------



 



interest on such Loan shall be payable on the effective date of such conversion.
All interest shall be paid in the currency in which the applicable Loan is
denominated.
               (j) The CB Floating Rate for each CB Floating Rate Loan shall be
determined by the Administrative Agent on the first day and on each day such CB
Floating Rate Loan shall be outstanding, or if such day is not a Business Day,
on the next succeeding Business Day. The LIBO Rate or EURIBO Rate, as the case
may be, for the Interest Period for each Eurocurrency Loan shall be determined
by the Administrative Agent on the respective Quotation Date. The Canadian Prime
Rate for each Canadian Prime Loan shall be determined by the Administrative
Agent on the first day and on each day such Canadian Prime Loan shall be
outstanding, or if such day is not a Business Day, on the next succeeding
Business Day. The CDOR Rate for the Interest Period for each CDOR Loan shall be
determined by the Administrative Agent on the first day of such Interest Period.
               (k) Each determination of an interest rate by the Administrative
Agent shall be conclusive and binding upon the Borrower and the Lenders in the
absence of manifest error.
          3.2. Increased Cost and Reduced Return.
               (a) If any Change in Law:
          (i) shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or other similar requirement against
assets, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement (including the Mandatory Costs) included in
the Adjusted LIBO Rate or the Adjusted EURIBO Rate) or an Issuing Bank; or
          (ii) shall impose on any Lender or Issuing Bank or the London,
European, or Canadian interbank markets any other condition affecting this
Agreement or the Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein or in any Alternative Currency Loan;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing, or maintaining any Eurocurrency Loans or
CDOR Loans (or of maintaining its obligation to make a Eurocurrency Loan or CDOR
Loan or to participate in an Alternative Currency Loan) or to increase the cost
to such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (including maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank under this Agreement, in each case by
an amount deemed material by such Lender or Issuing Bank, as the case may be,
then, upon request of such Lender or Issuing Bank, the Applicable Borrower shall
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased cost incurred or reduction suffered; provided that the
Applicable Borrower will not be responsible for paying any amounts pursuant to
this Section 3.2(a) accruing for a period greater than 180 days prior to the
date that such Lender or Issuing Bank, as the case

65



--------------------------------------------------------------------------------



 



may be, through the Administrative Agent notifies the Borrower of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s, as the case may be, intention to claim compensation
therefor; provided further that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
               (b) If any Lender or any Issuing Bank determines that any Change
in Law has or would have the effect of reducing the rate of return on the
capital of such Lender or such Issuing Bank or any company controlling such
Lender or such Issuing Bank, as the case may be, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Letters of Credit or Alternative Currency Loans held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), such Lender or such Issuing Bank
shall notify the Borrower through the Administrative Agent and from time to time
the Applicable Borrower shall pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company, as
the case may be, for such reduction, provided that the Applicable Borrower will
not be responsible for paying any amounts pursuant to this Section 3.2(b)
accruing for a period greater than 180 days prior to the date that such Lender
or such Issuing Bank, as the case may be, notifies the Borrower of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s, as the case may be, intention to claim
compensation therefor; provided further that, if the circumstances giving rise
to such increased costs or reductions are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
               (c) Each Lender and each Issuing Bank shall promptly notify the
Borrower (through the Administrative Agent) and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender or such Issuing Bank, as the case may be, to compensation
pursuant to this Section 3.2, and will use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if such designation or assignment will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Lender or
such Issuing Bank, as the case may be, be otherwise disadvantageous to it. The
Applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any Issuing Bank, as the case may be, in connection
with any such designation or assignment. Any Lender or any Issuing Bank, as the
case may be, claiming compensation under this Section 3.2 shall do so in good
faith on a nondiscriminatory basis. In determining such amount, such Lender or
such Issuing Bank, as the case may be, may use any reasonable averaging and
attribution methods. A certificate of a Lender or an Issuing Bank, as the case
may be, setting forth in reasonable detail such amount or amounts as shall be
necessary to compensate such Lender or such Issuing Bank, as the case may be, as
specified in this Section 3.2 may be delivered to the Applicable Borrower and
the Administrative Agent and shall be conclusive absent manifest error. The
Applicable Borrower shall pay to the Administrative Agent for the account of
such Lender or such Issuing Bank, as the

66



--------------------------------------------------------------------------------



 



case may be, the amount shown as due on any such certificate within fifteen
(15) days after its receipt of the same.
               (d) Notwithstanding anything in the Loan Documents to the
contrary, any Lender may, in its sole discretion, fund Loans denominated in
Sterling from a lending office located in the UK. In such case, the Applicable
Borrower shall pay to such Lender, together with and as and when interest
(calculated at the rate otherwise applicable under this Agreement) on such Loans
is due and payable, any and all Mandatory Costs (to the extent not already
included in such interest rate) due or payable by such lending office for the
cost of complying with the requirements of the Bank of England, the Financial
Services Authority, or any other Governmental Authority, as the case may be,
which results from funding or maintaining such Loans from such lending office.
If at any time a Lender shall reasonably determine after a Change in Law that
the Mandatory Costs (calculated as provided in this Agreement) shall fail to
represent the actual cost to such Lender or its applicable lending office of
complying with the requirements of the Bank of England, the Financial Services
Authority, or any other Governmental Authority having jurisdiction over it, as
the case may be, with respect to the funding and maintenance of advances in an
Alternative Currency, in each case by an amount deemed material by such Lender,
then the Applicable Borrower shall, upon the request of such Lender, pay to such
Lender such additional amounts as will compensate such Lender for such
additional costs incurred.
               (e) (i) For so long as any Lender is required to comply with
(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority succeeding to all or any of
its functions) or (b) the requirements of the European Central Bank (or any
other authority succeeding to all or any of its functions), but without
duplicating amounts included in the Statutory Reserve Rate or Mandatory Costs,
in each case in respect of such Lender’s Eurocurrency Loans or by virtue of
extending credit in Sterling or Euro to a Borrower, such Borrower shall pay, in
addition to interest otherwise due on each of such Loans, additional interest on
such Loan in an amount equal to the cost to such Lender of complying with such
requirements.
          (ii) For so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks (or other authority succeeding to all or
any of the functions of either), but without duplicating amounts included in the
Statutory Reserve Rate or the Mandatory Costs) in respect of any of such
Lender’s Eurocurrency Loans or by virtue of extending credit in Sterling or Euro
to a Borrower, such Borrower shall pay, in addition to interest on each of such
Lender’s Loans subject to such requirements, additional interest on such Loan at
a rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.
          (iii) Any additional interest owed pursuant to clause (i) or (ii)
above shall be determined in reasonable detail by the applicable Lender, which
determination shall be conclusive absent manifest error, and notified to the
Applicable Borrower (with a copy to the Administrative Agent) at least five
(5) Business Days before each date on which interest is payable for the
applicable Loan, and such additional interest so notified to the Applicable

67



--------------------------------------------------------------------------------



 



Borrower by such Lender shall be payable to the Administrative Agent for the
account of such Lender on each date on which interest is payable for such Loan.
In no event shall any amounts determined pursuant to clause (i) or (ii) above be
duplicative of any amount owed by an Applicable Borrower hereunder.
          3.3. Limitation on Types of Loans. If on or prior to the first day of
any Interest Period for any Eurocurrency Loan or CDOR Loan:
               (a) the Administrative Agent or the Majority Lenders shall have
determined (which determination shall be conclusive) that for any reason it has
become impossible or impracticable to determine the Adjusted LIBO Rate, the
Adjusted EURIBO Rate, or the CDOR Rate, as applicable, for such Interest Period;
or
               (b) the Majority Lenders determine (which determination shall be
conclusive) and notify the Administrative Agent that the Adjusted LIBO Rate, the
Adjusted EURIBO Rate or the CDOR Rate, as the case may be, for such Interest
Period will not adequately and fairly reflect the cost to the Lenders of making
or maintaining such Eurocurrency Loans or CDOR Loans, as applicable, for such
Interest Period,
the Administrative Agent shall give the Borrower and the Lenders prompt notice
thereof, and until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) the Lenders shall be under no obligation to maintain their commitment to
make, or to make, additional Eurocurrency Loans of any affected Type or CDOR
Loans for, continue Eurocurrency Loans of any affected Type or CDOR Loans for,
or convert CB Floating Rate Loans into Eurocurrency Loans of any affected Type
or Canadian Prime Loans into CDOR Loans for, such Interest Period, (ii) on the
last day(s) of the then-current Interest Period(s) for any outstanding
Eurocurrency Loans of each affected Type and Interest Period or CDOR Loans, as
applicable, (A) the Applicable Borrower shall either (y) prepay such
Eurocurrency Loans or CDOR Loans, as applicable, or (z) convert such
Eurocurrency Loans denominated in US Dollars into CB Floating Rate Loans, and
such CDOR Loans into Canadian Prime Loans, and (B) any Eurocurrency Loans of
each affected Type denominated in Sterling or Euro shall bear interest at such
rate as the Applicable Agent shall determine adequately and fairly reflects the
cost of each affected Lender of making or maintaining its Loans included in such
Borrowing for such Interest Period plus the Applicable Margin, in each case in
accordance with the terms of this Agreement or continue such Loans for an
Interest Period not so affected, (iii) any Notice of Rate Change/Continuation
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing of any affected Type or CDOR Borrowing,
as applicable, for such Interest Period shall be ineffective, and (iv) if any
Notice of Borrowing requests a Eurocurrency Borrowing in US Dollars (if such
Eurocurrency Borrowing is the affected Type) or a CDOR Borrowing, as applicable,
for such Interest Period, such Borrowing shall be made as a CB Floating Rate
Borrowing or Canadian Prime Borrowing, as applicable, and if any Notice of
Borrowing requests a Eurocurrency Borrowing in Sterling or Euro (if such
Eurocurrency Borrowing is the affected Type), as applicable, for such Interest
Period, such Borrowing shall bear interest at such rate as the Applicable Agent
shall determine adequately and fairly reflects the cost to the affected Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period plus the Applicable Margin. Each Lender will use reasonable
efforts to designate a different lending office for funding or booking

68



--------------------------------------------------------------------------------



 



its Loans hereunder or assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if such designation or assignment will
avoid the effects of this Section 3.3 and will not, in the judgment of such
Lender, be otherwise materially disadvantageous to it. The Applicable Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          3.4. Illegality.
               (a) If any Lender shall determine (which determination shall be
conclusive and binding on the Applicable Borrower, absent manifest error) that
any Change in Law makes it unlawful, or any central bank or other Governmental
Authority having jurisdiction over it asserts that it is unlawful, for such
Lender to make, continue or maintain any Eurocurrency Loan at the Adjusted LIBO
Rate or the Adjusted EURIBO Rate, as the case may be, or CDOR Loan, as the case
may be, in US Dollars, Canadian Dollars or any other Alternative Currency, as,
or to convert any Loan into, a Eurocurrency Loan at the Adjusted LIBO Rate or
the Adjusted EURIBO Rate, as the case may be, or CDOR Loan, as applicable, the
obligations of the affected Lender to make, continue, maintain or convert any
such Eurocurrency Loan or CDOR Loan shall, on notice thereof from such Lender
(through the Administrative Agent) to the Borrower, upon such determination,
forthwith be suspended at the end of the then current Interest Periods with
respect thereto (or sooner, if required by such law or assertion (in which case
the provisions of Section 3.5 shall be applicable)) until such Lender shall
promptly notify the Administrative Agent and the Borrower that the circumstances
causing such suspension no longer exist. All Eurocurrency Loans of the affected
Type from such Lender denominated in US Dollars shall be converted to CB
Floating Rate Loans and all CDOR Loans from such Lender shall be converted to
Canadian Prime Loans, as applicable, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such
Eurocurrency Loans or CDOR Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans or CDOR Loans. If such
Eurocurrency Loan is denominated in any Alternative Currency, it shall be
exchanged into its US Dollar Equivalent amount and be converted into a CB
Floating Rate Loan. Upon any such conversion, the Applicable Borrower shall also
pay interest on the amount so converted. If any such conversion of a
Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Applicable Borrower shall also pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.5.
               (b) Each Lender will use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if such designation or assignment will avoid the effects of this
Section 3.4 and will not, in the judgment of such Lender, be otherwise
disadvantageous to it. The Applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
               (c) If the obligation of any Lender to make a Eurocurrency Loan
or CDOR Loan or to maintain, continue, or to convert Loans into, Eurocurrency
Loans or CDOR Loans shall be suspended pursuant to this Section 3.4, then, to
the extent permitted by applicable Law and this Agreement, such Lender’s
Eurocurrency Loans or CDOR Loans shall be converted into CB Floating Rate Loans
or Canadian Prime Loans, as applicable, as provided above, and,

69



--------------------------------------------------------------------------------



 



unless and until such Lender gives notice as provided below that the
circumstances specified in this Section 3.4 that gave rise to such conversion no
longer exist:
          (i) to the extent that such Lender’s Eurocurrency Loans or CDOR Loans
have been so converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s Eurocurrency Loans or CDOR Loans shall be
applied instead to its CB Floating Rate Loans or Canadian Prime Loans, as
applicable; and
          (ii) all Loans that would otherwise be made by such Lender as
Eurocurrency Loans or CDOR Loans shall be made instead as CB Floating Rate Loans
or Canadian Prime Loans, as applicable, all Loans that would otherwise be
continued by such Lender as Eurocurrency Loans or CDOR Loans shall be converted
instead into CB Floating Rate Loans or Canadian Prime Loans, as applicable, and
all Loans of such Lender that would otherwise be converted into Eurocurrency
Loans or CDOR Loans shall instead remain as CB Floating Rate Loans or Canadian
Prime Loans, as applicable.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in this Section 3.4 that gave rise to
the conversion of such Lender’s Eurocurrency Loans or CDOR Loans pursuant to
this Section 3.4 no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when Eurocurrency Loans or CDOR
Loans made by other Lenders are outstanding, such Lender’s CB Floating Rate
Loans or Canadian Prime Loans, as applicable, shall be automatically converted,
on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Loans or CDOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding Eurocurrency
Loans or CDOR Loans and by such Lender are held pro rata (as to principal
amounts, Types, and Interest Periods) in accordance with their respective
Commitments.
          3.5. Compensation. Upon the request of any Lender, and except as
expressly provided herein, the Applicable Borrower shall pay to the
Administrative Agent for the account of such Lender such amount or amounts as
shall be sufficient (in the reasonable opinion of such Lender) to compensate it
for any loss, cost, or expense (including loss of anticipated profits) incurred
by it as a result of:
               (a) any payment, prepayment, or conversion of a Eurocurrency Loan
or CDOR Loan for any reason (including the acceleration of the Loans pursuant to
Article XI) on a date other than the last day of the Interest Period for such
Eurocurrency Loan or CDOR Loan;
               (b) any failure by any Borrower for any reason (including,
without limitation, the failure of any condition precedent specified in
Article VIII to be satisfied) to borrow, convert, continue, or prepay a
Eurocurrency Loan or a CDOR Loan on the date for such borrowing, conversion,
continuation, or prepayment specified in any notice delivered pursuant hereto;
or

70



--------------------------------------------------------------------------------



 



               (c) the assignment of any Eurocurrency Loan or CDOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
requirement by any Borrower pursuant to Section 3.6 or the CAM Exchange.
          In the case of a Eurocurrency Loan or CDOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate, the Adjusted EURIBO Rate or CDOR Rate, as applicable, that
would have been applicable to such Loan plus the Applicable Margin that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then- current Interest Period therefor (or in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the applicable interbank market. A certificate of any Lender setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section 3.5 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
          3.6. Replacement of Lenders. If any Lender requests compensation under
Section 3.2 or 4.8, or if any Lender becomes a Defaulting Lender, or otherwise
has given notice pursuant to Section 3.2, 3.3 or 3.4 (unless in each case the
basis for such request or notice is generally applicable to all Lenders), or
does not approve any request by the Borrower to extend the then-scheduled
Maturity Date, the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent within ninety (90) days of such request
or notice, if no Default or Event of Default exists, require such Lender to
assign and delegate without recourse (in accordance with and subject to the
restrictions contained in Section 13.9), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have paid to the Administrative Agent the assignment fee specified in
Section 13.9(b)(ii)(C), (ii) the Borrower shall have received the applicable
consents specified in Section 13.9(b), (iii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, and accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (subject in
each case to Section 4.7), from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (iv) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or 4.8, such assignment will result in a
reduction in such compensation or payments; (v) in the case of any such
assignment resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and any
contemporaneous assignments and consents, the number of Lenders necessary to
effect such waiver, amendment or other modification has been obtained; and
(vi) such assignment does not violate applicable Law. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation

71



--------------------------------------------------------------------------------



 



cease to apply. Each party hereto agrees that any assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment need not be a party thereto.
          3.7. Yearly Rate. Whenever interest hereunder is by the terms hereof
to be calculated on the basis of a year of 360 days (or 365 days during a year
of 366 days), the rate of interest applicable under this Agreement to such
calculation expressed as an annual rate for the purposes of the Interest Act
(Canada) is equivalent to such rate as so calculated multiplied by the number of
days in the calendar year in which the same is to be ascertained and divided by
360 (or 365), as applicable.
          3.8. Survival. The agreements contained in this Article III shall
survive the termination of this Agreement and the payment in full of the
Obligations for a period of 180 days thereafter.
ARTICLE IV
PREPAYMENTS AND OTHER PAYMENTS; REDUCTION AND
EXPANSION OF COMMITMENTS
          4.1. Repayment of Loans; Evidence of Debt.
               (a) (i) Each Borrower hereby unconditionally promises to pay
(without duplication) (A) to the Applicable Agent for the account of each
applicable Lender the then-unpaid principal amount of each of such Borrower’s
Revolving Loans on the Maturity Date, and (B) to the Administrative Agent for
the account of the applicable Issuing Banks all LC Disbursements made pursuant
to Letters of Credit issued to such Borrower, as provided in Section 2.7(d), and
(ii) the Borrower hereby unconditionally promises to pay to the Swingline Bank
the then-unpaid principal amount of each Swingline Loan on the date such
Swingline Loan is due pursuant to Section 2.6.
               (b) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
               (c) The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by an
Applicable Agent hereunder for the account of the Lenders (or any subset
thereof) and each Lender’s share thereof.
               (d) The entries made in the accounts maintained pursuant to
subsection (b)or (c) of this Section 4.1 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner

72



--------------------------------------------------------------------------------



 



affect the obligation of an Applicable Borrower to repay the Loans received by
it in accordance with the terms of this Agreement.
               (e) Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, each Applicable Borrower shall prepare,
execute and deliver to such Lender a promissory note substantially in the form
of Exhibit D, payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 13.9) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          4.2. Required Prepayments. The Administrative Agent will determine the
US Dollar Equivalent of the aggregate LC Exposure and of each Loan on each Spot
Currency Determination Date. In the event that the Administrative Agent
determines that the US Dollar Equivalent of the Total Credit Exposure exceeds
the Total Commitment, or that the US Dollar Equivalent of the aggregate
Alternative Currency Exposures of any Class exceeds the total Alternative
Currency Commitments with respect to such Class, or that the US Dollar
Equivalent of the aggregate Alternative Currency Exposures exceed the
Alternative Currency Sublimit, then it will notify the Borrower and the Borrower
will (or will cause one or more Subsidiary Borrowers to), within two
(2) Business Days following such notice, make a prepayment of principal of any
one or more Revolving Loans (in the Borrower’s sole discretion), in an amount at
least equal to such excess, together with (y) interest accrued and unpaid
thereon to the date of such prepayment and (z) all amounts due, if any, under
Section 3.5 (or, if no Revolving Loans are then outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section 11.2
in an aggregate amount equal to such excess as cash collateral for the
reimbursement obligations of such Borrower).
          4.3. Optional Prepayments. Each Borrower shall have the right at any
time and from time to time to prepay the Loans made to it, in whole or in part;
provided that each partial prepayment of any Loan shall be in an aggregate
principal amount of at least the relevant Borrowing Minimum or any Borrowing
Multiple in excess thereof (provided that the resulting Loan shall be in an
amount at least the relevant Borrowing Minimum, unless prepaid completely), in
each case together with (y) interest accrued thereon to the date of such
prepayment and (z) all amounts due, if any, under Section 3.5. In connection
with each voluntary prepayment the Applicable Borrower shall provide the
Administrative Agent (and, in the case of prepayment of a Swingline Loan or
Alternative Currency Loan, the Swingline Bank or Alternative Currency Lenders)
with notice of its intention to prepay,
          (i) no later than 11:00 a.m. Local Time on the date of prepayment in
the case of CB Floating Rate Loans or Canadian Prime Loans,
          (ii) no later than 11:00 a.m. Houston Time three (3) Business Days
prior to the date of prepayment in the case of Eurocurrency Loans denominated in
US Dollars,

73



--------------------------------------------------------------------------------



 



          (iii) no later than (y) 11:00 a.m. London Time four (4) Business Days
prior to the date of prepayment in the case of Eurocurrency Loans denominated in
an Alternative Currency, or (z) 11:00 a.m. Toronto Time three (3) Business Days
prior to the date of prepayment in the case of CDOR Loans, and
          (iv) no later than 11:00 a.m. Houston Time on the date of prepayment
in the case of Swingline Loans.
Such notice shall be irrevocable and shall specify the principal amount of each
Borrowing or portion thereof to be prepaid, the prepayment date and the account
of the Applicable Borrower to be charged if such prepayment is to be so
effected. Notice of such prepayment having been given, the principal amount of
the Loans specified in such notice, together with accrued and unpaid interest
thereon to the date of prepayment, shall become due and payable on such
prepayment date. If such Borrower pays or prepays any Eurocurrency Loan or CDOR
Loan prior to the end of the Interest Period applicable thereto, such payment
shall be subject to Section 3.5. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
prepayment shall be applied to each Borrowing (and within each such Borrowing,
ratably to the Loans therein) designated in the corresponding notice of
prepayments.
          4.4. No Prepayment Premium or Penalty. Each prepayment pursuant to
Section 4.2 or 4.3 shall be without premium or penalty but shall be subject to
Section 3.5.
          4.5. Payments and Prepayments.
               (a) All payments to be made by the Borrowers shall be made
without set-off, recoupment or counterclaim. All payments and prepayments made
in accordance with the provisions of this Agreement or any other Loan Document
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 3.2, 3.5 or 4.8) shall be made no later than
the time expressly required hereunder for such payment (or, if no time is
expressly required, no later than 12:00 noon, Local Time, on the day when due),
in immediately available funds, to the Applicable Agent, for the account of the
relevant Lenders or the relevant Issuing Bank, to an account that the Applicable
Agent shall have identified in a notice delivered to the Applicable Borrower,
except payments to be made for the account of an Issuing Bank or Swingline Bank
shall be made as expressly provided herein and except that all payments pursuant
to Sections 3.2, 3.4, 3.5, 4.8 and 13.12 shall be made directly to the Persons
entitled thereto, no later than 12:00 noon, Local Time, on the date when due, in
immediately available funds, with notice of each such payment being given to the
Administrative Agent. All payments hereunder of principal or interest in respect
of any Loan (or of any breakage indemnity in respect of any Loan) or LC
Disbursements shall be made in the currency of such Loan or LC Disbursement; all
other payments hereunder shall be made in US Dollars.
               (b) Unless (i) otherwise set forth herein with respect to
Defaulting Lenders or (ii) the Applicable Agent shall have received notice from
the Borrower prior to the date on which any payment is due to such Applicable
Agent for the account of any Lender or any Issuing Bank that the Applicable
Borrower will not make such payment in full, such Applicable

74



--------------------------------------------------------------------------------



 



Agent may assume that such Applicable Borrower has made such payment in full to
such Applicable Agent on such date and such Applicable Agent may, in reliance
upon such assumption (but shall not be required to) cause to be distributed to
each Lender or Issuing Bank on such due date an amount equal to the amount then
due. If and to the extent the Applicable Borrower shall not have so made such
payment in full to such Applicable Agent, each Lender or Issuing Bank, as the
case may be, severally agrees to repay to such Applicable Agent forthwith on
demand the amount distributed to such Lender or such Issuing Bank, as the case
may be, together with interest thereon, for each day from and including the date
such amount is distributed to such Lender until but excluding the date such
Lender or such Issuing Bank repays such amount to such Applicable Agent, (y) in
the case of an amount denominated in US Dollars, at the greater of the Federal
Funds Effective Rate and a rate determined by such Applicable Agent in
accordance banking industry rules on interbank compensation, and (z) in the case
of an amount denominated in an Alternative Currency, a rate reasonably
determined by such Applicable Agent in accordance with banking industry rules on
interbank compensation.
               (c) The Applicable Agent shall promptly remit to each Lender its
Pro Rata Percentage or Applicable Participation Percentage (as the case may be)
with respect to the Loan or Loans being prepaid of payments received by it
pursuant to Section 4.5(a) in immediately available funds, except that all
reimbursement payments in respect of losses, expenses, funding losses or the
like shall be retained by the Applicable Agent or remitted to the Lenders and
the Issuing Banks according to their respective appropriate entitlement to such
reimbursement and, in each case, except as otherwise provided herein with
respect to Defaulting Lenders. Unless otherwise provided in this Agreement or
the other Loan Documents (including any notice of prepayment), payments and
prepayments shall be applied (i) first to accrued and unpaid fees (to the extent
then payable), then (ii) to accrued and unpaid interest (to the extent then
payable), then (iii) to the payment of unreimbursed LC Disbursements then due
hereunder, then (iv) to the principal of CB Floating Rate Loans and Canadian
Prime Loans, and (v) then to the principal of Eurocurrency and CDOR Loans (and
among CDOR Loans and Eurocurrency Loans, first to those with the earliest
expiring Interest Periods).
               (d) If and to the extent that the Administrative Agent receives
any payment or prepayment from the Borrowers and fails to distribute such
payment or prepayment to the applicable Lenders ratably on the basis of their
respective Pro Rata Percentages or Applicable Participation Percentages (as the
case may be) with respect to the Class of the Loan or Loans being prepaid on the
day the Administrative Agent receives such payment or prepayment (or, if the
Administrative Agent receives the same after 12:00 noon, Local Time, on the
immediately following Business Day), and such distribution shall not be so made
by the Administrative Agent in full on the required day, the Administrative
Agent shall pay to each Lender interest on the amount owed each Lender at the
rate determined by the Administrative Agent to be its cost of funds for each day
from the date such amount is paid to the Administrative Agent by the Applicable
Borrower until the date the Administrative Agent pays such amount to such
Lender. Notwithstanding the Administrative Agent’s failure to so distribute any
such payment, as between the Borrowers, the Lenders and the Issuing Banks, such
payment shall be deemed received and collected as provided in Section 4.5(a).
               (e) No party hereto (or guarantor thereof) shall be liable to any
other party hereto (or guarantor thereof) in any way whatsoever for any delay,
or the consequences of

75



--------------------------------------------------------------------------------



 



any delay, in the crediting to any account of any amount required by this
Agreement to be paid by the Administrative Agent if the Administrative Agent
shall have taken all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in immediately available, freely
transferable, cleared funds in US Dollars to the account with the bank in the
principal financial center which the Applicable Borrower or, as the case may be,
any Lender or Issuing Bank shall have specified for such purpose. In this
subsection (e), “all relevant steps” means all such steps as may be prescribed
from time to time by the regulations or operating procedures or such clearing or
settlement system as the Administrative Agent may from time to time determine
for the purpose of clearing or settling payments of US Dollars.
               (f) If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day (unless, in the case of Eurocurrency Borrowings or CDOR Borrowings,
the result of such extension of time would be to extend the date of such payment
into another calendar month or beyond the scheduled Maturity Date, and in either
such event such payment shall be made on the Business Day immediately preceding
the date on which such payment would otherwise have been due), and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
          4.6. Sharing of Set-offs. If any Lender or Issuing Bank shall, by
exercising any right of set off or counterclaim pursuant to Section 13.8 or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender’s or Issuing Bank’s receiving payment of a greater
proportion of the aggregate principal amount of its Revolving Loans,
participations in LC Disbursements or Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender or
Issuing Bank receiving such greater proportion shall notify the Administrative
Agent of such fact and shall purchase (for cash at face value) participations in
the Revolving Loans and participations in LC Disbursements and Swingline Loans
of other Lenders, as applicable, or make such other adjustments as shall be
equitable, to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of such obligations then due and payable to the Lenders; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any of the Borrowers pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements, Alternative Currency Loans and
Swingline Loans to any permitted assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Applicable Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Applicable Borrower in the amount of such participation.

76



--------------------------------------------------------------------------------



 



          4.7. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, upon a Lender’s becoming a Defaulting Lender, and
upon notice to such effect by the Administrative Agent to the other Lenders, the
Swingline Bank and the Borrower (which notice shall be given promptly after the
Administrative Agent becomes aware that any Lender has become a Defaulting
Lender, including as a result of being advised thereof by any Lender, any
Issuing Bank, the Swingline Bank or the Borrower) the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
               (a) the commitment fee payable pursuant to Section 5.1 shall
cease to accrue on the Unused Commitment of such Defaulting Lender, and no
portion of any Loan repaid after a Lender becomes, and while it remains, a
Defaulting Lender shall thereafter be deemed or considered a portion of such
Defaulting Lender’s Unused Commitment;
               (b) the Commitment and Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Majority Lenders or all of the
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 13.17), provided
that any waiver, amendment or modification that increases the Commitment of the
Defaulting Lender or reduces the principal amount due to the Defaulting Lender,
or interest payable on, Loans or payments made by an Issuing Bank under a Letter
of Credit, or extends any scheduled principal payment due to the Defaulting
Lender shall require its consent to the same extent as if it were not a
Defaulting Lender;
               (c) if any Swingline Loans are outstanding or any LC Exposure
exists at the time a Lender is a Defaulting Lender, then:
          (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with such non-Defaulting Lenders’ respective Pro Rata Percentages
(for the purposes of such reallocation, the Defaulting Lender’s Commitment shall
be disregarded from the Total Commitments in determining such non-Defaulting
Lender’s Pro Rata Percentage) but only to the extent (x) the sum of all
non-Defaulting Lender’s Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 8.3(a) are
satisfied at such time;
          (ii) if the reallocation described in clause (c)(i) above cannot, or
can only partially, be effected, the Borrower shall within three (3) Business
Days following the Borrower’s receipt of notice from the Administrative Agent
(x) first, prepay such outstanding Swingline Exposure of such Defaulting Lender
(without obligation to prepay the Swingline Exposure of any non-Defaulting
Lender) and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (c)(i)
above) in accordance with the procedures set forth in Section 11.2 (and the cash
so deposited shall be held, invested and applied by the Administrative Agent in
a manner consistent with the investment and other procedures described in

77



--------------------------------------------------------------------------------



 



Section 11.2) for so long as such LC Exposure is outstanding and such Lender is
a Defaulting Lender;
          (iii) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (c)(ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 5.4 (and no such fees shall accrue) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;
          (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (c)(i) above, the fees payable to the Lenders pursuant to
Section 5.4(a) and Section 5.4(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Percentages after giving effect to such
reallocation; and
          (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (c)(i) or (c)(ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all Letter of Credit Fees payable under Section 5.4
with respect to such Defaulting Lender’s LC Exposure (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized pursuant to clause (c)(i)
or (c)(ii) above.
               (d) So long as any Lender is a Defaulting Lender, the Swingline
Bank shall not be required to fund any Swingline Loan and no Issuing Bank shall
be required to issue, amend, extend or increase any Letter of Credit with
respect to which such Defaulting Lender has a Commitment, unless it is satisfied
that the Defaulting Lender’s then-outstanding LC Exposure and Swingline
Exposure, as applicable, will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 4.7(c)(ii), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
4.7(c)(i) (and such Defaulting Lender shall not participate therein).
               (e) No Commitment of any Lender shall be increased or otherwise
affected and, except as expressly provided in this Section 4.7, performance by
the Borrowers of their obligations hereunder and under the other Loan Documents
shall not be excused or otherwise modified as a result of the operation of this
Section 4.7. The rights and remedies against, and with respect to, a Defaulting
Lender under this Section 4.7 are in addition to, and cumulative and not in
limitation of, all other rights and remedies that any Borrower, any other Loan
Party, any Agent, the Swingline Bank, any Issuing Bank, or any Lender other than
a Defaulting Lender may at any time have against, or with respect to, such
Defaulting Lender (and, for the avoidance of doubt, each Borrower, each other
Loan Party, each Agent, the Swingline Bank, each Issuing Bank, and each Lender
other than a Defaulting Lender shall have a claim

78



--------------------------------------------------------------------------------



 



against any Defaulting Lender for any losses it might suffer as a result of the
operation of this Section 4.7).
               (f) In the event that the Administrative Agent, the Swingline
Bank, each Issuing Bank and the Borrower agree in writing that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender (the date of agreement by all such Persons hereinafter called
the “Remedy Date”), then (i) the obligations of the Lenders to purchase
participations in Swingline Loans and the participations of the Lenders in
Letters of Credit shall be readjusted to reflect that such Lender is no longer a
Defaulting Lender; (ii) on the Remedy Date, such Defaulting Lender shall
purchase at par such of the Loans of the other Lenders (and participations in
their respective Swingline Exposure and LC Exposure) as may be necessary in
order for such Lender to hold such Loans and LC Exposure in accordance with its
Pro Rata Percentage or Applicable Participation Percentage (as the case may be);
and (iii) such Lender shall no longer be a Defaulting Lender.
          4.8. Taxes.
               (a) Any and all payments by or on account of any obligation of
the Borrowers hereunder or under any other Loan Document to or for the account
of any Lender, any Issuing Bank or any Applicable Agent shall be made free and
clear of and without deduction or withholding for Indemnified Taxes or Other
Taxes. If an Applicable Borrower shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
or under any other Loan Document to any Lender, any Issuing Bank or any Agent,
(i) the sum payable shall be increased as may be necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.8), such Lender, such Issuing Bank or such Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Applicable Borrower shall make such
deductions, (iii) the Applicable Borrower shall timely pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) the Applicable Borrower shall, as soon as
reasonably practicable after any payment of Indemnified Taxes or Other Taxes to
a taxation authority or other authority, deliver official tax receipts or
certified copies of such receipts issued by such taxation authority or other
authority evidencing such payment, a copy of the return reporting such payment,
or other evidence of such payment to the Administrative Agent.
               (b) Without limiting the provisions of Section 4.8(a), the
Applicable Borrower shall timely pay any and all Other Taxes to the relevant
taxation authority in accordance with applicable law, to the extent such Other
Taxes are imposed on such Borrower under applicable law.
               (c) The Borrower will indemnify each Lender, each Agent and each
Issuing Bank for the full amount of Indemnified Taxes or Other Taxes (including
any Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 4.8) paid by such Lender, such Agent or such Issuing
Bank (as the case may be) on or with respect to any payment by or on account of
any obligation of any Applicable Borrower hereunder or under any other Loan
Document and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or

79



--------------------------------------------------------------------------------



 



Other Taxes were correctly or legally imposed or asserted. This indemnification
shall be made within thirty (30) days from the date such Lender, such Applicable
Agent or such Issuing Bank (as the case may be) makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent) or by any Agent on its own behalf on or behalf of a Lender or an Issuing
Bank shall be conclusive absent manifest error. Notwithstanding anything herein
to the contrary, neither any Lender, any Issuing Bank, nor any Agent shall be
indemnified for any Indemnified Taxes or Other Taxes pursuant to this
Section 4.8(c) unless such Lender, such Issuing Bank, or such Agent (as the case
may be) shall make written demand on the Applicable Borrower for such
reimbursement no later than six (6) months after the earlier of (i) the date on
which the relevant taxing authority makes written demand upon such Person for
such Indemnified Taxes or Other Taxes, or (ii) the date on which such Person has
made payment of such Indemnified Taxes or Other Taxes; provided that if the
Indemnified Taxes or Other Taxes imposed or giving rise to such claims are
retroactive, then the six-month period referred to in this Section 4.8(c) shall
be extended to include the period of retroactive effect thereof.
               (d) Each Lender and each Issuing Bank severally agrees to
indemnify each Agent and each Alternative Currency Lender, within thirty
(30) days after written demand therefor, for the full amount of any Excluded
Taxes attributable to such Lender or such Issuing Bank that are paid or payable
by such Agent or Alternative Currency Lender (if applicable) in connection with
any Loan Document plus any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than any amounts for which such Agent
or Alternative Currency Lender, if applicable, has been reimbursed by the
Applicable Borrower), whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Lender or Issuing Bank by an Agent or an Alternative Currency Lender
(if applicable) shall be conclusive absent manifest error. Nothing herein shall
prevent any Lender or any Issuing Bank from contesting the applicability of any
Excluded Taxes that it believes to have been incorrectly or illegally imposed or
asserted by any Governmental Authority; provided that no such contest shall
suspend the obligation of any Lender or Issuing Bank to pay amounts due to an
Agent or any Alternative Currency Lender (if applicable) as provided in the
first sentence of this Section 4.8(d).
               (e) Each Lender that is entitled to an exemption from or a
reduction in withholding taxes with respect to payments under this Agreement or
under any other Loan Document, on or prior to the date of its execution and
delivery of this Agreement in the case of each Lender listed on the signature
pages hereof and on or prior to the date on which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as required by
applicable law or as reasonably requested by the Borrower or the Administrative
Agent (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower and the Administrative Agent with such properly completed
and executed documentation as prescribed by applicable law or as reasonably
requested by the Borrower as will permit payments under this Agreement or under
any other Loan Document to be made without withholding or at a reduced rate of
withholding; provided, that Lenders (other than Lenders lending to the UK
Borrower from a lending office in the UK) cannot qualify for the UK domestic
exemption from withholding tax and need not provide any such evidence with
respect to such tax. In addition, each Lender, on or prior to the date of its
execution and delivery of this Agreement in the case of

80



--------------------------------------------------------------------------------



 



each Lender listed on the signature pages hereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as required by applicable law or as requested by the Borrower or
the Administrative Agent, shall deliver to the Borrower and the Administrative
Agent such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will certify that such
Lender is not subject to U.S. federal backup withholding and enable the Borrower
or the Administrative Agent to determine whether or not such Lender is subject
to information reporting requirements.
          Without limiting the foregoing, in the event the Applicable Borrower
is a United States Person or is engaged in a trade or business in the United
States, any Foreign Lender shall deliver to such Applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Applicable Borrower or the Administrative Agent or as required by applicable
law, but only if such Foreign Lender is legally required to do so), whichever of
the following is applicable: (i) duly completed copies of Internal Revenue
Service Form W-8 BEN or W-ECI, as appropriate, or any successor form prescribed
by the Internal Revenue Service, claiming eligibility for the benefits under an
income tax treaty to which the United States is a party which eliminates or
reduces the rate of withholding tax on payments under this Agreement or under
any other Loan Document or certifying that the income receivable pursuant to
this Agreement or any other Loan Document is effectively connected with such
Lender’s conduct of a trade or business in the United States, (ii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” related to the Borrower, as described in
Section 881(c)(3)(C) of the Code, and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, and (iii) any other form or certificate required by
any taxing authority or applicable law (including any certificate required by
Sections 871(h) and 881(c) of the Code), as a basis for claiming exemption from,
or a reduction in United States federal withholding tax, duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Applicable Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.
          Without limiting the foregoing, if a Lender or an Issuing Bank would
be subject to United States federal withholding taxes imposed under FATCA on
payments made under this Agreement or under any other Loan Document and such
Lender or Issuing Bank fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall provide such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Applicable Borrower or the Administrative Agent as
may be necessary for the Applicable Borrower or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender or such
Issuing Bank has complied with such Lender’s obligations under FATCA, or to
determine the amount to deduct and withhold from any such payments.

81



--------------------------------------------------------------------------------



 



          Without limiting the obligations of the Lenders and the Issuing Banks
set forth in the foregoing provisions of this Section 4.8(e), each Lender or
Issuing Bank that is entitled to an exemption from or a reduction in withholding
taxes with respect to payments under this Agreement or under any other Loan
Document agrees to deliver to the Administrative Agent and the Applicable
Borrower, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender and Issuing Bank listed on the signature
pages hereof and on or prior to the date on which it becomes a Lender or Issuing
Bank in the case of each other Lender or Issuing Bank, and from time to time
thereafter as required by applicable law or as reasonably requested by the
Applicable Borrower or the Administrative Agent, such other documents and forms
required by any relevant taxing authorities under the laws of any other
jurisdiction, duly executed and completed by such Lender or Issuing Bank, as are
required under such laws to confirm such Lender’s or Issuing Bank’s entitlement
to any available exemption from, or reduced rate of, applicable withholding
taxes in respect of all payments to be made to such Lender or Issuing Bank
pursuant to this Agreement or any other Loan Document by the Applicable Borrower
that is not a United States Person and that is not engaged in a trade or
business in the United States or otherwise to establish such Lender’s or such
Issuing Bank’s status for withholding tax purposes in such other jurisdiction.
          Each Lender and each Issuing Bank shall promptly (i) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction in withholding taxes
with respect to payments under this Agreement or under any other Loan Document,
(ii) take such steps as shall not be materially disadvantageous to it, in the
good faith judgment of such Lender or Issuing Bank, and as may be reasonably
necessary (including the re-designation of its lending office) to avoid any
requirement of applicable laws of any such jurisdiction that the Applicable
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender or Issuing Bank, and (iii) deliver to the Applicable Borrower and
the Administrative Agent any properly completed and executed documentation
prescribed by applicable law as will permit payments pursuant to this Agreement
and the other Loan Documents to be made without, or at a reduced rate of,
withholding.
               (f) For any period with respect to which a Lender or an Issuing
Bank has failed to provide the Applicable Borrower and the Administrative Agent
with the appropriate form pursuant to Section 4.8(e) (unless such failure is due
to a change in treaty, law, or regulation occurring subsequent to the date on
which a form originally was required to be provided), such Lender or such
Issuing Bank shall not be entitled to indemnification under this Section 4.8
with respect to Indemnified Taxes imposed in excess of the amount of Indemnified
Taxes that would have been imposed had such Lender or such Issuing Bank provided
the appropriate form; provided, that should a Lender or an Issuing Bank, which
is otherwise exempt from or subject to a reduced rate of withholding Tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Applicable Borrower shall take such steps as such Lender or such Issuing
Bank shall reasonably request to assist such Lender to recover such Taxes.
               (g) Additionally, the Borrower shall promptly deliver or cause to
be delivered to any Applicable Agent, any Lender or any Issuing Bank, as such
Applicable Agent, such Lender or such Issuing Bank shall reasonably request,
such documents and forms required by any relevant taxing authorities under the
laws of any jurisdiction, duly executed and

82



--------------------------------------------------------------------------------



 



completed by the relevant Loan Party, as are required under applicable laws in
connection with any payment by any Applicable Agent, any Lender or any Issuing
Bank of Taxes or Other Taxes, or otherwise in connection with the Loan Documents
with respect to such jurisdiction.
               (h) If a Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 4.8, such Lender will agree
to use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates so as to eliminate or reduce any
such additional payment which may thereafter accrue unless such change, in the
sole discretion of such Lender, is or will be not otherwise disadvantageous to
such Lender, designee, assignee or any of their respective Affiliates.
               (i) Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreement and obligations of the Borrowers
contained in this Section 4.8 shall survive the payment in full of principal and
interest hereunder, the expiry of all Letters of Credit, and the termination of
all Commitments.
               (j) If any Agent, any Lender or any Issuing Bank determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which a Borrower has paid additional amounts pursuant to this Section 4.8, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such
Applicable Borrower under this Section 4.8 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Agent, such Lender or such Issuing Bank, as the case may be, and without
interest (other than any interest received by such Agent, Lender or Issuing Bank
from the relevant Governmental Authority with respect to such refund); provided
that (without limiting the obligations of any Applicable Borrower under
Section 4.8(c)) such Borrower, upon the request of such Agent, Lender or Issuing
Bank, shall repay the amount paid over to such Borrower (plus any and all
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, Lender or Issuing Bank in the event such Agent, Lender
or Issuing Bank is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require any Agent, any Lender or any
Issuing Bank to make available its tax returns or any other information relating
to its taxes which it deems confidential to any Borrower or any other Person.
               (k) A UK Treaty Lender which holds a passport under the HMRC DT
Treaty Passport scheme which becomes a party to this Agreement, and that wishes
that scheme to apply to a UK Loan or a Letter of Credit issued in the UK to the
UK Borrower, shall include an indication to that effect by including its scheme
reference number and its jurisdiction of tax residence in Schedule 2.1 hereto,
or, where relevant, in the relevant Assignment and Assumption (for the benefit
of the Administrative Agent and without liability to any Borrower) or in such
Lender’s Joinder Agreement. If such Lender includes the indication described
above, the UK Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within thirty (30) days of the Closing Date or
the effective date of the relevant Assignment and Assumption or Joinder
Agreement (as the case may be). If a Lender has not indicated that it wishes the
HMRC DT Treaty Passport scheme to apply in accordance with this subsection (k)
as per the above, no Borrower shall

83



--------------------------------------------------------------------------------



 



file any form relating to the HMRC DT Treaty Passport scheme in respect of any
UK Loans held by such Lender or any Letters of Credit issued for the account of
the UK Borrower. For the avoidance of doubt, nothing in this Section 4.8(k)
shall require a UK Treaty Lender to (i) register under the HMRC DT Treaty
Passport scheme or (ii) apply the HMRC DT Treaty Passport scheme to any UK Loan
held by such Lender or any Letters of Credit issued for the account of the UK
Borrower if it has so registered. If on the Closing Date a UK Treaty Lender has
applied for but not yet received its passport exemption, upon receipt of the
necessary information from that Lender the UK Borrower will file a completed
form DTTP2 in respect of such Lender with HM Revenue & Customs as soon as
reasonably possible after the UK Borrower’s receipt of such information.
          4.9. Reduction and Termination of Commitments.
               (a) Unless previously terminated, the Commitment of each Lender
shall automatically terminate on the Maturity Date.
               (b) The Borrower may, at any time or from time to time,
permanently reduce on a pro rata basis or terminate the Commitments of the
Lenders or, if there are no outstanding Loans to or Letters of Credit issued for
the account of, a Subsidiary Borrower, terminate a Subsidiary Borrower’s right
to request a Borrowing or Letter of Credit hereunder, in each case by giving not
less than three (3) full Business Days’ prior written notice to such effect to
the Administrative Agent; provided that (i) any partial reduction shall be in an
amount of not less than $5,000,000 or an integral multiple of $5,000,000 in
excess thereof and (ii) the Borrower shall not terminate or reduce the
Commitments if, immediately after giving effect to any concurrent prepayment of
the Loans in accordance with Section 4.3, the Total Credit Exposure would exceed
the Total Commitment. Upon any such termination such Subsidiary Borrower shall
cease to be a Subsidiary Borrower (but, unless unrestricted, shall continue to
be a Restricted Subsidiary or Material Restricted Subsidiary, as the case may
be). Promptly after the Administrative Agent’s receipt of such notice of
reduction or termination, the Administrative Agent shall notify each Lender and
each Issuing Bank of the proposed reduction or termination, and such reduction
or termination shall be effective on the date specified in the Borrower’s notice
with respect to such reduction or termination. Each reduction of the Commitments
shall reduce the Commitment of each Lender proportionately in accordance with
its Pro Rata Percentage. After each such reduction, the commitment fee shall be
calculated upon the Total Commitment as so reduced. Any reduction or termination
of the Commitments hereunder shall be irrevocable.
          4.10. Repayment in Connection with Commitment Reductions, Certain
Currency Exchange Fluctuations and on Maturity Date. Upon the effective date of
each voluntary reduction in the Commitments referred to in Section 4.9(b) and at
any time that the US Dollar Equivalent (at the Spot Exchange Rate) of the
aggregate principal amount of the Loans causes the sum of the amount of
Revolving Loans, Swingline Loans and LC Exposures to exceed the amount of the
Total Commitment on any Spot Currency Determination Date, then, within two
(2) Business Days of such Spot Currency Determination Date, the Borrower shall
pay to the Administrative Agent for the benefit of the Lenders the principal
amount of the Revolving Loans and/or Swingline Loans, to the extent, if any,
that (a) the aggregate principal amount of any Revolving Loans and Swingline
Loans then outstanding plus the aggregate LC Exposures

84



--------------------------------------------------------------------------------



 



exceeds (b) the amount of the Total Commitment as so reduced. Accrued and unpaid
interest on the amount of the Loans so prepaid shall be due and payable at the
time of such prepayment. All amounts of principal, interest and fees relating to
Loans not due and payable before the Maturity Date are due and payable on that
date. If, after giving effect to any reduction of the Total Commitment, any
Alternative Currency Sublimit shall exceed the amount of the Total Commitment as
so reduced, such Alternative Currency Sublimit shall be automatically reduced by
the amount of such excess.
          4.11. Increase of the Commitments.
               (a) Subject to the terms and conditions set forth herein and to
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld), and provided that no Default or Event of Default then exists, the
Borrower shall have the right to cause from time to time an increase in the
aggregate Commitments of the Lenders (together with an increase in the
Alternative Currency Sublimit, if the Borrower shall so request and if one or
more Alternative Currency Lenders are available to fund such Loans if the
Lenders otherwise are unable to fund such Loans) (each, a “Commitment Increase”)
by adding to this Agreement one or more commercial banks or other recognized
financial institutions that are not already Lenders hereunder and that are
reasonably satisfactory to the Administrative Agent and the Issuing Banks (each,
an “Additional Lender”) or by allowing one or more existing Lenders to increase
their respective Commitments (each, an “Increasing Revolving Lender”); provided
that (i) no Default shall have occurred and be continuing as of the relevant
Commitment Increase Effective Date, (ii) no such Commitment Increase shall be
less than $10,000,000, (iii) the aggregate principal amount of all such
Commitment Increases shall not exceed $100,000,000, (iv) no Lender’s Commitment
shall be increased without such Lender’s prior written consent (which consent
may be given or withheld in such Lender’s sole and absolute discretion), and
(v) if, on the relevant Commitment Increase Effective Date, any Revolving Loans
have been funded, each Applicable Borrower shall be obligated to pay any
breakage fees or costs that are payable pursuant to Section 3.5 in connection
with the reallocation of such outstanding Revolving Loans.
               (b) The Borrower shall provide the Administrative Agent with
written notice in the form of Exhibit H (a “Notice of Commitment Increase”) of
its intention to increase the Commitments pursuant to this Section 4.11. Each
such Notice of Commitment Increase shall specify (i) the Class with respect to
which such Commitment Increase is proposed; (ii) the proposed effective date of
such Commitment Increase (each such date, a “Commitment Increase Effective
Date”), which shall be no earlier than ten (10) Business Days after receipt by
the Administrative Agent of such Notice of Commitment Increase, (iii) the amount
of the requested Commitment Increase (provided that after giving effect to such
requested Commitment Increase, the aggregate principal amount of all Commitment
Increases does not exceed the amount set forth in subsection (a)(iii) above),
and (iv) the identity of, the amount of the Commitment requested by, and
notification information for, each proposed Additional Lender. The Borrower
shall give the existing Lenders the first opportunity to provide any increase in
the Commitment.
               (c) The Administrative Agent shall notify the Lenders and the
Additional Lenders promptly following its receipt of each Notice of Commitment
Increase. Each Lender shall notify the Administrative Agent within the time
permitted in the Notice of Commitment Increase whether it agrees to increase its
Commitment and, if so, whether by an

85



--------------------------------------------------------------------------------



 



amount equal to, greater than, or less than its Pro Rata Percentage or
Applicable Participation Percentage, as the case may be, of the requested
increase. Each Additional Lender shall notify the Administrative Agent within
such time period of the amount, if any, it agrees to commit to such proposed
Commitment Increase. Any Lender or Additional Lender not responding within such
time period shall be deemed to have declined to increase its Commitment or
commit to such Commitment Increase, as the case may be. If more than one
existing Lender offers to provide an increase in the Commitments, such increase
shall be allocated among the offering Lenders according to their Pro Rata
Percentages or Applicable Participation Percentages, as the case may be.
               (d) The Administrative Agent, in consultation with the Borrower,
shall allocate the Commitments among the Lenders and, if the Lenders do not
subscribe to the entire amount of the requested Commitment Increase, the
Additional Lenders; provided, that no Lender or Additional Lender shall be
allocated a Commitment less than $5,000,000.00. The Administrative Agent shall
notify the Borrower, each Agent, each Issuing Bank, each Lender and each
proposed Additional Lender of the amount of the Commitment of each that has
resulted. Such notice shall set forth the effective date and amount of the
Commitment Increase, the names of the Additional Lenders and their respective
Commitments and the names of the existing Lenders and their respective
Commitments. Notwithstanding anything to the contrary, no Commitment of an
existing Lender shall be increased or reduced until all consents under
Section 13.17 have been received. To the extent one or more Additional Lenders
are required to achieve the full amount of the requested Commitment Increase,
each Additional Lender becoming a party hereto shall enter into a Joinder
Agreement in substantially the form of Exhibit L to this Agreement (each, a
“Joinder Agreement”) with the Borrower, the Issuing Banks and the Administrative
Agent and assuming thereby to the extent set forth therein all rights and
obligations of a Lender hereunder.
               (e) As a condition precedent to such an increase, the Borrower
shall deliver to the Administrative Agent a certificate of each Loan Party (in
sufficient copies for each Lender and each Additional Lender) signed by an
authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained herein
and the other Loan Documents are true and correct in all material respects,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date, and (B) no Default or Event of Default exists.
On or about the date of such increase, all outstanding Loans shall be
reallocated among the Lenders (including any Additional Lenders) in accordance
with the Lenders’ respective revised Pro Rata Percentages of the Total
Commitment.
               (f) On each Commitment Increase Effective Date, to the extent
that there are Revolving Loans outstanding as of such date, (i) each Additional
Lender shall, by wire transfer of immediately available funds, deliver to the
Administrative Agent such Additional Lender’s New Funds Amount, which amount,
for each such Additional Lender, shall constitute Revolving Loans made by such
Additional Lender to the applicable Borrower pursuant to this Agreement on such
Commitment Increase Effective Date, (ii) each Increasing Revolving Lender shall,
by wire transfer of immediately available funds, deliver to the Administrative
Agent such

86



--------------------------------------------------------------------------------



 



Increasing Revolving Lender’s New Funds Amount, which amount, for each such
Increasing Revolving Lender, shall constitute Revolving Loans made by such
Increasing Revolving Lender to the applicable Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (iii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the applicable
Borrower pursuant to Section 4.3, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Revolving Loans of such Reducing Percentage Lender, provided that the applicable
Borrower shall not be required to ratably pay any Lenders other than Reducing
Percentage Lenders and (iv) the applicable Borrower shall be responsible to pay
to each Lender any breakage fees or costs that are payable pursuant to
Section 3.5 in connection with the reallocation of any outstanding Revolving
Loans.
               (g) For purposes of this Section 4.11 and Exhibit H, the
following defined terms shall have the following meanings: (i) “New Funds
Amount” means the amount equal to the product of (A) an Additional Lender’s
Commitment or an Increasing Revolving Lender’s increased Commitment, as
applicable, represented as a percentage of the Total Commitment after giving
effect to any Commitment Increase, times (B) the aggregate principal amount of
the outstanding Revolving Loans immediately prior to giving effect to such
Commitment Increase, if any, as of any Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Revolving
Loans as a result of borrowings made immediately after giving effect to such
Commitment Increase on such Commitment Increase Effective Date); (ii) “Reducing
Percentage Lender” means, immediately prior to giving effect to any Commitment
Increase, each then existing Lender that does not increase its Commitment as a
result of such Commitment Increase and whose relative percentage of the
Commitments shall be reduced after giving effect to such Commitment Increase;
and (iii) “Reduction Amount” means the amount by which a Reducing Percentage
Lender’s outstanding Revolving Loans decrease as of any Commitment Increase
Effective Date (without regard to the effect of any borrowings made on such
Commitment Increase Effective Date immediately after giving effect to the
Commitment Increase occurring on such Commitment Increase Effective Date).
               (h) Each Commitment Increase shall become effective on the
corresponding Commitment Increase Effective Date, and upon such effectiveness
(i) the Administrative Agent shall record in the Register each Additional
Lender’s information as provided in the applicable Notice of Commitment Increase
and pursuant to an Administrative Questionnaire that shall be executed and
delivered by each Additional Lender to the Administrative Agent on or before
such Commitment Increase Effective Date, (ii) Schedule 2.1 shall be amended and
restated to set forth all Lenders (including any Additional Lenders) that will
be Lenders hereunder after giving effect to such Commitment Increase, and the
Administrative Agent shall distribute to each Lender (including each Additional
Lender) a copy of such amended and restated Schedule 2.1, and (iii) each
Additional Lender identified on the Notice of Commitment Increase for such
Commitment Increase shall be a “Lender” for all purposes under this Agreement.
               (i) Each Commitment Increase shall be deemed to constitute a
representation and warranty by the Borrower on the applicable Commitment
Increase Effective

87



--------------------------------------------------------------------------------



 



Date that (i) the representations and warranties of the Borrower and the other
Loan Parties set forth in this Agreement and in the other Loan Documents are
true and correct in all material respects on and as of such Commitment Increase
Effective Date, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of such
Commitment Increase Effective Date, such representations and warranties shall be
true and correct in all material respects as of such specified earlier date, and
(ii) at the time of and immediately after giving effect to such Commitment
Increase, no Default or Event of Default shall have occurred and be continuing.
               (j) If any modification to this Agreement is required for such an
increase, it shall be in form and substance satisfactory to the Administrative
Agent. So long as such modifications do not decrease the interest rates or fees
payable in connection with the Loans and LC Disbursements and are for the
purpose of allocating amounts ratably among the Lenders, changing the mechanics
and other necessary changes to this Agreement to make the increase effective,
each Lender and each Issuing Bank hereby irrevocably authorizes the
Administrative Agent to enter into such amendments to this Agreement and the
other Loan Documents on its behalf as the Administrative Agent shall deem
appropriate; provided that the interest rates, commitment fees or Letter of
Credit Fees applicable to any Commitments of the Lenders prior to such
modification shall not, in any event, be decreased pursuant to such
modification; and provided further that if any such Additional Lender is
entitled to interest rates, commitment fees or Letter of Credit Fees in excess
of those provided for the Commitments outstanding at the time of such
modification, such higher interest and fee rates shall be made to apply to the
Commitment of each Lender thereafter.
ARTICLE V
FEES
          5.1. Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee from the Closing Date to,
but not including, the date on which the Commitment of such Lender terminates,
at the Applicable Margin for commitment fees from time to time in effect, on the
daily average amount of such Lender’s Unused Commitment, such commitment fee to
be payable in arrears and due sixty-one (61) days after the end of each Fiscal
Quarter and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. For purposes of calculating the
commitment fee for any period during which Loans in both US Dollars and
Alternative Currencies were outstanding, the Administrative Agent shall use the
US Dollar Equivalent of such Alternative Currencies calculated on the basis of
the Spot Exchange Rate for such Alternative Currencies, on or as of the most
recent Spot Currency Determination Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          5.2. Arrangement Fee. The Borrower agrees to pay the arrangement fees
in the amounts and at the times separately agreed upon between the Borrower and
the Arrangers.
          5.3. Administrative Agency Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, administrative agency fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

88



--------------------------------------------------------------------------------



 



          5.4. Letter of Credit Fees.
               (a) Each Applicable Borrower agrees to pay to the Applicable
Agent, for distribution to the Lenders (based upon their respective Pro Rata
Percentages in such Letter of Credit), a fee in respect of each Letter of Credit
issued for the account of such Applicable Borrower (the “Letter of Credit Fee”),
which shall accrue from and including the date of issuance of such Letter of
Credit (or, in the case of existing Letters of Credit, the Closing Date) to but
excluding the date on which such Lender ceases to have any LC Exposure with
respect to such Letter of Credit at a rate per annum equal to the Applicable
Margin for Letter of Credit Fees on the US Dollar Equivalent of the Stated
Amount of each Letter of Credit.
               (b) Each Applicable Borrower agrees to pay to each Issuing Bank,
for its own account, (i) a fronting fee for each Letter of Credit issued by such
Issuing Bank hereunder on behalf of such Applicable Borrower, which shall accrue
at a rate per annum equal to 0.125% during the period from and including the
date of issuance of such Letter of Credit (or, in the case of existing Letters
of Credit, the Closing Date) to but excluding the date on which there ceases to
be any LC Exposure with respect to such Letter of Credit, on the US Dollar
Equivalent of such Issuing Bank’s LC Exposure of the Stated Amount of such
Letter of Credit and (ii) such Issuing Bank’s standard fees with respect to the
issuance, amendment, or renewal or extension of any such Letter of Credit or
processing of drawings thereunder.
               (c) Letter of Credit Fees and fronting fees due to the Applicable
Agent and an Issuing Bank pursuant to this Section 5.4 shall be computed on the
basis of a year of 360 days and the actual number of days elapsed, shall be paid
in immediately available funds, and, (i) as to standby Letters of Credit, shall
be payable in arrears and due sixty-one (61) days after the end of each Fiscal
Quarter and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof and on the date each such Letter
of Credit expires (with any such fees accruing after the date on which the
Commitments terminate to be due within ten (10) days after demand) and (ii) as
to commercial Letters of Credit, shall be paid at issuance.
          5.5. Fees Not Interest; Nonpayment. The fees described in this
Agreement represent compensation for services rendered and to be rendered
separate and apart from the lending of money or the provision of credit and do
not constitute compensation for the use, detention, or forbearance of money,
and, subject to Section 13.10, the obligation of the Borrower to pay each fee
described herein shall be in addition to, and not in lieu of, the obligations of
the Borrowers to pay interest, other fees described in this Agreement and
expenses otherwise described in this Agreement. Fees shall be payable when due
in US Dollars (except as otherwise provided herein) and in immediately available
funds. All fees payable hereunder, including, without limitation, the commitment
fee referred to in Section 5.1, shall, unless otherwise agreed, be
non-refundable.
ARTICLE VI
APPLICATION OF PROCEEDS
          The proceeds of the Loans and the Letters of Credit shall be used for
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of business.

89



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES
          The Borrower makes the following representations and warranties:
          7.1. Organization and Qualification. Each of the Borrower and the
Restricted Subsidiaries (a) is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of organization; (b) has the
corporate or equivalent power and authority to own its properties and to carry
on its business as now conducted; and (c) is duly qualified to do business and
is in good standing in every jurisdiction where such qualification is necessary
and where failure to be so qualified would have a Material Adverse Effect.
          7.2. Financial Statements. The Borrower has furnished the Lenders with
(a) its audited consolidated financial statements for the Fiscal Years 2008 and
2009 and (b) its unaudited consolidated financial statements for the first three
Fiscal Quarters of 2010, certified by its chief financial officer, including
balance sheets, income statements and cash flow statements. The financial
statements described above have been prepared in conformity with GAAP, subject
to year-end audit adjustments and the absence of footnotes in the case of the
financial statements referred to in clause (b) above. The financial statements
described above fairly present the consolidated financial condition of the
Borrower and its Subsidiaries and the results of their operations and their cash
flow as of the dates and for the periods indicated. As of the Closing Date,
there has been no event since January 30, 2010, which could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, there exist
no material liabilities or obligations, contingent or otherwise, unusual
long-term commitments or unrealized losses of the Borrower or any Subsidiary
which are not fully disclosed in the financial statements described in the first
sentence above.
          7.3. Litigation. As of the Closing Date, there is no action, suit,
investigation or proceeding pending (or, to the best knowledge of the Borrower,
threatened) against the Borrower or any Subsidiary before any court,
administrative agency or arbitrator (i) which, except for matters disclosed in
the Borrower’s current filings with the Securities and Exchange Commission (as
available pursuant to the last paragraph of Section 9.1), could reasonably be
expected to have a Material Adverse Effect or (ii) that involves any of the Loan
Documents or the Transactions.
          7.4. Title to Properties. The Borrower and each of the Restricted
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, the material real and personal Properties purported to be owned or leased by
it, free of any Liens except those permitted in Section 10.1.
          7.5. Payment of Taxes. The Borrower and each of its Subsidiaries has
filed or caused to be filed all federal, state, provincial and non-U.S. income
and other tax returns which are required to be filed by or in respect of the
Borrower and its Subsidiaries and their assets and has paid or caused to be paid
all taxes as shown on such returns or on any assessment received by it to the
extent that such taxes have become due, except for such taxes and assessments
(i) as are not yet delinquent, (ii) as are being contested in good faith and, if
necessary for such contest, by appropriate proceedings and reserved for in
accordance with GAAP in the manner required by

90



--------------------------------------------------------------------------------



 



Section 9.9 or (iii) where failure to do so, individually or in the aggregate,
has not and could not reasonably be expected to result in a Material Adverse
Effect.
          7.6. Conflicting Agreements or Restrictions. Neither the execution and
delivery by the Borrower or any Subsidiary of the Loan Documents to which it is
a party, or the consummation by it of the transactions contemplated thereby nor
its fulfillment and compliance with the respective terms, conditions and
provisions thereof will (a) result in a breach of, or constitute a default
under, the provisions of (i) any order, writ, injunction or decree of any court
which is applicable to it or (ii) any material contract or agreement to which it
is a party or by which it is bound, (b) result in or require the creation or
imposition of any Lien on any material portion of its Property pursuant to the
express provisions of any material agreement to which it is a party, or
(c) result in any violation by it of (i) its charter, bylaws or other
organizational documents or (ii) any Law or regulation of any Governmental
Authority applicable to it.
          7.7. Authorization, Validity, Etc. Each of the Borrower and its
Subsidiaries has the corporate or equivalent power and authority to execute and
deliver the Loan Documents to which it is a party, consummate the transactions
contemplated therein to be consummated by it and perform its obligations
thereunder, and all such action has been duly authorized by all necessary
corporate or equivalent proceedings on its part. The Loan Documents to which the
Borrower or any of its Subsidiaries is a party have been duly and validly
executed and delivered by each of the Borrower and its Subsidiaries party
thereto and constitute valid and legally binding agreements of the Borrower or
such Subsidiary, as the case may be, enforceable in accordance with their
respective terms, except as limited by Debtor Relief Laws.
          7.8. Investment Company Act Not Applicable. Neither the Borrower nor
any of its Subsidiaries is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
          7.9. Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Loan will be used (a) to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock; (b) to reduce or retire any Debt which was originally incurred to
purchase or carry any such Margin Stock; (c) for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of
Regulation T, Regulation U or Regulation X; or (d) to acquire any security of
any Person who is subject to Sections 13 and 14 of the Exchange Act. After
applying the proceeds of each Loan, not more than twenty-five percent (25%) of
the value (as determined in accordance with Regulation U) of the Borrower’s
assets is represented by Margin Stock. Neither the Borrower nor any of its
Subsidiaries, nor any Person acting on behalf of the Borrower or any Subsidiary,
has taken or will take any action which might cause any Loan Document or the
Transactions to violate Regulation T, Regulation U or Regulation X or any other
regulation of the Board, as now or hereafter in effect.
          7.10. ERISA; Foreign Benefit and Pension Plans.
               (a) No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably

91



--------------------------------------------------------------------------------



 



expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 35) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$25,000,000 the fair market value of the assets of such Pension Plan.
               (b) All obligations of the Borrower and each of its Subsidiaries
under each Canadian Pension Plan and Canadian Benefit Plan have been performed
in accordance with the terms thereof and any requirement of applicable Law
(including, without limitation, the Income Tax Act (Canada) and the Supplemental
Pension Plan Act (Quebec)), except where the failure to so perform would not
reasonably be expected to result in a Material Adverse Effect. No Canadian
Pension Plan has any unfunded liabilities on an actuarial basis which would
reasonably be expected to have a Material Adverse Effect.
               (c) Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and in substantial compliance with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made. Neither the Borrower nor any of its
Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan. The present value of
the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan determined as of the end of the most recently ended Fiscal Year
prior to the Closing Date on the basis of actuarial assumptions, each of which
is reasonable, did not exceed by more than the Alternative Currency Equivalents
of $25,000,000 the current value of the assets of such Foreign Pension Plan
allocable to such benefit liabilities.
          7.11. Full Disclosure. All information heretofore or contemporaneously
furnished by or on behalf of any Borrower or any Subsidiary in writing to any
Agent, any Lender or any Issuing Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby (including, without limitation,
the Information Memorandum) is, and all other such information hereafter
furnished by or on behalf of the Borrower or any Subsidiary in writing to the
Administrative Agent or any Lender will be, (a) true and accurate in all
material respects on the date as of which such information is dated or certified
and (b) when taken as a whole with all such written information provided to the
Administrative Agent and the Lenders, not incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which such information was provided; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. There is no fact known to any Borrower or any
Subsidiary that is reasonably likely to have a Material Adverse Effect, which
has not been disclosed herein or in such other written documents, information or
certificates furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby.
          7.12. Permits and Licenses. All material permits, licenses and other
Governmental Approvals necessary for the Borrower and the Restricted
Subsidiaries to carry on their respective businesses have been obtained and are
in full force and effect, and neither the

92



--------------------------------------------------------------------------------



 



Borrower nor any Restricted Subsidiary is in material breach of the foregoing.
Each of the Borrower and the Restricted Subsidiaries owns, or possesses adequate
licenses or other valid rights to use, all trademarks, trade names, trade dress,
trade secrets, domain names, service marks, copyrights, patents and applications
therefor necessary and material for the conduct of its business as currently
conducted.
          7.13. Capital Structure. As of the Closing Date, the Borrower owns the
percentage of all classes of Equity Interests of each Subsidiary, and the owner
of record of each Subsidiary as of the date hereof is as set forth in
Section 7.13 of the Disclosure Letter. Except for the Subsidiaries described in
Section 7.13 of the Disclosure Letter or as otherwise notified to the
Administrative Agent in writing pursuant to Section 9.1(m), the Borrower has no
other Subsidiaries as of the Closing Date. As of the Closing Date, the Borrower
has no partnership, joint venture or other Equity Interests in any other Person
except as set forth in Section 7.13 of the Disclosure Letter. As of the Closing
Date, all of the issued and outstanding shares of Equity Interest of each of the
Borrower’s Subsidiaries are fully paid and nonassessable, are owned of record by
the Person designated for such entity in Section 7.13 of the Disclosure Letter,
and, except for Liens created by the Pledge Agreement, all of the issued and
outstanding shares of Equity Interest of each Subsidiary are free and clear of
any Lien. As of the Closing Date, (i) each Material Restricted Subsidiary is
identified as such in Section 7.13 of the Disclosure Letter and (ii) each
Guarantor and each Non-Guaranteeing Restricted Subsidiary is identified as such
in Section 7.13 of the Disclosure Letter. Except as set forth in Section 7.13 of
the Disclosure Letter, there are no preemptive rights, offers, options, rights,
agreements or commitments of any kind (contingent or otherwise) relating to the
issuance, conversion, registration, voting, sale, or transfer of any Equity
Interests or other securities of any Material Domestic Subsidiary or any
First-Tier Foreign Subsidiary or obligating any Material Domestic Subsidiary or
any First-Tier Foreign Subsidiary to purchase or redeem any such Equity
Interests or other securities pursuant to the organizational documents of any
such Person or any agreement or other instrument to which such Person is a party
or by which it is bound.
          7.14. Insurance. The Borrower and its Restricted Subsidiaries maintain
insurance of such types as is usually carried by corporations of established
reputation engaged in the same or similar business and which are similarly
situated (“Similar Businesses”) with financially sound and reputable insurance
companies and associations (or as to workers’ compensation or similar insurance,
in an insurance fund or by self-insurance authorized by the jurisdiction in
which its operations are carried on), and in such amounts as such insurance is
usually carried by Similar Businesses; provided that nothing in this
Section 7.14 shall preclude the Borrower or any Restricted Subsidiary from being
self-insured (to the extent customary with Similar Businesses). Section 7.14 of
the Disclosure Letter sets forth a description of all insurance maintained by or
on behalf of the Borrower and its Restricted Subsidiaries as of the Closing
Date. As of the Closing Date, all premiums in respect of such insurance which
are then due and payable have been paid except for such premiums as are subject
to good faith dispute and the coverage of which remains in force, except as to
trivial and insignificant coverage scope.
          7.15. Compliance with Laws. The business and operations of the
Borrower and each Restricted Subsidiary as conducted at all times have been and
are in compliance in all respects with all applicable Laws, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

93



--------------------------------------------------------------------------------



 



          7.16. Environmental Matters. Except for matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Restricted Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.
          7.17. No Consent. Except to the extent the same has already been
obtained and is in full force and effect, no authorization or approval or other
action by, and no notice to or filing with, any Person or any Governmental
Authority is required to be made or obtained by, or on behalf of, the Borrower
or any Restricted Subsidiary for the due execution, delivery and performance by
the Borrower or such Restricted Subsidiary of this Agreement or any other Loan
Document to which it is a party, the borrowings hereunder or issuance of Letters
of Credit, in each case as contemplated herein, or the effectuation of the
transactions contemplated under any Loan Document to which it is a party.
          7.18. Anti-Terrorism and Anti-Money Laundering. Neither the Borrower
nor any of its Subsidiaries, nor any of their respective officers, directors or
controlling owners: (i) is acting, directly or indirectly, for or on behalf of
any person, group, entity, or nation named by any Presidential Executive Order,
or the United States Department of the Treasury Office of Foreign Assets Control
as a terrorist, “Specially Designated National or Blocked Person,” (SDN)
currently available at http://www.ustreas.gov/offices/enforcement/ofac/sdn/, as
amended from time to time, or any other list or pronouncement issued by OFAC,
including, but not limited to, OFAC’s Specially Designated Nationals and Blocked
Persons List, as amended from time to time; (ii) is the subject of an OFAC
sanctions program or is otherwise a banned, prohibited, or blocked person,
entity, or nation pursuant to any law, statute, order, rule or regulation that
is promulgated, enforced and/or administered by OFAC (collectively, “Prohibited
Persons”); (iii) is engaging in or facilitating the transaction contemplated
herein, directly or indirectly, for or on behalf of, any Prohibited Person; or
(iv) is in violation of any Presidential Executive Order (including Presidential
Executive Order 13224), the USA PATRIOT Act, the Bank Secrecy Act, or the Money
Laundering Control Act of 1986, or any Canadian AML Legislation, all as amended
from time to time, or any law, statute, order, rule or regulation promulgated
pursuant thereto.
ARTICLE VIII
CONDITIONS
          8.1. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 13.17):
               (a) Approvals. The Borrower and each other Loan Party shall have
obtained all governmental and third party approvals necessary or, in the
reasonable judgment of the Administrative Agent, advisable to be obtained by it
in connection with its performance of the Transactions performed or to be
performed by it and the continuing operations of the Borrower and its
Subsidiaries, taken as a whole, and all such approvals shall be in full force
and

94



--------------------------------------------------------------------------------



 



effect (in the case of the same to the extent advisable in connection with the
continuing operations of the Borrower and its Restricted Subsidiaries, in all
material respects).
               (b) Compliance with Law. The business and operations of the
Borrower and each of its Restricted Subsidiaries as conducted at all times
relevant to the transactions contemplated by this Agreement to and including the
close of business on the Closing Date shall have been and shall be in compliance
(other than any failure to be in compliance that could not reasonably be
expected to result in a Material Adverse Effect) with all applicable Laws. No
Law shall prohibit the transactions contemplated by the Loan Documents. No
order, judgment or decree of any Governmental Authority, and no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or Governmental Authority that
purports to affect the Borrower or any Restricted Subsidiary, shall exist that
could reasonably be expected to have a Material Adverse Effect.
               (c) Officer’s Certificate. On the Closing Date, the
Administrative Agent shall have received a certificate dated the Closing Date of
a Responsible Officer of the Borrower certifying that, to the best of such
Responsible Officer’s knowledge, (i) since January 30, 2010, there has not
occurred a material adverse change in the business, property, operation or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, (ii) the Borrower and the Restricted Subsidiaries are, in all
material respects, in compliance with all existing financial obligations,
(iii) no Default or Event of Default has occurred and is continuing, and
(iv) the representations and warranties of the Borrower and each other Loan
Party contained in the Loan Documents (other than those representations and
warranties limited by their terms to a specific date, in which case they shall
have been true and correct as of such date) are true and correct on and as of
the Closing Date.
               (d) Insurance. On the Closing Date, the Administrative Agent
shall have received all such information as the Administrative Agent shall
reasonably request concerning the insurance maintained by the Borrower and each
of its Restricted Subsidiaries.
               (e) Termination of Existing Credit Agreement. Prior to or
substantially contemporaneously with the initial funding of Loans on the Closing
Date, all principal, interest, fees and other amounts due or outstanding under
the Existing Credit Agreement (other than any letters of credit issued
thereunder which are outstanding on the Closing Date and continued as Letters of
Credit hereunder) shall have been or shall be paid in full, the commitments
thereunder shall have been or shall be terminated and all guarantees existing in
connection therewith shall have been or shall be discharged and released, and
the Administrative Agent shall have received evidence thereof satisfactory to
it.
               (f) Payment of Fees and Expenses. The Administrative Agent shall
have received payment of (i) all fees that are due and payable on or prior to
the Closing Date and (ii) to the extent invoiced and presented in reasonable
detail, all other fees and expenses required to be paid by the Borrower under
any commitment letter executed in connection with the credit facilities provided
by this Agreement, any fee letter referred to therein, or hereunder, including
the reasonable fees and expenses of counsel for the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the closing of the Transactions.

95



--------------------------------------------------------------------------------



 



               (g) Required Documents and Certificates. The Administrative Agent
shall have received the following, in each case in form, scope and substance
satisfactory to the Administrative Agent:
          (i) from the Borrowers, executed counterparts of this Agreement and
from each Lender either (i) an executed counterpart hereof or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
Lender party has signed a counterpart of this Agreement.
          (ii) the Parent Guaranty Agreement, executed and delivered on behalf
of the Borrower;
          (iii) the Subsidiary Guaranty Agreement, executed and delivered on
behalf of each Material Domestic Subsidiary;
          (iv) the Pledge Agreement, executed and delivered on behalf of the
Borrower and each Restricted Subsidiary that is a Domestic Subsidiary which owns
any Equity Interest in or Debt of any Material Domestic Subsidiary or any Equity
Interest in or Debt of in Moores Retail Group Inc., covering the Pledged
Collateral existing as of the Closing Date, any and all certificates
representing the Equity Interests pledged pursuant to the Pledge Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and any instruments
evidencing Debt pledged pursuant to the Pledge Agreement and endorsed in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof;
(provided that to the extent that such certificates are in the possession of the
Existing Agent, this condition shall be satisfied by receipt by the
Administrative Agent of evidence that the Borrower has irrevocably directed the
Existing Agent to deliver, immediately upon termination of commitments and
repayment of amounts due under the Existing Credit Agreement, all such
certificates to the Administrative Agent);
          (v) a duly executed promissory note of each Borrower in the form of
Exhibit D-1, D-2, D-3 or D-4, as the case may be, payable to the order of each
Lender that requested a promissory note pursuant to Section 4.1(e) at least
three (3) Business Days before the Closing Date in the amount of such Lender’s
Commitment;
          (vi) a certificate of each Loan Party, dated as of the Closing Date
and executed by its Secretary or Assistant Secretary or Director, as the case
may be, certifying, inter alia, (A) the Articles of Incorporation and Bylaws (or
equivalent organizational documents), as amended and in effect, of such Loan
Party; (B) the resolutions duly adopted by the Board of Directors, members,
managers or other similar authority of such Loan Party authorizing the
transactions contemplated by the Loan Documents to which it is a party; and

96



--------------------------------------------------------------------------------



 



(C) the incumbency and specimen signatures of the officers or directors, as the
case may be, of such Loan Party executing documents on its behalf;
          (vii) a certificate from the appropriate public official(s) of each
jurisdiction in which a Loan Party is formed or organized as to the continued
existence and good standing of such Loan Party (or, in the case of the UK
Borrower, a certificate of the Registrar at Companies House that the UK Borrower
was incorporated on a certain date and has been in continuous existence since
that date and certain other customary information contained in the UK Borrower’s
register);
          (viii) a certificate from the appropriate public official(s) of each
jurisdiction in which a Loan Party (other than the UK Borrower) is authorized
and qualified to do business as to the due qualification and good standing of
such Loan Party, where failure to be so qualified or certified is reasonably
likely to have a Material Adverse Effect;
          (ix) legal opinions, in form, substance and scope satisfactory to the
Administrative Agent, from U.S. and Canadian counsel for, and issued upon the
express instructions of, the Borrower (and, in the case of Canadian counsel,
Moores The Suit People Inc. and Moores Retail Group Inc.);
          (x) a legal opinion, in form, substance and scope satisfactory to the
Administrative Agent, of English counsel for the Administrative Agent;
          (xi) recent lien searches of the records of the central filing
authority in the States of Delaware, Texas and California, the Province of New
Brunswick, Canada, and the appropriate office in the UK, with respect to each
Borrower, each Pledgor, each entity the Equity Interest in which is being
pledged, Moores The Suit People Inc. and Golden Brand Clothing (Canada) Ltd. and
performed in each such Person’s jurisdiction of organization or formation, as
the case may be, which searches shall reveal no liens on any of the assets of
the Loan Parties except for Liens permitted by Section 10.1 or Liens that are
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent ;
          (xii) such UCC financing statements, notices of personal property
security interests and other similar documents as shall be necessary to perfect
the security interests of the Administrative Agent in the Pledged Collateral;
          (xiii) the financial statements referred to in Section 7.2 (it being
understood that the financial statements referred to in clauses (a) and (b) of
Section 7.2 shall be deemed to have been received by the Administrative Agent in
form, scope and substance satisfactory to it as a result of the availability of
the Borrower’s filed Annual Reports on Form 10-K for the Fiscal Years 2008 and
2009 and Quarterly Reports on Form 10-Q for the first three Fiscal Quarters of

97



--------------------------------------------------------------------------------



 



2010, as the case may be, on the website of the Securities and Exchange
Commission); and
          (xiv) any other documents reasonably requested by the Administrative
Agent prior to the Closing Date.
               (h) Each Lender shall have received all documentation and other
information required to be obtained by such Lender under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and Canadian AML Legislation, and requested by such Lender.
          In addition, as of the Closing Date, all legal matters incident to the
transactions herein contemplated shall be satisfactory to the Administrative
Agent and the Lenders.
          The Administrative Agent shall notify the Borrower and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 13.17) at or prior to 3:00 p.m., Houston Time, on
January 31, 2011 (and, in the event all such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
          8.2. Effect of Amendment and Restatement. On the Closing Date, all
commitments under the Existing Credit Agreement will be terminated, all loans
thereunder will be repaid in full, together with interest thereon, all letters
of credit, if any, issued thereunder will be terminated (or shall constitute
Letters of Credit hereunder), all fees and all other amounts owing pursuant to
the Existing Credit Agreement (including Section 3.5 thereof) and all agreements
related thereto will be repaid in full, and the Borrower shall irrevocably
direct the Administrative Agent to disburse to the Existing Agent out of the
proceeds of Loans being made on the Closing Date an amount sufficient to effect
such repayment in full. Thereupon the Existing Credit Agreement shall be
automatically amended and restated in its entirety to read as set forth in this
Agreement, and the Commitment of each Lender party to this Agreement shall be as
set forth on Schedule 2.1. On and after the Closing Date, the rights and
obligations of the parties hereto shall be governed by this Agreement; provided
that the rights and obligations of the parties hereto with respect to the period
prior to the Closing Date shall continue to be governed by the provisions of the
Existing Credit Agreement.
          8.3. Conditions to each Loan and Letter of Credit. The obligation of
each Lender to make any Loan and of each Issuing Bank to issue, renew or extend
any Letter of Credit (or amend any Letter of Credit to increase the Stated
Amount thereof), is subject to the receipt of the request therefor and to the
following conditions:
               (a) Representations True and No Defaults. (i) Each of the
representations and warranties of the Borrower and the other Loan Parties
contained in the Loan Documents (other than those representations and warranties
limited by their terms to a specific date, in which case they shall have been
true and correct as of such date) shall be true and correct on and as of the
particular Borrowing Date or on the date of issuance, renewal, extension or

98



--------------------------------------------------------------------------------



 



amendment of any Letter of Credit, as the case may be, as though made on and as
of such date; and (ii) at the time of and immediately after giving effect to
such Loan or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
               (b) Borrowing Documents. On each Borrowing Date, the
Administrative Agent shall have received a Notice of Borrowing or notice
required pursuant to Section 2.4(c) or 2.6(b), as the case may be, in respect of
the respective Loans to be made on such Borrowing Date, delivered in accordance
with Section 2.3, 2.4(c) or 2.6(b), as the case may be.
               (c) Guarantees and Collateral. To the extent required to be
delivered on or prior to such Borrowing Date, the Administrative Agent shall
have received all documents required by Section 9.8.
               (d) Conversion/Continuation Documents. On the date of each
conversion or continuation of a Loan as provided in Section 3.1(b), the
Administrative Agent shall have received a Notice of Rate Change/Continuation,
delivered in accordance with Section 3.1.
               (e) Letter of Credit Documents. On the date of the issuance,
renewal or extension of any Letter of Credit (or any amendment which increases
the Stated Amount thereof), the Administrative Agent shall have received a
Letter of Credit Request, delivered in accordance with Section 2.7.
          The request for, and acceptance of, each Loan and each Letter of
Credit (or each issuance, amendment, renewal or extension thereof) by the
Applicable Borrower shall constitute a representation and warranty by the
Borrower that the conditions specified in Section 8.3(a) and (c) have been
satisfied.
ARTICLE IX
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan shall have been paid in full and all
Letters of Credit shall have expired or been terminated and all LC Disbursements
and all interest thereon shall have been reimbursed by the Borrowers, the
Borrower covenants and agrees that it will:
          9.1. Reporting and Notice Requirements. Furnish to the Administrative
Agent (with a copy for each Lender) for delivery to the Lenders:
               (a) Quarterly Financial Statements. As soon as available and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(excluding the fourth quarter), a consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter, consolidated statements
of earnings, shareholders’ equity and comprehensive income and cash flows of the
Borrower and its Subsidiaries (i) for the period commencing at the end of the
previous Fiscal Year and ending with the end of such Fiscal Quarter and (ii) the
period commencing at the end of the previous Fiscal Quarter and ending with the
end of such currently

99



--------------------------------------------------------------------------------



 



reported Fiscal Quarter, setting forth in each case in comparative form
corresponding consolidated figures for the corresponding period in the
immediately preceding Fiscal Year, all in reasonable detail and certified by a
Responsible Officer as presenting fairly the consolidated financial position of
the Borrower and its Subsidiaries as of the date indicated and the results of
their operations and cash flows for the period indicated in conformity with
GAAP, consistently applied, subject to changes resulting from year-end audit
adjustments, it being understood that footnotes may be omitted and it being
further understood that each Quarterly Report on Form 10-Q of the Borrower filed
with the Securities and Exchange Commission shall satisfy the foregoing
requirements.
               (b) Annual Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each Fiscal Year, audited
consolidated statements of earnings, shareholders’ equity and comprehensive
income and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
and an audited consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such Fiscal Year, setting forth in each case in comparative
form corresponding consolidated figures for the immediately preceding Fiscal
Year, all in reasonable detail and satisfactory in form, substance and scope to
the Administrative Agent, together with the unqualified opinion (that does not
express any doubt or concern as to the ability of the Borrower to continue as a
going concern) of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by the Borrower stating
that such financial statements fairly present in all material respects the
consolidated financial position of the Borrower and its Subsidiaries as of the
date indicated and the consolidated results of their operations and cash flows
for the period indicated in conformity with GAAP, consistently applied (except
for such inconsistencies which may be disclosed in such report), and that the
audit by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards (it being understood that each Annual Report on Form 10-K of the
Borrower filed with the Securities and Exchange Commission, to the extent it
contains the information described above, shall satisfy the foregoing
requirements).
               (c) Consolidated Statements. In the event that the Borrower or
any of its Restricted Subsidiaries has made an Investment in an Unrestricted
Subsidiary and such Investment continues to be outstanding at the end of any
Fiscal Quarter or Fiscal Year, consolidated financial statements (a balance
sheet, statement of earnings, statement of shareholders’ equity and
comprehensive income and statement of cash flows, with the statements of
earnings, shareholder’s equity and comprehensive income and cash flows covering
the four Fiscal Quarters then ending) of the Borrower and Restricted
Subsidiaries. The consolidated financial statements referred to in this Section
9.1(c) will be provided within sixty (60) days after the end of each Fiscal
Quarter (excluding the fourth Fiscal Quarter) and within one hundred five
(105) days after the end of each Fiscal Year, as appropriate, but will not be
subject to audit and will not include customary footnotes.
               (d) Compliance Certificate. Together with or promptly following
the delivery of any information required by subsections (a) and (b) of this
Section 9.1, a certificate in the form of Exhibit I signed by a Responsible
Officer, (i) stating that there exists no Event of Default or Default, or if any
Event of Default or Default exists, specifying the nature thereof, the period of
existence thereof, and what action the Borrower has taken or proposes to take
with

100



--------------------------------------------------------------------------------



 



respect thereto; (ii) setting forth such schedules, computations and other
information as may be required to demonstrate that the Borrower is in compliance
with the covenants set forth in Sections 10.2, 10.3 and 10.10; (iii) setting
forth as of such date the identity of each Material Domestic Subsidiary as of
such date; and (iv) stating whether, during the four Fiscal Quarters ending with
the Fiscal Quarter or Fiscal Year, as the case may be, for which the relevant
financial statements were delivered pursuant to subsection (a) or (b) of this
Section 9.1, any change in GAAP or in the application thereof has occurred that
has had a material effect thereon and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate (including a reconciliation between such financial statements
and the information presented in accordance with Section 9.1(d)(ii)) (it being
understood that each Quarterly Report on Form 10-K filed with the Securities and
Exchange Commission and each Annual Report on Form 10-K of the Borrower filed
with the Securities and Exchange Commission, to the extent it contains the
information described above, shall satisfy the foregoing requirements).
               (e) Notice of Default. Promptly after any Responsible Officer or
the Corporate Controller of the Borrower knows or has reason to know that any
Default or Event of Default has occurred, a written statement of a Responsible
Officer setting forth with respect to the event or circumstance requiring such
notice the nature thereof, the period of existence thereof, and what action the
Borrower has taken or proposes to take with respect thereto.
               (f) Notice of Litigation. Promptly after any Responsible Officer
or the Corporate Controller of the Borrower obtains knowledge of the
commencement thereof, notice of any litigation, legal, administrative or
arbitral proceeding, investigation or other action of any nature that could
reasonably be expected to have a Material Adverse Effect (to the extent such
notice does not require a waiver of the attorney-client privilege in respect of
such litigation, proceeding or investigation) and, upon request by the
Administrative Agent or any Lender, details regarding such litigation,
proceeding or investigation which are satisfactory to the Administrative Agent
or such Lender.
               (g) Securities Filings. Promptly after the sending or filing
thereof, and in any event within fifteen (15) days after the sending or filing
thereof, (i) copies of all reports which the Borrower sends to any of its
security holders; and (ii) copies of all reports (including each regular and
periodic report (excluding registration statements on Form S-8)) and each
registration statement or prospectus which the Borrower or any Subsidiary files
with the U.S. Securities and Exchange Commission or any national domestic or
foreign securities exchange, or any other domestic or foreign Governmental
Authority succeeding to any of the functions of the foregoing.
               (h) ERISA Notices, Information and Compliance. Prompt written
notice of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000, accompanied by a certificate of a Financial Officer setting forth
the details as to such occurrence and the action, if any, which the Borrower is
required or proposes to take with respect thereto.

101



--------------------------------------------------------------------------------



 



               (i) Notice of Canadian Benefit and Pension Plans. Deliver to the
Administrative Agent, as soon as possible and in any event within ten (10) days
after the occurrence of any of the following, a certificate of the chief
financial officer of the Borrower or such Subsidiary, as applicable, setting
forth the details of such occurrence and the action, if any, the Borrower or
such Subsidiary, as applicable, is required or proposes to take:
          (i) the establishment or adoption of any Canadian Pension Plan or
Canadian Benefit Plan by the Borrower or any of its Subsidiaries on or after the
Closing Date;
          (ii) the failure to pay when due any or all amounts that are required
to be paid under the terms of any Canadian Pension Plan; or
          (iii) the institution of any proceeding or notice of any proposal to
make an order in respect of any Canadian Pension Plan by any Governmental
Authority.
               (j) Notice of New Subsidiaries. Within forty-five (45) days after
the end of each Fiscal Quarter, a certificate of a Responsible Officer notifying
the Administrative Agent of the formation or acquisition of any Restricted
Subsidiaries during such Fiscal Quarter.
               (k) Notice of Material Adverse Effect. Promptly after any
Responsible Officer or the Corporate Controller of the Borrower knows or has
reason to know of the occurrence of any event or circumstance or the failure to
occur of any event or circumstance which has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect, a written statement of a
Responsible Officer setting forth the details of such event or circumstance and
the action which the Borrower has taken or proposes to take with respect
thereto.
               (l) Applicable Margin Certificate. Together with or promptly
following the delivery of the financial statements required by subsections (a)
and (b) of this Section 9.1, a certificate in the form of Exhibit J (an
“Applicable Margin Certificate”) signed by a Responsible Officer of the Borrower
setting forth the Leverage Ratio as of the last day of the Fiscal Quarter or
Fiscal Year, as applicable, covered by such financial statements and the
resultant Applicable Margin.
               (m) Other Information. Such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any
Subsidiary as any Lender through the Administrative Agent may from time to time
reasonably request.
          Information required to be delivered pursuant to subsection (a), (b),
(c), (g) or (m) of this Section 9.1 shall be deemed to have been delivered to
the extent such information, or one or more annual or quarterly reports
containing such information, shall be available on the website of the U. S.
Securities and Exchange Commission at http://www.sec.gov or the website of the
Borrower at http://www.menswearhouse.com and a confirming notice of such
availability shall have been delivered or caused to be delivered to the
Administrative Agent; provided that such notice may be included in a certificate
delivered pursuant to subsection (d) of this Section 9.1. Information required
to be delivered pursuant to this Section 9.1 may also be

102



--------------------------------------------------------------------------------



 



delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.
          9.2. Corporate Existence. Except as otherwise permitted by
Section 10.4, remain, and cause each Borrower and each Restricted Subsidiary to
remain, (i) duly organized, validly existing, and in good standing under the
laws of its jurisdiction of organization, with the power to own its properties
and to carry on its business; and (ii) duly qualified to do business and in good
standing in every jurisdiction where such qualification is necessary and where
failure to be so qualified would have a Material Adverse Effect; provided that
the foregoing shall not prohibit any transaction permitted under Section 10.4 or
any merger, consolidation, amalgamation, liquidation, dissolution or termination
of any Subsidiary which is not otherwise prohibited by the terms of this
Agreement; provided further that the Borrower shall not be required to preserve
the legal existence of any Restricted Subsidiary if the Board of Directors of
the Borrower shall determine that the preservation thereof is no longer
necessary or desirable in the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof could not reasonably
be expected to result in a Material Adverse Effect (without regard to clause
(b), (c) or (d) of the definition of the term “Material Adverse Effect,” to the
extent that the documents, obligations or Liens referred to in any such clause
relate to such Subsidiary).
          9.3. Books and Records. Maintain, and cause each Restricted Subsidiary
to maintain, complete and accurate books of record and account in accordance
with sound accounting practices in which true, full and correct entries will be
made of all its dealings and business affairs.
          9.4. Insurance. Maintain, and cause each Restricted Subsidiary to
maintain, insurance of such types as Similar Businesses maintain, with
financially sound and reputable insurance companies and associations (or as to
workers’ compensation or similar insurance, in an insurance fund or by
self-insurance authorized by the jurisdiction in which its operations are
carried on), including public liability insurance, casualty insurance against
loss or damage to its Properties, assets and businesses now owned or hereafter
acquired, and business interruption insurance, and in such amounts as such
insurance is usually carried by Similar Businesses.
          9.5. Right of Inspection. In each case subject to the last sentence of
this Section 9.5, from time to time during regular business hours upon
reasonable notice to the Borrower and at no cost to the Borrower (unless a
Default or Event of Default shall have occurred and be continuing at such time),
permit, and cause each Restricted Subsidiary to permit, any officer, or employee
of, or agent designated by, the Administrative Agent or any Lender to visit and
inspect any of the Properties of the Borrower or any Restricted Subsidiary,
examine the Borrower’s or such Restricted Subsidiary’s books or financial
records, take copies and extracts therefrom and discuss the affairs, business,
finances and accounts of the Borrower or such Restricted Subsidiary with the
Borrower’s or such Restricted Subsidiary’s officers or certified public
accountants (subject to the agreement of such accountants), all as often as the
Administrative Agent or any Lender may reasonably request. At the request of the
Administrative Agent, the Borrower will use its commercially reasonable best
efforts to assure that its certified public accountants agree to meet with the
Lenders to discuss such matters related to the affairs, finances and accounts of
the Borrower or any of its Restricted Subsidiaries

103



--------------------------------------------------------------------------------



 



as they may request; provided that a representative of the Borrower shall be
present during any such discussions with such certified public accountants. Each
of the foregoing inspections shall be made subject to compliance with applicable
safety standards and the same conditions applicable to the Borrower or any
Restricted Subsidiary in respect of property of the Borrower or such Restricted
Subsidiary on the premises of Persons other than the Borrower or such Restricted
Subsidiary, and all information, books and records furnished or requested to be
furnished, or of which copies, photocopies or photographs are made or requested
to be made, all information to be investigated or verified and all discussions
conducted with any officer, employee or representative of the Borrower or any
Restricted Subsidiary shall be subject to (i) any applicable attorney-client
privilege exceptions which the Borrower or such Restricted Subsidiary determines
is reasonably necessary and (ii) compliance with conditions to disclosures under
non-disclosure agreements between the Borrower or any Restricted Subsidiary and
Persons other than the Borrower or any Subsidiary and the express undertaking of
each Person acting at the direction of or on behalf of any Lender or the
Administrative Agent to be bound by the confidentiality provisions contained in
Section 13.19.
          9.6. Maintenance of Property. At all times maintain, preserve, protect
and keep, and cause each Restricted Subsidiary to at all times maintain,
preserve, protect and keep, or cause to be maintained, preserved, protected and
kept, its Property in good repair, working order and condition (ordinary wear
and tear excepted) and, from time to time, make, or cause to be made, all
repairs, renewals, replacements, extensions, additions, betterments and
improvements to its Property as are appropriate, so that (a) the Borrower and
the Restricted Subsidiaries, taken as a whole, maintain their business as a
Permitted Business and (b) the business carried on in connection therewith may
be conducted properly and efficiently in all material respects at all times.
          9.7. Guarantees of Certain Restricted Subsidiaries; Pledge Agreements.
               (a) Immediately upon the designation or deemed designation of any
Material Restricted Subsidiary pursuant to the definition thereof (and until
designated an Unrestricted Subsidiary in accordance with the terms hereof),
cause such Material Restricted Subsidiary to become a party to the Subsidiary
Guaranty Agreement by executing and delivering to the Administrative Agent a
supplement thereto (a form of which is set forth as Exhibit A to the Subsidiary
Guaranty Agreement) (a “Guaranty Agreement Supplement”), whereupon such Material
Restricted Subsidiary shall become a “Guarantor” as defined in the Subsidiary
Guaranty Agreement, together with (i) written evidence reasonably satisfactory
to the Administrative Agent that such Material Restricted Subsidiary has taken
all organizational and other action and obtained all consents necessary to duly
approve and authorize its execution and delivery of a Guaranty Agreement
Supplement and the performance of its obligations under the Subsidiary Guaranty
Agreement, (ii) any other documents that it is required hereunder or under any
other Loan Document to execute and (iii) if requested by the Administrative
Agent, an opinion of counsel to such Material Restricted Subsidiary in form,
scope and substance reasonably acceptable to the Administrative Agent; provided
that, any Material Restricted Subsidiary that is a Foreign Subsidiary shall not
be required to execute and deliver a Guaranty Agreement Supplement (any such
Material Restricted Subsidiary herein referred to as a “Non-Guaranteeing
Restricted Subsidiary”).

104



--------------------------------------------------------------------------------



 



               (b) Immediately upon the designation or deemed designation of any
Material Restricted Subsidiary pursuant to the definition thereof (and until
designated an Unrestricted Subsidiary in accordance with the terms hereof), the
Borrower and any Restricted Subsidiary that is a Domestic Subsidiary which owns
any Equity Interest in or Debt of such Material Restricted Subsidiary shall, to
the extent not already a party thereto, become a party to the Pledge Agreement
by executing and delivering to the Administrative Agent a supplement thereto (a
form of which is set forth as Annex 1 to the Pledge Agreement) (a “Pledge
Agreement Supplement”), whereupon the Borrower or such Restricted Subsidiary
shall become a “Pledgor” as defined in the Pledge Agreement. Pursuant to such
Pledge Agreement Supplement, such Equity Interest and Debt shall be pledged as a
lien to secure the Obligations, which shall constitute a first priority lien
(except that if such Material Restricted Subsidiary is a Foreign Subsidiary,
such Equity Interest of such Material Restricted Subsidiary shall only be
pledged if such Material Restricted Subsidiary is a First-Tier Foreign
Subsidiary, and in such case, such Equity Interest to be pledged shall be
limited to 65% of the outstanding Equity Interest of such Material Restricted
Subsidiary). Together with the foregoing, each such Restricted Subsidiary shall
deliver to the Administrative Agent (i) written evidence reasonably satisfactory
to the Administrative Agent that such Restricted Subsidiary has taken all
corporate or equivalent action and obtained all consents necessary to duly
approve and authorize its execution and delivery of a Pledge Agreement
Supplement and the performance of its obligations under the Pledge Agreement,
(ii) if such Equity Interests are evidenced by a certificate, all such
certificates accompanied by stock or unit (or other similar) powers executed in
blank, (iii) any other documents which it is required hereunder or under any
other Loan Document to execute and (iv) if requested by the Administrative
Agent, an opinion of counsel to such Subsidiary in form, scope and substance
reasonably acceptable to the Administrative Agent.
               (c) Notwithstanding the foregoing, (i) no Lien shall be taken
pursuant to Section 9.7(b) in any assets as to which the Administrative Agent
shall determine in its reasonable discretion that the cost of obtaining such
Lien (including any mortgage, stamp, intangibles or other tax, or similar item)
is excessive in relation to the benefit of it to the Lenders of the security
afforded thereby.
               (d) It is agreed and understood that the agreement of the
Borrower under this Section 9.7 to cause any such Material Restricted Subsidiary
to become a party to the Guaranty Agreement and to cause the Equity Interest and
Debt of such Material Restricted Subsidiary to be pledged as security for the
Obligations is a condition precedent to the making of the Loans and the issuance
of Letters of Credit pursuant to this Agreement, and that the entry into this
Agreement by the Lenders constitutes good and adequate consideration therefor.
          9.8. Patents, Trademarks and Licenses. Maintain, and cause each
Restricted Subsidiary to maintain, all franchises, licenses, permits, patents,
copyrights, trademarks, service marks, trade names, trade dress, domain names,
trade secrets, and other general intangibles and intellectual property owned or
licensed by any of them, and all other Governmental Approvals necessary to
conduct its business, except where the failure to so maintain is not reasonably
likely to have a Material Adverse Effect.
          9.9. Taxes; Obligations. Pay, and cause each Subsidiary to pay, before
the same shall become delinquent or in default, its obligations, including tax
liabilities, that, if not

105



--------------------------------------------------------------------------------



 



paid, could result in a Material Adverse Effect, except where (a) the validity
or amount thereof is being contested in good faith by appropriate proceedings
and (b) the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto (including any potential penalties and interest)
in accordance with GAAP.
          9.10. Compliance with Federal Reserve Regulations. No proceeds of the
Loans and no Letter of Credit shall be used, in whole or in part, by any
Borrower or any other Loan Party, directly or indirectly, to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any “margin security” or “margin stock,” or to extend credit to others for the
purpose of purchasing or carrying any “margin security” or “margin stock.” No
Borrower shall, directly or indirectly, otherwise take or permit to be taken any
action which would result in the Loans, the Letters of Credit or the carrying
out of any of the other transactions contemplated by this Agreement being
violative of Regulation T, U or X of the Board or any other regulation of the
Board. If requested by the Administrative Agent, the Borrower shall complete and
sign Part I of a copy of the Federal Reserve Form U-1 referred to in Regulation
U of the Board and deliver such copy to each Lender.
          9.11. Pensions. The Borrower shall furnish prompt written notice to
the Administrative Agent of its receipt of a Financial Support Direction or a
Contribution Notice from the Pensions Regulator which could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding the US Dollar Equivalent of $25,000,000.
ARTICLE X
NEGATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan shall have been paid in full and all
Letters of Credit shall have expired or been terminated and all LC Disbursements
and all interest thereon shall have been reimbursed by the Borrowers, the
Borrower covenants and agrees that:
          10.1. Liens. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
permit to exist any Lien (including the charge upon assets purchased under a
conditional sales agreement, purchase money mortgage, security agreement or
title retention agreement, other than a customary reservation or retention of
title under a supply agreement entered into in the ordinary course of business)
upon any of its Properties, whether now owned or hereafter acquired, or assign
or otherwise convey any right to receive income, other than:
               (a) Permitted Liens;
               (b) Liens existing on the Closing Date and described in
Section 10.1 of the Disclosure Letter and Liens extending the duration of any
such existing Lien; provided that the principal amount secured by such Lien is
not increased and the extended Lien does not cover any Property of the Borrower
or any Restricted Subsidiary which is not covered by the provisions of the
instruments, as in effect on the Closing Date, providing for the existing Lien
extended thereby;

106



--------------------------------------------------------------------------------



 



               (c) Liens on the related leased assets securing only the Debt
permitted by clause (i) of Section 10.2(c) which is Permitted Lien Debt,
provided that such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary;
               (d) Liens created by the Pledge Agreement;
               (e) any Lien existing on any Property prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any Property
of any Person that becomes a Restricted Subsidiary after the date hereof prior
to the time such Person becomes a Restricted Subsidiary (provided that (i) such
Lien secures only Debt permitted by clause (iii) of Section 10.2(c) which is
Permitted Lien Debt, (ii) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (iii) such Lien shall not apply to any other
Property or asset of the Borrower or any Restricted Subsidiary, (iv) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be, and (v) no Default or Event of Default exists or would result therefrom)
and Liens extending the duration of any such existing Lien; provided that the
principal amount secured by such Lien is not increased and the extended Lien
does not cover any Property of the Borrower or any Restricted Subsidiary which
is not covered by the provisions of the instruments, as in effect on the date of
acquisition of such Property or the date on which the owner of such Property
becomes a Restricted Subsidiary, providing for the existing Lien extended
thereby;
               (f) Liens on fixed or capital assets acquired, constructed,
developed or improved by the Borrower or any Restricted Subsidiary (provided
that (i) such Liens secure only Debt permitted by clause (ii) of Section 10.2(c)
which is Permitted Lien Debt, (ii) such Liens and the Debt secured thereby are
incurred prior to or within 180 days after such acquisition or the commercial
operations following completion of such construction, development or
improvement, whichever occurs latest, (iii) the Debt secured thereby does not
exceed the cost of acquiring, constructing, developing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other Property or
asset of the Borrower or any Restricted Subsidiary) and Liens extending the
duration of any such existing Lien; provided that the principal amount secured
by such Lien is not increased above that existing at the time of such extension
and the extended Lien does not cover any Property of the Borrower or any
Restricted Subsidiary which is not covered by the provisions of the instruments,
as in effect on the date of acquisition or the commercial operations following
completion of such construction, development or improvement, whichever occurs
latest, providing for the existing Lien extended thereby;
               (g) Liens on the Houston Distribution Center; provided that such
Liens secure only Debt permitted by Section 10.2(d); and
               (h) Liens securing Debt permitted by Section 10.2(e).
          10.2. Debt. The Borrower will not create, incur, assume or suffer to
exist, and will not permit any Restricted Subsidiary to create, incur, assume or
suffer to exist, any Debt, except as set forth below:

107



--------------------------------------------------------------------------------



 



               (a) Debt of the Borrower and the other Loan Parties to the
Lenders, the Administrative Agent and the Issuing Banks evidenced by or arising
under any Loan Document;
               (b) unsecured Debt of the Borrower or any Restricted Subsidiary
other than obligations under Hedge Agreements;
               (c) (i) Capitalized Lease Obligations of the Borrower or any
Restricted Subsidiary, (ii) Debt of the Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction, development or improvement of
any fixed or capital assets (excluding Capital Lease Obligations and Debt of the
type permitted by clause (iii) of this Section 10.2(c)) or incurred to extend,
refinance, renew, replace, defease or refund any such assumed Debt, and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof, and (iii) Debt assumed (including by
operation of law) in connection with an acquisition of a Person or Property, or
both, by any means, which is not prohibited by Section 10.9 or incurred to
extend, refinance, renew, replace, defease or refund any such assumed Debt, and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof (provided that such Debt existed prior to
such acquisition and is not created in contemplation of or in connection with
such acquisition);
               (d) Debt of the Borrower or any Restricted Subsidiary secured by
Liens on the Houston Distribution Center; provided that the aggregate principal
amount of Debt permitted by this subsection (d) shall not exceed $45,000,000 at
any time outstanding;
               (e) Debt not otherwise permitted under this Section 10.2 of the
Borrower or any Restricted Subsidiary; provided that the aggregate principal
amount of Debt permitted by this subsection (e) shall not exceed the US Dollar
Equivalent of $10,000,000 at any time outstanding; and
               (f) obligations under Hedge Agreements of the Borrower or any
Restricted Subsidiary that are incurred for the purpose of fixing or hedging
interest rate or currency risk with respect to any fixed or floating rate Debt
that is permitted by this Agreement to be outstanding or any receivable or
liability the payment of which is determined by reference to a foreign currency;
provided that the notional principal amount of any such obligation does not
exceed the principal amount of the Debt or any receivable or liability to which
such obligation relates; provided further that such obligations are entered into
in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary is exposed in the conduct of its business
or the management of its liabilities;
provided that, prior to and immediately after incurring any of the foregoing
Debt, no Default or Event of Default shall have occurred and be continuing or
would exist.
          For purposes of this Section 10.2, any Debt (1) which is extended,
renewed or replaced shall be deemed to have been incurred when extended, renewed
or replaced, (2) of a Person (other than the Borrower or a Restricted
Subsidiary) when it becomes, or is merged into, or is consolidated with, a
Restricted Subsidiary or the Borrower shall be deemed to have been incurred at
such time, and (3) which is Debt of the Borrower or a Restricted Subsidiary

108



--------------------------------------------------------------------------------



 



consisting of a reimbursement obligation in respect of a letter of credit or
similar instrument shall be deemed to be incurred when such letter of credit or
similar instrument is issued.
          10.3. Restricted Payments. The Borrower will not, directly or
indirectly, and will not permit any Restricted Subsidiary to, directly or
indirectly, declare, pay or make any dividend or other distribution of Property,
cash, rights, obligations or securities, or make any sinking fund payment, on
account of any class of Equity Interest in the Borrower or any Restricted
Subsidiary, or purchase, redeem, retire or otherwise acquire for value (or
permit any Restricted Subsidiary to do so) any shares (or units) of any class of
Equity Interest of the Borrower or any Restricted Subsidiary, now or hereafter
issued, outstanding or created (all of the foregoing being herein collectively
referred to as “Restricted Payments”); provided that the Borrower and any
Restricted Subsidiary may make any Restricted Payment if, immediately before and
immediately after giving effect to such Restricted Payment, (a) no Default or
Event of Default shall exist; and (b) the sum of (i) the Cash Equivalents of the
Borrower and the Restricted Subsidiaries and (ii) the Unused Commitments is at
least $100,000,000.
          10.4. Mergers; Consolidations; Sale or Other Dispositions of All or
Substantially All Assets. The Borrower will not, and, so long as a Subsidiary
Borrower has any unpaid Loan or reimbursement obligation (contingent or
otherwise) under a Letter of Credit issued for its account, or any right to
borrow Borrowings or obtain the issuance of Letters of Credit hereunder, such
Subsidiary Borrower will not, merge, amalgamate or consolidate with or into any
other Person, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to any other Person;
provided that any Borrower may merge, amalgamate or consolidate with or into any
Person if (i) such Borrower shall be the surviving entity and (ii) immediately
prior to and immediately after giving effect thereto, no Default or Event of
Default has occurred or would exist; provided further, upon compliance with the
foregoing, the non-surviving entity may be dissolved or liquidated, as
applicable.
          10.5. Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, (a) (i) make, incur, or permit to
remain outstanding any Investment in, (ii) endorse, or otherwise be or become
contingently liable, directly or indirectly, for the payment of money or the
obligations, stock or dividends of, (iii) own, purchase or acquire any Equity
Interest in, or obligations or evidences of indebtedness of (including any
option, warrant or other right to acquire any of the foregoing), or (iv) make or
permit to remain outstanding any capital contribution to, any Unrestricted
Subsidiary, or (b) otherwise make, incur, create, assume or permit to remain
outstanding any Investment in any Unrestricted Subsidiary, excluding, in any
event, the contingent liability of a general partner for the obligations of its
partnership arising under law due to the nature of its general partnership
interest (collectively, “Restricted Investments”), except that:
               (a) the Borrower and the Restricted Subsidiaries may make or
permit to remain outstanding Restricted Investments to the extent within the
restrictions of, and permitted by, Section 10.4; and
               (b) the Borrower and the Restricted Subsidiaries may make or
permit to remain outstanding Restricted Investments in Unrestricted
Subsidiaries; provided that all such

109



--------------------------------------------------------------------------------



 



Restricted Investments of the Borrower and the Restricted Subsidiaries made
after the Closing Date shall not exceed the US Dollar Equivalent of $100,000,000
in the aggregate; provided further that, immediately prior to and immediately
after making any such Restricted Investment, no Default or Event of Default has
occurred and is continuing or would exist.
          10.6. Use of Proceeds. No Borrower will use, or permit the use of, all
or any portion of any Loan for any purpose prohibited by Section 7.9 or for any
other purpose not described in Article VI.
          10.7. Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, engage in any
transaction with any Affiliate or any shareholder, officer, director, member or
manager of the Borrower or of any Affiliate, including the purchase, sale or
exchange of assets or the rendering of any service, except in the ordinary
course of business and pursuant to the reasonable requirements of the business
of the Borrower or such Restricted Subsidiary, as the case may be, and upon fair
and reasonable terms that are substantially as favorable to the Borrower or such
Restricted Subsidiary, as the case may be, as those which might be obtained in
an arm’s-length transaction at the time from wholly independent and unrelated
sources; provided that the foregoing shall not apply to (i) payment by the
Borrower of premiums on life insurance policies naming David Edwab as the
insured, (ii) that certain License Agreement dated as of November 5, 2010, by
and between the George Zimmer 1988 Living Trust and the Borrower, or
(iii) transactions exclusively among the Borrower and Restricted Subsidiaries.
          10.8. Nature of Business. The Borrower will not, and will not permit
any Restricted Subsidiary to, make any material change in its Permitted
Business, taken as a whole.
          10.9. Acquisitions. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, acquire by purchase or merger
or amalgamation (in one transaction or a series of transactions) (a) 90% or more
of the Equity Interest of or in any other Person or (b) the Properties of any
Person that constitute all or substantially all of the assets of such Person or
of any division or other business unit of such Person (the events described in
subsections (a) and (b) of this Section 10.9 herein referred to as
“Acquisitions”), except that the Borrower or any Restricted Subsidiary may make
any such Acquisition if:
          (i) immediately prior to and immediately after making such
Acquisition, no Default or Event of Default has occurred and is continuing or
would exist, and, if requested by the Administrative Agent, the Borrower shall
deliver to the Administrative Agent an Officer’s Certificate setting forth
calculations evidencing pro forma compliance with Section 10.10;
          (ii) in the case of the purchase of the Equity Interest of or in any
other Person, such Person shall be initially designated a Restricted Subsidiary
upon consummation of such purchase;
          (iii) to the extent applicable, the Borrower shall, and shall cause
each Restricted Subsidiary to, comply with Section 9.7 in relation thereto;

110



--------------------------------------------------------------------------------



 



          (iv) the assets and/or business of such Person so acquired, as the
case may be, shall be substantially related to the manufacturing, retailing,
wholesaling, renting, processing, servicing, maintaining, merchandising,
cleaning or distributing of clothing, apparel and accessories and related goods
and services (each, a “Permitted Business”); and
          (v) the Acquisition complies in all material respects with applicable
Laws.
          10.10. Financial Covenants.
               (a) Leverage Ratio. The Borrower shall not permit the Leverage
Ratio as of the last day of any Fiscal Quarter to exceed 3.50 to 1.00.
               (b) Fixed Charge Coverage Ratio. The Borrower shall not permit
its Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter through
and including the end of Fiscal Year 2012 to be less than 1.65 to 1.00, and
shall not permit its Fixed Charge Coverage Ratio as of the last day of any
Fiscal Quarter thereafter to be less than 1.75 to 1.00.
               (c) Capital Expenditures. The Borrower will not permit the
consolidated Capital Expenditures of the Borrower and the Restricted
Subsidiaries in any Fiscal Year to exceed (a) for Fiscal Year 2011, the sum of
(i) 50% of EBITDA for the Fiscal Year 2010 plus (ii) $38,000,000, and (b) for
each subsequent Fiscal Year, the sum of (i) 50% of EBITDA for the previous
Fiscal Year plus (ii) an amount equal to any consolidated Capital Expenditures
permitted but not made in the previous Fiscal Year. No amounts permitted by
clause (ii) may be carried over beyond the Fiscal Year next following the Fiscal
Year in which they were originally permitted.
               (d) Consolidated Net Worth Attributable to Foreign Assets. The
Borrower will not permit the percentage of its Consolidated Net Worth
attributable to operating assets (exclusive of Inventory in the process of, or
held for, manufacture) located outside the United States, Canada and the UK to
be greater than ten percent (10%) of its Consolidated Net Worth as of the last
day of any Fiscal Quarter.
          10.11. Regulations T, U and X. The Borrower will not take or permit,
and will not permit any Subsidiary to take or permit, any action which would
involve the Administrative Agent, any Issuing Bank or any Lender in a violation
of Regulation T, Regulation U, Regulation X or any other regulation of the Board
of Governors of the Federal Reserve System or a violation of the Exchange Act,
in each case as now or hereafter in effect.
          10.12. Status. The Borrower will not, and will not permit any
Subsidiary to, be or become an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
          10.13. Compliance with Laws. The Borrower will not fail to comply, nor
permit any other Loan Party or any Restricted Subsidiary to fail to comply, with
any and all Laws applicable to it or its Properties or the conduct of their
respective businesses, except where the

111



--------------------------------------------------------------------------------



 



failure so to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          10.14. Unrestricted Subsidiaries.
               (a) The Borrower will not, and will not permit any Restricted
Subsidiary to, create or otherwise designate any Subsidiary as an Unrestricted
Subsidiary or as a Restricted Subsidiary unless the requirements set forth in
the definition of Unrestricted Subsidiary or Restricted Subsidiary, as the case
may be, are complied with respect to such Subsidiary.
               (b) The Borrower will not, and will not permit any Restricted
Subsidiary to, permit any Unrestricted Subsidiary to fail to comply at any time
with the requirements set forth in the definition of “Unrestricted Subsidiary”.
          10.15. Restrictive Agreements. Except as otherwise permitted by this
Agreement or any other Loan Document, the Borrower will not, and will not permit
any Subsidiary to, enter into, create, assume or otherwise allow to exist any
agreement or restriction that (a) prohibits or restricts the creation or
assumption of any Lien upon any Property of the Borrower or any Restricted
Subsidiary to secure the Obligations or any part thereof, (b) prohibits or
restricts the Borrower or any Restricted Subsidiary from complying with
Section 9.8, (c) requires any obligation of the Borrower or any Restricted
Subsidiary in favor of any other Person, including any Lender, to be secured by
any Property of the Borrower or any Restricted Subsidiary if any obligation of
the Borrower or such Restricted Subsidiary to the Lenders is secured,
(d) prohibits or restricts the Borrower or any Restricted Subsidiary from
amending the Loan Documents, or (e) prohibits or restricts the ability of
(i) any Restricted Subsidiary (A) to pay dividends or make other distributions
or contributions or advances to the Borrower or any other Restricted Subsidiary,
(B) to repay loans and other indebtedness owing by it to the Borrower or any
other Restricted Subsidiary, or (C) to transfer any of its assets to the
Borrower or any other Restricted Subsidiary, or (ii) the Borrower or any
Restricted Subsidiary to make any payments required by the Loan Documents or
otherwise comply with any Loan Document; provided that the foregoing
restrictions shall not apply to:
          (1) limitations or restrictions imposed by law,
          (2) limitations or restrictions existing under or by reason of any
agreement for the sale or other disposition of all or substantially all of the
Equity Interests in or all or substantially all of the assets of a Subsidiary,
which agreement restricts distributions or dividends by such Subsidiary pending
such sale or other disposition,
          (3) limitations or restrictions existing under or by reason of
contracts and agreements outstanding on the date hereof,
          (4) limitations or restrictions existing under or by reason of any
agreement or instrument governing Equity Interests in or Debt of a Person
acquired by the Borrower or any of its consolidated Subsidiaries as in effect at
the time of such acquisition, which restriction or limitation (x) is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the properties or assets of

112



--------------------------------------------------------------------------------



 



such Person, so acquired and (y) is not incurred in connection with, or in
contemplation of, such acquisition (it being understood that any such limitation
or restriction may be continued, but not made more restrictive, in any agreement
refinancing or replacing the agreement containing such original limitation or
restriction),
          (5) limitations or restrictions existing under or by reason of
agreements governing Debt of any Non-Guaranteeing Restricted Subsidiary
permitted by Section 10.2 (other than intercompany Debt), which limitations or
restrictions are not applicable to any Person, or the properties or assets of
any Person, other than any such Non-Guaranteeing Restricted Subsidiary and its
subsidiaries,
          (6) limitations or restrictions existing under or by reason of
provisions with respect to the disposition or distribution of assets or property
in joint venture agreements and other similar agreements entered into in the
ordinary course of business, so long as such limitations or restrictions are not
applicable to any Person (or its property or assets) other than such joint
venture or a subsidiary thereof, and
          (7) limitations or restrictions existing under or by reason of (x) a
lease, license or similar contract which restricts in a customary manner the
subletting, assignment encumbrance or transfer of any property or asset that is
subject thereto or the assignment, encumbrance or transfer of any such lease,
license or similar contract, (y) mortgages, deeds of trust, pledges or other
security instruments creating Liens permitted under this Agreement to secure
Debt permitted under this Agreement which restrict the transfer of the property
subject to such mortgages, deeds of trust, pledges or other security instruments
or (z) customary provisions restricting disposition of, or encumbrances on, real
property interests set forth in any reciprocal easements.
          10.16. Canadian Benefit and Pension Plans. Neither the Borrower nor
any Subsidiary shall (a) fail to perform any material obligations required to be
performed in connection with any Canadian Pension Plan or Canadian Benefit Plan
in accordance with the terms of such plan and any requirement of applicable Law,
or (b) fail to use its best efforts to ensure that each Canadian Pension Plan is
registered and retains its registered status (if required under any requirement
of applicable Law) under, and is administered in a timely manner in all material
respects in accordance with, the applicable pension plan text, funding
agreement, the Income Tax Act (Canada) and any other requirement of applicable
Law.
          10.17. OFAC. Neither the Borrower nor any Subsidiary shall (1) be or
become subject at any time to any law, regulation, or publicly available list of
any government agency (including any OFAC list) that prohibits or materially
limits any Agent, any Issuing Bank or any Lender from making any advance or
extension of credit to such Person or from otherwise conducting business with
such Person, or (2) fail to provide documentary and other evidence of such
Person’s identity, in each case, as may be requested by any Agent at any time to
enable such Agent to comply with any applicable law or regulation related to
such verification of identity of customers of financial institutions and
applicable to an Agent, an Issuing Bank or a Lender, as the case may be,
including, if applicable, § 326 of the USA Patriot Act of 2001, 31 U.S.C. §
5318.

113



--------------------------------------------------------------------------------



 



          10.18. Environmental Matters. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to,
               (a) cause a Release of any Hazardous Material in violation of any
Environmental Law or so as to create a risk of harm to public or occupant health
or safety or the environment; or
               (b) permit to exist any Release of any Hazardous Material on any
real property owned or leased by the Borrower or any of its Restricted
Subsidiaries in violation of any Environmental Law or so as to create a risk of
harm to public or occupant health or safety or to the environment; or
               (c) take any other action (or fail to take any action) in
violation of any Environmental Law or take any action (or fail to take any
action) so as to create a material risk of harm to public or occupant safety or
health or to the environment,
in each case if to do so or fail to do so could reasonably be expected to have a
Material Adverse Effect.
ARTICLE XI
EVENTS OF DEFAULT; REMEDIES
          11.1. Events of Default. If any of the following events shall occur
and be continuing, the Administrative Agent shall at the request of, or may with
the consent of, the Majority Lenders, (i) by notice to the Borrower, declare the
Commitment of each Lender and the several obligations of the Lenders to make
Loans hereunder and participate in Letters of Credit (and of the Issuing Banks
to issue Letters of Credit) to be terminated, whereupon the same shall forthwith
terminate, (ii) declare the entire unpaid principal balance or any portion of
the principal balance of all or any of the Loans and all interest accrued and
unpaid thereon, any and all accrued and unpaid fees, and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Loans, all such interest and all such other amounts
shall become and be forthwith due and payable without presentment, demand,
protest or further notice of any kind (including, without limitation, notice of
default, notice of intent to accelerate and notice of acceleration), all of
which are hereby expressly waived by each Borrower and each other Loan Party
party to this Agreement, (iii) terminate any Letter of Credit providing for such
termination by sending a notice of termination as provided therein and
(iv) direct the Borrower to take any action required by Section 11.2; provided
that, upon the occurrence of any Event of Default described in subsection (f) or
(g) of Section 11.1, (A) the Commitment of each Lender and the several
obligations of the Lenders to make Loans hereunder and participate in Letters of
Credit (and of the Issuing Banks to issue Letters of Credit) shall automatically
be terminated and (B) the entire unpaid principal amount of the Loans, all
interest accrued and unpaid thereon, any and all unpaid fees, and all such other
amounts payable under this Agreement or any other Loan Document shall
automatically become immediately due and payable, without presentment, demand,
protest or any notice of any kind (including, without limitation, notice of
default, notice of intent to accelerate and notice of acceleration), all of
which are hereby expressly waived by the Borrowers:

114



--------------------------------------------------------------------------------



 



               (a) Failure to Pay Principal or Reimbursement Obligations. Any
Borrower shall fail to pay any principal of any Loan made to it or any
reimbursement obligation in respect of any LC Disbursement for any Letter of
Credit issued for its account, in each case as and when the same becomes due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise, in each case, pursuant to the terms of this Agreement; or
               (b) Failure to Pay Other Amounts. Any Borrower shall fail to pay
interest on any Loan made to it or on any reimbursement obligation in respect of
any LC Disbursement for any Letter of Credit issued for its account or any fee
or other amount owed by it and due under this Agreement or any other Loan
Document (other than principal of the Loans and reimbursement obligations in
respect of any Letter of Credit), in each case as and when the same becomes due
and payable, and such failure shall remain unremedied for three (3) Business
Days; or
               (c) Default under Other Debt. Any Borrower or any Restricted
Subsidiary shall fail to make any payment (regardless of amount) of principal
of, or interest or premium on, any Material Debt (other than obligations which
are covered in Section 11.1(a) or 11.1(b)) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material Debt;
or any other event constituting a default (however defined) shall occur or
condition shall exist under any agreement or instrument relating to any such
Material Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if, during the continuance thereof,
the effect of such event or condition results in such Material Debt becoming due
prior to its scheduled maturity or enables or permits the holder or holders of
such Material Debt or any trustee or agent on its or their behalf to cause such
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (or in the
case of any Hedge Agreement that constitutes a Material Debt, results in such
Hedge Agreement being terminated); or
               (d) Misrepresentation or Breach of Warranty. Any representation
or warranty made by any Borrower or any Subsidiary herein or in any other Loan
Document or in any certificate, document or instrument otherwise furnished to
the Administrative Agent, any Lender or any Issuing Bank in connection with this
Agreement or any other Loan Document shall be incorrect, false or misleading in
any material respect when made or when deemed made; or
               (e) Violation of Covenants.
          (i) The Borrower shall default in the due performance or observance of
any covenant, agreement or condition contained in Section 9.1(d), (e) or (f),
9.2, 9.7 or in Article X; or
          (ii) Any Borrower or any other Loan Party shall default in the due
performance or observance of any other, covenant, agreement or condition
contained herein or in any other Loan Document to which it is a party and such
default shall continue unremedied for thirty (30) days after the earlier to
occur of

115



--------------------------------------------------------------------------------



 



(A) a Responsible Officer of the Borrower or any other Loan Party such obtains
actual knowledge of such default and (B) the Administrative Agent’s notifying
the Borrower of such default; or
               (f) Insolvency.
          (i) Any of (A) the Borrower, (B) a Subsidiary Borrower, (C) a Material
Restricted Subsidiary or (D) any group of Restricted Subsidiaries that, taken as
a whole, would constitute a Material Restricted Subsidiary (or any combination
thereof) shall commence a voluntary case, petition, proposal, notice of
intention to file a proposal or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Debtor Relief Law of any jurisdiction applicable to it now or hereafter in
effect or seeking the appointment of a trustee, receiver, interim receiver,
receiver and manager, liquidator, custodian or other similar official of it or
any substantial part of its property, or shall consent to (or fail to contest)
any such relief or the institution of any such proceeding or petition or the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall admit in writing its inability to pay its debts generally,
or shall take any corporate action to authorize any of the foregoing; or
          (ii) An involuntary case, petition, proposal, notice of intention to
file a proposal or other proceeding shall be commenced against (A) the Borrower,
(B) a Subsidiary Borrower, (C) any Material Restricted Subsidiary or (D) any
group of Restricted Subsidiaries that, taken as a whole, would constitute a
Material Restricted Subsidiary (or any combination thereof) seeking liquidation,
reorganization or other relief with respect to it or its debts under any Debtor
Relief Law of any jurisdiction or seeking the appointment of a trustee,
receiver, interim receiver, receiver and manager, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case, petition, proposal, notice or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
under such any such Debt Relief Law shall be entered against (A) the Borrower,
(B) a Subsidiary Borrower, (C) any Material Restricted Subsidiary or (D) any
group of Restricted Subsidiaries that, taken as a whole, would constitute a
Material Restricted Subsidiary; or
               (g) Dissolution or Termination. (i) the Borrower or any
Subsidiary Borrower shall commence any dissolution, termination, liquidation,
winding-up, split-up, or members’ voluntary dissolution or liquidation, or
(ii) a creditors’ voluntary dissolution or liquidation shall be commenced
against any such Person (or any combination thereof), or (iii) any order shall
be entered in any legal proceeding against (A) the Borrower, (B) any Subsidiary
Borrower, (C) any Material Restricted Subsidiary or (D) any group of Restricted
Subsidiaries that, taken as a whole, would constitute a Material Restricted
Subsidiary (or any combination thereof) decreeing the dissolution, termination,
liquidation, winding-up or split-up of the

116



--------------------------------------------------------------------------------



 



Borrower, any Subsidiary Borrower, any Material Restricted Subsidiary or any
such group of Restricted Subsidiaries; or
               (h) Judgment. One or more judgments or orders for the payment of
money which, individually or in the aggregate, shall be in excess of 5% of the
Consolidated Net Worth as of the date of determination shall be rendered against
(A) the Borrower, (B) any Subsidiary Borrower, (C) any Material Restricted
Subsidiary or (D) any group of Restricted Subsidiaries that, taken as a whole,
would constitute a Material Restricted Subsidiary (or any combination thereof)
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
               (i) Nullity of Loan Documents. Any Loan Document shall, at any
time after its execution and delivery and for any reason, cease to be in full
force and effect, or be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Loan Party, or any Loan Party
shall deny that it has any or any further liability or obligations under any
Loan Document to which it is a party, or the Pledge Agreement or any Pledge
Agreement Supplement shall for any reason not grant the Administrative Agent a
first priority Lien on any material portion of the Collateral purported to be
subject thereto; or
               (j) Change of Control. A Change of Control shall occur; or
               (k) ERISA. An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding (i) $25,000,000 in any year or (ii) $50,000,000 for
all periods; or
               (l) Canadian Pension Plan. (i) Any Borrower or any of its
Subsidiaries shall, directly or indirectly, terminate or cause to terminate, in
whole or in part, or initiate the termination of, in whole or in part, any
Canadian Pension Plan so as to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (A) $25,000,000 in any year or (B)
$50,000,000 for all periods; or (ii) any event or condition exists in respect of
any Canadian Pension Plan which presents the risk of liability of such Borrower
or any of its Subsidiaries which could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
(A) $25,000,000 in any year or (B) $50,000,000 for all periods.
          In addition to and cumulative of any rights or remedies expressly
provided for in this Article XI, if any one or more Events of Default shall have
occurred and be continuing, the Administrative Agent shall at the request, and
may with the consent, of the Majority Lenders proceed to protect and enforce the
rights of the Lenders and of the Issuing Banks under the Loan Documents in any
manner or order the Administrative Agent deems appropriate, without regard to
any equitable principles of marshalling or otherwise.
          In addition to all other rights hereunder or under applicable Law, if
any one or more Events of Default shall have occurred and be continuing, the
Administrative Agent shall at the request, and may with the consent, of the
Majority Lenders institute proceedings in equity or

117



--------------------------------------------------------------------------------



 



other appropriate proceedings for the specific performance of any covenant or
agreement made in any of the Loan Documents or for an injunction against the
violation of any of the terms of any of the Loan Documents or in aid of the
exercise of any power granted in any of the Loan Documents or by Law or
otherwise. Further, to the extent permitted under Law, the Administrative Agent
shall be entitled to the appointment of a trustee or receiver for all or any
part of the businesses of the Borrower or any of its Subsidiaries, which trustee
or receiver shall have such powers as may be conferred by the appointing
authority.
          11.2. Collateral Account. The Borrower hereby agrees that (i) upon the
payment in full of the Loans and the termination of the Commitments, or (ii) if
any Event of Default shall occur and be continuing, on the Business Day that the
Borrower receives notice from the Administrative Agent or the Majority Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposures representing not less than 51% of the total LC Exposure) demanding the
deposit of cash collateral, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, an amount in cash equal to the total LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in subsection (f) or (g) of Section 11.1. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.7, 4.2 or 4.7. Each such deposit shall be held by the Administrative
Agent as collateral for the payment of the Obligations. Until the occurrence of
a Return Event (as defined below), the Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal for the
purposes expressly provided in this Section 11.2, over such account. Other than
any interest earned on the investment of such deposits, such investments shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements and
fees for which they have not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrowers for the total LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposures representing not less than 51% of the total LC Exposure), be applied
to satisfy the payment of other matured Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived, free of any Lien or other interest
in favor of any Applicable Agent, any Lender or any Issuing Bank (such return, a
“Cure Return”). If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 4.2, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 4.2 and no Default shall have occurred and be
continuing, free and clear of any Lien or other interest in favor of any
Applicable Agent, any Lender or any Issuing Bank (such return and a Cure Return,
each, a “Return Event”). The rights of the Agents, the Lenders and the Issuing
Banks under this Section 11.2 may be exercised from time to time and at all such
times as the conditions precedent thereto may exist.

118



--------------------------------------------------------------------------------



 



          11.3. Remedies Cumulative. All rights and remedies given by this
Agreement and the other Loan Documents are cumulative and not exclusive of any
of such rights or remedies or of any other rights or remedies available to any
Agent, any Issuing Bank or any Lender, and no course of dealing between any
Borrower or any other Loan Party, on one hand, and any Agent, any Issuing Bank
or any Lender, on the other hand, and no delay or omission in exercising any
right or remedy, shall operate as a waiver of any right or remedy, and every
right and remedy may be exercised from time to time and as often as shall be
deemed appropriate by any Agent, any Issuing Bank or any Lender.
ARTICLE XII
THE AGENTS
          12.1. Authorization and Action. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints and authorizes the entities named as the
Administrative Agent, the European Agent and the Canadian Agent to serve as the
Administrative Agent, the European Agent or the Canadian Agent, as the case may
be, under the Loan Documents and to take such action in such capacity on such
Lender’s and Issuing Bank’s behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agents, by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement or any
other Loan Document (including the enforcement or collection of amounts owing
under this Agreement or any other Loan Document), no Agent shall be required to
exercise any discretion or take any action but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 13.17), and such instructions shall be binding upon all
Lenders; provided, however, that no Agent shall be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to the Loan Documents or applicable law. The Agents are hereby
expressly authorized:
               (a) to receive on behalf of each of the Lenders and Issuing Banks
any payment of principal of or interest on the Loans or LC Disbursements
outstanding hereunder and all other amounts accrued hereunder paid to such
Agent, and promptly to distribute to each Lender and each Issuing Bank (other
than Defaulting Lenders as set forth herein) its proper share of all payments so
received;
               (b) to give notice within a reasonable time on behalf of each
Lender or Issuing Bank to the Borrower of any Default of which such Agent has
actual knowledge as provided in Section 12.8;
               (c) to distribute to the Lenders and Issuing Banks copies of all
notices, agreements and other materials as provided for in this Agreement as
received by the Administrative Agent; and
               (d) to distribute to the Borrowers and the other Loan Parties, as
appropriate, any and all requests, demands and approvals received by the
Administrative Agent from any Lender or Issuing Bank. Nothing herein contained
shall be construed to constitute any

119



--------------------------------------------------------------------------------



 



Agent as a trustee for any Lender, Issuing Bank or Participant, nor to impose on
any Agent any duties or obligations other than those expressly provided for in
this Agreement and the other Loan Documents.
          12.2. Reliance by Agents. The Agents and their respective directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for such acts or omissions of such Person constituting gross
negligence, willful misconduct or unlawful acts on the part of such Person. IT
IS THE EXPRESS INTENTION OF THE PARTIES THAT THE AGENTS AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL HAVE NO LIABILITY FOR ACTIONS
AND OMISSIONS HEREUNDER RESULTING THAT CONSTITUTE ORDINARY NEGLIGENCE (WHETHER
SOLE OR CONTRIBUTORY). Without limitation of the generality of the foregoing,
the Administrative Agent (a) may treat the payee of any Note as the holder
thereof until the Administrative Agent receives and accepts an Assignment and
Assumption entered into by the Lender which is the payee of such promissory
note, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 13.9; (b) may consult with legal counsel (including counsel for any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any Issuing Bank and
shall not be responsible to any Lender or any Issuing Bank for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or the other Loan Documents; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Loan Documents on the
part of any Loan Party or to inspect the property (including the books and
records) of the Borrower or any other Loan Party; (e) shall not be responsible
to any Lender or any Issuing Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document, any
collateral provided for therein, or any other instrument or document furnished
pursuant thereto; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by facsimile or other
form of electronic transmission permitted by this Agreement) believed in good
faith by it to be genuine and signed or sent by the proper party or parties. The
Agents and their respective directors, officers, employees or agents shall not
have any responsibility to any Borrower or any other Loan Party on account of
the failure or delay in performance or breach by any Lender or Issuing Bank of
any of such Lender’s or such Issuing Bank’s obligations hereunder (except to the
extent caused by such Agent’s gross negligence, willful misconduct or unlawful
acts) or to any Lender or Issuing Bank on account of the failure of or delay in
performance or breach by any other Lender or Issuing Bank or any Loan Party of
any of their respective obligations hereunder or in connection herewith, and
except as expressly set forth herein, no Agent shall have any duty to disclose,
or shall be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as an Agent or any of its Affiliates in any capacity.
          12.3. Agents and Affiliates. Without limiting the right of any other
Lender to engage in any business transactions with the Loan Parties or any of
their respective Affiliates, with respect to its Commitment, the Loans made by
it, its participations in Letters of Credit, any

120



--------------------------------------------------------------------------------



 



promissory note issued to it, and its interest in the Loan Documents, any Person
serving as an Agent hereunder shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and Issuing Bank may
exercise the same as though it were not an Agent; and the term “Lender” or
“Lenders” and “Issuing Bank” or “Issuing Banks” shall, unless otherwise
expressly indicated, include JPMCB in its individual capacity. JPMCB or any of
its Affiliates may draft deposits from, and be engaged in, or may hereafter
engage in, one or more loan, letter of credit, leasing or other financing
activities not the subject of the Loan Documents (such financing activities of
JPMCB being, collectively, the “Other Financings”) with the Borrower or any of
its Affiliates, or may act as financial adviser to, or in any other advisory
capacity for, or as trustee on behalf of, or depositary for, or otherwise engage
in other business transactions with the Borrower or any of its Affiliates (all
Other Financings and other such business transactions of JPMCB being,
collectively, the “Other Activities”) with no responsibility to account therefor
to the Lenders or Issuing Banks and as if it were not an Agent hereunder.
Without limiting the rights and remedies of the Lenders and the other Issuing
Banks specifically set forth in the Loan Documents, no other Lender or Issuing
Bank shall have any interest in (a) any Other Activities, (b) any present or
future Guarantee by or for the account of the Borrower or any other Loan Party
not contemplated or included in the Loan Documents, (c) any present or future
offset exercised by an Agent in respect of any such Other Activities, (d) any
present or future property taken as security for any such Other Activities, or
(e) any property now or hereafter in the possession or control of an Agent which
may be or become security for the Obligations by reason of the general
description of indebtedness secured, or of property, contained in any other
agreements, documents or instruments related to such Other Activities; provided,
however, that if any payment in respect of such guarantees or such property or
the proceeds thereof shall be applied to reduction of the Obligations, then,
unless otherwise set forth herein with respect to Defaulting Lenders, each
Lender shall be entitled to share in such application according to its pro rata
portion of such obligations.
          12.4. Lender Credit Decisions. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon any Agent (or
its counsel, advisors or agents) or any other Lender or any of their Related
Parties and based on the financial statements referred to in Section 7.2 and
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent (or its counsel, advisors or agents) or any other Lender or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
          12.5. Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to their respective Pro Rata Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents, provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses,

121



--------------------------------------------------------------------------------



 



damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT SHALL BE INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND ARISING OUT OF OR RESULTING FROM
THE ADMINISTRATIVE AGENT’S ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY).
The Administrative Agent shall not be required to do any act under the Loan
Documents or under any other document or instrument delivered hereunder or
thereunder or in connection herewith or therewith or take any action toward the
execution or enforcement of the agencies hereby created, or to prosecute or
defend any suit in respect of this Agreement or the Loan Documents or any
collateral security, unless indemnified to its satisfaction by the Lenders
against loss, cost, liability, and expense. If any indemnity furnished to the
Administrative Agent for any purpose is, in the opinion of the Administrative
Agent, insufficient or becomes impaired, the Administrative Agent may call for
additional indemnity and not commence or cease to do the acts indemnified
against until such additional indemnity is furnished. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and the other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.
          12.6. Employees of the Agents. Each Agent may execute any of its
duties and exercise any of its rights or powers as Agent under this Agreement,
the other Loan Documents and any instrument, agreement or document executed,
issued or delivered pursuant hereto or thereto or in connection herewith or
therewith, by or through employees, agents and attorneys-in-fact. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
Person and to the Related Parties of each Agent and any such agent,
attorney-in-fact and shall perform any and all its duties and exercise its
rights and powers through their respective Related Parties selected by such
Agent with reasonable care. The Administrative Agent shall be permitted from
time to time to designate one of its Affiliates to perform the duties to be
performed by the Administrative Agent hereunder with respect to Loans,
Borrowings and Letters of Credit denominated in Alternative Currencies. The
provisions of this Article XII shall apply to any such Affiliate mutatis
mutandis.
          12.7. Successor Administrative Agent. Any Agent may resign at any time
by giving written notice thereof to the Lenders, the Issuing Banks and the
Borrower. The Administrative Agent may be removed at any time with or without
cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Administrative Agent with, so long as no Event of Default
exists, the consent of the Borrower. In addition, in the event that (a) the
Person serving as an Agent is a Defaulting Lender, (b) such Person has been
replaced in its capacity as a Lender pursuant to Section 3.6, (c) if such Person
is a Swingline Bank, such Person has been replaced in its capacity as a
Swingline Bank pursuant to Section 3.6 and (d) if such Person is an

122



--------------------------------------------------------------------------------



 



Issuing Bank, (i) the Commitment of such Person, as an Issuing Bank, has been
terminated pursuant to Section 4.9(b) and (ii) no Letters of Credit issued by
such Person, as an Issuing Bank, are outstanding such time (unless arrangements
satisfactory to such Person for the cash collateralization thereof have been
made), then the Majority Lenders may, by written notice to the Administrative
Agent, remove such Person from its capacity as Administrative Agent under the
Loan Documents and appoint a successor agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000; provided,
however, that the consent or agreement of such Person, in any of its capacities,
shall not be required in respect of its removal as a Lender, a Swingline Bank or
an Issuing Bank. If no successor Administrative Agent shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Lenders’ removal of the Administrative
Agent, the Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the Administrative Agent, and the Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents, subject to the requirement that such Administrative Agent will
execute such documents and take such actions as may be necessary or desirable to
cause the successor Administrative Agent to be vested with all such rights,
powers, privileges and duties. After any Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article XII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.
          12.8. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default unless the
Administrative Agent shall have received notice from a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default” or “notice of event of default,” as applicable.
If the Administrative Agent receives such a notice from the Borrower, the
Administrative Agent shall give notice thereof to the other Lenders and, if such
notice is received from a Lender, the Administrative Agent shall give notice
thereof to the other Lenders and the Borrower. The Administrative Agent shall be
entitled to take action or refrain from taking action with respect to such
Default as provided in this Article XII.
          12.9. Execution of Loan Documents. Each of the Lenders and Issuing
Banks hereby authorizes and directs the Administrative Agent to execute and
deliver each Loan Document (including, without limitation, those specified in
Section 13.21) to be executed by the Administrative Agent on or about the
Closing Date pursuant to the terms of this Agreement and the other Loan
Documents.
          12.10. No Other Duties, Etc. The Persons designated “Co-Agents” on the
cover page hereof, the Arrangers, and any syndication agent or documentation
agent appointed with respect to this Agreement shall, in such capacities, shall
have no powers, duties or

123



--------------------------------------------------------------------------------



 



responsibilities under this Agreement or any of the other Loan Documents, except
in their respective capacities, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder. Each Lender acknowledges that it has not
relied, and will not rely, on any such Co-Agent, Arranger, syndication agent or
documentation agent in deciding to enter into this Agreement.
ARTICLE XIII
MISCELLANEOUS
          13.1. Waivers, Etc. No failure or delay on the part of any Agent, any
Issuing Bank or any Lender in exercising any right, power or privilege under the
Loan Documents and no course of dealing between the Borrower or any of its
Subsidiaries, on the one hand, and any Agent, any Issuing Bank or any Lender, on
the other hand, shall operate as a waiver of any such right, power or privilege.
No single or partial exercise of any right, power or privilege under the Loan
Documents precludes any other or further exercise of any such right, power or
privilege or the exercise of any other right, power or privilege. No notice to
or demand on the Borrower or any other Loan Party in any case shall entitle the
Borrower or any other Loan Party to any other or further notice or demand in
similar or other circumstances or shall constitute a waiver of the right of any
Agent, any Issuing Bank or any Lender to take any other or further action in any
circumstances without notice or demand. Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by Section 13.17, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing,
neither the execution and delivery of this Agreement, the making of a Loan nor
the issuance of a Letter of Credit shall be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.
          13.2. Notices.
               (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for in the Loan Documents
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

  (i)   if to a Borrower or any other Loan Party, to it at:

      The Men’s Wearhouse, Inc.
6380 Rogerdale Road
Houston, Texas 77072
Attn: Mr. Neill Davis, Chief Financial Officer
Telecopy No. (281) 776-7102

      with a copy to:

124



--------------------------------------------------------------------------------



 



      Fulbright & Jaworski L.L.P.
1301 McKinney Street, Suite 5100
Fulbright Tower
Houston, Texas 77010
Attn: Mr. Michael W. Conlon
Telecopy No. (713) 651-5246

  (ii)   if to the Administrative Agent, to it at:

      JPMorgan Chase Bank, N.A.
707 Travis Street, 8th Floor
Mail Station 8CBBN78
Houston, Texas 77002
Attn: Mr. Robert L. Mendoza
Telecopy No. (713) 216-6004

      with a copy to:

      JPMorgan Chase Bank, N.A.
Loan Operations
10 S. Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn: Mr. Hiral Patel
Telecopy No. (312) 385-7096

  (iii)   if the notice relates to a Canadian Currency Loan, or if to the
Canadian Agent, to it at:

      JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street, Suite 1800
Toronto, Ontario
M5J 2J2
CANADA
Attn: Ms. Indrani Lazarus
Telecopy No.: (416) 981-9174

      with a copy to:

      JPMorgan Chase Bank, N.A.
Loan Operations
10 S. Dearborn, Floor 7
Chicago, IL 60603-2003
Attn: Ms. Linda Reynolds
Telecopy No. : (312) 385-7101

  (iv)   if the notice relates to an Alternative Currency Borrowing, other than
a Canadian Currency Loan, or if to the European Agent, to it at:

125



--------------------------------------------------------------------------------



 



      J.P.Morgan Europe Limited
125 London Wall
London, EC2Y 5AJ
Attn: Loans Agency
Telecopy No. 44 207 777 2360

      with a copy to:

      JPMorgan Chase Bank, N.A.
Loan Operations
10 S. Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn: Mr. Hiral Patel
Telecopy No. (312) 385-7096

  (v)   if to JPMCB, in its capacity as an Issuing Bank, to it at

      JPMorgan Chase Bank, N.A.,
Letter of Credit Group
10 South Dearborn, Floor 07
Chicago, IL 60603-2003
Attn: Phyllis Huggins
Telecopy No. (312) 732-2729

  (vi)   if to the Swingline Bank, c/o the Administrative Agent at the address
set forth in clause (ii) above; and     (vii)   if to any other Lender or
Issuing Bank, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire if it has been received by the party sending such
notice or communication, or to such other address as may be reasonably believed
to be correct by the sending party.

          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent with
confirmation of receipt (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 13.2(b) shall be
effective as provided in Section 13.2(b). In the event of a discrepancy between
any telephonic and any written notice, the written notice shall control. Any
Lender or Issuing Bank (a) giving any notice to the Borrower or any other Loan
Party shall send simultaneously a copy of such notice to the Administrative
Agent and (b) giving any notice to the Administrative Agent or any Issuing Bank
shall send simultaneously a copy of such notice to the Borrower.

126



--------------------------------------------------------------------------------



 



          The foregoing notwithstanding, notices and communications from any
Borrower to the Administrative Agent shall not be effective until actually
received by the Administrative Agent.
               (b) Notices and other communications to the Lenders and Issuing
Banks hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, III or IV unless otherwise agreed by
the Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in their respective discretion, agree
to accept notices and other communications to it under the Loan Documents by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
               (c) Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto in accordance with the provisions of this Section 13.2.
               (d) The Administrative Agent shall deliver to the Borrower, upon
written request, the address and facsimile number of any Lender and any Issuing
Bank and the name of the appropriate contact person at such Lender or Issuing
Bank, in each case as provided in such Lender’s Administrative Questionnaire.
          13.3. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE FEDERAL LAWS OF THE
UNITED STATES OF AMERICA.
          13.4. Survival of Representations and Warranties. All representations
and warranties contained in and made or deemed made in the Loan Documents or
made in writing by a Borrower or any other Loan Party in connection herewith or
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or the other Loan Documents shall be considered to
have been relied upon by the other parties hereto and shall survive the making
of the Loans and the issuance, renewal or extension of the Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder. All such representations, warranties
and covenants will bind and inure to the benefit of the respective successors
and permitted assigns of the parties hereto, whether so expressed or not;
provided that the undertaking of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit shall not inure to the benefit of any successor
or assign of any Borrower. The provisions of Sections 4.8 and 13.11 and Article
XII shall survive and remain in full force and effect regardless

127



--------------------------------------------------------------------------------



 



of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          13.5. Counterparts; Integration; Electronic Execution.
               (a) This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
any Arranger constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
transmission or electronic submission (in .pdf form) shall be effective as
delivery of an original manually executed counterpart of this Agreement.
               (b) The words “execution,” “signed,” “signature,” or words of
like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
          13.6. Severability. Should any clause, sentence, paragraph or section
of this Agreement or any other Loan Document be judicially declared to be
invalid, illegal, unenforceable or void for any reason, the validity, legality
and enforceability of the remaining provisions shall not be affected or impaired
thereby. Any invalidity, illegality or unenforceability of any term or provision
of the Loan Documents in any jurisdiction shall not affect the validity,
legality or enforceability of any such term of provision in any other
jurisdiction. Each covenant contained in this Agreement shall be construed
(absent an express contrary provision herein) as being independent of each other
covenant contained herein, and compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
one or more other covenants.
          13.7. Headings. The Article and Section headings and the Table of
Contents used in this Agreement have been inserted for convenience only and
shall not affect the meaning or construction of any term or provision of this
Agreement.
          13.8. Right of Set-off; Adjustments. If an Event of Default shall have
occurred and be continuing, each Lender and Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, Issuing Bank or Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
Obligations of such Person which

128



--------------------------------------------------------------------------------



 



are then due and payable, irrespective of whether or not such Lender or Issuing
Bank shall have made any demand under this Agreement or any other Loan Document.
Each Lender and Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that if any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so setoff shall be paid over immediately to the Administrative Agent for
further application and/or cash collateralization pursuant to Section 4.7 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Borrower as herein
provided, and (y) such Defaulting Lender shall promptly provide to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff;
provided further that the failure to give such notice shall not affect the
validity of such setoff and application. ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER OR ISSUING BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL THAT SECURES THE OBLIGATIONS PRIOR TO EXERCISING ITS RIGHT TO
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY BORROWER
OR ANY OTHER LOAN PARTY ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED. The rights of each Lender, Issuing Bank and their respective Affiliates
under this Section 13.8 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, Issuing Bank or their respective
Affiliates may have.
          13.9. Successors and Assigns.
               (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit pursuant to the terms hereof), except that (i) no Borrower
or other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower or other Loan Party without
such consent shall be null and void), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.9. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues a Letter of Credit pursuant to the terms hereof),
Participants (to the extent provided in subsection (c) of this Section 13.9)
and, to the extent expressly contemplated hereby, the Indemnified Parties and
Related Parties of each of the foregoing) any legal or equitable right, remedy
or claim under or by reason of this Agreement or any other Loan Document.
               (b) Subject to the conditions set forth in subsection (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Eligible Assignee with the prior written consent (such consent not to
be unreasonably withheld, delayed or conditioned) of:
               (A) the Borrower, provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or, if an Event of Default has occurred and is
continuing, any other assignee; provided further, that the

129



--------------------------------------------------------------------------------



 



Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
               (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of a Commitment to an
assignee that is a Lender; and
               (C) each Issuing Bank, provided that no consent of an Issuing
Bank shall be required for an assignment of a Commitment to an assignee that is
a Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
               (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund, or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than the US Dollar Equivalent of $5,000,000, and the amount of the Commitment or
Loans of the assigning Lender after giving effect to such assignment shall not
be less than the US Dollar Equivalent of $10,000,000, unless both the Borrower
and the Administrative Agent otherwise consent; provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing;
               (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (B) shall not apply to the assignment of
a proportionate part of all of the assigning Lender’s rights and obligations in
respect of one Class of Loans or the Commitments related thereto; and provided
that assignments of Alternative Currency Loans by the Alternative Currency
Lenders to a Lender which becomes an Alternative Currency Lender shall not be
required to be made as a proportionate part of the assigning Lender’s
Commitment;
               (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, except that no fee shall be required
in the event of an assignment by a Lender to an Affiliate of such Lender or an
Approved Fund; and
               (D) the assignee shall execute and deliver to the Administrative
Agent and the Borrower the forms required by Section 4.8; and
               (E) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

130



--------------------------------------------------------------------------------



 



For the purposes of this Section 13.9(b), the term “Approved Fund” means, with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and that is administered or managed by (i) such Lender,
(ii) an Affiliate of such Lender, or (iii) an entity or an Affiliate of an
entity that administers or manages such Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
subsection (b)(iv) of this Section 13.9, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.2, 3.5, 4.8 and 13.11). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 13.9 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (c) of this Section 13.9.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender and an Issuing Bank for
all purposes of this Agreement and the other Loan Documents, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee required pursuant to subsection
(b) of this Section 13.9, any forms required by Section 4.8, and any written
consent to such assignment required by subsection (b) of this Section 13.9, such
Assignment and Assumption shall be effective and the Administrative Agent shall
record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.5(b), 2.6(c), 2.7(c) or
(d), 4.8(d) or 13.11(d), such Assignment and Assumption shall not become
effective unless and until such all such payments shall have been made in full,
together with all accrued and unpaid interest thereon. Upon the request of an
assignee, each Applicable Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered promissory
note of such Borrower (if the assigning Lender holds such a promissory note) a
new promissory note (if requested by such assignee) payable to the order of such
assignee in an amount equal to the Commitment and/or Loans and/or LC Exposure
assumed by it pursuant to such assignment and, if the assigning

131



--------------------------------------------------------------------------------



 



Lender has retained any Commitment and/or Loans and/or LC Exposure hereunder and
so requests, a new promissory note payable to the order of the assigning Lender
in an amount equal to the Commitment and/or Loans and/or LC Exposure retained by
it. Such new promissory notes shall be in an aggregate face amount equal to the
Commitment of the assigning Lender and shall be dated the effective date of such
assignment. Thereafter, any surrendered promissory note shall be marked canceled
and returned to the Borrower.
               (c) Any Lender may, without the consent of any Borrower, any
Agent, any Issuing Bank, or the Swingline Bank, sell participations to one or
more banks or other entities other than a Defaulting Lender (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrowers, each
Agent, each Issuing Bank, and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 13.17 (other than the proviso in
clause (iii) of Section 13.17) that affects such Participant. Subject to
subsection (b)(vii) of this Section 13.9, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.2, 3.5, and 4.8 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b)of this Section 13.9. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.8 as though it were a Lender, provided that such Participant agrees
to be subject to Section 13.8 as though it were a Lender. Each Lender that sells
any participation to any Participant shall give prompt notice thereof to the
Administrative Agent and the Borrower; provided that no liability shall arise if
such Lender fails to give such notice to the Borrower.
               (d) A Participant shall not be entitled to receive any greater
payment under Section 3.2, 3.5 or 4.8 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefit of Section 4.8 unless the Borrower is notified of the participation sold
and such Participant agrees, for the benefit of the Applicable Borrower, to
comply with Section 4.8(e) as though it were a Lender.
               (e) Any Lender may, without the consent of any Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.9 shall not apply to any such pledge or
assignment of a security interest; provided that (i) no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto and (ii) all related costs,

132



--------------------------------------------------------------------------------



 



fees and expenses in connection with any such pledge or assignment or the
reassignment back to such Lender, free of any interests of such assignee, shall
be for the sole account of such Lender.
               (f) Subject to compliance with Section 13.19, any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 13.9, disclose to the assignee or
participant or proposed assignee or participant any information relating to any
Borrower or any Subsidiary furnished to such Lender by or on behalf of such
Borrower or such Subsidiary.
               (g) All transfers of any interest in any Loan shall be in
compliance with all federal and state securities laws, if applicable.
Notwithstanding the foregoing sentence, however, the parties to this Agreement
do not intend that any transfer under this Section 13.9 be construed as a
“purchase” or “sale” of a “security” within the meaning of any applicable
securities law of any jurisdiction.
          13.10. Interest. All agreements between any Loan Party, any Agent, any
Issuing Bank or any Lender, whether now existing or hereafter arising and
whether written or oral, are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of demand being made on any Obligation or
otherwise, shall the amount contracted for, reserved, taken, charged or received
by any Agent, any Issuing Bank or any Lender for the use, forbearance, or
detention of the money to be loaned under this Agreement or otherwise or for the
payment or performance of any covenant or obligation contained herein or in any
other Loan Document exceed the maximum amount of interest permitted to be
contracted for, reserved, taken, charged or received under applicable law from
time to time in effect or the Highest Lawful Rate, if any. If, as a result of
any circumstances whatsoever, fulfillment by any Borrower or any other Loan
Party of any provision hereof or of any of such other Loan Documents, at the
time performance of such provision shall be due, shall involve transcending the
limit of validity prescribed by applicable usury law or result in any Agent, any
Issuing Bank or any Lender having or being deemed to have contracted for,
reserved, taken, charged or received interest (or amounts deemed to be interest)
in excess of the maximum lawful rate or amount of interest allowed by applicable
law to be so contracted for, reserved, taken, charged or received by such Agent,
such Issuing Bank or such Lender, then, ipso facto, the obligation to be
fulfilled by such Borrower or such other Loan Party shall be reduced to the
limit of such validity, and if, from any such circumstance, any Agent, any
Issuing Bank or any Lender shall ever receive interest or anything which might
be deemed interest under applicable law which would exceed the maximum amount of
interest permitted to be contracted for, reserved, taken, charged or received
under applicable Law from time to time in effect or the Highest Lawful Rate, if
any, such amount which would be excessive interest shall be refunded to the
payor thereof or, to the extent (i) permitted by applicable Law and (ii) such
excessive interest does not exceed the unpaid principal balance of the Loans and
the amounts owing on other obligations of the Loan Parties to any Agent, any
Issuing Bank or any Lender under any Loan Document, applied to the reduction of
the principal amount owing on account of the Loan or other Obligations and not
to the payment of interest. All sums paid or agreed to be paid to the any Agent,
any Issuing Bank or any Lender for the use, forbearance, or detention of the
indebtedness of any Borrower or any other Loan Party to any Agent, any Issuing
Bank or any Lender shall, to the extent permitted by applicable Law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full of the principal thereof (including the
period of any renewal or

133



--------------------------------------------------------------------------------



 



extension thereof) so that the interest on account of such indebtedness shall
not exceed the Highest Lawful Rate, if any. The terms and provisions of this
Section 13.10 shall control and supersede every other provision hereof and of
all other agreements between the Loan Parties, any Agent, any Issuing Bank and
any Lender.
               (a) If any provision of this Agreement or of any of the other
Loan Documents would obligate the Canadian Borrower to make any payment of
interest or other amount payable to any Agent, any Lender or any Issuing Bank in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by such Agent, such Lender or such Issuing Bank of interest
at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Agent, such Lender or such Issuing Bank of interest
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to the Lenders under Section 3.1, and (2) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to such Agent, such
Lender or such Issuing Bank which would constitute “interest” for purposes of
Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if an Agent, any
Lender or any Issuing Bank shall have received an amount in excess of the
maximum permitted by that Section of the Criminal Code (Canada), the Applicable
Borrower shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from such Agent, such Lender or such Issuing Bank in an
amount equal to such excess and, pending such reimbursement, such amount shall
be deemed to be an amount payable by such Agent, such Lender or such Issuing
Bank, as the case may be, to such Applicable Borrower. Any amount or rate of
interest referred to in this Section 13.10(b) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the Maturity Date and, in the event of a dispute, a certificate of a Fellow
of the Canadian Institute of Actuaries appointed by the Administrative Agent
shall be conclusive for the purposes of such determination.
          13.11. Expenses; Indemnification.
               (a) The Borrower agrees to pay within fifteen (15) days after
demand (i) all reasonable costs and expenses of the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein and completed on the Closing Date, the preparation, negotiation,
execution, delivery, modification, amendment, administration (and waiver of any
provision) of this Agreement, the other Loan Documents and the other documents
to be delivered hereunder (whether or not the transactions contemplated hereby
or thereby shall be consummated), including in each case the reasonable fees and
expenses of counsel for the Administrative Agent (including the cost of internal
counsel) with respect thereto and with respect to advising the Administrative
Agent as to its rights and responsibilities under the Loan Documents and
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit

134



--------------------------------------------------------------------------------



 



or any demand for payment thereunder. The Borrower further agrees to pay on
demand all reasonable costs and expenses of the Agents, the Issuing Banks and
the Lenders, if any (including reasonable attorneys’ fees and expenses and the
cost of internal counsel), in connection with the enforcement or protection of
its rights (whether through negotiations, legal proceedings, or otherwise) in
connection with the Loan Documents and the other documents to be delivered
hereunder or thereunder, including all such costs and expenses incurred during a
workout, restructuring or negotiations with respect to the Loans or Letters of
Credit.
               (b) The Borrower shall indemnify each Agent, each Issuing Bank
and each Lender, and each Related Party of each of the foregoing (each, an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, any
and all losses, claims, damages, liabilities, costs, and related expenses
(including reasonable attorneys’ fees and expenses) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including in connection with any
investigation, litigation, or proceeding or preparation of defense in connection
therewith) (i) the Loan Documents or the Transactions; (ii) any Loan or Letter
of Credit or any Borrower’s or any of its Subsidiaries’ use of the proceeds
therefrom (including any refusal by an Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit);
(iii), the failure to pay any Loan or LC Disbursement denominated in an
Alternative Currency, or any interest thereon, in the Alternative Currency in
which such Loan was originally made or applicable Letter of Credit issued; or
(iv) any actual or alleged presence or Release of Hazardous Materials on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries; PROVIDED FURTHER THAT IT IS THE INTENTION OF THE PARTIES HERETO
THAT THE INDEMNIFIED PARTIES BE INDEMNIFIED FOR CLAIMS, DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES ARISING FROM THEIR OWN NEGLIGENCE; and provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party, (y) arises by reason of a claim (A) by one
or more Indemnified Parties against one or more other Indemnified Parties or
(B) by an owner of Equity Interest of an Indemnified Party against one or more
other Indemnified Parties, so long as such claim is not proximately caused by a
breach of or Default under a Loan Document by or with respect to a Loan Party,
or (z) is incurred by any Defaulting Lender to the extent directly arising from
or caused by the conduct, acts, omissions or events of or applicable to such
Defaulting Lender that were the cause of such Lender’s becoming a Defaulting
Lender; provided, however, that nothing herein shall be deemed to limit any Loan
Party’s payment obligations under any other provision of this Agreement or any
other Loan Document as a result of such Lender’s becoming a Defaulting Lender.
Notwithstanding anything herein to the contrary, neither a Defaulting Lender nor
any Related Party of a Defaulting Lender will be reimbursed for, indemnified
against or held harmless from, costs and expenses related to the replacement of
such Defaulting Lender or other matters incidental thereto.
               (c) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO AGREES NOT TO ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
ANY OTHER PARTY HERETO OR ANY

135



--------------------------------------------------------------------------------



 



INDEMNIFIED PARTY, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF. NO PARTY HERETO OR ANY INDEMNIFIED PARTY SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
               (d) To the extent that the Borrowers fail to pay any amount
required to be paid by them to any Agent (or any sub-agent thereof), any Issuing
Bank or the Swingline Bank, or any Related Party of any of the foregoing, under
subsection (a) or (b) of this Section 13.11, each Lender severally agrees to pay
to such Agent (or any such subagent), such Issuing Bank, the Swingline Bank or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent (or such subagent), such
Issuing Bank or the Swingline Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for an Agent (or any such
sub-agent), any Issuing Bank or the Swingline Bank in connection with such
capacity. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total Credit Exposures and unused
Commitments at the time (or most recently outstanding and in effect).
               (e) Without prejudice to the survival of any other agreement of
any Borrower or any other Loan Party hereunder, the agreements and obligations
of the parties hereto contained in this Section 13.11 shall survive the payment
in full of the Loans, the termination of the Commitments, and the expiry of all
Letters of Credit.
          13.12. Payments Set Aside. To the extent any payments on the
Obligations or proceeds of any Collateral or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other Person under any Debtor Relief Law or equitable cause,
then, to the extent of such recovery, the Obligation or part thereof originally
intended to be satisfied, and all rights and remedies therefor, shall be revived
and shall continue in full force and effect, and the Agents’, the Issuing Banks’
and the Lenders’ rights, powers and remedies under this Agreement and each other
Loan Document shall continue in full force and effect, as if such payment had
not been made or such enforcement or setoff had not occurred. In such event,
each Loan Document shall be automatically reinstated and the Borrower shall take
such action as may be reasonably requested by the Administrative Agent, the
Issuing Banks and the Lenders to effect such reinstatement.

136



--------------------------------------------------------------------------------



 



          13.13. Loan Agreement Controls. If there are any conflicts or
inconsistencies among this Agreement and any of the other Loan Documents, the
provisions of this Agreement shall prevail and control.
          13.14. Obligations Several. The obligations of each Lender and any
Issuing Bank under each Loan Document to which it is a party are several, and no
Lender shall be responsible for any obligation or Commitment of any other Lender
under any Loan Document to which it is a party. Nothing contained in any Loan
Document to which it is a party, and no action taken by any Lender or any
Issuing Bank pursuant thereto, shall be deemed to constitute the Lenders or
Issuing Banks, or any combination of them, to be a partnership, an association,
a joint venture, or any other kind of entity.
          13.15. SUBMISSION TO JURISDICTION; WAIVERS.
               (a) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, IN ANY SUIT, LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATES OF TEXAS AND NEW
YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
TEXAS, THE COURTS OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND
APPELLATE COURTS FROM ANY THEREOF; AND WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.
               (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM; AND
AGREES NOT TO PLEAD OR CLAIM THE SAME.
               (c) EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY MAILING OF A COPY THEREOF (BY REGISTERED OR CERTIFIED MAIL OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL POSTAGE PREPAID) TO THE ADDRESS SET FORTH IN
SECTION 13.2 OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTIES HERETO SHALL
HAVE BEEN NOTIFIED IN WRITING PURSUANT TO SECTION 13.2.
Notwithstanding the foregoing, nothing herein shall in any way affect the right
that any party hereto may otherwise have to bring any action relating to this
Agreement against any other party hereto or its property in the courts of any
jurisdiction.
          13.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS

137



--------------------------------------------------------------------------------



 



CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.16.
          13.17. Amendments, Waivers and Consents. This Agreement and the other
Loan Documents (other than Specified Hedge Agreements) may not be amended or
modified except by a written instrument describing such amendment or
modification executed by the Borrower and the Administrative Agent with the
consent of the Lenders as provided in this Section 13.17. With the written
consent of the Majority Lenders, the Administrative Agent shall, on behalf of
the Lenders, enter into agreements that modify, amend or supplement this
Agreement or any other Loan Document, and with any such consent, the
Administrative Agent shall waive compliance with any provision of any of the
Loan Documents, all as referred to in this Section 13.17; provided, that this
Section 13.17 shall not apply to Specified Hedge Agreements. However, no such
modification, amendment, supplement or waiver shall:
          (i) increase the Commitment of any Lender without such Lender’s
written consent,
          (ii) extend the Maturity Date or forgive or postpone the scheduled
date of payment of principal of, or interest on, any Loan or LC Disbursement,
without each Lender’s written consent,
          (iii) amend the interest rate provisions hereof to decrease the rate
of interest payable to any Lender, without each Lender’s written consent;
provided that the written consent of the Majority Lenders, rather than the
consent of all Lenders, shall be sufficient to waive imposition of the default
rate pursuant to Section 3.1(h),
          (iv) forgive or reduce the principal amount of any outstanding Loan or
LC Disbursement, without each Lender’s consent,
          (v) forgive or reduce the amount of any fee payable under Article V or
other fee payable to any Lender (other than any fee payable solely to the
Administrative Agent or the Arrangers) or postpone any date fixed for any
payment of any fee hereunder, without each Lender’s written consent,
          (vi) extend the expiry date of any Letter of Credit beyond the
Maturity Date, without each Lender’s written consent,
          (vii) (y) amend, modify or waive the provisions of Section 4.10, 13.14
or this Section 13.17, or (z) increase the aggregate amount of all

138



--------------------------------------------------------------------------------



 



Commitment Increases as provided in Section 4.11(a), in each case without each
Lender’s written consent,
          (viii) except as permitted or otherwise provided by the terms hereof,
change the currency of any Loan or LC Disbursement or the currency in which any
Commitment is required to be funded, without each Lender’s written consent,
          (ix) amend or modify the definition of “Majority Lenders” or “Pro Rata
Percentage” without each Lender’s written consent,
          (x) other than as set forth herein, change the aggregate unpaid
principal amount of the Loans or LC Disbursements, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action
hereunder, without each Lender’s written consent,
          (xi) except as provided in Section 13.21, release any Pledged
Collateral, or release the Borrower from the Parent Guaranty Agreement or
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement, without each Lender’s written consent, or
          (xii) waive any of the conditions specified in Section 8.3 with
respect to any Borrowing or the issuance, renewal, extension or amendment of any
Letter of Credit, without each Lender’s written consent,
provided further that no amendment, waiver or consent shall affect the rights or
duties of an Agent, an Issuing Bank or the Swingline Bank under this Agreement
or any other Loan Document, unless in writing and signed by such Agent, such
Issuing Bank, or the Swingline Bank, respectively, in addition to the Lenders
required above to take such action. Notwithstanding anything to the contrary
herein, this Section 13.17, in respect of Defaulting Lender, shall be subject to
Section 4.7.
          13.18. Relationship of the Parties. This Agreement provides for (among
other things) the making of loans by the Lenders, in their capacity as Lenders,
to the Borrowers, in their capacity as borrowers, for the issuance by the
Issuing Banks for the account of the Borrowers, and for the payment of interest
and repayment of principal by the Borrowers to the Lenders. The relationship
between the Lenders and the Borrowers is limited to that of creditors/secured
parties, on the one hand, and debtor, on the other hand. The provisions herein
for compliance with financial, environmental, and other covenants, delivery of
financial, environmental and other reports, and financial, environmental and
other inspections, investigations, audits, examinations or tests are intended
solely for the benefit of the Lenders and the Issuing Banks to protect their
interests as lenders and issuing banks, respectively, in assuming payments of
interest and repayment of principal and LC Disbursements, and nothing contained
in this Agreement or any other Loan Document shall be construed as permitting or
obligating any Agent, any Lender or any Issuing Bank to act as financial or
business advisors or consultants to any Borrower or any other Loan Party, as
permitting or obligating any Agent, any Lender or any Issuing Bank to control
any Borrower or any other Loan Party or to conduct or

139



--------------------------------------------------------------------------------



 



operate the operations of any Borrower or any other Loan Party, as creating any
fiduciary obligation on the part of any Agent, any Lender or any Issuing Bank to
any Borrower or any other Loan Party, or as creating any joint venture, agency,
or other relationship between the parties other than as explicitly and
specifically stated in this Agreement. Each Loan Party acknowledges that it has
had the opportunity to obtain the advice of experienced counsel of its own
choosing in connection with the negotiation and execution of this Agreement and
the other Loan Documents and to obtain the advice of such counsel with respect
to all matters contained herein and therein, including the provision in
Section 13.16 for waiver of trial by jury. Each Loan Party further acknowledges
that it is experienced with respect to financial and credit matters and has made
its own independent decision to apply to the Lenders for the financial
accommodations provided hereby and to make to the Borrowers the financial
accommodations provided hereby, as the case may be, and to execute and deliver
this Agreement and the other Loan Documents to which each is a party.
          13.19. Confidentiality. Each Agent, each Issuing Bank and each Lender
(on behalf of itself and each of its Affiliates) agrees to maintain the
confidentiality of the Information (as defined below), provided that Information
may be disclosed (i) to its and its Affiliates’ respective partners, directors,
officers, members, managers, employees and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 13.19, to
(A) any assignee of or Participant in or any prospective assignee of or
Participant in any of its rights or obligations under this Agreement, (B) any
pledgee or prospective pledgee referred to in Section 13.9(e), (C) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any of the Borrowers and its obligations (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), or (D) to Lenders and Additional Lenders as provided in
Section 4.11, (vii) with the consent of the Borrower (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such Information
confidential), or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 13.19 or
(B) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Loan Parties. For
the purposes of this Section 13.19(a), “Information” means all information
received from, or furnished at the direction of, any of the Loan Parties or any
of their respective Affiliates relating to any of the Loan Parties or any of
their respective Affiliates or any of their respective businesses, other than
any such information that is available to an Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
of their respective Affiliates; provided that, in the case of information
received from any of the Loan Parties or any of their respective Affiliates
after the date hereof, such information is clearly

140



--------------------------------------------------------------------------------



 



identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 13.19
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
               (a) EACH LENDER (I) ACKNOWLEDGES THAT MATERIALS AND INFORMATION
REGARDING ONE OR MORE LOAN PARTIES FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND THE
OTHER LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES, AND THEIR RESPECTIVE RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND (II) CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL,
STATE AND ALL OTHER SECURITIES LAWS.
               (b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY A BORROWER, ANY OTHER LOAN PARTY OR AN AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT THE BORROWERS AND THE OTHER LOAN PARTIES AND THEIR RESPECTIVE
AFFILIATES, AND THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE BUSINESSES
OR SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAD IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL, STATE AND ALL OTHER
SECURITIES LAWS.
          13.20. Advertisement. The Administrative Agent may, upon reasonable
prior written notice to, and consent of (which consent will not be unreasonably
withheld or delayed), the Borrower, provide information relating to this
Agreement to Gold Sheets, and other similar bank trade publications, with such
information to consist of (i) the Borrower’s name, (ii) principal loan amounts,
(iii) interest rate, (iv) term length and (v) the identity of the Lenders’
attorneys and other non-confidential information customarily found in such
publications.
          13.21. Release of Liens and Guarantees.
               (a) Notwithstanding any contrary provision herein or in any other
Loan Document, if the Borrower shall request the release under the Pledge
Agreement or the Subsidiary Guaranty Agreement of any Restricted Subsidiary or
any Pledged Collateral to be sold or otherwise disposed of (including through
the sale or disposition of any Subsidiary owning any such Restricted Subsidiary
or Pledged Collateral or resulting from the liquidation,

141



--------------------------------------------------------------------------------



 



dissolution or termination of a Restricted Subsidiary) to a Person other than
the Borrower or any other Restricted Subsidiary in a transaction not prohibited
under the terms of this Agreement as of result of which such Subsidiary ceases
to be a Subsidiary, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Financial Officer to the effect that such sale or
other disposition (and any liquidation, dissolution or termination relating
thereto) is not prohibited by the terms of this Agreement. Upon receipt of such
certificate, the Administrative Agent, if reasonably satisfied that such
certificate is correct, shall, without the consent of any Lender or Issuing
Bank, execute and deliver all such instruments, releases, financing statements
or other agreements, and take all such further actions, as the Borrower may
reasonably request to effectuate the release of such Restricted Subsidiary or
such Pledged Collateral substantially simultaneously with or, at the Borrower’s
election, at any time after the completion of such sale or other disposition.
Any such release shall be without recourse to, or representation or warranty by,
the Administrative Agent and shall not require the consent of any Lender or
Issuing Bank.
               (b) Notwithstanding any contrary provision herein or in any other
Loan Document, if the Borrower shall request the release under the Pledge
Agreement or the Guaranty Agreement of any Restricted Subsidiary or any Pledged
Collateral consisting of the Equity Interests issued by any Restricted
Subsidiary due to (i) the re-designation of such Restricted Subsidiary as not a
Material Restricted Subsidiary as a result of the designation of other
Restricted Subsidiaries as Material Restricted Subsidiaries under the applicable
provisions hereof or (ii) the fact that such Restricted Subsidiary no longer
qualifies as a Material Restricted Subsidiary pursuant to the definition
thereof, the Borrower shall deliver to the Administrative Agent a certificate
executed by a Financial Officer to the effect that such Restricted Subsidiary is
no longer a Material Restricted Subsidiary, together with any documents or other
evidence that the Administrative Agent may reasonably request in order to verify
the statements made in such certificate, and the Administrative Agent, if
reasonably satisfied that such certificate is correct, shall, without the
consent of any Lender or Issuing Bank, execute and deliver all such instruments,
releases, financing statements or other agreements, and take all such further
actions, as the Borrower shall reasonably request to effectuate the release of
such Restricted Subsidiary or such Pledged Collateral. Any such release shall be
without recourse to, or representation or warranty by, the Administrative Agent
and shall not require the consent of any Lender or Issuing Bank.
               (c) Without limiting the provisions of Section 13.10, the
Borrower shall reimburse the Administrative Agent and the Lenders for all
reasonable costs and expenses, including attorneys’ fees and disbursements,
incurred by any of them in connection with any action contemplated by this
Section 13.21.
          13.22. Currency Conversion and Currency Indemnity.
               (a) The Applicable Borrower shall make payment relative to each
Loan made to it and each Letter of Credit issued for its account in the currency
(the “Agreement Currency”) in which such Loan was made or such Letter of Credit
was issued. If any such payment is received in any currency (the “Other
Currency”) other than the Agreement Currency (whether voluntarily or pursuant to
an order or judgment or the enforcement thereof or the realization of any
security or the liquidation of the Applicable Borrower or otherwise howsoever),
such payment shall constitute a discharge of the liability of the Applicable
Borrower

142



--------------------------------------------------------------------------------



 



hereunder and under the other Loan Documents in respect of such obligation only
to the extent of the amount of the Agreement Currency which the relevant Lender
or Issuing Bank or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day next following
such receipt in accordance with its normal procedures and after deducting any
premium and costs of exchange.
               (b) If, for the purpose of obtaining or enforcing judgment in any
court in any jurisdiction, it becomes necessary to convert a sum owing hereunder
in one currency into another currency, each party hereto agrees, to the fullest
extent that it may effectively do so, that the rate of exchange used shall be
the rate of exchange prevailing on the Business Day next preceding the day on
which judgment is given and in any event the Applicable Borrower shall be
obligated to pay the relevant Applicable Agent, the relevant Issuing Bank or the
relevant Lender, as applicable, any deficiency in accordance with
Section 13.22(c). For the foregoing purposes, “rate of exchange” means the rate
at which the relevant Applicable Agent, the relevant Issuing Bank or relevant
Lender, as applicable, in accordance with its normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency, after deducting any premium and costs of exchange.
               (c) The obligations of an Applicable Borrower in respect of any
sum due to any party hereto (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the Agreement
Currency, be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement Currency
by an Applicable Borrower, then such Applicable Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of an Applicable Borrower contained
in this Section 13.22 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.
               (d) The agreement of indemnity provided for in this Section 13.22
shall constitute an obligation separate and independent from all other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by any Applicable Creditor from time to time, and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due hereunder or under any judgment or order.
          13.23. FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
          13.24. USA PATRIOT ACT Notice. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 signed into law
October 26, 2001) and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies

143



--------------------------------------------------------------------------------



 



each Loan Party that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name, taxpayer identification number and
business address of such Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the USA PATRIOT Act.
          13.25. Anti-Money Laundering Legislation.
               (a) Each Loan Party acknowledges that, pursuant to the Canadian
AML Legislation, the Agents, the Lenders and the Issuing Banks may be required
to obtain, verify and record information regarding each Loan Party, its
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Loan Party, and the
transactions contemplated hereby. The Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Agent, any Lender or any Issuing Bank, or any
prospective assignee or participant of a Lender or an Issuing Bank, in order to
comply with any applicable Canadian AML Legislation, whether now or hereafter in
existence.
               (b) If the Administrative Agent has ascertained the identity of
the Loan Parties or any authorized signatories of the Loan Parties for the
purposes of applicable Canadian AML Legislation, then the Administrative Agent:
          (i) shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of applicable
Canadian AML Legislation; and
          (ii) shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Loan Parties or
any such authorized signatory in doing so.
          13.26. Amendment and Restatement.
               (a) On the Closing Date the Existing Credit Agreement shall be
amended, restated and superseded in its entirety hereby. The parties hereto
acknowledge and agree that (i) this Agreement, any promissory notes delivered
pursuant to Section 4.1(e) and the other Loan Documents executed and delivered
in connection herewith do not constitute a novation or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Closing Date and (ii) such
“Obligations” are in all respects continuing with only the terms thereof being
modified as provided in this Agreement.

144



--------------------------------------------------------------------------------



 



               (b) Notwithstanding the modifications effected by this Agreement
of the representations, warranties and covenants of the Borrower contained in
the Existing Credit Agreement, the Borrower acknowledges and agrees that any
causes of action or other rights created in favor of the Administrative Agent,
any Issuing Bank or any Lender, in each case, party to or its successors arising
out of the representations and warranties of the Borrower contained in or
delivered in connection with the Existing Credit Agreement shall survive the
execution, delivery and effectiveness of this Agreement to the extent provided
in the Existing Credit Agreement prior to the termination thereof.
               (c) All indemnification obligations of the Borrower arising under
the Existing Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive to the extent provided in the Existing
Agreement prior to the termination thereof.
ARTICLE XIV
COLLECTION ACTION MECHANISM
          14.1. Implementation of CAM.
               (a) On the CAM Exchange Date, (i) the Commitments shall
automatically and without further act be terminated, (ii) the Lenders and the
Issuing Banks shall automatically and without further act be deemed to have
exchanged interests in the Designated Obligations such that, in lieu of the
interests of each Lender and each Issuing Bank in the Designated Obligations
under each Tranche (as defined below) in which it shall participate as of such
date, such Lender and such Issuing Bank shall own an interest equal to such
Lender’s and such Issuing Bank’s CAM Percentage in the Designated Obligations
under each of the Tranches and (iii) simultaneously with the deemed exchange of
interests pursuant to clause (ii) above, the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into the US Dollar Equivalent,
determined using the Spot Exchange Rate calculated as of such date, of such
amount and on and after such date all amounts accruing and owed to the Lenders
and the Issuing Banks in respect of such Designated Obligations shall accrue and
be payable in US Dollars at the rate otherwise applicable hereunder. Each
Lender, each Issuing Bank, each Person acquiring a participation from any Lender
as contemplated by Section 13.9(c) and each of the Loan Parties that is a party
to this Agreement hereby consents and agrees to the CAM Exchange. Each of the
Loan Parties that is a party to this Agreement, the Issuing Banks and the
Lenders agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders and Issuing Banks after
giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange. For
purposes hereof, “Tranche” means a category of Commitments and extensions of
credits thereunder. For purposes of such definition, each of the following
comprises a separate Tranche: (i) the Letters of Credit issued for the account
of, and the Swingline Loans, Alternative Currency Loans and other Revolving
Loans

145



--------------------------------------------------------------------------------



 



made to the Borrower in US Dollars; (ii) the Letters of Credit issued for the
account of, and the Revolving Loans made to, Eligible Borrowers in Canadian
Dollars; (iii) the Letters of Credit issued for the account of, and the
Revolving Loans made to, Eligible Borrowers in Sterling, and (iv) the Letters of
Credit issued for the account of, and the Revolving Loans made to, Eligible
Borrowers in Euro.
               (b) As a result of the CAM Exchange, on and after the CAM
Exchange Date, each payment received by an Agent pursuant to any Loan Document
in respect of the Designated Obligations shall (notwithstanding any provision
therein to the contrary) be distributed to the Lenders and Issuing Banks pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by
Section 14.1(c)), but giving effect to assignments after the CAM Exchange Date,
it being understood that nothing in this Article XIV shall be construed to
prohibit the assignment of a proportionate part of all an assigning Lender’s
rights and obligations in respect of a single Class of Commitments or Loans.
               (c) In the event that, on or after the CAM Exchange Date, the
aggregate amount of the Designated Obligations shall change as a result of the
making of a disbursement under a Letter of Credit by an Issuing Bank that is not
reimbursed by the Applicable Borrower, then (i) each Lender which, immediately
prior to the CAM Exchange Date, had a Commitment or Credit Exposure shall, in
accordance with Section 2.7(c), promptly purchase from the applicable Issuing
Bank a participation in such LC Disbursement in the amount of such Lender’s Pro
Rata Percentage (determined without giving effect to the CAM Exchange) of such
LC Disbursement, (ii) the Administrative Agent shall redetermine the CAM
Percentages after giving effect to such disbursement and the making of such LC
Disbursement and the purchase of participations therein by the Lenders and the
Lenders shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that each Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Tranches (and the interests in the Designated Obligations to
be received in such deemed exchange shall, automatically and with no further
action required, be converted into the US Dollar Equivalent of such amount in
accordance with the first sentence of Section 14.1(a)) and (iii) in the event
distributions shall have been made in accordance with Section 14.1(b), the
Lenders shall make such payments to one another as shall be necessary in order
that the amounts received by them shall be equal to the amounts they would have
received had each such disbursement and LC Disbursement been outstanding on the
CAM Exchange Date. Each such redetermination shall be binding on each of the
Lenders and their successors and assigns and shall be conclusive, absent
manifest error.
[Remainder of Page Intentionally Left Blank; Signatures Commence in Next Page]

146



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto, by their respective officers
thereunto duly authorized, have executed this Agreement effective as of the date
first above written.

            THE MEN’S WEARHOUSE, INC.
      By:   /s/ NEILL P. DAVIS         Name:   Neill P. Davis         Title:  
Executive Vice President, Chief Financial Officer, Treasurer and Principal
Financial Officer        MOORES THE SUIT PEOPLE INC.
      By:   /s/ NEILL P. DAVIS         Name:   Neill P. Davis         Title:  
Treasurer        MWUK HOLDING COMPANY LIMITED
      By:   /s/ NEILL P. DAVIS         Name:   Neill P. Davis         Title:  
Director     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent, an Issuing Bank
and Swingline Bank
      By:   /s/ DARREN VANEK         Name:   Darren Vanek         Title:   Vice
President        JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Canadian
Agent and an Issuing Bank
      By:   /s/ DARREN VANEK         Name:   Darren Vanek         Title:   Vice
President        J. P. MORGAN EUROPE LIMITED, as
European Agent
      By:   /s/ DARREN VANEK         Name:   Darren Vanek         Title:   Vice
President     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ GARY L. MINGLE         Name:   Gary L. Mingle         Title:  
Senior Vice President        BANK OF AMERICA, N.A., LONDON BRANCH
      By:   /s/ GARY SAINT         Name:   Gary Saint         Title:   Vice
President        BANK OF AMERICA, N.A., CANADA BRANCH
      By:   /s/ CLARA MCGIBBON         Name:   Clara McGibbon         Title:  
Assistant Vice President     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
      By:   /s/ BLAKE MALIA         Name:   Blake Malia         Title:   Vice
President        U.S. BANK NATIONAL ASSOCIATION
CANADA BRANCH
      By:   /s/ JOSEPH RAUHALA         Name:   Joseph Rauhala         Title:  
Principal Officer     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as Documentation Agent
      By:   /s/ JUSTIN BRAUER         Name:   Justin Brauer         Title:  
Vice President     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ REGINALD M. GOLDSMITH III         Name:   Reginald M. Goldsmith
III         Title:   Managing Director     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ BRIAN GINGUT         Name:   Brian Gingut #16514        
Title:   Vice President     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BOKF, N.A. dba BANK OF TEXAS
      By:   /s/ MARIAN LIVINGSTON         Name:   Marian Livingston        
Title:   Senior Vice President     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By:   /s/ MICHELLE C. PHILLIPS         Name:   Michelle C. Phillips      
  Title:   Director     

Signature Page to Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [insert name of Assignor] (the “Assignor”) and [insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as same may be
amended, modified, increased, supplemented and/or restated from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

  1.   Assignor:                                                            
                                                                         2.  
Assignee:                                                              
                                                                 
[and is an Affiliate/Approved Fund of [identify Lender]]1     3.   Borrowers:
The Men’s Wearhouse, Inc., as Borrower, Moores The Suit People Inc., as a
Subsidiary Borrower, and MWUK Holding Company Limited, as a Subsidiary Borrower

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



2

  4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative
Agent under the Credit Agreement; for Loans denominated in Sterling or Euro,
J.P. Morgan Europe Limited; for Loans denominated in Canadian Dollars, JPMorgan
Chase Bank, N.A., Toronto Branch     5.   Credit Agreement: The Second Amended
and Restated Credit Agreement dated as of January __, 2011, among The Men’s
Wearhouse, Inc., Moores The Suit People Inc., MWUK Holding Company Limited, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan
Europe Limited, as European Agent     6.   Assigned Interest:

                                                              Percentage        
    Aggregate Amount of   Amount of   Assigned of Commitment/Loans  
Denomination in which   Commitment/Loans for   Commitment/Loans   Commitment/
Assigned2   Loans are funded:   all applicable Lenders   Assigned   Loans3
Revolving Loan Commitment
          $       $         %  
 
          $       $         %  
 
          $       $         %  

Effective Date: _________________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:        

 

2   Fill in the appropriate terminology for the Class and Type of Commitment
and/or Loans under the Credit Agreement that are being assigned under this
Assignment (e.g. “Eurocurrency Loan,” etc.)   3   Set forth, to at least 9
decimals, as a percentage of the Commitment/Loans of all applicable Lenders
thereunder.

 



--------------------------------------------------------------------------------



 



3

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

[Consented to and]4 Accepted:

          JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By           Name:           Title:           [Consented to:5

THE MEN’S WEARHOUSE, INC.
      By           Name:           Title: ]         [Consented to: 6

[JPMORGAN CHASE BANK, N.A.],
as Issuing Bank
      By           Name:           Title: ]        

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.   6   To be added for
each Issuing Bank, if any, only if the consent of such Issuing Banks is required
by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



4
[_____________________________],
as Issuing Bank

                By           Name:           Title: ]]         [Consented to:7

J.P. Morgan Europe Limited,
as European Agent
      By           Name:           Title:           JPMorgan Chase Bank, N.A.,
Toronto Branch,
as Canadian Agent
      By           Name:           Title: ]        

 

7   To be added only if the consent of the European Agent and/or Canadian Agent
is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1
[                                 ]8
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
          1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 9.1 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on Administrative Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the
 

8   Describe Credit Agreement at option of Administrative Agent.

 



--------------------------------------------------------------------------------



 



2
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile transmission or electronic submission (in .pdf form) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York and, to the extent
applicable, the United States of America.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
PLEDGE AND SECURITY AGREEMENT
[SEE FOLLOWING PAGES]

 



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
Dated as of January 26, 2011
From
THE PLEDGORS,
in favor of
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT

 



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
          PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of
January 26, 2011, by and among each of the signatories hereto other than the
Administrative Agent (together with any other entity that may become a party
hereto as provided herein, each a “Pledgor” and collectively the “Pledgors”) and
JPMORGAN CHASE BANK, N.A., and its successors and permitted assigns, as
Administrative Agent (the “Administrative Agent”), for the equal and ratable
benefit of the Lenders from time to time party to the hereinafter described
Credit Agreement (together with the Administrative Agent, hereinafter
collectively referred to as the “Lenders”) and the other Secured Parties (as
defined below).
          PRELIMINARY STATEMENTS:
          (1) Each Pledgor is the owner of the shares of stock, limited or
unlimited liability company interests or partnership interests (the “Shares”)
described in Schedule 1 and issued by the corporation, limited or unlimited
liability company or partnership named therein (the “Issuer”) as to which it is
therein designated as the holder.
          (2) The Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch (the “Canadian Agent”), J.P. Morgan Europe Limited (the “European
Agent”), the Lenders, The Men’s Wearhouse, Inc. (the “Borrower”), Moores The
Suit People Inc. (“MSP”) and MWUK Holding Company Limited (“MWUK” and
collectively with MSP, the “Subsidiary Borrower”) have entered into that certain
Second Amended and Restated Credit Agreement dated as of even date herewith (as
hereafter amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). It is a condition precedent to the effectiveness of the
Credit Agreement that each Pledgor shall have executed and delivered this
Agreement.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein and for other good and valuable consideration, the
adequacy, receipt and sufficiency of which are hereby acknowledged, and in order
to induce the Lenders to make the Loans and issue the Letters of Credit under
the Credit Agreement, each Pledgor hereby agrees as follows:
          SECTION 1. Defined Terms and Related Matters.
     (a) The capitalized terms used herein which are defined in the Credit
Agreement and not otherwise defined herein shall have the meanings specified
therein.
     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
     (c) Unless otherwise defined herein or in the Credit Agreement, the terms
defined in Articles 8 and 9 of the Uniform Commercial Code as enacted in the
State of New York, as amended from time to time (the “UCC”), are used herein as
therein defined.
     (d) “Adverse Claim” shall have the meaning given to it in the STA.

 



--------------------------------------------------------------------------------



 



     (e) “Canadian Issuer” means any Issuer incorporated, formed or organized in
Canada, or in any province or territory thereof, including, without limitation,
any of such corporations, partnerships, limited or unlimited liability companies
or equivalent entities, from time to time, listed on Schedule 1, and their
respective successors.
     (f) “Certificated Security” shall have the meaning given to it in the STA.
     (g) “Control” shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC, and
in the case of the Canadian Issuers, with respect to a specified form of
Investment Property, “Control” shall have the meaning as defined in Sections 23
through 26 of the STA, as applicable to such form of Investment Property.
     (h) “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     (i) “Foreign Subsidiary Voting Stock” means the voting Equity Interests of
any First-Tier Foreign Subsidiary.
     (j) “Investment Property” shall have the meaning given to it in the PPSA.
     (k) “Pledged Collateral” shall have the meaning given to it in Section 2 of
this Agreement.
     (l) “Pledged Stock” means the Shares listed on Schedule 1, together with
any other shares, certificates, limited liability company interests, membership
interests, options, interests or rights of any nature whatsoever in respect of
the Equity Interests of any Material Restricted Subsidiary that may be issued or
granted to, or held by, any Pledgor while this Agreement is in effect; provided
that in no event shall more or less than 65% of the total issued and outstanding
Foreign Subsidiary Voting Stock of any First-Tier Foreign Subsidiary be required
to be pledged hereunder.
     (m) “PPSA” means the Personal Property Security Act (Ontario), including
the regulations thereto, each as amended from time to time.
     (n) “Proceeds” means all “proceeds” as such term is defined in Section
9-102(a)(64) of the UCC and, in any event, shall include, without limitation,
all dividends or other income from the Pledged Collateral (as defined below),
all collections thereon, and all interest or distributions or payments with
respect thereto.
     (o) “Secured Parties” means the collective reference to the Administrative
Agent, the Canadian Agent, the European Agent, any Issuing Bank, the Lenders
and, in the case of any Specified Hedge Agreement, any Affiliate of any Lender.
     (p) “STA” means the Securities Transfer Act, 2006 (Ontario), including the
regulations thereto, each as amended from time to time, provided that, to the
extent that the validity, perfection or effect of perfection or non-perfection
or the priority of the security interest in the Pledged Collateral is governed
by the laws in effect in any

-2-



--------------------------------------------------------------------------------



 



province or territory of Canada other than Ontario in which there is in force
legislation substantially the same as the Securities Transfer Act, 2006
(Ontario) (an “Other STA Province”), then “STA” shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such validity, perfection or
effect of perfection or non-perfection or priority is governed by the laws of a
jurisdiction other than Ontario of an Other STA Province, then references herein
to the STA shall be disregarded except for the terms “Certificated Security” and
“Uncertificated Security”, which shall have the meanings herein as defined in
the Securities Transfer Act, 2006 (Ontario) regardless of whether an STA is in
force in the applicable jurisdiction.
     (q) “ULC” shall have the meaning assigned to such term in Section 12(d) of
this Agreement.
     (r) “ULC Interest” shall have the meaning assigned to such term in Section
12(d) of this Agreement.
          SECTION 2. Pledge. Each Pledgor hereby mortgages, charges, assigns,
transfers, delivers, pledges and hypothecates to the Administrative Agent, for
the equal and ratable benefit of the Secured Parties, and hereby grants to and
in favor of the Administrative Agent, for the equal and ratable benefit of the
Secured Parties, a security interest in and a lien on, all of the following
property now or hereafter acquired by such Pledgor in which Pledgor now has or
at any time in the future may acquire any right, title or interest (the “Pledged
Collateral”):
     (a) the Pledged Stock;
     (b) all Debt of any Restricted Subsidiary from time to time owed to such
Pledgor, including but not limited to such Debt specified on Schedule 2; and
     (c) all Proceeds of the foregoing.
          The inclusion of Proceeds in this Agreement does not authorize any
Pledgor to sell, dispose of or otherwise use the Pledged Collateral in any
manner not specifically authorized hereby or by the Credit Agreement.
          SECTION 3. Security for Obligations. The pledge, security interest and
lien granted pursuant to Section 2 of this Agreement secures the prompt and
complete payment when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
          SECTION 4. Delivery of Pledged Collateral. All certificates or
instruments representing or evidencing the Pledged Stock and any negotiable
certificates, instruments and other documents representing or evidencing Debt
that constitutes Pledged Collateral, have been delivered to and held by the
Administrative Agent or, at the Administrative Agent’s option, the
Administrative Agent’s nominee, pursuant hereto in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, or a power of attorney in respect thereof, all in form and substance
satisfactory to the Administrative Agent. The Administrative Agent shall have
the right at any time during the continuance of an Event of

-3-



--------------------------------------------------------------------------------



 



Default to exchange certificates or instruments representing or evidencing the
Pledged Collateral in its possession for certificates or instruments of smaller
or larger denominations.
          SECTION 5. Representations and Warranties. Each Pledgor represents and
warrants to the Administrative Agent as follows:
     (a) This Agreement is, and all other documents and instruments executed by
such Pledgor in connection herewith will be, legal, valid and binding
obligations of such Pledgor enforceable against such Pledgor in accordance with
their respective terms, except as enforceability may be (i) limited by
applicable Debtor Relief Laws and (ii) subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     (b) The Pledged Stock pledged by such Pledgor has been duly authorized and
validly issued and is fully paid and nonassessable under the laws of the
jurisdiction of organization of the Issuer.
     (c) Such Pledgor is the record, legal and beneficial owner of, and has good
and marketable title to, the Pledged Collateral pledged by such Pledgor free and
clear of any Lien, and, as of the date hereof, with respect only to the Pledged
Stock of a Canadian Issuer, any Adverse Claim, and there are no preemptive
rights, offers, options, rights, agreements or commitments of any kind
(contingent or otherwise) relating to the issuance, conversion, registration,
voting, sale, or transfer of any Pledged Collateral or obligating any Pledgor to
purchase or redeem any such Equity Interests or other securities pursuant to the
organizational documents of any such Pledgor or any agreement or other
instrument to which such Pledgor is a party or by which it is bound except as
provided herein.
     (d) This Agreement and the delivery of the Pledged Collateral by such
Pledgor to the Administrative Agent pursuant to Section 4 create a valid first
priority Lien in favor of the Administrative Agent in the Pledged Collateral
pledged by such Pledgor securing the payment of the Obligations.
     (e) No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority which has not been received is required
by such Pledgor for (i) the pledge by such Pledgor of the Pledged Collateral
pursuant to this Agreement; (ii) the execution, delivery or performance of this
Agreement by such Pledgor; or (iii) the exercise by the Administrative Agent of
the voting or other rights provided for in this Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally).
     (f) As of the date hereof, the Pledged Stock pledged by such Pledgor
constitutes (i) all of the issued and outstanding shares of all classes of
Equity Interests of each Issuer or, (ii) in the case of Foreign Subsidiary
Voting Stock, 65% of the issued and outstanding Foreign Subsidiary Voting Stock
of each relevant Issuer.

-4-



--------------------------------------------------------------------------------



 



     (g) Such Pledgor has received, or will receive, direct or indirect benefit
from the making of this Agreement.
     (h) On the date hereof, such Pledgor’s jurisdiction of organization,
identification number from its jurisdiction of organization (if any), and the
location of such Pledgor’s chief executive office or sole place of business, as
the case may be, are as specified on Schedule 3.
     (i) As of the date hereof, there are no other outstanding shares issued by
TMW Marketing Company, Inc. other than the number of shares as set forth on
Schedule 1.
          SECTION 6. Further Assurances. Each Pledgor agrees that at any time
and from time to time, at the request of the Administrative Agent and at the
expense of such Pledgor, such Pledgor will promptly execute and deliver all
further instruments and documents, obtain all necessary resolutions in
compliance with any applicable share transfer restrictions, stock powers of
attorney and other similar documents with respect to the Pledged Collateral, in
form and substance reasonably satisfactory to the Administrative Agent, and take
all further action that may be reasonably necessary or desirable, or that the
Administrative Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce the Secured Parties’ rights and
remedies hereunder with respect to any of the Pledged Collateral. To the extent
any of the Pledged Collateral is at any time in the custody of a securities
intermediary or a nominee thereof, then the applicable Pledgor shall take any
actions necessary to cause such securities intermediary or such nominee to cause
the Administrative Agent to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, at the Administrative Agent’s
request, each Pledgor will, with respect to Pledged Collateral held with a
securities intermediary, cause such securities intermediary to enter into a
control agreement with the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, giving the Administrative Agent
Control.
          SECTION 7. Voting Rights; Dividends; Etc.
     (a) So long as no Event of Default shall have occurred and be continuing
(unless waived by the requisite Lenders in accordance with the terms of the
Credit Agreement):
     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and notifications in respect of the Pledged Collateral) pertaining to
the Pledged Collateral or any part thereof; provided that no vote shall be cast
or consent, waiver or ratification given or action taken which would be
inconsistent with or violate any provision of this Agreement or any other Loan
Document; and provided further that each Pledgor shall give the Administrative
Agent at least ten (10) days’ written notice (in the form of an officer’s
certificate) of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any voting or other consensual rights pertaining to
the Pledged Collateral or any part

-5-



--------------------------------------------------------------------------------



 



thereof, which might have a material adverse effect on the value of the Pledged
Collateral or any part thereof; and
     (ii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest and amounts and property paid in respect to redemptions,
liquidations, dissolutions or otherwise paid in respect of the Pledged
Collateral to the extent not prohibited by the Credit Agreement; provided that
any and all
          (A) dividends and interest paid or payable in Equity Interests in
respect of, and received, receivable or otherwise distributed in respect of, or
in exchange for, any Pledged Collateral,
          (B) dividends and other distributions hereafter paid or payable in
Equity Interests in respect of any Pledged Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid in surplus, and
          (C) Equity Interests distributed in redemption of, or in exchange for,
any Pledged Collateral,
shall be, and shall be forthwith delivered to the Administrative Agent to hold
as, Pledged Collateral and shall, if received by any Pledgor, be received in
trust for the benefit of the Administrative Agent, be segregated from the other
property or funds of such Pledgor and be forthwith delivered to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).
     (b) Upon the occurrence and during the continuance of an Event of Default
(unless waived by the requisite Lenders in accordance with the terms of the
Credit Agreement):
     (i) The Administrative Agent may, without notice to any Pledgor, transfer
or register in the name of the Administrative Agent or any of its nominees, for
the equal and ratable benefit of the Secured Parties, any or all shares of the
Pledged Collateral held by the Administrative Agent hereunder, and the
Administrative Agent or its nominee may thereafter, after delivery of notice to
such Pledgor (which notice must have been requested by the Majority Lenders),
exercise, to the extent not prohibited by applicable law, all voting and
corporate rights at any meeting of any Issuer issuing any of the shares included
in the Pledged Collateral and any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any shares
of the Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange at its discretion any and all of the
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of any Issuer issuing any of such shares
or upon the exercise by any such Issuer or the Administrative Agent of any
right, privilege or option pertaining to any shares of the Pledged Collateral,
and in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depositary, transfer agent,

-6-



--------------------------------------------------------------------------------



 



registrar or other designated agency upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to exercise, and
the Lenders shall not have any duty to request the exercise of, any of the
aforesaid rights, privileges or options, and neither the Administrative Agent
nor any Lender shall be responsible for any failure to do so or delay in so
doing.
     (ii) All rights of any Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) and to receive the dividends and interest payments which it would
otherwise be authorized to receive and retain pursuant to Section 7(a)(ii) or
the Credit Agreement shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends and interest payments.
     (iii) All dividends and interest payments which are received by any Pledgor
contrary to the provisions of Section 7(b)(ii) shall be received in trust for
the benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor, and shall be forthwith paid over to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).
     (iv) Each Pledgor shall execute and deliver (or cause to be executed and
delivered to the Administrative Agent) all such proxies and other instruments as
the Administrative Agent may reasonably request for the purpose of enabling the
Administrative Agent to exercise the voting and other rights which it is
entitled to exercise pursuant to paragraph (ii) above and to receive the
dividends or interest payments which it is entitled to receive and retain
pursuant to paragraph (iii) above.
     (c) The provisions of this Section 7 shall be subject in all respects to
the provisions set forth in Section 12(d) of this Agreement.
          SECTION 8. Transfers and Other Liens; Additional Shares; No Amendment.
     (a) No Pledgor shall sell, exchange or otherwise dispose of, or grant any
option with respect to, any of the Pledged Collateral or create or permit to
exist any Lien, except for Liens created hereunder, upon or with respect to any
of the Pledged Collateral.
     (b) Subject to the limitations set forth in Section 2 herein, each Pledgor
agrees that it will (i) prevent each Issuer of the Pledged Stock pledged by such
Pledgor from issuing any Equity Interest in such Issuer (other than such Pledged
Stock) or other securities in addition to or in substitution for such Pledged
Stock, except to such Pledgor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests in, or other securities of, such Issuer.

-7-



--------------------------------------------------------------------------------



 



     (c) No Pledgor shall amend, and each Pledgor shall prevent each Issuer of
the Pledged Stock pledged by such Pledgor from amending, the articles of
association (or equivalent corporate documents) of such Issuer in a manner that
would adversely affect the rights and remedies of the Lenders and the
Administrative Agent under this Agreement or the Credit Agreement.
          SECTION 9. Administrative Agent Appointed Attorney in Fact. Each
Pledgor hereby irrevocably appoints the Administrative Agent as such Pledgor’s
attorney in fact, effective upon the occurrence and during the continuance of an
Event of Default (unless waived by the requisite Lenders in accordance with the
terms of the Credit Agreement), with full authority in the place and stead of
such Pledgor and in the name of such Pledgor, the Administrative Agent or
otherwise, from time to time in the Administrative Agent’s discretion, to take
any action and to execute any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
     (a) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Pledged Collateral;
     (b) to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with subsection (a) above; and
     (c) to file any claims or take any action or institute any proceedings
which the Administrative Agent may deem necessary or desirable (or which the
Majority Lenders may direct) for the collection of any of the Pledged Collateral
or otherwise to enforce the rights of the Lenders and the Administrative Agent
with respect to any of the Pledged Collateral.
          SECTION 10. Administrative Agent May Perform. If any Pledgor fails to
perform any agreement contained herein, the Administrative Agent may itself
perform, or cause performance of, such agreement, and the reasonable expenses of
the Administrative Agent incurred in connection therewith shall be payable by
the Borrower under Section 13.11 of the Credit Agreement.
          SECTION 11. Possession; Reasonable Care. The Administrative Agent
shall hold in its possession all Pledged Collateral pledged, assigned or
transferred hereunder and from time to time constituting a portion of the
Pledged Collateral, except any documents or instruments as from time to time may
be required for recordation or for the purpose of enforcing or realizing upon
any right or value thereby represented. The Administrative Agent may, from time
to time, in its sole discretion, appoint one or more agents (which in no case
shall be any Pledgor or an affiliate of any Pledgor) to hold physical custody,
for the account of the Administrative Agent, of any or all of the Pledged
Collateral. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, it being
understood that the Administrative Agent shall not have any responsibility for
(a) ascertaining or taking action with

-8-



--------------------------------------------------------------------------------



 



respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Pledged Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.
          SECTION 12. Remedies. If any Event of Default shall have occurred and
be continuing (unless waived by the requisite Lenders in accordance with the
terms of the Credit Agreement):
     (a) The Administrative Agent may exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the applicable UCC (whether or not the UCC applies to the affected
Pledged Collateral), or under the laws of any other applicable jurisdiction, and
the Administrative Agent may also, without notice except as specified below,
sell the Pledged Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable. Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to such Pledgor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.
     (b) Any cash held by the Administrative Agent as Pledged Collateral and all
cash proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and then or at any time thereafter
applied in whole or in part by the Administrative Agent against, the Obligations
in such order as the Administrative Agent shall select. Any surplus of such cash
or cash proceeds and interest accrued thereon, if any, held by the
Administrative Agent and remaining after payment in full of all the Obligations
shall be paid over to such Pledgor or to whomsoever may be lawfully entitled to
receive such surplus; provided that the Administrative Agent shall have no
obligation to invest or otherwise pay interest on any amounts held by it in
connection with or pursuant to this Agreement other than as set forth in the
Credit Agreement.
     (c) All rights and remedies of the Administrative Agent and the other
Secured Parties expressed herein are in addition to all other rights and
remedies possessed by the Administrative Agent and the other Secured Parties in
the Loan Documents and any other agreement or instrument relating to the
Obligations.
     (d) Notwithstanding the grant of security interest made by a Pledgor in
favour of the Administrative Agent, its successor and assigns, for the rateable
benefit of the

-9-



--------------------------------------------------------------------------------



 



Secured Parties, of all of its Pledged Stock, any Pledgor that controls any
interest (for the purposes of this Section 12(d), “ULC Interests”) in any
unlimited liability company (for the purposes of this Section 12(d), a “ULC”)
pledged hereunder shall remain registered as the sole registered and beneficial
owner of such ULC Interests and will remain as registered and beneficial owner
until such time as such ULC Interests are effectively transferred into the name
of the Administrative Agent or any other person on the books and records of such
ULC. Nothing in this Agreement is intended to or shall constitute the
Administrative Agent or any person as a shareholder or member of any ULC until
such time as notice is given to such ULC and further steps are taken thereunder
so as to register the Administrative Agent or any other person as the holder of
the ULC Interests of such ULC. To the extent any provision hereof would have the
effect of constituting the Administrative Agent or any other person as a
shareholder or member of a ULC prior to such time, such provision shall be
severed therefrom and ineffective with respect to the ULC Interests of such ULC
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Pledged Stock which are not ULC Interests. Except upon the exercise of rights to
sell or otherwise dispose of ULC Interests following the occurrence and during
the continuance of an Event of Default hereunder, no Pledgor shall cause or
permit, or enable any ULC in which it holds ULC Interests to cause or permit,
the Administrative Agent to: (a) be registered as shareholders or members of
such ULC; (b) have any notation entered in its favour in the share register of
such ULC; (c) be held out as a shareholder or member of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Administrative Agent holding a security interest in such
ULC; or (e) act as a shareholder or member of such ULC, or exercise any rights
of a shareholder or member of such ULC including the right to attend a meeting
of, or to vote the shares of, such ULC.
          SECTION 13. Registration Rights, Private Sales, Etc.
     (a) If the Administrative Agent shall determine to exercise its and the
other Secured Parties’ right to sell all or any of the Pledged Collateral
pursuant to Section 12, each Pledgor agrees that, upon request of the
Administrative Agent, such Pledgor will cause the officers and directors of each
Issuer of the Shares it has pledged, at its expense, to cooperate fully with the
Administrative Agent in conformity with requirements imposed by law for the
availability of an exemption from registration under the Securities Act of 1933,
as amended from time to time (the “Securities Act”), and if the Administrative
Agent shall determine that such exemption is not reasonably available for such
sale, such Pledgor shall use its reasonable efforts to:
     (i) execute and deliver, and cause the Issuer of the Pledged Collateral
pledged by it hereunder and contemplated to be sold and the directors and
officers thereof to execute and deliver, all such instruments and documents, and
to use its reasonable efforts to do or cause to be done all such other acts and
things, as may be necessary in the reasonable opinion of the Administrative
Agent to effectively realize upon the value of such Pledged Collateral, to
register such Pledged Collateral under the provisions of the Securities Act, or
the securities laws of any relevant jurisdiction outside the United States, to
use its reasonable efforts to

-10-



--------------------------------------------------------------------------------



 



cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished to facilitate the sale or other disposition of such Pledged
Collateral, or that portion thereof to be sold, and to make all amendments and
supplements thereto and to the related prospectuses which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act, and the rules and regulations of the
Securities Act, and the rules and regulations of the Securities and Exchange
Commission, applicable thereto or, where relevant, the laws, sales and
regulations of such other jurisdiction applicable thereto;
     (ii) qualify the Pledged Collateral pledged by it hereunder under the state
securities or “Blue Sky” laws, if applicable thereto, and to obtain all
necessary governmental approvals for the sale of such Pledged Collateral, as
requested by the Administrative Agent;
     (iii) cause the Issuer of the Pledged Collateral pledged by it hereunder to
make available to its security holders, as soon as practicable, an earnings
statement which will satisfy the provisions of Section 11(a) of the Securities
Act; and
     (iv) do or cause to be done all such other acts and things as reasonably
may be necessary to make such sale of the Pledged Collateral or any part thereof
valid and binding and in compliance with applicable law.
     (b) Each Pledgor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Pledged Collateral by reason of
certain prohibitions contained in the laws of any jurisdiction outside the
United States or in the Securities Act and applicable state securities laws, but
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Pledged Collateral for their own account for investment and not with a view
to the distribution or resale thereof. Each Pledgor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall, to the extent permitted
by law, not be deemed to have been made in a commercially unreasonable manner
solely by reason of such lesser prices or favorable terms. Neither the
Administrative Agent nor the other Secured Parties shall be under any obligation
to delay a sale of any of the Pledged Collateral for the period of time
necessary to permit the Issuer of such securities to register such securities
under the laws of any jurisdiction outside the United States, under the
Securities Act or under any applicable state securities laws, even if the Issuer
would agree to do so.
     (c) Each Pledgor further agrees to do or cause to be done, to the extent
that such Pledgor may legally do so, all such other acts and things as
reasonably may be necessary to make such sales or resales of any portion or all
of the Pledged Collateral pledged by it valid and binding and in compliance with
any and all applicable laws,

-11-



--------------------------------------------------------------------------------



 



regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at such Pledgor’s expense.
Each Pledgor further agrees that a breach by it of any of the covenants
contained in this Section 13 will cause irreparable injury to the Administrative
Agent and the other Secured Parties, and that the Administrative Agent and the
other Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, agrees that each and every covenant contained in this
Section 13 shall be specifically enforceable against such Pledgor, and each
Pledgor hereby WAIVES and agrees, to the fullest extent permitted by law, not to
assert as a defense against an action for specific performance of such covenants
that (i) such Pledgor’s failure to perform such covenants will not cause
irreparable injury to the Administrative Agent or the other Secured Parties, or
(ii) the Administrative Agent or the other Secured Parties have an adequate
remedy at law in respect of such breach, or (iii) any other defense, except for
a defense that no Event of Default has occurred. Each Pledgor further
acknowledges the impossibility of ascertaining the amount of damages which would
be suffered by the Administrative Agent and the other Secured Parties by reason
of a breach of any of the covenants contained in this Section 13 and,
consequently, agrees that, if such Pledgor shall breach any of such covenants
and the Administrative Agent or any other Secured Party shall sue for damages
for such breach, such Pledgor shall pay to the Administrative Agent or such
Secured Party, as liquidated damages and not as a penalty, an aggregate amount
equal to the value of the Pledged Collateral on the date the Administrative
Agent or such Secured Party shall demand compliance with this Section 13.
     (d) To the fullest extent permitted by applicable law and subject to the
provisions of Section 13.11 of the Credit Agreement, each Pledgor agrees to
indemnify, protect and save harmless the Administrative Agent, the other Secured
Parties and any controlling persons thereof (within the meaning of the
Securities Act) (the “Indemnified Parties”) from and against any and all
liabilities, suits, claims, costs and expenses (including counsel fees and
disbursements) arising under the Securities Act, the Exchange Act or at common
law, or pursuant to any other applicable law in connection with the aforesaid
registration of Pledged Collateral pledged by it, insofar as such liabilities,
suits, claims, costs and expenses arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
aforesaid registration statement, or the aforesaid registration statement as
amended or supplemented, or arises out of, or is based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; PROVIDED FURTHER
THAT IT IS THE INTENTION OF THE PARTIES HERETO THAT THE INDEMNIFIED PARTIES BE
INDEMNIFIED FOR LIABILITIES, SUITS, CLAIMS, COSTS OR EXPENSES ARISING FROM THEIR
OWN NEGLIGENCE; and provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such liabilities, suits,
claims, costs or expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party, (y) arises by reason
of a claim (A) by one or more Indemnified Parties against one or more other
Indemnified Parties or (B) by an owner of Equity Interest of an Indemnified
Party against one or more other Indemnified Parties, so

-12-



--------------------------------------------------------------------------------



 



long as such claim is not proximately caused by a breach of or Default under a
Loan Document by any Borrower or any Restricted Subsidiary or (z) that arise out
of, or are based upon, any untrue statement or alleged untrue statement or
omission or alleged omission made in the aforesaid registration statement or the
aforesaid registration statement as amended or supplemented, in reliance upon
and in conformity with written information furnished to such Pledgor by the
Administrative Agent or such other Secured Party specifically for inclusion
therein. The foregoing indemnity agreement is in addition to any liability that
such Pledgor may otherwise have to the Administrative Agent and any such other
Secured Party, or any such controlling person.
          SECTION 14. Interest. Each Pledgor agrees to pay interest on any
expenses or other sums due to the Administrative Agent and the other Secured
Parties hereunder that are not paid when due at a rate per annum equal to the
lesser of (i) the Highest Lawful Rate or (ii) 2% above the CB Floating Rate.
          SECTION 15. Amendments, Etc. No amendment of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the
Borrower, the Pledgor and any other parties, if any, required to sign under the
Credit Agreement, and then such consent shall be effective only in the specific
instance and for the specific purpose for which given. No waiver of any
provision of this Agreement herefrom shall in any event be effective unless the
same shall be in writing and signed by the parties required to sign under the
Credit Agreement, and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given.
          SECTION 16. Addresses for Notices. Except as otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing and, if to any Pledgor, shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, addressed to it at the address of the Borrower specified in
Section 13.2 of the Credit Agreement; if to the Administrative Agent, shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, addressed to it at the address of the
Administrative Agent specified in Section 13.2 of the Credit Agreement; or as to
each party at such other address as shall be designated by such party in a
written notice to each other party complying as to delivery with the terms of
this Section 16. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent with
confirmation of receipt (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient). In the event of a discrepancy
between any telephonic, to the extent telephonic notice is permitted hereunder,
and any written notice, the written notice shall control.
          SECTION 17. Security Interest Absolute. All rights of the
Administrative Agent and the other Secured Parties, all obligations of each
Pledgor hereunder and the security interest hereunder shall, to the extent
permitted by applicable law, be absolute and unconditional, irrespective of:

-13-



--------------------------------------------------------------------------------



 



     (a) any lack of validity or enforceability of the Credit Agreement, the
Letters of Credit or any of the other Loan Documents executed in connection with
the Credit Agreement;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, the Letters of Credit or
any of the other Loan Documents executed in connection with the Credit
Agreement;
     (c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or
     (d) any other circumstance (other than payment in full of the Obligations)
which might otherwise constitute a defense available to, or a discharge of, any
Pledgor, the Borrower, any Subsidiary Borrower, any Guarantor or any Subsidiary
that is a party to any Loan Document executed in connection with the Credit
Agreement.
          SECTION 18. Continuing Security Interest. This Agreement and the
delivery of the Pledged Collateral to the Administrative Agent shall create a
continuing security interest in the Pledged Collateral as security for the
Obligations and shall (a) remain in full force and effect until the expiration
or termination of the Letters of Credit and the Commitments and the indefeasible
payment in full thereafter of the Obligations; (b) be binding upon each Pledgor
and its successors and assigns; and (c) inure to the benefit of the
Administrative Agent, the other Secured Parties and their respective successors
and permitted assigns. Without limiting the generality of the foregoing clause
(c), the Administrative Agent and the Lenders may, subject to Section 13.9 of
the Credit Agreement, assign or otherwise transfer any of their respective
rights under this Agreement to any other Person, and such Person shall thereupon
become vested with all the benefits in respect thereof granted herein or
otherwise to the Administrative Agent or the Lenders, as the case may be. Upon
the expiration or termination of the Letters of Credit and the Commitments and
the indefeasible payment in full thereafter of the Obligations, each Pledgor
shall be entitled to the return, upon its request and at its expense, of such of
the Pledged Collateral as shall not have been sold or otherwise applied pursuant
to the terms hereof. Upon the release of any Pledged Collateral as provided in
Section 13.21 of the Credit Agreement, the Pledgor of such Pledged Collateral
shall be entitled to the return, upon its request and at its expense, of such
Pledged Collateral.
          SECTION 19. Waiver of Marshalling. All rights of marshalling of assets
of any Pledgor, including any such right with respect to the Pledged Collateral,
are hereby waived by each Pledgor.
          SECTION 20. Limitation by Law. All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable, in
whole or

-14-



--------------------------------------------------------------------------------



 



in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
          SECTION 21. Severability. Section 13.6 of the Credit Agreement is
hereby incorporated into this Agreement in its entirety and shall apply to this
Agreement as fully as if set forth herein.
          SECTION 22. Captions. The captions in this Agreement have been
inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Agreement.
          SECTION 23. No Waiver; Remedies. No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
          SECTION 24. Execution in Counterparts. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile transmission or electronic
submission (in .pdf form) shall be effective as delivery of an original manually
executed counterpart of this Agreement.
          SECTION 25. Survival of Representations and Warranties. All
representations and warranties contained in this Agreement or made in writing by
or on behalf of any Pledgor in connection herewith, shall survive the execution
and delivery of this Agreement and shall continue until 365 or 366 days, as the
case may be, after the full repayment of the Obligations and the expiration of
the Letters of Credit. Any investigation by the Administrative Agent or any
other Secured Party shall not diminish in any respect whatsoever its right to
rely on such representations and warranties.
          SECTION 26. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
Sections 13.3, 13.15 and 13.16 of the Credit Agreement are hereby incorporated
into this Agreement in its entirety and shall apply to this Agreement as fully
as if set forth herein.
          SECTION 27. Duty of Administrative Agent. The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Pledged Collateral in its possession, under Section 9-207 of the UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. To the fullest extent
provided by applicable law, neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Pledged
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Pledged Collateral upon the request of any Pledgor
or any other Person or to take any other action whatsoever with regard to the
Pledged Collateral or any part thereof. The powers conferred on the
Administrative

-15-



--------------------------------------------------------------------------------



 



Agent and the other Secured Parties hereunder are solely to protect the
Administrative Agent’s and the other Secured Parties’ interests in the Pledged
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers. The Administrative Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Pledgor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.
          SECTION 28. Financing Statements. Pursuant to any applicable law, each
Pledgor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Pledged Collateral in such form and in such offices as the Administrative
Agent reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement. Each Pledgor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Pledged Collateral made prior to the date hereof.
          SECTION 29. Authority of Administrative Agent. Each Pledgor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Pledgors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Pledgor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
          SECTION 30. Additional Pledgors. Each Material Restricted Subsidiary
of the Borrower that is required to become a party to this Agreement pursuant to
Section 9.7(b) of the Credit Agreement shall become a Pledgor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of a Pledge
Agreement Supplement in the form of Annex 1 hereto.
[Signature Page Follows]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

            THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:        

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



            TMW MARKETING COMPANY, INC.
      By:           Name:           Title:        

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



            TMW MERCHANTS LLC
      By:           Name:           Title:        

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:           Name:           Title:        

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED BY:

TMW MARKETING COMPANY, INC., as Issuer
      By:           Name:           Title:           TMW MERCHANTS LLC, as
Issuer
      By:           Name:           Title:           TMW PURCHASING LLC, as
Issuer
      By:           Name:           Title:           K&G MEN’S COMPANY INC., as
Issuer
      By:           Name:           Title:           MOORES RETAIL GROUP INC.,
as Issuer
      By:           Name:           Title:        

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
PLEDGE AND SECURITY AGREEMENT

                          Class of   Stock       Number         Stock/  
Certificate       of Shares/     Name of Issuer   Interest   No.   Par Value   %
Interest   Holder
TMW Marketing Company, Inc.
  Common   N-1   No Par Value   100 shares   The Men’s Wearhouse, Inc.
TMW Merchants LLC
  Member   Interest Not Certificated       100%   TMW Marketing Company, Inc.
TMW Purchasing LLC
  Member   Interest Not Certificated       100%   TMW Merchants LLC
K&G Men’s Company Inc.
  Common   2   $0.01   1,000 shares   The Men’s Wearhouse, Inc.
Moores Retail Group Inc.
  Common   C-2003-1   No Par Value   1,625,040 shares   The Men’s Wearhouse,
Inc.

Schedule 1, page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
PLEDGE AND SECURITY AGREEMENT

                                      Promissory   Date of         Maker   Note
  Promissory Note   Note Amount   Payee
K&G Men’s Company Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     The Men’s Wearhouse, Inc.
TMW Marketing Company, Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     The Men’s Wearhouse, Inc.
TMW Merchants LLC
  Revolving   January 28, 2005   $ 1,000,000,000     The Men’s Wearhouse, Inc.
TMW Purchasing LLC
  Revolving   January 28, 2005   $ 1,000,000,000     The Men’s Wearhouse, Inc.
Twin Hill Acquisition Company, Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     The Men’s Wearhouse, Inc.
Renwick Technologies, Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     The Men’s Wearhouse, Inc.
TMW Europe LLC
  Revolving   July 27, 2010   $ 1,000,000,000     The Men’s Wearhouse, Inc.
Moores Retail Group Inc.
  Term   August 4, 2010   $ 81,250,000     The Men’s Wearhouse, Inc.
Moores Retail Group Inc.
  Term   August 4, 2010   $ 48,750,000     The Men’s Wearhouse, Inc.
Dimensions Clothing Limited
  Revolving   August 6, 2010   $ 16,000,000     The Men’s Wearhouse, Inc.
The Men’s Wearhouse, Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     K&G Men’s Company Inc.
The Men’s Wearhouse, Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     TMW Marketing Company, Inc.
The Men’s Wearhouse, Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     TMW Merchants LLC
The Men’s Wearhouse, Inc.
  Revolving   January 28, 2005   $ 1,000,000,000     TMW Purchasing LLC

Schedule 2, page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO
PLEDGE AND SECURITY AGREEMENT

          Pledgor and Corporate ID   Jurisdiction of Organization   Location of
Chief Executive Office
 
       
The Men’s Wearhouse, Inc.
  Texas   Fremont, California
(0034209900)
       
 
       
TMW Marketing Company, Inc.
  California   Fremont, California
(C2063772)
       
 
       
TMW Merchants LLC
  Delaware   Houston, Texas
(3150316)
       

     Schedule 3, page 1

 



--------------------------------------------------------------------------------



 



Annex 1 to
Pledge and Security Agreement
          PLEDGE AGREEMENT SUPPLEMENT, dated as of _______________, 20___, made
by ____________________ (the “Additional Pledgor”), in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the lenders and other financial institutions (the “Lenders”) from
time to time party to the Credit Agreement referred to below and the other
Secured Parties (as defined in the Pledge Agreement referred to below). All
capitalized terms not defined herein shall have the meanings ascribed to them in
such Credit Agreement.
WITNESSETH:
          WHEREAS, The Men’s Wearhouse, Inc. (the “Borrower”), Moores The Suit
People Inc., MWUK Holding Company Limited, the Lenders, the Administrative
Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent, and J.P.
Morgan Europe Limited, as European Agent, have entered into that certain Second
Amended and Restated Credit Agreement dated as of January 26, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Affiliates (other than the Additional Pledgor) have entered into
that certain Pledge and Security Agreement, dated as of January 26, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”) in favor of the Administrative Agent for the benefit of the
Secured Parties (as defined in the Pledge Agreement);
          WHEREAS, the Credit Agreement requires the Additional Pledgor to
become a party to the Pledge Agreement; and
          WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Pledge Agreement Supplement in order to become a party to the Pledge Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Pledge Agreement. By executing and delivering this Pledge Agreement
Supplement, the Additional Pledgor, as provided in Section 30 of the Pledge
Agreement, hereby becomes a party to the Pledge Agreement as a Pledgor
thereunder with the same force and effect as if originally named therein as a
Pledgor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Pledgor thereunder. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
the Schedules to the Pledge Agreement. The Additional Pledgor hereby represents
and warrants that each of the representations and warranties contained in
Section 5 of the Pledge Agreement made by it as a Pledgor thereunder is true and
correct on and as of the date hereof (after giving effect to this Pledge
Agreement Supplement) as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.
Annex 1, page 1

 



--------------------------------------------------------------------------------



 



          2. Governing Law. THIS PLEDGE AGREEMENT SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
          IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement
Supplement to be duly executed and delivered as of the date first above written.

            [ADDITIONAL PLEDGOR]
      By:           Name:           Title:        

Annex 1, page 2

 



--------------------------------------------------------------------------------



 



Annex 1-A to
Pledge Agreement Supplement
PLEDGED STOCK

                              Stock       Number of     Name of   Class of  
Certificate       Shares/%     Issuer   Stock/Interest   No.   Par Value  
Interest   Holder
 
                   

INFORMATION REGARDING ADDITIONAL PLEDGOR

                  Location of Chief Executive Pledgor and Corporate ID  
Jurisdiction of Organization   Office
 
       

Annex 1, page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF
PARENT GUARANTY AGREEMENT
[SEE FOLLOWING PAGES]

 



--------------------------------------------------------------------------------



 



GUARANTY AGREEMENT
Dated as of January 26, 2011
From
THE MEN’S WEARHOUSE, INC.,
as Guarantor,
in favor of
THE SECURED PARTIES REFERRED TO HEREIN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 1.
  Guaranty; Limitation of Liability     1  
Section 2.
  Guaranty Absolute     2  
Section 3.
  Waivers and Acknowledgments     3  
Section 4.
  Subrogation     4  
Section 5.
  Payments Free and Clear of Taxes, Etc.     4  
Section 6.
  Representations and Warranties     6  
Section 7.
  Amendments, Etc.     6  
Section 8.
  Notices, Etc.     6  
Section 9.
  No Waiver; Remedies     6  
Section 10.
  Right of Set off     7  
Section 11.
  Indemnification     7  
Section 12.
  Continuing Guaranty; Assignments Under the Credit Agreement     8  
Section 13.
  Severability     8  
Section 14.
  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.     8  
Section 15.
  Entire Agreement     9  

i



--------------------------------------------------------------------------------



 



GUARANTY AGREEMENT
          GUARANTY AGREEMENT dated as of January 26, 2011 (this “Guaranty”) made
by The Men’s Wearhouse, Inc., a Texas corporation (the “Guarantor”), in favor of
the Secured Parties (as defined below).
PRELIMINARY STATEMENT
          The Guarantor, Moores The Suit People Inc., a corporation organized
under the laws of the Province of New Brunswick, Canada, and MWUK Holding
Company Limited, a corporation organized under the 2006 Companies Act of England
and Wales, have entered into a Second Amended and Restated Credit Agreement
dated as of January 26, 2011 (said agreement, as it may hereafter be amended,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”; the capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined) with the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as a Lender and as Administrative
Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent, and J. P.
Morgan Europe Limited, as European Agent. The Guarantor will derive substantial
direct and indirect benefit from the financing arrangements contemplated by the
Loans to be made and the Letters of Credit to be issued pursuant to the Credit
Agreement. It is a condition precedent to the making of the Loans and issuance
of the Letters of Credit under the Credit Agreement that the Guarantor shall
have executed and delivered this Guaranty.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to make the Loans and to induce the Issuing Bank to issue the
Letters of Credit, the Guarantor, hereby agrees as follows:
          Section 1. Guaranty; Limitation of Liability. The Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to the Secured Parties
the punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of the Subsidiary Borrowers, now or hereafter
existing, whether for principal, LC Exposure, interest, fees, expenses,
indemnification or otherwise (such Obligations being the “Guaranteed
Obligations”), and, subject to Sections 13.10 and 13.11 of the Credit Agreement,
agrees to pay any and all expenses (including counsel fees and expenses)
incurred by the Administrative Agent or any other Secured Party in enforcing any
rights under this Guaranty. Without limiting the generality of the foregoing,
the Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and which would be owed by the Subsidiary Borrowers
to the Administrative Agent or any other Secured Party under the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Subsidiary Borrowers. For purposes hereof, “Secured Parties” means,
collectively, the Administrative Agent, the Canadian Agent, the European Agent,
the Lenders, each Issuing Bank, the Swingline Bank and any other holder of
Guaranteed Obligations.
          (a) The Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party hereby confirm that it is the
intention of all such parties that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law

 



--------------------------------------------------------------------------------



 



and any other Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law to the
extent applicable to this Guaranty. To effectuate the foregoing intention, the
obligations of the Guarantor under this Guaranty shall be limited to the maximum
amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of the Guarantor that are relevant under such
laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of the Guarantor in respect
of its obligations under this Guaranty, result in the obligations of the
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar Federal or state law for the relief of debtors.
          Section 2. Guaranty Absolute. The Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Agent or any Lender with respect thereto. The obligations of the Guarantor under
this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Loan Party (as defined below) under the Loan Documents,
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Subsidiary Borrowers or any other Loan Party or whether the
Subsidiary Borrowers or any other Loan Party is joined in any such action or
actions. The liability of the Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any Loan Party under the Loan Documents, or any other amendment or waiver of or
any consent to departure from any Loan Document, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Subsidiary Borrowers or any of their respective
Subsidiaries;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

2



--------------------------------------------------------------------------------



 



     (f) any failure of any Secured Party to disclose to the Subsidiary
Borrowers or the Guarantor any information relating to the financial condition,
operations, properties or prospects of any Loan Party now or in the future known
to any Secured Party (the Guarantor waiving any duty on the part of the Secured
Parties to disclose such information);
     (g) the failure of any other Person to execute any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any of the Subsidiary Borrowers, the
Guarantor or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made. For purposes hereof,
“Loan Parties” means, collectively, the Borrowers, the Pledgors and the
Guarantor, and a “Loan Party” means any one of them.
          Section 3. Waivers and Acknowledgments. The Guarantor hereby waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, protest, notice of non-performance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Loan Party or any other Person or any collateral.
          (a) The Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
          (b) The Guarantor hereby waives (i) any defense arising by reason of
any claim or defense based upon an election of remedies by the Administrative
Agent or the other Secured Parties which in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Guarantor or any
other rights of the Guarantor to proceed against any of the other Loan Parties,
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the
Guarantor under this Guaranty.
          (c) The Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon the Guarantor and without affecting the
liability of the Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and the Guarantor hereby waives any defense to the recovery by
the Administrative Agent and the other Secured Parties

3



--------------------------------------------------------------------------------



 



against the Guarantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by applicable law.
          (d) The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loans
to be made and Letters of Credit to be issued pursuant to the Credit Agreement
and that the waivers set forth in Section 2 and this Section 3 are knowingly
made in contemplation of such benefits.
          Section 4. Subrogation. The Guarantor will not exercise any rights
that it may now or hereafter acquire against any one or more of the Subsidiary
Borrowers or other Guarantors that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under this Guaranty or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any one
or more of the Subsidiary Borrowers or other Guarantors or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any one or more of the Subsidiary Borrowers or other Guarantors,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash, the Commitments shall have
expired or terminated and all Letters of Credit shall have expired. If any
amount shall be paid to the Guarantor in violation of the preceding sentence at
any time prior to the later of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the
termination in whole of the Commitments pursuant to the Credit Agreement, and
(iii) the expiry of all Letters of Credit (the “Termination Date”), such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Guarantor
shall make payment to the Administrative Agent or any other Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all amounts payable under this Guaranty shall be paid in full in
cash, and (iii) the Termination Date shall have occurred, the Administrative
Agent and the other Secured Parties will, at the Guarantor’s request and
expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by the Guarantor.
          Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments
by the Guarantor hereunder to or for the account of any Secured Party shall be
made free and clear of and without deduction for Indemnified Taxes or Other
Taxes. Subject to Sections 13.10 and 13.11 of the Credit Agreement, if the
Guarantor shall be required by Law to deduct any Indemnified Taxes or Other
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Secured Party, (i) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 5), such Secured Party
receives an amount equal to

4



--------------------------------------------------------------------------------



 



the sum it would have received had no such deductions been made, (ii) the
Guarantor shall make such deductions, (iii) the Guarantor shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Law and (iv) the Guarantor shall confirm that all
applicable Indemnified Taxes and Other Taxes, if any, imposed on it by virtue of
the transactions under this Guaranty have been properly and legally paid by it
to the appropriate taxation authority or other authority by sending official tax
receipts or certified copies of such receipts to such Secured Party within
thirty (30) days after payment of any applicable tax.
          (a) In addition, the Guarantor agrees to timely pay any and all Other
Taxes to the relevant Governmental Authority in accordance with applicable Law,
to the extent such Other Taxes are imposed on the Guarantor under applicable
Law.
          (b) The Guarantor will indemnify each Secured Party for the full
amount of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 5) paid by such Secured Party on or with respect to any
payment by or on account of any obligation of the Guarantor hereunder or under
any other Loan Document and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within thirty (30) days from the date such Secured
Party makes written demand therefor. A certificate as to the amount of such
payment or liability delivered to the Guarantor by a Secured Party (with a copy
to the Administrative Agent, if applicable) or by any Applicable Agent on its
own behalf on or behalf of a Secured Party shall be conclusive absent manifest
error. Notwithstanding anything herein to the contrary, no Secured Party shall
be indemnified for any Indemnified Taxes or Other Taxes pursuant to this Section
unless such Secured Party shall make written demand on the Guarantor for such
reimbursement no later than six months after the earlier of (i) the date on
which the relevant taxing authority makes written demand upon such Person for
such Indemnified Taxes or Other Taxes, or (ii) the date on which such Person has
made payment of such Indemnified Taxes or Other Taxes; provided that if the
Indemnified Taxes or Other Taxes imposed or giving rise to such claims are
retroactive, then the six-month period referred to in this Section shall be
extended to include the period of retroactive effect thereof.
          (c) Each Secured Party agrees to provide the documents described in
Section 4.8(e) of the Credit Agreement to the Guarantor at the time or times
prescribed by applicable Law or as requested by the Guarantor. For any period
with respect to which a Secured Party has failed to provide the Guarantor with
the appropriate form pursuant to Section 4.8(e) of the Credit Agreement (unless
such failure is due to a change in treaty, Law, or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Secured Party shall not be entitled to indemnification under this Section 5
with respect to Indemnified Taxes imposed in excess of the amount of Indemnified
Taxes that would have been imposed had such Secured Party provided the
appropriate form; provided, that should a Secured Party, which is otherwise
exempt from or subject to a reduced rate of withholding Tax, become subject to
Taxes because of its failure to deliver a form required hereunder, the Guarantor
agrees to take such steps as such Secured Party shall reasonably request to
assist such Secured Party to recover such Taxes.

5



--------------------------------------------------------------------------------



 



          (d) Within thirty (30) days after the date of any deduction of taxes,
deductions, charges or withholdings from any payments by the Guarantor hereunder
or under any other Loan Document, the Guarantor shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
the payment by the Guarantor to the appropriate taxation authority or other
authority of the amount so deducted.
          (e) Without prejudice to the survival of any other agreement of the
Guarantor hereunder, the agreement and obligations of the Guarantor contained in
this Section 5 shall survive the payment in full of the Guaranteed Obligations
and all other amounts payable under this Guaranty.
          (f) If a Secured Party determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Guarantor or with respect to which the Guarantor has
paid additional amounts pursuant to this Section 5, it shall pay to the
Guarantor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Guarantor under this Section 5
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Secured Party, and without
interest (other than any interest received by such Secured Party from the
relevant Governmental Authority with respect to such refund), provided that the
Guarantor, upon the request of the Secured Party, agrees to repay the amount
paid over to the Guarantor (plus any and all penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Secured Party in
the event the Secured Party is required to repay such refund to such
Governmental Authority.
          Section 6. Representations and Warranties.
          (a) There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.
          (b) The Guarantor has, independently and without reliance upon the
Administrative Agent or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and the Guarantor has established adequate
means of obtaining from any other Loan Parties on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the financial condition, operations, properties and prospects of such
other Loan Parties.
          Section 7. Amendments, Etc. No amendment of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be given in accordance with the Credit
Agreement, in writing and signed by the Administrative Agent, the Guarantor and
any other parties, if any, required to sign under the Credit Agreement, and then
such amendment or consent shall be effective only in the specific instance and
for the specific purpose for which given; no waiver of any provision of this
Guaranty shall in any event be effective unless the same shall be given in
accordance with the Credit Agreement, in writing and signed by the
Administrative Agent any other parties, if any, required to sign under the
Credit Agreement, and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment,

6



--------------------------------------------------------------------------------



 



waiver or consent shall, unless in writing and signed by all of the Secured
Parties, (i) except as provided in Section 13.21 of the Credit Agreement, reduce
or limit the liability of the Guarantor hereunder or release the Guarantor
hereunder, (ii) postpone any date fixed for any payment of amounts due hereunder
or (iii) change the number of Secured Parties required to take any action
hereunder.
          Section 8. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and mailed, telegraphed, telecopied, telexed
or delivered to it, if to the Guarantor, addressed to it at the address of the
Borrower specified in the Credit Agreement, if to the Administrative Agent, the
Canadian Agent, the European Agent, the Issuing Bank, the Swingline Bank or any
Lender, at its address specified in the Credit Agreement, or as to any party at
such other address as shall be designated by such party in a written notice to
each other party. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
with confirmation of receipt (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile transmission or
electronic submission (in .pdf form) shall be effective as delivery of an
original manually executed counterpart of this Guaranty.
          Section 9. No Waiver; Remedies. No failure on the part of any Agent or
any other Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
          Section 10. Right of Set off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) pursuant to Article XI of the Credit
Agreement, (i) the making by the Majority Lenders of the request to authorize,
or (ii) the consenting by the Majority Lenders authorizing, the Administrative
Agent to declare the Loans due and payable pursuant to the provisions of said
Article XI, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of the Guarantor
against any and all of the obligations of the Guarantor now or hereafter
existing under this Guaranty, whether or not such Lender shall have made any
demand under this Guaranty. Each Lender shall promptly notify the Guarantor
after any such set off and application; provided that if any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so setoff shall be paid
over immediately to the Administrative Agent for further application and/or cash
collateralization pursuant to Section 4.7 of the Credit Agreement and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Borrower as therein provided,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff; provided
further that the failure to give such notice shall not affect the validity of
such set off and application. The rights of each Lender and its affiliates under
this Section are in addition

7



--------------------------------------------------------------------------------



 



to other rights and remedies (including, without limitation, other rights of set
off) that such Lender and its affiliates may have.
          Section 11. Indemnification. WITHOUT LIMITATION OF ANY OTHER
OBLIGATIONS OF THE GUARANTOR OR REMEDIES OF THE SECURED PARTIES UNDER THIS
GUARANTY, THE GUARANTOR SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW,
INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH
OF THE OTHER SECURED PARTIES FROM AND AGAINST, AND SHALL PAY ON DEMAND, ANY AND
ALL CLAIMS, LOSSES, LIABILITIES, DAMAGES, COSTS, EXPENSES AND CHARGES
(INCLUDING, WITHOUT LIMITATION, REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES
OF COUNSEL) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH SECURED
PARTY AS A RESULT OF ANY FAILURE OF ANY GUARANTEED OBLIGATIONS TO BE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF ANY LOAN PARTY ENFORCEABLE AGAINST SUCH LOAN
PARTY IN ACCORDANCE WITH THEIR TERMS.
          (a) EACH OF THE PARTIES HERETO HEREBY SEVERALLY AGREES NOT TO ASSERT
ANY CLAIM AGAINST ANY AGENT, ANY OTHER PARTY HERETO, ANY OF THEIR AFFILIATES, OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, AND
ADVISERS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS GUARANTY OR THE
OTHER LOAN DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN OR
THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE REVOLVING LOANS OR THE LETTERS
OF CREDIT.
          (b) Without prejudice to the survival of any of the other agreements
of the Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of the Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 11 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.
          Section 12. Continuing Guaranty; Assignments Under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the later of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(ii) the Termination Date, (b) be binding upon the Guarantor, its permitted
successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the other Secured Parties and their successors,
transferees and permitted assigns. Without limiting the generality of the
foregoing clause (c), any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Loans owing to it
and the promissory note or notes held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party herein or otherwise, in each case as and to the
extent provided in Section 13.9 of the Credit Agreement. No Guarantor shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Secured Parties.

8



--------------------------------------------------------------------------------



 



          Section 13. Severability. Section 13.6 of the Credit Agreement is
hereby incorporated into this Agreement in its entirety and shall apply to this
Agreement as fully as if set forth herein.
          Section 14. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
Sections 13.3, 13.15 and 13.16 of the Credit Agreement are hereby incorporated
into this Agreement in its entirety and shall apply to this Agreement as fully
as if set forth herein.
          Section 15. Entire Agreement. THIS GUARANTY, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
THE AGENTS, THE LENDERS AND THE OTHER RESPECTIVE PARTIES HERETO AND THERETO AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES. ANY CONFLICT OR AMBIGUITY BETWEEN THE TERMS AND PROVISIONS
OF THIS GUARANTY AND THE TERMS AND PROVISIONS OF ANY OTHER LOAN DOCUMENT SHALL
BE CONTROLLED BY THE TERMS AND PROVISIONS HEREOF.
(Signature pages to follow)

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:        

[Signature Page to Guaranty Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF
SUBSIDIARY GUARANTY AGREEMENT
[SEE FOLLOWING PAGES]

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY AGREEMENT
Dated as of January 26, 2011
From
THE GUARANTORS NAMED HEREIN
and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,
as Guarantors,
in favor of
THE SECURED PARTIES REFERRED TO HEREIN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  Guaranty; Limitation of Liability     1  
Section 2.
  Guaranty Absolute     2  
Section 3.
  Waivers and Acknowledgments     3  
Section 4.
  Subrogation     4  
Section 5.
  Payments Free and Clear of Taxes, Etc.     5  
Section 6.
  Representations and Warranties     6  
Section 7.
  Covenants     6  
Section 8.
  Amendments, Etc.     6  
Section 9.
  Notices, Etc.     7  
Section 10.
  No Waiver; Remedies     7  
Section 11.
  Right of Set off     7  
Section 12.
  Indemnification     8  
Section 13.
  Continuing Guaranty; Assignments Under the Credit Agreement; Release of
Guarantors     8  
Section 14.
  Execution in Counterparts; Effectiveness     9  
Section 15.
  Severability     9  
Section 16.
  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.     9  
Section 17.
  Entire Agreement     10  
Annex A — Subsidiary Guaranty Agreement Supplement

i



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY AGREEMENT
          SUBSIDIARY GUARANTY AGREEMENT dated as of January 26, 2011 (this
“Guaranty”) made by the Persons listed on the signature pages hereto under the
caption “Guarantors” and the Additional Guarantors (as defined in Section 8(b))
(such Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors”), in favor of the Secured Parties (as defined below).
PRELIMINARY STATEMENT
          The Men’s Wearhouse, Inc., a Texas corporation (the “Borrower”),
Moores The Suit People Inc., a corporation organized under the laws of the
Province of New Brunswick, Canada, and MWUK Holding Company Limited, a
corporation organized under the 2006 Companies Act of England and Wales, have
entered into a Second Amended and Restated Credit Agreement dated as of
January 26, 2011 (said agreement, as it may hereafter be amended, supplemented
or otherwise modified from time to time, being the “Credit Agreement”; the
capitalized terms defined therein and not otherwise defined herein being used
herein as therein defined) with the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as a Lender and as Administrative Agent, JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan Europe
Limited, as European Agent. Each Guarantor will derive substantial direct and
indirect benefit from the financing arrangements contemplated by the Loans to be
made and the Letters of Credit to be issued pursuant to the Credit Agreement. It
is a condition precedent to the making of the Loans and issuance of the Letters
of Credit under the Credit Agreement that each Guarantor shall have executed and
delivered this Guaranty.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to make the Loans and to induce the Issuing Bank to issue the
Letters of Credit, each Guarantor, jointly and severally with each other
Guarantor, hereby agrees as follows:
          Section 1. Guaranty; Limitation of Liability. Each Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees to
the Secured Parties the punctual payment when due, whether at stated maturity,
by acceleration or otherwise, of all Obligations of the Borrower, now or
hereafter existing, whether for principal, LC Exposure, interest, fees,
expenses, indemnification or otherwise (such Obligations being the “Guaranteed
Obligations”), and, subject to Sections 13.10 and 13.11 of the Credit Agreement,
agrees to pay any and all expenses (including counsel fees and expenses)
incurred by the Administrative Agent or any other Secured Party in enforcing any
rights under this Guaranty. Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and which would be owed by the Borrower to the
Administrative Agent or any other Secured Party under the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower. For
purposes hereof, “Secured Parties” means, collectively, the Administrative
Agent, the Canadian Agent, the European Agent, the Lenders, each Issuing Bank,
the Swingline Bank and any other holder of Guaranteed Obligations.
          (a) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Secured Party hereby confirm that it is the
intention of all

 



--------------------------------------------------------------------------------



 



such parties that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law and any other Debtor Relief Law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar federal or state law to the extent applicable to this Guaranty. To
effectuate the foregoing intention, the obligations of each Guarantor under this
Guaranty shall be limited to the maximum amount as will, after giving effect to
such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Guaranty or any other guaranty, result in the obligations
of such Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar Federal or state law for the relief of debtors.
          (b) Each Guarantor agrees that in the event any payment shall be
required to be made to the Administrative Agent or any of the Secured Parties
under this Guaranty or any other guaranty, such Guarantor will contribute, to
the maximum extent permitted by law, such amounts to each other Guarantor so as
to maximize the aggregate amount paid to the Secured Parties under the Loan
Documents.
          Section 2. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Agent or any Lender with respect thereto. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Loan Party (as defined below) under the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any Loan Party under the Loan Documents, or any other amendment or waiver of or
any consent to departure from any Loan Document, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrower or any of its Subsidiaries;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;

2



--------------------------------------------------------------------------------



 



     (d) any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to the Borrower or any
Guarantor any information relating to the financial condition, operations,
properties or prospects of any Loan Party now or in the future known to any
Secured Party (each Guarantor waiving any duty on the part of the Secured
Parties to disclose such information);
     (g) the failure of any other Person to execute this Guaranty or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, the Borrower, any Guarantor or any
other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made. For purposes hereof,
“Loan Parties” means, collectively, the Borrowers, the Pledgors and the
Guarantors, and a “Loan Party” means any one of them.
          Section 3. Waivers and Acknowledgments. Each Guarantor hereby waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, protest, notice of non-performance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Loan Party or any other Person or any collateral.
          (a) Each Guarantor hereby waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
          (b) Each Guarantor hereby waives (i) any defense arising by reason of
any claim or defense based upon an election of remedies by the Administrative
Agent or the other Secured Parties which in any manner impairs, reduces,
releases or otherwise adversely affects

3



--------------------------------------------------------------------------------



 



the subrogation, reimbursement, exoneration, contribution or indemnification
rights of such Guarantor or any other rights of such Guarantor to proceed
against any of the other Loan Parties or any other Person or any collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the obligations of such Guarantor under this Guaranty.
          (c) Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of each Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.
          (d) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loans to be made and Letters of Credit to be issued pursuant to the Credit
Agreement and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.
          Section 4. Subrogation. No Guarantor will exercise any rights that it
may now or hereafter acquire against the Borrower or any other Guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower or any other Guarantor
or any collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from the Borrower or any other Guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, the Commitments shall have
expired or terminated and all Letters of Credit shall have expired. If any
amount shall be paid to any Guarantor in violation of the preceding sentence at
any time prior to the later of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the
termination in whole of the Commitments pursuant to the Credit Agreement, and
(iii) the expiry of all Letters of Credit (the “Termination Date”), such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to the Administrative Agent or any other Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all amounts payable under this Guaranty shall be paid in full in
cash, and (iii) the Termination Date shall have occurred, the Administrative
Agent and the other Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

4



--------------------------------------------------------------------------------



 



          Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments
by any Guarantor hereunder to or for the account of any Secured Party shall be
made free and clear of and without deduction for Indemnified Taxes or Other
Taxes. Subject to Sections 13.10 and 13.11 of the Credit Agreement, if any
Guarantor shall be required by Law to deduct any Indemnified Taxes or Other
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Secured Party, (i) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 5), such Secured Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions, (iii) such
Guarantor shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Law and (iv) such Guarantor
shall confirm that all applicable Indemnified Taxes and Other Taxes, if any,
imposed on it by virtue of the transactions under this Guaranty have been
properly and legally paid by it to the appropriate taxation authority or other
authority by sending official tax receipts or certified copies of such receipts
to such Secured Party within thirty (30) days after payment of any applicable
tax.
          (a) In addition, each Guarantor agrees to timely pay any and all Other
Taxes to the relevant Governmental Authority in accordance with applicable Law,
to the extent such Other Taxes are imposed on such Guarantor under applicable
Law.
          (b) Each Guarantor will indemnify each Secured Party for the full
amount of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 5) paid by such Secured Party on or with respect to any
payment by or on account of any obligation of such Guarantor hereunder or under
any other Loan Document and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within thirty (30) days from the date such Secured
Party makes written demand therefor. A certificate as to the amount of such
payment or liability delivered to each Guarantor by a Secured Party (with a copy
to the Administrative Agent, if applicable) or by any Applicable Agent on its
own behalf on or behalf of a Secured Party shall be conclusive absent manifest
error. Notwithstanding anything herein to the contrary, no Secured Party shall
be indemnified for any Indemnified Taxes or Other Taxes pursuant to this Section
unless such Secured Party shall make written demand on any Guarantor for such
reimbursement no later than six months after the earlier of (i) the date on
which the relevant taxing authority makes written demand upon such Person for
such Indemnified Taxes or Other Taxes, or (ii) the date on which such Person has
made payment of such Indemnified Taxes or Other Taxes; provided that if the
Indemnified Taxes or Other Taxes imposed or giving rise to such claims are
retroactive, then the six-month period referred to in this Section shall be
extended to include the period of retroactive effect thereof.
          (c) Each Secured Party agrees to provide the documents described in
Section 4.8(e) of the Credit Agreement to any Guarantor at the time or times
prescribed by applicable Law or as requested by any Guarantor. For any period
with respect to which a Secured Party has failed to provide any Guarantor with
the appropriate form pursuant to Section 4.8(e) of the Credit Agreement (unless
such failure is due to a change in treaty, Law, or

5



--------------------------------------------------------------------------------



 



regulation occurring subsequent to the date on which a form originally was
required to be provided), such Secured Party shall not be entitled to
indemnification under this Section 5 with respect to Indemnified Taxes imposed
in excess of the amount of Indemnified Taxes that would have been imposed had
such Secured Party provided the appropriate form; provided, that should a
Secured Party, which is otherwise exempt from or subject to a reduced rate of
withholding Tax, become subject to Taxes because of its failure to deliver a
form required hereunder, each Guarantor agrees to take such steps as such
Secured Party shall reasonably request to assist such Secured Party to recover
such Taxes.
          (d) Within thirty (30) days after the date of any deduction of taxes,
deductions, charges or withholdings from any payments by any Guarantor hereunder
or under any other Loan Document, each Guarantor shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
the payment by the Guarantor to the appropriate taxation authority or other
authority of the amount so deducted.
          (e) Without prejudice to the survival of any other agreement of any
Guarantor hereunder, the agreement and obligations of each Guarantor contained
in this Section 5 shall survive the payment in full of the Guaranteed
Obligations and all other amounts payable under this Guaranty.
          (f) If a Secured Party determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by any Guarantor or with respect to which any Guarantor has
paid additional amounts pursuant to this Section 5, it shall pay to such
Guarantor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Guarantor under this
Section 5 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Secured Party, and
without interest (other than any interest received by such Secured Party from
the relevant Governmental Authority with respect to such refund), provided that
any Guarantor, upon the request of the Secured Party, agrees to repay the amount
paid over to such Guarantor (plus any and all penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Secured Party in
the event the Secured Party is required to repay such refund to such
Governmental Authority.
          Section 6. Representations and Warranties.
          (a) Each Guarantor hereby makes, as applicable, each representation
and warranty made in the Loan Documents by the Borrower with respect to such
Guarantor.
          (b) There are no conditions precedent to the effectiveness of this
Guaranty as to each Guarantor that have not been satisfied or waived.
          (c) Each Guarantor has, independently and without reliance upon the
Administrative Agent or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and such Guarantor has established
adequate means of obtaining from any other Loan Parties on a continuing basis
information pertaining to, and is now and on a continuing basis will

6



--------------------------------------------------------------------------------



 



be completely familiar with, the financial condition, operations, properties and
prospects of such other Loan Parties.
          Section 7. Covenants. Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid and any
Lender shall have any Commitment, such Guarantor will perform or observe, and
cause each of its Subsidiaries to perform or observe, all of the terms,
covenants and agreements that the Loan Documents state that the Borrower is to
cause such Guarantor or such Subsidiaries to perform or observe.
          Section 8. Amendments, Etc. No amendment of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be given in accordance with the Credit
Agreement, in writing and signed by the Administrative Agent, the Guarantor and
any other parties, if any, required under the Credit Agreement, and then such
amendment or consent shall be effective only in the specific instance and for
the specific purpose for which given; no waiver of any provision of this
Guaranty shall in any event be effective unless the same shall be given in
accordance with the Credit Agreement, in writing and signed by the
Administrative Agent and any other parties, if any, required to sign under the
Credit Agreement, and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all of the
Secured Parties, (i) except as provided in Section 13.21 of the Credit
Agreement, reduce or limit the liability of such Guarantor hereunder or release
any Guarantor hereunder, (ii) postpone any date fixed for any payment of amounts
due hereunder or (iii) change the number of Secured Parties required to take any
action hereunder.
          (a) Upon the execution and delivery by any Person of a guaranty
agreement supplement in substantially the form of Annex A hereto (each, a
“Subsidiary Guaranty Agreement Supplement”), (i) such Person shall be referred
to as an “Additional Guarantor” and shall be and become a Guarantor hereunder,
and each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor and (ii) each reference herein to this “Guaranty” and in any other
Loan Document to the “Guaranty Agreement” shall mean and be a reference to this
Guaranty as supplemented by such Subsidiary Guaranty Agreement Supplement.
          Section 9. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and mailed, telegraphed, telecopied, telexed
or delivered to it, if to any Guarantor, addressed to it at the address of the
Borrower specified in the Credit Agreement, if to the Administrative Agent, the
Canadian Agent, the European Agent, the Issuing Bank, the Swingline Bank or any
Lender, at its address specified in the Credit Agreement, or as to any party at
such other address as shall be designated by such party in a written notice to
each other party. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
with confirmation of receipt (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile transmission or
electronic

7



--------------------------------------------------------------------------------



 



submission (in .pdf form) shall be effective as delivery of an original manually
executed counterpart of this Guaranty.
          Section 10. No Waiver; Remedies. No failure on the part of any Agent
or any other Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
          Section 11. Right of Set off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) pursuant to Article XI of the Credit
Agreement, (i) the making by the Majority Lenders of the request to authorize,
or (ii) the consenting by the Majority Lenders authorizing, the Administrative
Agent to declare the Loans due and payable pursuant to the provisions of said
Article XI, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of any Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, whether or not such Lender shall have made any
demand under this Guaranty. Each Lender shall promptly notify such Guarantor
after any such set off and application; provided that if any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so setoff shall be paid
over immediately to the Administrative Agent for further application and/or cash
collateralization pursuant to Section 4.7 of the Credit Agreement and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Borrower as therein provided,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff; provided
further that the failure to give such notice shall not affect the validity of
such set off and application. The rights of each Lender and its affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set off) that such Lender and its affiliates may
have.
          Section 12. Indemnification. WITHOUT LIMITATION OF ANY OTHER
OBLIGATIONS OF ANY GUARANTOR OR REMEDIES OF THE SECURED PARTIES UNDER THIS
GUARANTY, EACH GUARANTOR SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW,
INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH
OF THE OTHER SECURED PARTIES FROM AND AGAINST, AND SHALL PAY ON DEMAND, ANY AND
ALL CLAIMS, LOSSES, LIABILITIES, DAMAGES, COSTS, EXPENSES AND CHARGES
(INCLUDING, WITHOUT LIMITATION, REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES
OF COUNSEL) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH SECURED
PARTY AS A RESULT OF ANY FAILURE OF ANY GUARANTEED OBLIGATIONS TO BE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF ANY LOAN PARTY ENFORCEABLE AGAINST SUCH LOAN
PARTY IN ACCORDANCE WITH THEIR TERMS.

8



--------------------------------------------------------------------------------



 



          (a) EACH OF THE PARTIES HERETO HEREBY SEVERALLY AGREES NOT TO ASSERT
ANY CLAIM AGAINST ANY AGENT, ANY OTHER PARTY HERETO, ANY OF THEIR AFFILIATES, OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, AND
ADVISERS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS GUARANTY OR THE
OTHER LOAN DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN OR
THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE REVOLVING LOANS OR THE LETTERS
OF CREDIT.
          (b) Without prejudice to the survival of any of the other agreements
of any of the Guarantors under this Guaranty or any of the other Loan Documents,
the agreements and obligations of each of the Guarantors contained in Section
1(a) (with respect to enforcement expenses), the last sentence of Section 2,
Section 5 and this Section 12 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this Guaranty.
          Section 13. Continuing Guaranty; Assignments Under the Credit
Agreement; Release of Guarantors. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty and (ii) the Termination Date, (b) be binding upon each Guarantor,
its permitted successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the other Secured Parties and their
successors, transferees and permitted assigns. Without limiting the generality
of the foregoing clause (c), any Secured Party may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitment, the Loans
owing to it and the promissory note or notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Secured Party herein or otherwise, in each case
as and to the extent provided in Section 13.9 of the Credit Agreement. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.
          (a) A Guarantor shall be released from its obligations hereunder as
provided in Section 13.21 of the Credit Agreement.
          Section 14. Execution in Counterparts; Effectiveness. This Guaranty
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile transmission or electronic submission (in .pdf form) shall
be effective as delivery of an original manually executed counterpart of this
Guaranty. This Guaranty shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent.
          Section 15. Severability. Section 13.6 of the Credit Agreement is
hereby incorporated into this Agreement in its entirety and shall apply to this
Agreement as fully as if set forth herein.

9



--------------------------------------------------------------------------------



 



          Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
Sections 13.3, 13.15 and 13.16 of the Credit Agreement are hereby incorporated
into this Agreement in its entirety and shall apply to this Agreement as fully
as if set forth herein.
          Section 17. Entire Agreement. THIS GUARANTY, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
THE AGENTS, THE LENDERS AND THE OTHER RESPECTIVE PARTIES HERETO AND THERETO AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES. ANY CONFLICT OR AMBIGUITY BETWEEN THE TERMS AND PROVISIONS
OF THIS GUARANTY AND THE TERMS AND PROVISIONS OF ANY OTHER LOAN DOCUMENT SHALL
BE CONTROLLED BY THE TERMS AND PROVISIONS HEREOF.
(Signature pages to follow)

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            TMW MARKETING COMPANY, INC.
      By:           Name:           Title:        

Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            TMW MERCHANTS LLC
      By:           Name:           Title:        

Signature Page to Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            TMW PURCHASING LLC
      By:           Name:           Title:        

Signature Page to Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            K&G MEN’S COMPANY INC.
      By:           Name:           Title:        

Signature Page to Subsidiary Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Annex A
FORM OF SUBSIDIARY GUARANTY AGREEMENT SUPPLEMENT
___________, _____
JPMorgan Chase Bank, N.A., as Administrative Agent
707 Travis Street, 8th Floor
Mail Station 8CBBN78
Houston, Texas 77002
Attention:[______________]

  Re:   Second Amended and Restated Credit Agreement dated as of January 26,
2011 among The Men’s Wearhouse, Inc., a Texas corporation, Moores The Suit
People Inc., a corporation organized under the laws of the Province of New
Brunswick, Canada, MWUK Holding Company Limited, a corporation organized under
the 2006 Companies Act of England and Wales, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited,
as European Agent

Ladies and Gentlemen:
          Reference is made to the above captioned Credit Agreement and to the
Subsidiary Guaranty Agreement referred to therein (such Subsidiary Guaranty
Agreement, as in effect on the date hereof and as it may hereafter be amended,
supplemented or otherwise modified from time to time, together with this
Subsidiary Guaranty Agreement Supplement, being the “Guaranty”). The capitalized
terms defined in the Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.
          The undersigned, jointly and severally with the other Guarantors,
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all Guaranteed Obligations, and, subject to Sections 13.10 and 13.11 of the
Credit Agreement, agrees to pay any and all expenses (including counsel fees and
expenses) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under the Guaranty on the terms and subject to the
limitations set forth in the Guaranty as if it were an original party thereto.
On and after the date hereof, each reference in the Guaranty to “Guarantor”
shall also mean and be a reference to the undersigned.
          The undersigned hereby agrees to be bound as a Guarantor by all of the
terms and provisions of the Guaranty to the same extent as each other Guarantor.
          THIS SUBSIDIARY GUARANTY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND THE
UNITED STATES OF AMERICA.

A-1



--------------------------------------------------------------------------------



 



          THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE UNDERSIGNED
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ACCEPT THIS
SUBSIDIARY GUARANTY AGREEMENT SUPPLEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By:           Name:           Title:           Address:       

A-2



--------------------------------------------------------------------------------



 



EXHIBIT D-1
[FORM OF]
PROMISSORY NOTE
Houston, Texas
January __, 2011
     FOR VALUE RECEIVED, the undersigned, THE MEN’S WEARHOUSE, INC., a Texas
corporation (“Borrower”), hereby promises to pay to the order of
_________________________ (the “Lender”) at the office of JPMorgan Chase Bank,
N.A., located at 712 Main Street, Houston, Texas 77002, in lawful money of the
United States of America and in same day funds, on the Maturity Date the
principal amount of the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to Borrower pursuant to the Credit Agreement, as hereinafter
defined. Borrower further agrees to pay interest in like money at such office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in the Credit Agreement.
     The holder of this Note is authorized to, and prior to any transfer hereof
shall, endorse on the schedules attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof the
date, Type and amount of each Revolving Loan made to Borrower pursuant to the
Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof, each conversion of all or a
portion thereof to another Type and, in the case of a Eurocurrency Loan, the
length of each Interest Period with respect thereto. The failure to make any
such endorsement shall not affect the obligations of Borrower in respect of such
Loan.
     This Note (a) is one of the Notes referred to in the Second Amended and
Restated Credit Agreement dated as of January __, 2011 (as same may be amended,
modified, increased, supplemented and/or restated from time to time, the “Credit
Agreement”) among Borrower, Moores The Suit People Inc., a corporation organized
under the laws of the Province of New Brunswick, Canada, MWUK Holding Company
Limited, a corporation organized under the 2006 Companies Act of England and
Wales, the financial institutions from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent,
(b) is subject to the provisions of the Credit Agreement, and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.
     Reference is made to the Credit Agreement for provisions for the
acceleration of the maturity hereof.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration and all other notices of any kind except those expressly required
under the Credit Agreement.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



SCHEDULE A
to
Promissory Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

                                                                             
Interest Period and             Amount of                           Amount
Continued or     Adjusted LIBO Rate     Amount of Principal     Eurocurrency
Loans     Unpaid Principal             Amount of     Converted to     with
Respect     of Eurocurrency     Converted to CB     Balance of         Date  
Eurocurrency Loans     Eurocurrency Loans     Thereto     Loans Repaid    
Floating Rate Loans     Eurocurrency Loans     Notation Made By  
 
                                                       

          Schedule A   1    

 



--------------------------------------------------------------------------------



 



SCHEDULE B
to
Promissory Note
LOANS, CONVERSIONS AND REPAYMENTS OF CB FLOATING RATE LOANS

                                                                             
Amount of CB                           Amount Converted to     Amount of
Principal     Floating Rate Loans     Unpaid Principal             Amount of CB
    CB Floating Rate     of CB Floating Rate     Converted to     Balance of CB
        Date   Floating Rate Loans     Loans     Loans Repaid     Eurocurrency
Loans     Floating Rate Loans     Notation Made By  
 
                                               

          Schedule B   1    

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
[FORM OF]
PROMISSORY NOTE
Toronto, Ontario
January __, 2011
     FOR VALUE RECEIVED, the undersigned, [MOORES THE SUIT PEOPLE INC., a
corporation organized under the laws of the Province of New Brunswick, Canada
(“MSP”)] [THE MEN’S WEARHOUSE, INC., a Texas corporation (“Borrower”)], hereby
promises to pay to the order of [JPMORGAN CHASE BANK, N.A., TORONTO BRANCH]
[_______________________] (the “Lender”) at the office of JPMorgan Chase Bank,
N.A., Toronto Branch, located at 200 Bay Street, Suite 1800, Toronto, Ontario
M5J 2J2, in lawful money of Canada and in same day funds, on the Maturity Date
the principal amount of the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to [MSP] [Borrower] pursuant to the Credit Agreement,
as hereinafter defined. [MSP] [Borrower] further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Credit Agreement.
     The holder of this Note is authorized to, and prior to any transfer hereof
shall, endorse on the schedules attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof the
date, Type and amount of each Revolving Loan made to [MSP] [Borrower] pursuant
to the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof, each conversion of all or a
portion thereof to another Type and, in the case of a CDOR Loan, the length of
each Interest Period with respect thereto. The failure to make any such
endorsement shall not affect the obligations of [MSP] [Borrower] in respect of
such Loan.
     This Note (a) is one of the Notes referred to in the Second Amended and
Restated Credit Agreement dated as of January __, 2011 (as same may be amended,
modified, increased, supplemented and/or restated from time to time, the “Credit
Agreement”) among [The Men’s Wearhouse, Inc., a Texas corporation] [Borrower],
[MSP] [Moores The Suit People Inc., a corporation organized under the laws of
the Province of New Brunswick, Canada], MWUK Holding Company Limited, a
corporation organized under the 2006 Companies Act of England and Wales, the
financial institutions from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Agent, and J.P. Morgan Europe Limited, as European Agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement.
     Reference is made to the Credit Agreement for provisions for the
acceleration of the maturity hereof.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest, notice of

 



--------------------------------------------------------------------------------



 



intent to accelerate, notice of acceleration and all other notices of any kind
except those expressly required under the Credit Agreement.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            [MOORES THE SUIT PEOPLE INC.]
[THE MEN’S WEARHOUSE, INC.]
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



SCHEDULE A
to
Promissory Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF CDOR LOANS

                                                                               
              Amount of CDOR                           Amount Continued or    
Interest Period and     Amount of Principal     Loans Converted to     Unpaid
Principal             Amount of     Converted to CDOR     CDOR Rate with     of
CDOR Loans     Canadian Prime     Balance of CDOR         Date   CDOR Loans    
Loans     Respect Thereto     Repaid     Loans     Loans     Notation Made By  
 
                                                       

          Schedule A   1    

 



--------------------------------------------------------------------------------



 



SCHEDULE B
to
Promissory Note
LOANS, CONVERSIONS AND REPAYMENTS OF CANADIAN PRIME LOANS

                                                                             
Amount of Canadian                           Amount Converted to     Amount of
Principal     Prime Loans     Unpaid Principal             Amount of Canadian  
  Canadian Prime     of Canadian Prime     Converted to CDOR     Balance of
Canadian     Notation   Date   Prime Loans     Loans     Loans Repaid     Loans
    Prime Loans     Made By  
 
                                               

          Schedule B   1    

 



--------------------------------------------------------------------------------



 



EXHIBIT D-3
[FORM OF]
PROMISSORY NOTE
London, England
January __, 2011
     FOR VALUE RECEIVED, the undersigned, [MWUK HOLDING COMPANY LIMITED, a
corporation organized under the 2006 Companies Act of England and Wales (with
company number 07331441), having its registered office at 3 More London
Riverside, London, SE1 2AQ United Kingdom (“MWUK”)] [THE MEN’S WEARHOUSE, INC.,
a Texas corporation (“Borrower”)], hereby promises to pay to the order of
[JPMORGAN CHASE BANK, N.A.] [_________________________] (the “Lender”) at the
office of J.P. Morgan Europe Limited, located at 125 London Wall, London, EC2Y
5AJ, Attn: Loans Agency, Telecopy No. 44 207 777 2360, in Euro or Sterling (as
determined by the currency in which any particular Revolving Loan was made to
[MWUK] [Borrower]) and in same day funds, on the Maturity Date the principal
amount of the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to [MWUK] [Borrower] pursuant to the Credit Agreement, as hereinafter
defined. [MWUK] [Borrower] further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.
     The holder of this Note is authorized to, and prior to any transfer hereof
shall, endorse on the schedules attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof the
date, currency, Type and amount of each Revolving Loan made to [MWUK] [Borrower]
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of a Eurocurrency
Loan, the length of each Interest Period with respect thereto. The failure to
make any such endorsement shall not affect the obligations of [MWUK] [Borrower]
in respect of such Revolving Loan.
     This Note (a) is one of the Notes referred to in the Second Amended and
Restated Credit Agreement dated as of January __, 2011 (as same may be amended,
modified, increased, supplemented and/or restated from time to time, the “Credit
Agreement”) among [The Men’s Wearhouse, Inc., a Texas corporation] [Borrower],
Moores The Suit People Inc., a corporation organized under the laws of the
Province of New Brunswick, Canada, [MWUK] [MWUK Holding Company Limited, a
corporation organized under the 2006 Companies Act of England and Wales], the
financial institutions from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Agent, and J.P. Morgan Europe Limited, as European Agent, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement.
     Reference is made to the Credit Agreement for provisions for the
acceleration of the maturity hereof.

 



--------------------------------------------------------------------------------



 



     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration and all other notices of any kind except those expressly required
under the Credit Agreement.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            [MWUK HOLDING COMPANY LIMITED]
[THE MEN’S WEARHOUSE, INC.]
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



SCHEDULE A
to
Promissory Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

                                                                             
Interest Period and             Amount of                           Amount
Continued or     Adjusted LIBO Rate     Amount of Principal     Eurocurrency
Loans     Unpaid Principal             Amount of     Converted to     with
Respect     of Eurocurrency     Converted to CB     Balance of         Date  
Eurocurrency Loans     Eurocurrency Loans     Thereto     Loans Repaid    
Floating Rate Loans     Eurocurrency Loans     Notation Made By  
 
                                                       

          Schedule A   1    

 



--------------------------------------------------------------------------------



 



EXHIBIT D-4
[FORM OF]
SWINGLINE NOTE
Houston, Texas
January __, 2011
     FOR VALUE RECEIVED, the undersigned, THE MEN’S WEARHOUSE, INC., a Texas
corporation (“Borrower”), hereby promises to pay to the order of [JPMORGAN CHASE
BANK, N.A.] [_________________________] (the “Swingline Bank”) at the office of
JPMorgan Chase Bank, N.A., located at 712 Main Street, Houston, Texas 77002, in
lawful money of the United States of America and in same day funds, as and when
the same shall become due and payable pursuant to the Credit Agreement (as
hereinafter defined), the aggregate unpaid principal amount of all Swingline
Loans made by the Swingline Bank to Borrower pursuant to such Credit Agreement.
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.
     This Note (a) represents the Swingline Loans referred to in the Second
Amended and Restated Credit Agreement dated as of January __, 2011 (as same may
be amended, modified, increased, supplemented and/or restated from time to time,
the “Credit Agreement”) among Borrower, Moores The Suit People Inc., a
corporation organized under the laws of the Province of New Brunswick, Canada,
MWUK Holding Company Limited, a corporation organized under the 2006 Companies
Act of England and Wales, the financial institutions from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited,
as European Agent, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration and all other notices of any kind except those expressly required
under the Credit Agreement.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
NOTICE OF BORROWING
[JPMorgan Chase Bank, N.A., as Administrative Agent
707 Travis Street, 8th Floor (8CBBN78)
Houston, Texas 77002
Attn: Mr. Robert L. Mendoza]
[JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent
200 Bay Street, Suite 2000
Toronto, Ontario, M5J 2S1
Attn: Indrani Lazarus]
[J.P. Morgan Europe Limited, as European Agent
125 Loan Wall
London, EC2Y 5AJ
Attn: Loans Agency]
Ladies and Gentlemen:
     Reference is made to the Second Amended and Restated Credit Agreement dated
as of January __, 2011 (as same may be amended, modified, increased,
supplemented and/or restated from time to time, the “Credit Agreement”) among
The Men’s Wearhouse, Inc. (the “Borrower”), Moores The Suit People Inc. (“MSP”),
MWUK Holding Company Limited (“MWUK”), the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.
     (a) [The Borrower requests that the Lenders advance to it a Borrowing in
the aggregate principal amount of $______________ to be made on __________ ___,
201__. After giving effect to such Borrowing, the Total Credit Exposure shall
not exceed the Total Commitment. The Borrower requests that the principal amount
of the requested Borrowing bear interest as follows:

  (i)   The aggregate principal amount of CB Floating Rate Loans requested to be
made by the Lenders is $_____________.     (ii)   The aggregate principal amount
of Eurocurrency Loans requested to be made by the Lenders and the initial
Interest Period with respect thereto shall be:

 



--------------------------------------------------------------------------------



 



      Requested Amount:   Interest Period:1       $_____________________  
______________________ ]

     (b) [The Borrower requests a Swingline Loan in the aggregate principal
amount of $______________ to be made on __________ ___, 201__. The principal
amount of such Swingline Loan, together with the principal amount of all other
Swingline Loans outstanding on the date such Swingline Loan is made, will not
exceed $5,000,000 and will not result in the Total Credit Exposure exceeding the
Total Commitment.]
     (c) [[MSP] [The Borrower] requests that the Lenders advance to it the
aggregate principal amount of C$______________, denominated in Canadian Dollars,
on __________ ___, 201_. [MSP] [The Borrower] requests that the aggregate
principal amount of the requested Loans bear interest as follows:

  (i)   The aggregate principal amount of Canadian Prime Loans requested to be
made by the Lenders to [MSP] [the Borrower] is C$_____________.     (ii)   The
aggregate principal amount of CDOR Loans requested to be made by the Lenders to
[MSP] [the Borrower] and the initial Interest Period with respect thereto shall
be:

      Requested Amount:   Interest Period:2       C$_____________________  
______________________ ]

     (c) [[MWUK] [The Borrower] requests that the Lenders advance to it the
aggregate principal amount of [£][€]______________, denominated in
[Sterling][Euro],] on __________ ___, 201_. [MWUK] [The Borrower] requests that
the aggregate principal amount of the requested Eurocurrency Loans and the
initial Interest Period with respect thereto shall be:

      Requested Amount:   Interest Period:3       [£][€]_____________________  
______________________ ]

     (d) Funds are requested to be disbursed to [the Borrower’s] [MSP’s]
[MWUK’s] demand deposit account as follows:
[Account Location and Number]4
 

1   Insert one, two, three or six months.   2   Insert one, two, three or six
months.   3   Insert one, two, three or six months.   4   Must comply with
Section 2.4(a) of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     (e) At the time of and immediately after giving effect to the making of the
requested Loans, no Default shall have occurred and be continuing.
     (f) The representations and warranties of the Borrower and the other Loan
Parties contained in the Loan Documents (other than those representations and
warranties limited by their terms to a specific date, in which case they shall
be true and correct as of such date) are true and correct on and as of the date
of the requested Borrowing Date, with the same force and effect as though made
on and as of such date.
     EXECUTED AND DELIVERED as of the ___ day of __________ 201_.

            [NAME OF REQUESTING BORROWER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
[FORM OF]
LETTER OF CREDIT REQUEST
[Date]
[JPMorgan Chase Bank, N.A., as Administrative Agent
707 Travis Street, 8th Floor (8CBBN78)
Houston, Texas 77002
Attention: Mr. Robert L. Mendoza]
Ladies and Gentlemen:
     The undersigned, ___________________ (the “Applicable Borrower”), refers to
the Second Amended and Restated Credit Agreement dated as of January __, 2011
(as same may be amended, modified, increased, supplemented and/or restated from
time to time, the “Credit Agreement”) among The Men’s Wearhouse, Inc., Moores
The Suit People Inc., MWUK Holding Company Limited, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European
Agent. Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.
     [The Applicable Borrower hereby requests the issuance of a Letter of Credit
under the Credit Agreement, and in that connection sets forth below the
information relating to such Letter of Credit (“Proposed Letter of Credit”) as
required by Section 2.7 of the Credit Agreement. As more fully set forth in the
Application attached hereto as Annex A, the Proposed Letter of Credit must be
issued:

  (a)   on or before _______________, ____1;     (b)   for the benefit of
__________________;     (c)   in the amount of _____________ [US Dollars]
[Canadian Dollars] [Sterling] [Euro];     (d)   having an expiry date of
__________, ____2;

 

1   Which must be not less than two (2) Business Days after notice is given to
the Administrative Agent.   2   Which shall not be a date later than the earlier
of (i) twelve (12) months from the issuance date (or in the case of any renewal
or extension, twelve (12) months after such renewal or extension) or (ii) five
(5) Business Days prior to the scheduled Maturity Date; provided that any Letter
of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date that
is five (5) Business Days prior to the scheduled Maturity Date).

 



--------------------------------------------------------------------------------



 



     and is subject to the conditions set forth in the Application attached
hereto.]
     [The Applicable Borrower hereby refers to Letter of Credit Number _____
(the “Existing Letter of Credit”). The Applicable Borrower hereby requests that
the Existing Letter of Credit be amended as more particularly described on
Exhibit A attached hereto and incorporated herein on or before __________,
___.1]
     [The Applicable Borrower hereby refers to Letter of Credit Number _____
(the “Expiring Letter of Credit”) which has an existing expiry date of
____________. The Applicable Borrower hereby requests that [the expiry date of
the Expiring Letter of Credit be extended to ____________2] [the Lenders permit
the expiry date of the Expiring Letter of Credit to be extended to
____________2]. ]
     The Applicable Borrower hereby certifies that, immediately after giving
effect to the [issuance of the Proposed Letter of Credit] [amendment to the
Existing Letter of Credit] [extension of the Expiring Letter of Credit], the US
Dollar Equivalent of (i) the Total Credit Exposure will not exceed the Total
Commitment, (ii) the LC Exposure will not exceed $40,000,000 and (iii) the
aggregate principal amount of all outstanding Revolving Loans denominated in an
Alternative Currency plus all LC Exposures for Letters of Credit denominated in
such Alternative Currency will not exceed the applicable Alternative Currency
Sublimit.
     The Applicable Borrower hereby further certifies that:
     (a) on the date hereof all applicable conditions to the [issuance of the
Proposed Letter of Credit] [amendment to the Existing Letter of Credit]
[extension of the Expiring Letter of Credit] set forth in the Credit Agreement
have been satisfied and that the [Proposed Letter of Credit] [Existing Letter of
Credit as amended] [Expiring Letter of Credit as extended] complies with the
terms of the Credit Agreement;
     (b) at the time of and immediately after giving effect to [issuance of the
Proposed Letter of Credit] [amendment to the Existing Letter of Credit]
[extension of the Expiring Letter of Credit], no Default shall have occurred and
be continuing; and
     (c) each of the representations and warranties of the Applicable Borrower
and the other Loan Parties contained in the Loan Documents (other than those
representations and warranties limited by their terms to a specific date, in
which case they shall be true and correct as of such date) are true and correct
on and as of the date of [issuance of the Proposed Letter of Credit] [amendment
to the Existing Letter of Credit] [extension of the Expiring Letter of Credit],
with the same force and effect as though made on and as of such date.
     EXECUTED AND DELIVERED this _____ day of __________, 201__.

            [_________________________________]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[Annex A] [Exhibit A]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
[FORM OF]
NOTICE OF RATE CHANGE/CONTINUATION
[JPMorgan Chase Bank, N.A., as Administrative Agent
707 Travis Street, 8th Floor (8CBBN78)
Houston, Texas 77002
Attn: Mr. Robert L. Mendoza]
[JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent
200 Bay Street, Suite 2000
Toronto, Ontario, M5J 2S1
Attn: Indrani Lazarus]
[J.P. Morgan Europe Limited, as European Agent
125 Loan Wall
London, EC2Y 5AJ
Attn: Loans Agency]
Ladies and Gentlemen:
     The undersigned, ____________________ (the “Applicable Borrower”), refers
to the Second Amended and Restated Credit Agreement dated as of January __, 2011
(as same may be amended, modified, increased, supplemented and/or restated from
time to time, the “Credit Agreement”) among The Men’s Wearhouse, Inc., Moores
The Suit People Inc., MWUK Holding Company Limited, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European
Agent. Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.
     Pursuant to Section 3.1(c) of the Credit Agreement, this Notice of Rate
Change/Continuation represents the Applicable Borrower’s election with respect
to Loans to [insert one or more of the following]:

  [1.   Use if converting Eurocurrency Loans to CB Floating Rate Loans.]        
Convert $____________ in aggregate principal amount of Eurocurrency Loans made
on ________________, _____, with an applicable rate of ____, and a current
Interest Period ending on ________________, _____, to CB Floating Rate Loans on
________________, ____.

 



--------------------------------------------------------------------------------



 



  [2.   Use if converting CB Floating Rate Loans to Eurocurrency Loans.]        
Convert $____________ in aggregate principal amount of CB Floating Rate Loans to
Eurocurrency Loans on ________________, ____. The initial Interest Period for
such Eurocurrency Loans is requested to be [one] [two] [three] [six] month[s].]
    [3.   Use if continuing Eurocurrency Loans.]         Continue ____________,
denominated in [US Dollars] [Sterling] [Euro], in aggregate principal amount of
Eurocurrency Loans made on ________________, _____, with an applicable rate of
____, and a current Interest Period ending on ________________, ____. The new
Interest Period for such Eurocurrency Loans is requested to be [one] [two]
[three] [six] month[s].]     [4.   Use if converting Canadian Prime Loans to
CDOR Loans]         Convert C $___________________, in aggregate principal
amount of Canadian Prime Loans to CDOR Loans on __________________, _______. The
initial Interest Period for such CDOR Loans is requested to be [one] [two]
[three] [six] month[s].]     [5.   Use if converting CDOR Loans to Canadian
Prime Loans]         Convert C $__________________ in aggregate principal amount
of CDOR Loans made on _________________, _______, with an applicable rate of
______, and an Interest Period ending on ____________________, _______, to
Canadian Prime Loans on __________________, ______.]     [6.   Use if continuing
CDOR Loans]         Continue C$____________, in aggregate principal amount of
CDOR Loans made on ________________, _____, with an applicable rate of ____, and
a current Interest Period ending on _________________, _______. The new Interest
Period for such CDOR Loans is requested to be [one] [two] [three] [six]
month[s].]

 



--------------------------------------------------------------------------------



 



EXECUTED AND DELIVERED this ___ day of __________ 201_.

            [__________________________________]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT H
[FORM OF]
NOTICE OF COMMITMENT INCREASE
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
707 Travis Street, 8th Floor (8CBBN78)
Houston, Texas 77002
Attention: Mr. Robert L. Mendoza
Ladies and Gentlemen:
The undersigned, The Men’s Wearhouse, Inc. (the “Borrower”), refers to the
Second Amended and Restated Credit Agreement dated as of January __, 2011 (as
same may be amended, modified, increased, supplemented and/or restated from time
to time, the “Credit Agreement”) among the Borrower, Moores The Suit People Inc.
(“MSP”), MWUK Holding Company Limited (“MWUK”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European
Agent. Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.
The Borrower hereby notifies you, pursuant to Section 4.11 of the Credit
Agreement, that it intends to increase the Commitments by $___________________
and, if applicable, to increase the Alternative Currency Sublimit, each
effective as of __________________.
The Borrower further proposes _________________, whose address for notices is
_______________________, as an Additional Lender and that such Additional Lender
requests the Commitment in the amount of $________________.
Pursuant to Section 4.11, the existing Lenders are hereby offered the first
opportunity to provide the requested Commitment Increase.
Delivery of an executed counterpart of this Notice of Commitment Increase by
facsimile transmission or electronic submission (in .pdf form) shall be
effective as delivery of an original manually executed counterpart of this
Notice of Commitment Increase.

            Very truly yours,

THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Acknowledged by:

          JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

EXHIBIT I
[FORM OF]
COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that [he] [she] is a Responsible Officer
of The Men’s Wearhouse, Inc., a Texas corporation (the “Borrower”), and that, as
such, [he] [she] is authorized to execute this certificate on behalf of the
Borrower.
     Reference is made to the Second Amended and Restated Credit Agreement dated
as of January __, 2011 (as same may be amended, modified, increased,
supplemented and/or restated from time to time, the “Credit Agreement”) among
the Borrower, Moores The Suit People Inc., a corporation organized under the
laws of the Province of New Brunswick, Canada, MWUK Holding Company Limited, a
corporation organized under the 2006 Companies Act of England and Wales, the
financial institutions from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Agent, and J.P. Morgan Europe Limited, as European Agent. Terms defined
in the Credit Agreement are used herein as defined therein.
     Pursuant to Section 9.1(d) of the Credit Agreement, the undersigned hereby
certifies as follows:

  (a)   As of the date hereof, there exists no Event of Default or Default, or
if any Event of Default or Default exists, the nature of such Event of Default
or Default is specified on Exhibit A attached hereto, along with the period of
existence thereof and what action the Borrower has taken or proposes to take
with respect thereto.     (b)   Attached hereto as Exhibit B are true and
correct schedules, computations and other information which demonstrate that the
Borrower is in compliance with the covenants set forth in Sections 10.2, 10.3
and 10.10 of the Credit Agreement.     (c)   The calculation of the Applicable
Margin contained in the Applicable Margin Certificate dated ______________, 201_
was accurate.     (d)   Attached hereto as Exhibit C is a list of all Material
Domestic Subsidiaries as of the date hereof.     (e)   That during the four
Fiscal Quarters ending with the Fiscal Quarter or Fiscal Year, as the case may
be, for which the relevant financial statements were most recently delivered
pursuant to Sections 9.1(a) or 9.1(b) of the Credit Agreement (check as
applicable):         ______ there has been no change in GAAP or in the
application thereof that has had a material effect on such financial statements.
      or

 



--------------------------------------------------------------------------------



 



      _______ there has been a change in GAAP or in the application thereof and
such change has had a material effect on such financial statements. The effect
of such change is described in Exhibit D.         and         _____ The
reconciliation required by Section 9.1(d) of the Credit Agreement is attached to
this Certificate.

     EXECUTED AND DELIVERED as of the ___ day of __________ 201_.

            THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



EXHIBIT C

 



--------------------------------------------------------------------------------



 



EXHIBIT D

 



--------------------------------------------------------------------------------



 



EXHIBIT J
[FORM OF]
APPLICABLE MARGIN CERTIFICATE
     The undersigned hereby certifies that he/she is a Responsible Officer of
The Men’s Wearhouse, Inc., a Texas corporation (the “Borrower”), and that, as
such, he/she is authorized to execute this certificate on behalf of the
Borrower.
     Reference is made to the Second Amended and Restated Credit Agreement dated
as of January __, 2011 (as same may be amended, modified, increased,
supplemented and/or restated from time to time, the “Credit Agreement”) among
The Men’s Wearhouse, Inc. (the “Borrower”), Moores The Suit People Inc. (“MSP”),
MWUK Holding Company Limited (“MWUK”), the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

  (a)   As of the last day of the [Fiscal Quarter] [Fiscal Year] ended
____________, 201___, the Leverage Ratio was __________. The resultant
Applicable Margin is:

             
(i)
  for Eurocurrency Loans, CDOR
Loans or Letter of Credit Fees:  
 
   
 
           
(ii)
  for CB Floating Rate Loans or
Canadian Prime Loans:  
 
   
 
           
(iii)
  for Commitment Fees:  
 
   

  (b)   Exhibit A attached hereto contains true and correct computations and
other financial information from which the Leverage Ratio was determined.

     EXECUTED AND DELIVERED as of the ___ day of __________ 201_.

            THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT K RIDER
MANDATORY COST FORMULA
     (1) The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate a Lender that funds Loans denominated in Euro or
Sterling from a lending office located in the UK for the cost of compliance with
the requirements of the Bank of England or the Financial Services Authority of
the UK (the “FSA”) (or, in either case, any other authority succeeding to all or
any of its functions), or both of them as the case may be, or the requirements
of the European Central Bank.
     (2) On the first day of each Interest Period (or as soon as possible
thereafter) the European Agent shall calculate, as a percentage rate, a rate
(the “Associated Costs Rate”) for each applicable Lender in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the European
Agent as a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.
     (3) The Associated Cost Rate for any Lender lending from a Facility Office
in a participating Member State will be the percentage notified by that Lender
to the European Agent. This percentage will be certified by that Lender in its
notice to the European Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.
     (4) The Associated Costs Rate for any Lender lending from a Facility Office
in the United Kingdom will be calculated by the European Agent as follows:

      in relation to any Revolving Loan in Sterling:

     
AB + C(B-D) + E x 0.01
  per cent per
 
100 − (A + C)
   annum

      In relation to a Loan in any currency other than Sterling:

     
E x 0.01
  per cent per annum
 300
   

Where:

  “A”    is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which such Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”    is the percentage rate of
interest (excluding the Applicable Margin and the Mandatory Cost and, if the
Loan is an Unpaid Sum, the additional rate of interest specified in
Section 3.1(h)) payable for the relevant Interest Period on such Loan.

1



--------------------------------------------------------------------------------



 



  “C”    is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     “D”    is the percentage rate per annum payable by the
Bank of England to the European Agent on interest bearing Special Deposits.    
“E”    is designed to compensate such Lender for amounts payable under the Fees
Rules and is calculated by the European Agent as being the most recent rate of
charge supplied by such Lender to the European Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.     (5)   For the purposes of this
Exhibit:     (a)   “Eligible Liabilities” and “Special Deposits” have the
meanings given to them from time to time under or pursuant to the Bank of
England Act 1998 or (as may be appropriate) by the Bank of England;     (b)  
“Facility Office” means the office or offices notified by a Lender to the
European Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.     (c)   “Fees Rules” means the rules on periodic fees contained in
the FSA Fees Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;    
(d)   “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
Column 1 of the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate);     (e)   “Tariff Base” has the meaning given to
it in, and will be calculated in accordance with, the Fees Rules; and     (f)  
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents..

     (6) In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e., 5% will be included in the formulae as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.
     (7) If requested by the European Agent, such Lender shall, as soon as
practicable after publication by the FSA, supply to the European Agent the rate
of charge payable by such Lender to the FSA pursuant to the Fees Rules in
respect of the relevant financial year of the FSA (calculated for this purpose
by such Lender as being the average of the Fee Tariffs applicable to such Lender
for that financial year) and expressed in pounds per £1,000,000 of the Tariff
Base of such Lender.

2



--------------------------------------------------------------------------------



 



     (8) Each Lender shall supply any information required by the European Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

  (a)   Its jurisdiction of incorporation and the jurisdiction of its Facility
Office; and     (b)   Any other information that the European Agent may
reasonably require for such purpose.

Each Lender shall promptly notify the European Agent of any change to the
information provided by it pursuant to this paragraph.
     (9) The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the European Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the European Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.
     (10) The European Agent shall have no liability to any Person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.
     (11) The European Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.
     (12) Any determination by the European Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.
     The European Agent may from time to time, after consultation with the
Applicable Borrower and the relevant Lenders, determine and notify to all
parties hereto any amendments which are required to be made to this Exhibit in
order to comply with any Change in Law or any requirements from time to time
imposed by the Bank of England, the FSA, or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions), and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

3



--------------------------------------------------------------------------------



 



EXHIBIT L
[FORM OF]
JOINDER AGREEMENT
Dated as of _________, 201____
     Reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of January ___, 2011 (as same may be amended, modified,
increased, supplemented and/or restated from time to time, the “Credit
Agreement”) among The Men’s Wearhouse, Inc., Moores The Suit People Inc., MWUK
Holding Company Limited, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Agent, and J.P. Morgan Europe Limited, as European Agent. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
     Pursuant to the terms of Section 4.11(d) of the Credit Agreement, the
Borrower, the Issuing Banks, the Administrative Agent and [_______________] (the
“Additional Lender”) hereby agree as follows:
     1. Subject to the terms and conditions of this Joinder Agreement, the
Additional Lender hereby agrees to assume, without recourse to the Lenders or
the Administrative Agent, on the Effective Date (as defined below), a Commitment
of [$__________] in accordance with the terms and conditions set forth in the
Credit Agreement. Upon such assumption, the Total Commitment shall be
automatically increased by the amount of such assumption. The Additional Lender
hereby agrees to be bound by and to assume all rights and obligations of a
Lender, and hereby requests the agreement of the Borrower, the Issuing Banks and
the Administrative Agent that the Additional Lender shall be entitled to the
benefits of, all of the terms, conditions and provisions of the Credit Agreement
as if the Additional Lender had been one of the lending institutions originally
executing the Credit Agreement as a ‘Lender’; provided that nothing herein shall
be construed as making the Additional Lender liable to the Borrower, the Issuing
Banks or the other Lenders in respect to any acts or omissions of any party to
the Credit Agreement or in respect of any other event occurring prior to the
Effective Date (as defined below) of this Joinder Agreement.
     2. The Additional Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Joinder Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become an Additional Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of its Commitment, shall have the
obligations of a Lender thereunder, (iv) confirms that it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 9.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement and has made such analysis and
decision independently and without reliance on Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Joinder Agreement is
any documentation required to be

1



--------------------------------------------------------------------------------



 



delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Additional Lender; (b) agrees that (i) it will,
independently and without reliance on Administrative Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender; (c) appoints and authorizes the entities named
as the Administrative Agent, the European Agent and the Canadian Agent to serve
as the Administrative Agent, the European Agent or the Canadian Agent, as the
case may be, under the Loan Documents and to take such action in such capacity
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to the Agents by the terms thereof,
together with such powers as are reasonably incidental thereto; and
(d) acknowledges that it has made arrangements with the Administrative Agent
satisfactory to the Additional Lender with respect to its prorata share of
Letter of Credit Fees in respect of outstanding Letters of Credit.
     3. [The Additional Lender hereby requests that the Borrower issue a new
promissory note payable to the order of Additional Lender in the principal
amount of [$______].]
     4. The effective date for this Joinder Agreement shall be [_________,
201___] (the “Effective Date”). Following the execution of this Joinder
Agreement by the Borrower, the Issuing Banks and the Additional Lender, it will
be delivered to the Administrative Agent for acceptance pursuant to the Credit
Agreement. Upon acceptance of this Joinder Agreement by the Administrative
Agent, Schedule 2.1 to the Credit Agreement shall thereupon be replaced as of
the Effective Date by the Schedule 2.1 annexed hereto. The Administrative Agent
shall thereafter notify the other Lenders of the revised Schedule 2.1.
     5. Upon such acceptance, from and after the Effective Date, the Borrower
shall make all payments in respect of the Additional Lender’s Commitment
(including payments of principal, interest, fees and other amounts) to the
Administrative Agent for the account of the Additional Lender.
     6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     7. This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Joinder Agreement by facsimile transmission or electronic submission (in .pdf
form) shall be effective as delivery of an original manually executed
counterpart of this Joinder Agreement.
[Signatures continue on following pages]

2



--------------------------------------------------------------------------------



 



            ADDITIONAL LENDER:
[_______________________________]
      By:           Name:           Title:        

Signature Page to Joinder Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Signature Page to Joinder Agreement

 



--------------------------------------------------------------------------------



 



            THE MEN’S WEARHOUSE, INC.,
a Texas corporation
      By:           Name:           Title:        

Signature Page to Joinder Agreement

 



--------------------------------------------------------------------------------



 



            [JPMORGAN CHASE BANK, N.A.],
as Issuing Bank
      By:           Name:           Title:          
[_________________________________,1
as Issuing Bank
      By:           Name:           Title:     ]   

 

1   To be added for each Issuing Bank, if any, in addition to JPMorgan Chase
Bank, N.A.

Signature Page to Joinder Agreement

 



--------------------------------------------------------------------------------



 



Schedule 2.1
Commitments

                                          Lender   Title   Final Allocation  
Sublimit (CAD)   Sublimit (Euro)   Sublimit (Sterling)
JPMorgan Chase Bank, N.A.
  Administrative Agent   $ 35,000,000.0     $ 19,178,082.2     $ 23,489,932.9  
  $ 23,489,932.9  
Bank of America, N.A.
  Co-Lead Arranger & Bookrunner     33,500,000.0       18,356,164.4      
22,483,221.5       22,483,221.5  
U.S Bank National Association
  Syndication Agent     33,500,000.0       18,356,164.4       0.0       0.0  
Union Bank N.A.
  Documentation Agent     23,000,000.0       12,602,739.7       15,436,241.6    
  15,436,241.6  
Wells Fargo Bank, N.A.
            20,000,000.0       10,958,904.1       13,422,818.8      
13,422,818.8  
HSBC Bank USA, N.A.
            20,000,000.0       10,958,904.1       13,422,818.8      
13,422,818.8  
BOKF, N.A. dba Bank of Texas
            17,500,000.0       0.0       0.0       0.0  
The Bank of Nova Scotia
            17,500,000.0       9,589,041.1       11,744,966.4       11,744,966.4
 
 
                                       
Total
          $ 200,000,000.0     $ 100,000,000.0     $ 100,000,000.0     $
100,000,000.0  
 
                                       

Schedule 2.1

 



--------------------------------------------------------------------------------



 



Schedule 2.7
Letters of Credit

                          Applicant   JPM Reference (LC number)   Effective Date
  Expiry Date   Ccy   Outstanding Amount
 
                       
MEN’S WEARHOUSE, INC
  D-234855   08-Oct-2007   14-May-2011   USD     900,000.00  
MEN’S WEARHOUSE, INC
  D-236267   08-Oct-2007   31-Mar-2011   USD     23,045.00  
MEN’S WEARHOUSE, INC
  D-238274   08-Oct-2007   31-May-2011   USD     1,427,009.00  
MEN’S WEARHOUSE, INC
  D-239131   08-Oct-2007   31-Jul-2011   USD     67,500.00  
MEN’S WEARHOUSE, INC
  TDTS-637978   08-Oct-2007   02-May-2011   USD     1,002,000.00  
MEN’S WEARHOUSE, INC
  TPTS-265032   08-Oct-2007   01-May-2011   USD     1,643,000.00  
MEN’S WEARHOUSE, INC
  TPTS-334740   08-Oct-2007   06-Jun-2011   USD     4,777,976.00  
MEN’S WEARHOUSE, INC
  CPCS-836079   06-May-2010   03-May-2011   USD     1,000,000.00  
MEN’S WEARHOUSE, INC
  CPCS-853200   06-Aug-2010   11-Feb-2012   USD     236,055.44  
MEN’S WEARHOUSE, INC
  CPCS-853218   06-Aug-2010   11-Feb-2012   USD     439,553.40  
MEN’S WEARHOUSE, INC
  CPCS-868188   26-Aug-2010   30-Sep-2011   USD     1,792,505.00  
MEN’S WEARHOUSE, INC
  CPCS-868189   26-Aug-2010   30-Sep-2011   USD     779,350.00  
MEN’S WEARHOUSE, INC
  CPCS-868190   26-Aug-2010   30-Sep-2011   USD     498,784.00  
MEN’S WEARHOUSE, INC
  CPCS-878750   27-Sep-2010   31-Mar-2011   USD     425,000.00  
MEN’S WEARHOUSE, INC
  R4RI-869632   27-Oct-2010   15-Jan-2011   USD     166,436.34  
MWUK ACQUISITION COMPANY LTD T/A
  HLCTMW00000516   24-Sep-2010   15-Jan-2011   USD     4,203.39  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000525   22-Sep-2010   21-Feb-2011   USD     151,052.11  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000526   22-Sep-2010   31-Jan-2011   USD     10,601.64  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000527   22-Sep-2010   31-Jan-2011   USD     18,082.80  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000528   22-Sep-2010   31-Jan-2011   USD     154,965.30  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000530   22-Sep-2010   31-Jan-2011   USD     1,332,311.00  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000535   04-Oct-2010   31-Jan-2011   USD     174,449.96  
K AND G MEN’S COMPANY, INC.
  HLCTMW00000538   14-Oct-2010   20-Feb-2011   USD     704,492.00  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000539   08-Oct-2010   31-Jan-2011   USD     85,498.31  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000540   08-Oct-2010   31-Jan-2011   USD     19,386.03  
MWUK ACQUISITION COMPANY LTD T/A
  HLCTMW00000542   18-Oct-2010   15-Jan-2011   USD     231,672.00  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000543   15-Oct-2010   31-Jan-2011   USD     111,355.20  
MWUK ACQUISITION COMPANY LTD T/A
  HLCTMW00000544   18-Oct-2010   12-Feb-2011   USD     8,771.14  
TMW PURCHASING LLC
  HLCTMW00000545   21-Oct-2010   13-Jan-2011   USD     48,951.41  
MWUK ACQUISITION COMPANY LTD T/A
  HLCTMW00000549   26-Oct-2010   01-Mar-2011   USD     25,527.93  
MWUK ACQUISITION COMPANY LTD T/A
  HLCTMW00000552   29-Oct-2010   16-Jun-2011   USD     46,331.57  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000553   03-Nov-2010   31-Mar-2011   USD     189,708.75  
MWUK ACQUISITION COMPANY LTD T/A
  HLCTMW00000560   10-Nov-2010   04-Jun-2011   USD     5,363.92  
TMW PURCHASING LLC
  HLCTMW00000563   12-Nov-2010   19-Jan-2011   USD     2,981.29  
MWUK ACQUISITION COMPANY LTD T/A
  HLCTMW00000564   17-Nov-2010   15-Jan-2011   USD     9,624.50  
MOORES PURCHASING A DIVISION OF
  HLCTMW00000565   17-Nov-2010   08-Feb-2011   USD     157,653.35  
TMW PURCHASING LLC
  HLCTMW00000566   16-Nov-2010   03-Feb-2011   USD     111,240.00  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000567   19-Nov-2010   30-Apr-2011   USD     737,489.52  
TMW PURCHASING LLC
  HLCTMW00000568   07-Dec-2010   24-Jan-2011   USD     901.13  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000569   30-Nov-2010   28-Feb-2011   USD     50,709.55  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000570   03-Dec-2010   30-May-2011   USD     659,999.45  
TMW PURCHASING LLC
  HLCTMW00000571   03-Dec-2010   15-Jan-2011   USD     230,790.14  
TMW PURCHASING LLC
  HLCTMW00000572   09-Dec-2010   06-Mar-2011   USD     100,702.46  
TMW PURCHASING LLC
  HLCTMW00000573   10-Dec-2010   03-Feb-2011   USD     13,942.08  
TMW PURCHASING LLC
  HLCTMW00000574   13-Dec-2010   24-Jan-2011   USD     10,609.00  
K AND G MEN’S COMPANY, INC.
  HLCTMW00000575   14-Dec-2010   24-Jan-2011   USD     69,436.32  
K AND G MEN’S COMPANY, INC.
  HLCTMW00000576   14-Dec-2010   15-Apr-2011   USD     1,286,890.20  
TMW PURCHASING LLC
  HLCTMW00000577   17-Dec-2010   04-Feb-2011   USD     194,041.47  
MOORES PURCHASING A DIVISION OF
  HLCTMW00000578   17-Dec-2010   08-Feb-2011   USD     55,290.40  
TMW PURCHASING LLC
  HLCTMW00000579   20-Dec-2010   06-Mar-2011   USD     23,623.67  
TMW PURCHASING LLC
  HLCTMW00000580   20-Dec-2010   06-Mar-2011   USD     54,240.62  
TMW PURCHASING LLC
  HLCTMW00000581   17-Dec-2010   06-Mar-2011   USD     50,061.71  
TMW PURCHASING LLC
  HLCTMW00000582   21-Dec-2010   04-Feb-2011   USD     5,305.61  
TMW PURCHASING LLC
  HLCTMW00000583   23-Dec-2010   20-Mar-2011   USD     40,509.90  
TMW PURCHASING LLC
  HLCTMW00000584   23-Dec-2010   20-Mar-2011   USD     78,887.70  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000585   24-Dec-2010   30-Apr-2011   USD     16,327.69  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000586   24-Dec-2010   31-Mar-2011   USD     18,400.80  
MOORES PURCHASING A DIVISION OF
  HLCTMW00000588   31-Dec-2010   08-Mar-2011   USD     325,301.60  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000589   30-Dec-2010   30-Apr-2011   USD     158,233.43  
DIMENSIONS CLOTHING LIMITED
  HLCTMW00000590   30-Dec-2010   28-Feb-2011   USD     115,028.21  
K AND G MEN’S COMPANY, INC.
  HLCTMW00000591   06-Jan-2011   22-May-2011   USD     1,539,562.50  
MOORES PURCHASING A DIVISION OF
  HLCTMW00000592   05-Jan-2011   14-Feb-2011   USD     76,927.51  
TMW PURCHASING LLC
  HLCTMW00000593   05-Jan-2011   15-Feb-2011   USD     33,217.87  
MOORES PURCHASING A DIVISION OF
  HLCTMW00000594   19-Jan-2011   01-Mar-2011   USD     23,859.13  
TMW PURCHASING LLC
  HLCTMW00000595   20-Jan-2011   04-Apr-2011   USD     127,926.00  
TMW PURCHASING LLC
  HLCTMW00000596   19-Jan-2011   01-Mar-2011   USD     65,317.97  
TMW PURCHASING LLC
  HLCTMW00000597   19-Jan-2011   01-Mar-2011   USD     101,769.77  
TMW PURCHASING LLC
  HLCTMW00000598   19-Jan-2011   01-Mar-2011   USD     32,537.70  
TMW PURCHASING LLC
  HLCTMW00000599   19-Jan-2011   01-Mar-2011   USD     48,527.83  
TMW PURCHASING LLC
  HLCTMW00000600   19-Jan-2011   01-Mar-2011   USD     59,644.42  
TMW PURCHASING LLC
  HLCTMW00000601   19-Jan-2011   01-Mar-2011   USD     39,108.28  
TMW PURCHASING LLC
  HLCTMW00000602   19-Jan-2011   01-Mar-2011   USD     174,296.39  
MWUK ACQUISITION COMPANY LTD T/A ALEXANDER
  4L4I-732958   DEC 10, 2010   31-Mar-2011   USD     114,278.16  
MWUK ACQUISITION COMPANY LTD T/A ALEXANDER
  4L4I-732959   DEC 10, 2010   04-Jun-2011   USD     21,772.17  
MWUK ACQUISITION COMPANY LTD T/A ALEXANDER
  4L4I-733649   JAN 14, 2011   14-May-2011   USD     124,471.50  
MWUK ACQUISITION COMPANY LTD T/A ALEXANDER
  4L4I-733859   JAN 20, 2011   15-Apr-2011   GBP     339,937.50  
DIMENSIONS CLOTHING LIMITED
  4L4I-733556   JAN 07, 2011   30-Apr-2011   USD     240,680.95  
DIMENSIONS CLOTHING LIMITED
  4L4I-733686   JAN 14, 2011   30-Apr-2011   USD     187,931.93  
DIMENSIONS CLOTHING LIMITED
  4L4I-733697   JAN 14, 2011   31-Mar-2011   USD     116,239.20  
DIMENSIONS CLOTHING LIMITED
  4L4I-733698   JAN 14, 2011   30-Jun-2011   USD     133,009.80  
DIMENSIONS CLOTHING LIMITED
  4L4I-733906   JAN 20, 2011   30-Apr-2011   USD     252,263.04  
DIMENSIONS CLOTHING LIMITED
  4L4I-733965   JAN 20, 2011   31-Jul-2011   USD     112,935.90  

 